Summary - MyCase                                                        Page 1 of 5
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 1 of 310 PageID #: 8


                     This is not the official court record. Official records of court proceedings may only be
                     obtained directly from the court maintaining a particular record.


 Balkamp, Inc., Genuine Parts Company v. Harbor Industries, Inc., G.A. Richards Company,
 Hartford Underwriters Insurance Company
  Case Number             32C01-2003-PL-000038

  Court                   Hendricks Circuit Court

  Type                    PL - Civil Plenary

  Filed                   03/12/2020

  Status                  03/12/2020 , Pending (active)


 Parties to the Case
  Defendant Harbor Industries, Inc.
      Address           14130 172nd Avenue
                        Grand Haven, MI 49417
      Attorney          Patrick Philip Devine
                        #1907545, Lead, Retained
                        HINSHAW & CULBERTSON LLP
                        322 Indianapolis Blvd
                        Suite 201
                        Schererville, IN 46375
                        219-864-5051(W)

      Attorney          Jennifer Kalas
                        #1739664, Retained
                        HINSHAW & CULBERTSON LLP
                        322 Indianapolis Blvd
                        Suite 201
                        Schererville, IN 46375
                        219-864-5051(W)

      Attorney          Samer Samir Zabaneh
                        #2666049, Retained
                        322 Indianapolis Blvd., Suite 201
                        Schererville, IN 46375
                        219-322-5051(W)

  Defendant G.A. Richards Company
      Address           1060 Ken-O-Sha Industrial Drive SE
                        Grand Rapids, MI 49508
      Attorney          Jennifer Kalas
                        #1739664, Retained
                        HINSHAW & CULBERTSON LLP
                        322 Indianapolis Blvd
                        Suite 201
                        Schererville, IN 46375
                        219-864-5051(W)

  Defendant Hartford Underwriters Insurance Company




https://public.courts.in.gov/mycase/                                                                            4/14/2020
Summary - MyCase                                                        Page 2 of 5
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 2 of 310 PageID #: 9


      Address                 One Hartford Plaza
                              Hartford, CT 06155
      Attorney                Pamela A Paige
                              #1616349, Retained
                              300 N Meridian ST
                              STE 990
                              Indianapolis, IN 46204
                              317-964-2730(W)

  Plaintiff     Balkamp, Inc.
      Address                 2601 Stout Heritage Parkway
                              Plainfield, IN 46168
      Attorney                Meghan Eileen Ruesch
                              #3247349, Retained
                              501 Indiana Ave.
                              Ste:200
                              Indianapolis, IN 46202
                              317-237-0500(W)

  Plaintiff     Genuine Parts Company
      Address                 2999 Wildwood Parkway
                              Atlanta, GA 30339
      Attorney                Meghan Eileen Ruesch
                              #3247349, Retained
                              501 Indiana Ave.
                              Ste:200
                              Indianapolis, IN 46202
                              317-237-0500(W)


 Chronological Case Summary
  03/12/2020 Case Opened as a New Filing


  03/13/2020        Appearance Filed
                Appearance of Meghan E. Ruesch and Jordan T. Crabtree

                For Party:          Balkamp, Inc.
                For Party:          Genuine Parts Company
                File Stamp:         03/12/2020

  03/13/2020        Complaint/Equivalent Pleading Filed
                Complaint for Damages and Declaratory Judgment

                Filed By:           Balkamp, Inc.
                Filed By:           Genuine Parts Company
                File Stamp:         03/12/2020

  03/13/2020        Subpoena/Summons Filed
                Summons - Harbor Industries, Inc.

                Filed By:           Harbor Industries, Inc.
                Filed By:           Genuine Parts Company
                File Stamp:         03/12/2020




https://public.courts.in.gov/mycase/                                      4/14/2020
Summary - MyCase                                                         Page 3 of 5
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 3 of 310 PageID #: 10


  03/13/2020       Subpoena/Summons Filed
               Summons - G.A. Richards Company

               Filed By:           Balkamp, Inc.
               Filed By:           Genuine Parts Company
               File Stamp:         03/12/2020

  03/13/2020       Subpoena/Summons Filed
               Summons - Hartford Underwriters Insurance Company

               Filed By:           Balkamp, Inc.
               Filed By:           Genuine Parts Company
               File Stamp:         03/12/2020

  03/17/2020       Document Filed
               SERVICE RETURN - HARTFORD UNDERWRITERS

               Filed By:           Balkamp, Inc.
               Filed By:           Genuine Parts Company
               File Stamp:         03/17/2020

  03/17/2020       Document Filed
               SERVICE RETURN - G.A. RICHARDS CO

               Filed By:           Balkamp, Inc.
               Filed By:           Genuine Parts Company
               File Stamp:         03/17/2020

  03/17/2020       Document Filed
               SERVICE RETURN - HARBOR INDUSTRIES

               Filed By:           Balkamp, Inc.
               Filed By:           Genuine Parts Company
               File Stamp:         03/17/2020

  04/01/2020       Appearance Filed
               Appearance of Patrick P. Devine

               For Party:          Harbor Industries, Inc.
               For Party:          G.A. Richards Company
               File Stamp:         03/30/2020

  04/01/2020       Appearance Filed
               Appearance of Sam S. Zabaneh

               For Party:          Harbor Industries, Inc.
               For Party:          G.A. Richards Company
               File Stamp:         03/30/2020

  04/01/2020       Motion for Enlargement of Time Filed
               Motion for Enlargement of Time

               Filed By:           Harbor Industries, Inc.
               Filed By:           G.A. Richards Company
               File Stamp:         03/30/2020




https://public.courts.in.gov/mycase/                                       4/14/2020
Summary - MyCase                                                         Page 4 of 5
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 4 of 310 PageID #: 11


  04/01/2020       Order Granting Motion for Enlargement of Time
               Judicial Officer:   Zielinski, Daniel F
               Noticed:            G.A. Richards Company
               Noticed:            Hartford Underwriters Insurance Company
               Noticed:            Ruesch, Meghan Eileen
               Noticed:            Devine, Patrick Philip
               Order Signed:       04/01/2020

  04/02/2020 Automated Paper Notice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 4/1/2020 : G.A. Richards Company;Hartford Underwriters Insurance
               Company


  04/02/2020 Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 4/1/2020 : Meghan Eileen Ruesch;Patrick Philip Devine


  04/06/2020 Notice Issued to Parties
               W/ ORDER

               Noticed:            G.A. Richards Company

  04/07/2020       Appearance Filed
               Appearance BY PAMELA PAIGE

               For Party:          Hartford Underwriters Insurance Company
               File Stamp:         04/06/2020

  04/07/2020       Motion for Enlargement of Time Filed
               Motion for Enlargement of Time

               Filed By:           Hartford Underwriters Insurance Company
               File Stamp:         04/06/2020

  04/08/2020       Order Granting Motion for Enlargement of Time
               Judicial Officer:   Zielinski, Daniel F
               Movant:             Paige, Pamela A
               Noticed:            G.A. Richards Company
               Noticed:            Ruesch, Meghan Eileen
               Noticed:            Devine, Patrick Philip
               Noticed:            Paige, Pamela A
               Order Signed:       04/08/2020

  04/08/2020 Notice Issued to Parties
               NTFD DEFT W/ ORDER BY MAIL

               Noticed:            G.A. Richards Company

  04/09/2020 Automated Paper Notice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 4/8/2020 : G.A. Richards Company


  04/09/2020 Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 4/8/2020 : Meghan Eileen Ruesch;Patrick Philip Devine;Pamela A
               Paige


  04/09/2020       Appearance Filed
               Appearance of Jennifer Kalas

               For Party:          Harbor Industries, Inc.
               For Party:          G.A. Richards Company
               File Stamp:         04/09/2020




https://public.courts.in.gov/mycase/                                                                                       4/14/2020
Summary - MyCase                                                         Page 5 of 5
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 5 of 310 PageID #: 12


 Financial Information
 * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance
   due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
   shown, please contact the Clerk’s Office.

 Balkamp, Inc.
 Plaintiff

             Balance Due (as of 04/14/2020)
             0.00

             Charge Summary
             Description                                                          Amount             Credit             Payment
             Court Costs and Filing Fees                                          157.00             0.00               157.00

             Transaction Summary
             Date               Description                                       Amount
             03/13/2020         Transaction Assessment                            157.00
             03/13/2020         Electronic Payment                                (157.00)



                          This is not the official court record. Official records of court proceedings may only be
                          obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                             4/14/2020
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 6 of 310 PageID
                            32C01 -2003-PL-000038                            #:3/12/2020
                                                                         Filed: 13       2:57 PM
                                                                                                                                  Clerk
                                                 Hendricks Circuit Court                                      Hendricks County, Indiana




 STATE 0F INDIANA                            )        1N    THE HENDRICKS CIRCUIT COURT
                                             )        ss:
 COUNTY 0F HENDRICKS                         )        CASE NUMBER: 32cm-


 BALKAMP, INC. AND GENUINE
 PARTS COMPANY,

                   Plaintiffs,
           vs.


 HARBOR INDUSTRIES, INC., GA
 RICHARDS COMPANY and HARTFORD
 UNDERWRITERS INSURANCE
 COMPANY,

                   Defendants.



                            E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 This Appearance        Form must be ﬁled 0n         behalf 0f every party in a       civil case.


     1.    The party 0n Whose behalfthis form
           Initiating   X         Responding
           the undersigned attorney and all attorneys
                                                     _
                                                      is   being ﬁled    is:

                                                                  Intervening
                                                              listed
                                                                                  _    ;
                                                                                           and
                                                                       on this form now appear      in this case for the
           following parties:
           Name   ofparties      Balkamn,    Inc.   and Genuine Parts Company

           Address of party (see Question # 5 below ifthis case involves a protectionfrom abuse
           order, a workplace violence restraining order, 0r a no-contact order)
           Balkamn, Inc., 2601 Stout Heritage Parkwav, Plainﬁeld, IN
           Genuine Parts Company, 2999 Wildwood Parkway, Atlanta, GA 30339
           Telephone # of party
 (List   0n a continuation page additionalparties this attorney represents in this case.)


     2.     Attorney information for service as required by Trial Rule 5(B)(2)


            Name:             Meghan   E.   Ruesch                             Atty Number: 32473-49
                              Jordan T. Crabtree                               Atty Number: 35736-29
            Address:          Lewis Wagner, LLP
                              501 Indiana Avenue, Suite 200
                              Indianapolis, IN 46204
                              3 17-237-0500
                              3 17—630—2790
                              mruesch@lewiswagner.com
                              icrabtree@lewiswagner.com
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 7 of 310 PageID #: 14




          IMPORTANT:             Each attorney speciﬁed 0n       this appearance:

          (a)            certiﬁes that the contact information listed for him/her     on the Indiana Supreme
                         Court R011 0f Attorneys   is   current and accurate as 0f the date of this Appearance;
          (b)            acknowledges that all orders, opinions, and notices from the court in this
                         matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                         the email address(es) speciﬁed by the attorney on the Roll of Attorneys
                         regardless 0f the contact information listed above for the attorney; and
          (c)            understands that he/she   is   solely responsible for keeping his/her R011 of Attorneys
                         contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
          Attorneys can review and update their R011 of Attorneys contact information on the Courts
          Portal at http://porta1.courts.in.gov.


    3.   Thisis a  Breach of Contract/Declaratorv Judgment case type as deﬁned in administrative
          Rule 8(B)(3).

    4.   This case involves child support issues. Yes
          numbersfor allfamily   members  0n a separately
                                                           No
                                                          attached
                                                                          l
                                                                   _ (Ifyes, supply social security
                                                                   documentﬁled as conﬁdential
          information 0n light green paper. Use Form TCM—TR3.1-4.)


    5.

          a no — contact order. Yes         _
         This case involves a protection from abuse order, a workplace Violence restraining order, 0r
                                                N0      i                    mustprovide an
                                                              (If Yes, the initiatingparty
          addressfor the purpose oflegal service but that address should not be one that exposes the
          whereabouts ofa petitioner.) The party shall use the following address for purposes of
          legal service:
                                 Attorney’s address
                                 The Attorney Ganeral Conﬁdentiality program address
                                 (contact the Attorney General at 1-800-321-1907 or e-mail address          is

                                 conﬁdential@atg.in.g0v).
                                 Another address (provide)


    This case involves a petition for involuntary commitment. Yes                      N0 V

    6.    If Yes above, provide tha following regarding the individual subj ect to the petition for
          involuntary commitment:
            a.    Name      of the individual subj ect to the petition for involuntary commitment    if   it is   not
                  already provided in #1 above:
            b.    State 0f Residence of person subj ect t0 petition:
            c.    At         one 0f the following pieces 0f identifying information:
                         least

                 (i)     Date of Birth
                 (ii)    Driver’s License   Number
                         State Where issued                       Expiration date
                 (iii)   State ID number
                         State where issued                       Expiration date
                 (iv)    FBI number
                 (V)     Indiana Department of Corrections       Number
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 8 of 310 PageID #: 15



                (Vi) Social Security   Number is     available and      is   being provided in an attached
                conﬁdential document Yes              N0

    7.    There are related cases: Yes          N0   i      (Ifyes, list     0n continuation page.)

    8.    Additional information required by local rule:



    9.    There are other party members: Yes         No X       (Ifyes, list   0n continuation page.)

    10.   This form has been served on    all   other parties and Certiﬁcate of Service         is   attached:
          Yes   X   No_
                                          LEWIS WAGNER, LLP

                                          /s/   Meghan     E.   Ruesch
                                          MEGHAN E. RUESCH, #32473-49
                                          JORDAN T. CRABTREE, #35736—29
                                          Counselfor Plaintiffs
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 9 of 310 PageID
                            32C01-2003-PL-000038                             #:3/12/2020
                                                                         Filed: 16       2:57 Ph
                                                                                                                Clerl
                                           Hendricks Circuit Court                          Hendricks County, Indian;




  STATE OF INDIANA                     )         IN THE HENDRICKS CIRCUIT COURT
                                       )         SS:
  COUNTY OF HENDRICKS                  )         CASE NUMBER:


   BALKAMP, INC. AND GENUINE
   PARTS COMPANY,

                  Plaintiffs,
          vs.

   HARBOR INDUSTRIES, INC., GA
   RICHARDS COMPANY and HARTFORD
   UNDERWRITERS INSURANCE
   COMPANY,

                  Defendants.

              COMPLAINT FOR DAMAGES AND DECLARATORY JUDGMENT

         Come now Plaintiffs, Balkamp, Inc. and Genuine Parts Company, and for their complaint

  for damages, declaratory judgment, and jury demand, alleges as follows:

                                A. JURISDICTION AND VENUE

         1.      This action is brought pursuant to Uniform Declaratory Judgment Act, Indiana

  Code 34-14-1-1, et seq, and Ind. T.R. 57.

         2.      Jurisdiction in this Court is appropriate under Indiana Code 34-14-1-1 and Ind. T.R.

  4.

         3.      Plaintiffs have standing to pursue declaratory relief pursuant to Indiana Code 34-

  14-1-2 and 34-14-1-3.

         4.      Personal jurisdiction over the non-resident parties is proper pursuant to Ind. T.R.

  4.4(A)(1),(4)-(6).

         5.      Venue in this Court is appropriate under hid. T.R. 5.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 10 of 310 PageID #: 17




                                            B. PARTIES

          6.      Plaintiff, Balkamp, Inc. ("Balkamp"), is an Indiana corporation with its principal

   place of business located at 2601 Stout Heritage Parkway, Plainfield, Hendricks County, Indiana.

          7.      Plaintiff, Genuine Parts Company ("Genuine Parts"), is a Georgia corporation with

   its principal place of business located at 2999 Wildwood Parkway, Atlanta, Georgia, 30339, and

   is the parent company of Balkamp.

          8.      Defendant, Harbor Industries, Inc. ("Harbor"), was, at all relevant times, a

   Michigan corporation with its principal place of business located at 14130 172nd Avenue, Grand

   Haven, Michigan 49417.

          9.      G.A. Richards Company is a Michigan corporation with its principal place of

   business located at 1060 Ken-O-Sha Industrial Drive, SE, Grand Rapids, Michigan 49508.

          10.     Defendant, Hartford Underwriters Insurance Company ("Hartford"), is a

   Connecticut corporation with its principal place of business located at One Hartford Plaza,

   Hartford, Connecticut 06155.

                              C. RELEVANT FACTUAL HISTORY

                          The Relationship Between Balkamp and Harbor

          11.     Balkamp purchased various goods and products from Harbor for use in various

   NAPA stores.

          12.     In furtherance of these purchases, on September 30, 2004, Balkamp and Harbor

   executed an Indemnity Agreement . (A true and correct copy of said Agreement is attached hereto

   as Exhibit "A").

          13.     The September 30, 2004 Indemnity Agreement was continually in effect from that

   date forward through the relevant dates set forth below.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 11 of 310 PageID #: 18




          14.       The Indemnity Agreement between Balkamp and Harbor contemplated that

   Balkamp would purchase certain goods and products from Harbor. (Exhibit "A," p. 1).

          15.       Moreover, Indemnity Agreement provided that Harbor would protect, defend, and

   indemnify Balkamp and any of its affiliated companies from any and all liability, losses, damages,

   costs or expenses of any nature arising out of a claim that any of the products purchased by

   Balkamp from Harbor were defective, negligently designed or manufactured, or otherwise

   determined to be the cause of injury or death to persons or damage to property. (Exhibit "A," p.

   1).

          16.       The Indemnity Agreement also required Harbor to procure and maintain in full

   force and effect, a products liability insurance policy or policies naming Balkamp, NAPA, and any

   other affiliated entities as additional named insureds with coverage amounting to not less than Five

   Million Dollars ($5,000,000.00). (Exhibit "A," p. 2).

                                Ternis of the Policy Issued by Hartford

          17.       Subsequent to the execution of the Indemnity Agreement, Harbor was purchased

   by G.A. Richards Company.

          18.       G.A. Richards obtained a commercial general liability policy from Hartford

   Underwriters Insurance Company ("Hartford") identified by policy number 81 UUN BK0052

   which was effective from December 31, 2016 through December 31, 2017 (the "Hartford Policy").

   (A true and correct copy of said policy is attached hereto as Exhibit "B").

          19.       The commercial general liability coverage was designated as form HG 00 01 09 16.

   (Exhibit "B").

          20.       According to an Accord Certificate of Liability Insurance which identified Harbor

  as the insured effective from December 31, 2016 through December 31, 2017, Balkamp, NAPA,
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 12 of 310 PageID #: 19




   and their member companies were named as additional insureds on the Hartford Policy. (A true

   and correct copy of the Accord Certificate is attached hereto as Exhibit "C").

          21.     The Accord Certificate of Liability Insurance specifically noted that Balkamp and

   NAPA along with their member companies were "shown as additional insured solely with respects

   to general liability coverage as per form HG 00 01 09 16 as evidenced herein as required by written

   contract with the named insured." (Exhibit "C").

          22.     The Hartford Policy general liability coverage provided additional insured

   coverage to certain entities when required by written contract, stating, in pertinent part, as follows:

                  5. Additional Insureds When Required By Written Contract, Written
                  Agreement Or Permit
                  The following person(s) or organization(s) are an additional insured when
                  you have agreed, in a written contract, written agreement or because of a
                  permit issued by a state or political subdivision, that such person or
                  organization be added as an additional insured on your policy. provided the
                  injury or damage occurs subsequent to the execution of the contract or
                  agreement.
                  A person or organization is an additional Insured under this provision only
                  for that period of time required by the contract or agreement. However, no
                  such person or organization is an insured under this provision if such person
                  or organization is included as an Insured by an endorsement issued by us
                  and made a part of this Coverage Part.
                  a. Vendors
                  Any person(s) or organization(s) (referred to below as vendor), but only
                  with respect to 'bodily injury" or "property damage" arising out of 'your
                  products" which are distributed or sold in the regular course of the vendor's
                  business and only if this Coverage Part provides coverage for "bodily
                  injury" or "property damage" included within the "products-completed
                  operations hazard"....

                  f. Any Other Party
                  Any other person or organization who is not an additional insured under
                  Paragraphs a. through e. above, but only with respect to liability for "bodily
                  injury", "property damage" or "personal and advertising injury" caused, in
                  whole or in part, by your acts or omissions or the acts or omissions of those
                  acting on your behalf:
                  (1) In the performance of your ongoing operations;
                  (2) In connection with your premises owned by or rented to you; or
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 13 of 310 PageID #: 20




                  (3) In connection with "your work" and included within the "products-
                      completed operations hazard", but only if
                      (a) The written contract or agreement requires you to provide such
                      coverage to such additional insured; and
                      (b) This Coverage Part provides coverage for "bodily injury" or
                      "property damage" included within the "products completed operations
                      hazard".
                      However:
                  (1) The insurance afforded to such additional insured only applies to the
                      extent permitted by law; and
                  (2) If coverage provided to the additional insured is required by a contract
                      or agreement, the insurance afforded to such additional insured will not
                      be broader than that which you are required by the contract or agreement
                      to provide for such additional insured.

   (Exhibit "B," p. 155).

          23.     Moreover, although the policy excludes from coverage contractual liability, that

   exclusion does not apply to an "insured contract." (Exhibit "B," p. 145).

          24.     An insured contract, is defined to include, in pertinent part: "[t]hat part of any other

   contract or agreement pertaining to your business...under which you assume the tort liability of

   another party to pay for 'bodily injury' or 'property damage' to a third person or organization

  provided the 'bodily injury' is caused, in whole or in part, by you or by those acting on your

   behalf." (Exhibit "B," p. 162).

    The MacCartee Litination and Plaintiffs' Demands for Defense, Indemnity and Insurance

          25.     On or about January 9, 2018, a complaint for damages was filed in the Superior

  Court of the State of California for the County of San Diego (Central Judicial District) on behalf

  of Thomas MacCartee against Genuine Parts Company (d/b/a NAPA Auto Parts), G.A. Richards

  Group, and One Hundred John Doe Defendants (the "MacCartee Action"). (A true and correct

  copy of said complaint is attached hereto as Exhibit "D").
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 14 of 310 PageID #: 21




          26.     According to the allegations of the Complaint, on or about February 19, 2017,

   MacCartee visited a NAPA Auto parts store in San Diego, California, for the purposes of

   purchasing automotive parts and tools, specifically a large socket wrench. (Exhibit "D," ¶13).

          27.     MacCartee further alleged that a NAPA sales associate directed him to "a tall

   merchandise display panel, with affixed shelf brackets, holding merchandise. This particular

   display panel...was hung on 'barn door' type sliding roller mounts. The 'barn door' feature

   allowed the panel to slide horizontally on roller mounts." (Exhibit "D," ¶13).

          28.     MacCartee alleged that, when he located the socket wrench, he "in a reasonable and

   foreseeable manner, moved the sliding 'barn door' panel to the side" and "the display panel toppled

   down on top of him, causing serious injury. (Exhibit "D," ¶13).

          29.     Through investigation it was determined that Balkamp had purchased the "barn

   door" type sliding roller mounted display panel (hereinafter the "Display Panel") that allegedly

   injured MacCartee from Harbor.

          30.     Accordingly, by letter dated June 13, 2018, Genuine Parts and Balkamp, by

   counsel, tendered their demand for defense and indemnity to Harbor in the MacCartee Action. (A

   true and correct copy of said correspondence is attached hereto as Exhibit "E").

          31.     On information and belief, Harbor, in turn, forwarded the tender to Hartford,

   presumably with the understanding that the tender was covered under the Hartford Policy.

          32.     When no response to the demand was received, Genuine Parts filed a cross-

   complaint against Harbor in the MacCartee Action seeking indemnification and contribution.

          33.     On May 10, 2019, Harbor's insurer, Hartford, finally responded to the demand for

   defense and indemnity by way of written correspondence. (A true and correct copy of said

   correspondence is attached hereto as Exhibit "F").
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 15 of 310 PageID #: 22




          34.     Hartford denied Balkamp's and Genuine Parts' request for defense and indemnity.

   (Exhibit "F," p.1).

          35.     Within the correspondence denying the request, Hartford contended that 2007

   Indemnity Agreement did not apply to the purchase of the Display Panel but, rather, the purchase

   was subject to certain terms and conditions which Harbor allegedly unilaterally imposed upon the

   purchase. (Exhibit "F," p. 1).

          36.     On May 16, 2019, counsel for Balkamp and Genuine Parts responded to Hartford's

   denial. (A true and correct copy of said correspondence is attached hereto as Exhibit "G").

          37.     Within said correspondence, Balkamp and Genuine Parts reiterated their demand

   for defense and indemnity based upon the Indemnity Agreement, and as an additional insured

   under the Hartford Policy, as evidenced by the Certificate of Insurance. (Exhibit "G," p. 3).

          38.     On June 7, 2019, by way of electronic mail, Hartford responded to the renewed

   demand for defense and indemnity, once again denying the request and relying upon unilaterally

   imposed "Terms & Conditions." (A true and correct copy of said correspondence is attached

   hereto as Exhibit "H").

          39.     Hartford also asserted that the Accord Certificate of Insurance did not support

   Balkamp's or Genuine Parts' status as an additional insured solely because it was issued two

   months after the date of loss. (Exhibit "H").

          40.     Both Hartford and Harbor have refused to honor their obligations under the

   Indemnity Agreement and the insurance policy naming Balkamp, NAPA, and their affiliates as

   named additional insureds.

          41.     The defendants in the MacCartee Action globally resolved MacCartee's claims.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 16 of 310 PageID #: 23




            42.    Crossclaims in the underlying MacCartee Action remain pending in the California

   court.

            43.    As a result of Harbor's wrongful rejection of its duty to defend and indemnify

   Balkamp and Genuine Parts, Balkamp and Genuine Parts have suffered actual damages in the form

   of costs, expenses, and amounts paid in the defense and settlement of the MacCartee Action, for

   which they are entitled to relief in this action.

            44.    As a result of Hartford's wrongful denial of coverage for Balkamp and Genuine

   Parts, Balkamp and Genuine Parts have suffered actual damages in the form of costs, expenses,

   and amounts paid in the defense and settlement of the MacCartee Action, for which they are

   entitled to relief in this action.

                          D. CAUSES OF ACTION
                                COUNT I
    BREACH OF CONTRACT (vs. HARBOR INDUSTRIES, INC., AND G.A. RICHARDS
                               COMPANY)

            45.    Plaintiffs incorporate by reference their allegations of paragraphs 1 through 50 of

   this Complaint as if fully set forth herein.

            46.    According to the clear terms of the contract between Balkamp and Harbor, Harbor

   was required to protect, defend, and indemnify Balkamp and any of its affiliated companies from

   any and all liability, losses, damages, costs or expenses of any nature arising out of a claim that

   any of the products purchased by Balkamp from Harbor were defective, negligently designed or

   manufactured or otherwise determined to be the cause of injury or death to persons or damage to

   property.

            47.    The MacCartee Action is premised upon the alleged failure of the Display Panel

   which Balkamp purchased from Harbor.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 17 of 310 PageID #: 24




             48.   As such, the MacCartee Action was covered by the terms of the Indemnity

   Agreement and Harbor and G.A. Richards are contractually required to defend and indemnify

   Balkamp and Genuine Parts.

             49.   Harbor has wrongfully refused to defend and indemnify Plaintiffs in the MacCartee

   Action, in violation of the terms and conditions of the Indemnity Agreement.

             50.   The Indemnity Agreement also required Harbor to procure and maintain in full

   force and effect, a product liability insurance policy or policies naming Balkamp, NAPA, and any

   other affiliated entities as additional named insureds with coverage amounting to not less than Five

   Million Dollars ($5,000,000.00).

             51.   Although an Accord Certificate of Liability Insurance identifies Balkamp, NAPA,

   and their member companies named as additional insureds under a commercial general liability

   insurance policy issued to G.A Richards by Hartford, Hartford has denied coverage to Plaintiffs in

   the MacCartee Action.

             52.   To the extent Plaintiffs are not entitled to coverage under the Hartford Policy as

   additional insureds, Harbor's failure to properly secure insurance coverage for Plaintiffs under the

   Hartford Policy is in violation of Harbor's obligations under the Indemnity Agreement.

             53.   As a result of Harbor's wrongful refusal to defend and indemnify Plaintiffs in the

   MacCartee Action, and/or Harbor's failure to properly secure additional insured coverage for

   Plaintiffs, Plaintiffs have suffered actual damages in the form of costs, expenses, and amounts paid

   in the defense and settlement of the MacCartee Action, for which they are entitled to relief in this

   action.

             54.   Plaintiffs are entitled to compensatory damages incurred as a result of Harbor's

   breaches of the Indemnity Agreement, including but not limited to the costs, expenses, and
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 18 of 310 PageID #: 25




   amounts paid in the defense and settlement of the MacCartee Action, pre- and post-judgment

   interest, and such other relief as the Court deems just and proper.

                                   COUNT II
         BREACH OF CONTRACT (vs. HARTFORD UNDERWRITERS INSURANCE
                                  COMPANY)

           55.     Plaintiffs incorporate by reference their allegations of paragraphs 1 through 60 of

   this Complaint as if fully set forth herein.

           56.     Hartford had a duty to defend and indemnify Plaintiffs in the MacCartee Action

   pursuant to the terms and conditions of the Hartford Policy.

           57.     Hartford has wrongfully denied coverage to Plaintiffs and refused to defend and

   indemnify Plaintiffs in the MacCartee Action, in violation of the terms and conditions of the

   Hartford Policy.

           58.     As a result of Hartford's wrongful refusal to provide coverage to and defend and

   indemnify Plaintiffs in the MacCartee Action, Plaintiffs have suffered actual damages in the form

   of costs, expenses, and amounts paid in the defense and settlement of the MacCartee Action, for

   which they are entitled to relief in this action.

           59.     Plaintiffs are entitled to compensatory damages incurred as a result of Hartford's

   breaches of the Hartford Policy, including but not limited to the costs, expenses, and amounts paid

   in the defense and settlement of the MacCartee Action, pre- and post-judgment interest, and such

   other relief as the Court deems just and proper.


                                COUNT III
     DECLARATORY RELIEF (vs. HARBOR INDUSTRIES, INC. AND G.A. RICHARDS
                                COMPANY)

           60.     Plaintiffs incorporate by reference their allegations of paragraphs 1 through 65 of

   this Complaint as if fully set forth herein.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 19 of 310 PageID #: 26




           61.    Under the Indemnity Agreement, Harbor was required to protect, defend, and

   indemnify Balkamp and any of its affiliated companies from any and all liability, losses, damages,

   costs or expenses of any nature arising out of a claim that any of the products purchased by

   Balkamp from Harbor were defective, negligently designed or manufactured or otherwise

   determined to be the cause of injury or death to persons or damage to property.

          62.     The MacCartee Action arises out of a claim that products purchased by Balkamp

   from Harbor—the Display Panel—was defective, negligently designed or manufactured, or

   otherwise determined to be the cause of MacCartee's injuries.

          63.     As such, the MacCartee Action was covered by the terms of the Indemnity

   Agreement and Harbor and G.A. Richards are contractually required to defend and indemnify

   Balkamp and Genuine Parts.

          64.     Balkamp and Genuine Parts made timely and proper demand of Harbor and G.A.

   Richards that they fulfill their contractual obligations to defend and indemnify Plaintiffs.

          65.     Despite the clear language of the Indemnity Agreement and Plaintiffs' timely

   demand, Harbor and G.A. Richards refused to comply with their obligations.

          66.     Plaintiffs seek declaration from this Court that they are entitled to defense and

   indemnification from Harbor and G.A. Richards in the MacCartee Action.

                                  COUNT IV
         DECLARATORY RELIEF (vs. HARTFORD UNDERWRITERS INSURANCE
                                  COMPANY)

          67.      Plaintiffs incorporate by reference their allegations of paragraphs 1 through 72 of

   this Complaint as if fully set forth herein.

          68.     The Indemnity Agreement required Harbor to procure and maintain in full force

   and effect, a product liability insurance policy or policies naming Balkamp, NAPA, and any other
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 20 of 310 PageID #: 27




   affiliated entities as additional named insureds with coverage amounting to not less than Five

   Million Dollars ($5,000,000.00).

          69.     The Hartford Policy includes a provision providing additional insured coverage to,

   in pertinent part, Vendors and Any Other Party, where required by contract agreement between

   the insured and that party.

          70.     The Accord Certificate of Liability Insurance identifies Balkamp, NAPA, and their

   member companies named as additional insureds under the Hartford Policy.

          71.     Hartford has denied coverage to Plaintiffs in the MacCartee Action.

          72.     On the date of loss giving rise to the MacCartee litigation, Hartford admits that it

   was the products liability insurer of Harbor Industries, Inc. (See, Exhibit "E," p. 1).

          73.     Despite Balkamp's and Genuine Parts' status as additional insureds, Hartford has

   refused to treat plaintiffs as such and has refused to provide a defense or indemnity as required by

   the policy.

          74.     Plaintiffs seek declaration from this Court that they are entitled to defense and

   indemnification, and additional insured coverage in accordance with the terms and conditions of

   the Hartford Policy, from Hartford in the MacCartee Action.

                                      E. PRAYER FOR RELIEF

          WHEREFORE, the Plaintiffs, Balkamp, Inc. and Genuine Parts Company, respectfully

   request that this Court enter judgment in their favor and against Defendants:

      1. That Defendants Harbor and G.A. Richards breached their obligations under the

          Indemnity Agreement, and requiring Defendants Harbor and G.A. Richards to pay

          Plaintiffs all costs, expenses, fees, and payments incurred in defending and settling

          the MacCartee Action, plus pre- and post-judgment interest;
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 21 of 310 PageID #: 28




      2. That Defendant Hartford breached its obligations to Plaintiffs under the Hartford

         Policy and requiring Defendant Hartford to pay Plaintiffs all costs, expenses, fees,

         and payments incurred in defending and settling the MacCartee Action, plus pre-

         and post-judgment interest;

      3. Declaring that Defendants Harbor and G.A. Richards had a duty to defend and

         indemnify Plaintiffs in the MacCartee Action;

      4. Declaring that Defendant Hartford had a duty to defend and indemnify Plaintiffs in

         the MacCartee Action;

      5. Awarding actual, consequential and compensatory damages, costs of this action and

         attorney fees incurred in this action; and

      6. For such other and further relief, including any appropriate equitable relief, as the

         Court may deem just and proper.

                                        Respectfully submitted

                                        /s/ Meghan E. Ruesch
                                        MEGHAN E. RUESCH, Atty. No. 32473-49
                                        JORDAN T. CRABTREE, Atty. No. 35736-29
                                        Lewis Wagner, LLP
                                        501 Indiana Avenue, Suite 200
                                        Indianapolis, IN 46204
                                        Tel. (317) 237-0500
                                        Fax (317) 630-2790
                                        mruesehta),Icwiswagner.corn
                                        jcrabtreeCelewiswagller_corn
                                        Counsel for Plaintiffs Balkamp, Inc. and Genuine Parts
                                        Company
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 22 c;Z
                              32C01-2003-PL-000038
                                                                of 310
                                                                    PA 3PageID
                                                                          K1- #: 29
                                                  Hendricks Circuit Court



                                          INDEMNITY AGREEMENT


This INDEMNITY AGREEMENT (this "Indemnity Agreement"), dated 3sepf.Aq200                       is made by and
between BALKAMP, INC., an Indiana corporation (hereinafter "BALKAMP") and 141 ation
a      1.• [state] corporation/ limited liability company/ partnership (circle one) (hereinafter "SUPPLIER").

       WHEREAS, BALKAMP has purchased, or at some future time may purchase, goods and products (the
"Products") from SUPPLIER; and

         WHEREAS. BALKAMP desires to be indemnified from, defended against, and held harmless from
certain liability, losses, damages, costs, or expense which it may sustain or incur; and

        WHEREAS, SUPPLIER has agreed to indemnify, defend, and hold BALKAMP harmless as herein
provided;

       NOW, THEREFORE, for and in consideration of the purchase by BALKAMP of goods and products
from SUPPLIER and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending legally to be bound hereby, SUPPLIER and BALKAMP hereby agree as follows:

1.        INDEMNIFICATION

         SUPPLIER will protect, defend and indemnify BALKAMP, its parent company and affiliated business
         entities, National Automotive Parts Association and its members, and their respective employees,
         agents, officers, directors and customers who purchase the Products (together, the "Indemnified
         Parties") from and hold them harmless against all liability, losses, damages, costs or expenses of any
         nature, including without limitation, reasonable attorney's fees, which they may at any time suffer,
         incur, or be required to pay resulting from or arising out of (i) any claim that the Products are defective,
         negligently designed or manufactured in any manner, or otherwise determined to be the cause of injury
         or death to persons, or damage to property, or both; (ii) any claim that the Products or the manufacture,
         sale or labeling of the Products fails to comply with any governmental requirement, or the labeling on
         any Products, or on or within the packaging for any Products (including any instructions or warnings
         thereon), is inadequate in any manner; (iii) any claim that the Products should have been recalled
         pursuant to any governmental requirement; (iv) SUPPLIER's negligence or willful misconduct in
         supplying the Products; or (v) any claim, action, suit or proceeding by any person, firm, governmental
         agency or corporation resulting from or arising out of (i) through (iv) above. This indemnification shall
         not apply if and to the extent that such injury, death or damage is directly caused solely by any of the
         following: (a) failure on the part of BALKAMP to furnish instruction materials provided by SUPPLIER
         for inclusion in packages in which Products are sold; (b) sale of Products by BALKAMP without
         packaging where packaging is provided by SUPPLIER and where such packaging contains the required
         labeling and instructions on the use of the Product; (c) alteration of any Products by BALKAMP; (d)
         negligent installation or repair of Products by BALKAMP; or (e) willful misconduct of BALKAMP.

2.        INTELLECTUAL PROPERTY INFRINGEMENT

         SUPPLIER will protect, indemnify, defend and hold the Indemnified Parties harmless from and against
         all liability, losses, damages, costs or expenses which they may at any time suffer, incur or be required
         to pay by reason of any claim, action, suit, or proceeding that may be brought for damages or injunctive
         relief based upon any actual or alleged violation or infringement of any patent, trademark, copyright or
         other intellectual property right by any Product sold by SUPPLIER to BALKAMP. Should any
         Products become the subject of such a claim of infringement, BALKAMP shall permit SUPPLIER, at
         its option and expense, either to procure for BALKAMP the right to continue selling Products, to
         replace or modify Products so that they become non-infringing, or to require return of Products in

Balkamp Vendor, 2-04                                      1
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 23 of 310 PageID #: 30



          exchange for full credit. SUPPLIER shall have no liability to BALKAMP with respect to any claim of
          infringement of any such patent, trademark, copyright or other intellectual property right based solely
          upon (a) the combination by BALKAMP of Products sold by SUPPLIER with equipment or devices not
          sold by SUPPLIER; or (b) Products supplied according to a design other than that of SUPPLIER and
          which is required by BALKAMP.

3.        LEGAL ACTION

          BALKAMP will give SUPPLIER prompt notice of any claims, actions, suits, or proceedings instituted
          against BALKAMP with respect to the subject of the indemnity contained herein, and shall provide to
          SUPPLIER reasonable information and assistance in the defense thereof. SUPPLIER agrees at its own
          expense to defend against any such claims, actions, suits or proceedings, rightfully or wrongfully
          instituted with legal counsel reasonably acceptable to BALKAMP; provided, however, that SUPPLIER
          shall not settle any claim, action, suit or proceeding which imposes upon BALKAMP any obligation, or
          in any way prejudices the rights of BALKAMP, other than as set forth herein, without BALKAMP's
          written consent. SUPPLIER agrees to satisfy any and all judgments which may be rendered against the
          Indemnified Parties or SUPPLIER with respect thereto. Notwithstanding the foregoing, BALKAMP
          shall have the option to employ attorneys, at the sole cost and expense of SUPPLIER, to defend any
          claim, action, suit, or proceeding in the event SUPPLIER fails to assume such defense. SUPPLIER
          agrees to extend the terms of this indemnity to claims made against any party who has acquired any of
          the Products in the course of normal commercial sales, whether or not BALKAMP is the direct seller to
          such party.

4.        REMEDIES

          In the event SUPPLIER refuses to defend any claim, action, suit or proceeding, or refuses to satisfy any
          settlement or judgment pursuant to the terms of this Indemnity Agreement, BALKAMP shall be entitled
          to retain from payments otherwise due to SUPPLIER such amounts as shall be reasonably considered
          necessary to satisfy any claim, action, suit, or proceeding for damages that fall within SUPPLIER's
          indemnity obligations set forth herein, until such claim, action, suit, or proceeding has been settled and
          satisfactory evidence to such effect has been furnished to BALKAMP.

         In any litigation, arbitration, or other proceeding by which one party either seeks to enforce its rights
         under this Agreement (whether in contract, tort, or both) or seeks a declaration of any rights or
         obligations under this Agreement, the prevailing party will be awarded reasonable attorney fees,
         together with any costs and expenses, to resolve the dispute and to enforce the final judgment.

5.        LIABILITY INSURANCE

          During the term of the business relationship between SUPPLIER and BALKAMP, SUPPLIER will
          procure and maintain in full force and effect a product liability insurance policy or policies, naming
          BALKAMP and National Automotive Parts Association and its member corporations as additional
          named insureds, covering all goods and products supplied to BALKAMP by SUPPLIER under this
          Indemnity Agreement. Such policy or policies shall be written by a reputable insurance company or
          companies in the amount of not less than $5,000,000, or at the levels requested by BALKAMP if
          warranted by the nature or scope of the business relationship of the parties, and shall be on an
          occurrence basis. Such policy shall contain a requirement that BALKAMP will be notified of any
          proposed cancellation or modification at least thirty (30) days prior to the effective date of such
          cancellation or modification. Upon execution of this Agreement, SUPPLIER shall furnish to
          BALKAMP certificates of insurance evidencing compliance with the foregoing requirements.
          Maintenance of such insurance and the performance by SUPPLIER of its obligations under this
          paragraph shall not relieve SUPPLIER of liability under the indemnity set forth in this Indemnity
          Agreement.

Balkamp Vendor, 2-04                                      2
  Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 24 of 310 PageID #: 31




6.        BENEFIT

          This Indemnity Agreement shall be binding upon and shall inure to the benefit of the parties, their legal
          representatives, successors and assigns.

7.        TERM; TERMINATION

          This Indemnity Agreement shall continue in full force and effect while SUPPLIER is selling any
          Products to BALKAMP. This Indemnity Agreement may be terminated by any party upon ninety (90)
          days written notice; provided, however, that such termination shall only be effective upon the
          simultaneous termination of any supply agreement or other supply arrangement between BALKAMP
          and SUPPLIER. Termination shall not relieve SUPPLIER from liability assumed hereunder prior to
          such termination.

8.        MISCELLANEOUS

          This Indemnity Agreement constitutes the entire agreement of the parties with respect to the matters
          hereto. This Indemnity Agreement shall be governed by the laws of the State of Indiana, without regard
          to conflict of law principles. No amendment, waiver or modification of the provisions hereof shall be
          valid unless in writing and signed by the parties hereto and then only to the extent therein set forth.
          Each party agrees to perform all further acts and execute, acknowledge, and deliver any documents
          reasonably necessary, appropriate or desirable, to early out the provisions of this Indemnity Agreement.
          Every covenant, term, and provision of this Indemnity Agreement shall be construed simply according
          to its fair meaning and not strictly for or against any party. If any one or more of the provisions of the
          Indemnity Agreement shall be held by a court of competent jurisdiction to be invalid, illegal or
          unenforceable in any respect, the validity, legality, and enforceability of the remaining provisions of the
          Indemnity Agreement will not in any way be affected or impaired thereby. If any provision of this
          Indemnity Agreement is unenforceable for any reason whatsoever, such provision shall be appropriately
          limited and given effect to the extent that it may be enforceable_ This Indemnity Agreement may be
          signed via facsimile and in one or more counterparts, each of which when executed shall be deemed an
          original, and all of which taken together shall constitute one and the same document.

          Each party represents that the person executing this Indemnity Agreement has the power and authority
          to bind such party to the obligations herein.


                                             [Signatures Appear on Next Page]




Balkamp Vendor, 2-04                                      3
       Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 25 of 310 PageID #: 32

                                                                                               ;00
                   IN WITNESS WHEREOF, the parties hereto have executed this Indemnity Agreement the day and year
          first written above.




                                                      (Corporate Seal)




                                                          r.4o .1NR...4+4 e4
                                                            (SUPPLIER)

                                                      By:
                                                      Name:
                                                      Title:

                                                      (Corporate Seal)




Balkamp Vendor, 2-04                                     4
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 26 of 310 PageID #: 33
                                      32C01-2003-PL-000038
                                          Hendricks Circuit Court


   Prepare. Protect. Prevail.

                                                                                   THE
                                                                                   HARTFORD
                                                                                   Business Insurance

                                                                                   Employee Benefits

                                                                                   Auto
                                                                                   Hare




     July 12, 2019


    Re:       Insured:             G A Richards Company
              Policy Number:       81 UUN BK0052
              Policy Term:         12/31/2016-12/31/2017
              Writing Company:     HARTFORD FIRE INSURANCE COMPANY
                                   HARTFORD UNDERWRITERS INSURANCE COMPANY


              This will verify that, to the best of the undersigned's knowledge, the attached is a
              complete and accurate representation of insurance policy referenced above.
              Documents and/or information produced herewith are kept and maintained in the
              ordinary course of business.




    Lisa Dulan
    Operations Support Specialist
    Clinton Business Center
    Hartford Office Location




                                                                                301 Woods Park Dr.
                                                                                 Clinton, NY 13323
                                                                            Toll Free: 888-525-2652
                                                                                 Fax: 866-809-1178
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 27 of 310 PageID #: 34




  Special Multi-Flex
  Business Insurance Policy




                                        THE
                                        HARTFORD

  Form HM 00 01 03 14                                              Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 28 of 310 PageID #: 35


This SPECIAL MULTI-FLEX POLICY is provided by the stock insurance company(s) of The Hartford Insurance
Group, shown below.

COMMON POLICY DECLARATIONS

        POLICY NUMBER: 81 DUN BK0052                  K3                                     THE
                                                                                          HARTFORD
Named Insured and Mailing Address:                         G A RICHARDS COMPANY
(No., Street, Town, State, Zip Code)                       SEE IH1204
                                                           520 32ND ST
                                                           GRAND RAPIDS               , MI 49508
                                                           (KENT COUNTY)

Policy Period:                            From 12/31/16          To 12/31/17
                                          12 : 01 A. M , Standard time at your mailing address shown above.

In return for the payment of the premium, and subject to all of the terms of this policy, we agree with you to provide
insurance as stated in this policy. The Coverage Parts that are a part of this policy are listed below. The Advance
Premium shown may be subject to adjustment.
                                                        Total Advance Premium:

Coverage Part and Insurance Company Summary                                               Advance Premium


PROPERTY CHOICE
HARTFORD FIRE INSURANCE COMPANY
ONE HARTFORD PLAZA
HARTFORD, CONNECTICUT 06155




LISTING OF ADDITIONAL COVERAGE PARTS CONTINUED ON THE FOLLOWING PAGE.

Form Numbers of Coverage Parts, Forms and Endorsements that are a part of this policy and that are not
listed in the Coverage Parts.

HM0001 IL00171198 HM99011185 IH09850115 IH12040312 IH99400409 IH99410409
IL00210908 IL02860908 P000010109 H000051212 H000100798 H000200295




Agent/Broker Name: A J GALLAGHER RISK MGMT SRVCS INC




                        Countersigned by                     717
                                                             ,
                                                                                                    12/29/16
                   (Where required by law)                   Authorized Representative                     Date

Form HM 00 10 01 07                                                PAGE 1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 29 of 310 PageID #: 36

COMMON POLICY DECLARATIONS (Continued)


       POLICY NUMBER: 81 UUN BK0052


ADDITIONAL COVERAGE PARTS ( CONTINUED )

COVERAGE PART AND INSURANCE COMPANY SUMMARY                  ADVANCE PREMIUM

COMMERCIAL GENERAL LIABILITY
EMPLOYEE BENEFITS LIABILITY
DATA BREACH COVERAGE PART
HARTFORD UNDERWRITERS INSURANCE COMPANY
ONE HARTFORD PLAZA
HARTFORD, CONNECTICUT 06155




Form HM 00 10 01 07                            PAGE 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 30 of 310 PageID #: 37
POLICY NUMBER: 81 INN BK0052




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                      INSTALLMENT PLAN

We and you agree that you will pay the premium in installments as shown below:



       Date                                Premium                  Date         Premium
    12/31/16                                                    05/31/17
    01/31/17                                                    06/30/17
    02/28/17                                                    07/31/17
    03/31/17                                                    08/31/17
    04/30/17                                                    09/30/17




Form HM 99 01 11 85 Printed in U.S.A. (NS)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 31 of 310 PageID #: 38

POLICY NUMBER: 81 ITUN BK0052




        THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
        RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                                INSURANCE ACT.

              DISCLOSURE PURSUANT TO TERRORISM RISK
                          INSURANCE ACT
                                                TERRORISM PREMIUM

                                       Coverage:                      Premium (if Covered):

                         PROPERTY
                         GENERAL LIABILITY




                         TOTAL




A. Disclosure Of Premium                                               coerce the civilian population of the United
    In accordance with the federal Terrorism Risk                      States or to influence the policy or affect the
    Insurance Act, as amended (TRIA), we are                           conduct of the United States Government by
    required to provide you with a notice disclosing the               coercion.
    portion of your premium, if any, attributable to            C. Disclosure Of Federal Share Of Terrorism
    coverage for "certified acts of terrorism" under               Losses Under TRIA
    TRIA. The portion of your premium attributable to              The United States Department of the Treasury will
    such coverage is shown above in this                           reimburse insurers for a portion of such insured
    endorsement.                                                   losses as indicated in the table below that exceeds
B. The following definition is added with respect                  the applicable insurer deductible:
    to the provisions of this endorsement:                           Calendar Year        Federal Share of
    A "certified act of terrorism" means an act that is                                  Terrorism Losses
    certified by the Secretary of the Treasury, in                         2015                   85%
    accordance with the provisions of TRIA, to be an
    act of terrorism under TRIA. The criteria contained                    2016                   84%
    in TRIA for a "certified act of terrorism" include the                 2017                   83%
    following:
                                                                           2018                   82%
    1. The act results in insured losses in excess of
         $5 million in the aggregate, attributable to all                  2019                   81%
         types of insurance subject to TRIA; and                       2020 or later              80%
    2. The act results in damage within the United                  However, if aggregate insured losses attributable
         States, or outside the United States in the                to "certified acts of terrorism" under TRIA exceed
         case of certain air carriers or vessels or the             $100 billion in a calendar year, the Treasury shall
         premises of an United States mission; and                  not make any payment for any portion of the
    3. The act is a violent act or an act that is                   amount of such losses that exceeds $100 billion.
         dangerous to human life, property or                       The United States Government has not charged
         infrastructure and is committed by an                      any premium for their participation in covering
         individual or individuals as part of an effort to          terrorism losses.




Form IH 09 85 01 15                                                                                        Page 1 of 2
                                                 © 2015 The Hartford
                 (Includes copyrighted material of Insurance Services Office, Inc., with its permission)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 32 of 310 PageID #: 39


D. Cap On Insurer Liability for Terrorism Losses             E. Application of Other Exclusions
    Under TRIA
                                                                The terms and limitations of any terrorism
    If aggregate insured losses attributable to "certified      exclusion, the inapplicability or omission of a
    acts of terrorism" under TRIA exceed $100 billion           terrorism exclusion, or the inclusion of
    in a calendar year and we have met, or will meet,           terrorism coverage, do not serve to create
    our insurer deductible under TRIA we shall not be           coverage for any loss which would otherwise
    liable for the payment of any portion of the amount         be excluded under this Coverage Form,
    of such losses that exceeds $100 billion. In such           Coverage Part or Policy.
    case, your coverage for terrorism losses may be          F. All other terms and conditions remain the
    reduced on a pro-rata basis in accordance with              same.
    procedures established by the Treasury, based on
    its estimates of aggregate industry losses and our
    estimate that we will exceed our insurer
    deductible. In accordance with Treasury
    procedures, amounts paid for losses may be
    subject to further adjustments based on
    differences between actual losses and estimates.




Page 2 of 2                                                                              Form IH 09 85 01 15
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 33 of 310 PageID #: 40

POLICY NUMBER: 81 UUN BK0052




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  AMENDMENT OF THE DECLARATIONS - ADDITIONAL
PERSONS OR ORGANIZATIONS DESIGNATED AS NAMED
                  INSUREDS

The following person(s) or organization(s) are added to the Declarations as Named Insureds:




G A RICHARDS COMPANY
701 EAST SAVIDGE STREET LLC
BURNSIDE ACQUISITIONS LLC
CORLETT TURNER CO., INC.
G A RICHARDS PLANT 1.5 LLC
G A RICHARDS PLANT 2 LLC
G A RICHARDS PLANT 3 LLC
ICW ACQUISITION, LLC
STATE HEAT TREATING COMPANY
WOODMATIC ACQUISITIONS LLC
ZEICHMAN MANUFACTURING, INC,




Form IH 12 04 03 12 SEQ . NO . 01
                                             © 2012, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 34 of 310 PageID #: 41




                                                                                   TT THE
                                                                                   HARTFORD

 Named Insured:        G A RICHARDS COMPANY

 Policy Number:        81 UUN BK0052

 Effective Date:       12/31/16                          Expiration Date: 12/31/17

 Company Name:         HARTFORD FIRE INSURANCE COMPANY



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               TRADE OR ECONOMIC SANCTIONS ENDORSEMENT



 This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
 prohibit us from providing insurance, including, but not limited to, the payment of claims.


 All other terms and conditions remain unchanged.




 Form IH 99 41 04 09                                                                         Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 35 of 310 PageID #: 42

PROPERTY CHOICE
COVERAGE PART - DECLARATIONS

        POLICY NUMBER: 81 UUN BK0052


This PROPERTY CHOICE COVERAGE PART consists of:

A.   This Declarations;
B.   Property Choice Schedule of Premises and Coverages;
C.   Property Choice Conditions and Definitions;
D.   Property Choice Coverage Form;
E.   Property Choice Specialized Property Insurance Coverages;
F.   Property Choice Covered Causes of Loss and Exclusions Form; and
G.   Any other Coverage Forms, Conditions Forms, Endorsements and Schedules issued to be a part of
     this Coverage Part and listed below.


Various provisions in this Coverage Part restrict coverage. Read the entire Coverage Part carefully to determine
rights, duties and what is and is not covered.

Throughout this Coverage Part the words "you" and "your" refer to the Named Insured shown in the Declarations.
The words "we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Definitions found in the
Property Choice Conditions and Definitions (Form Number PC 00 90).


                                                                ADVANCE PREMIUM:

AUDIT PERIOD:


Except in this Declarations, when we use the word "Declarations" in this Coverage Part, we mean this "Property
Choice Declarations" or the "Common Policy Declarations".

All Schedules listed on this Declarations are part of this Declarations.

Form Numbers of Coverage Forms, Endorsements, and Schedules that are a part of this Coverage Part:

PC00910113      PC00020113T PC50130113 PC20230109 PC20240109 PC20250109
PC00900113      IH09400115 PC26020113 PC00100113 PC00200113 PC00300113
PC10100113      PC10200113 PC10400113 PC10830113 PC25060109 PC25140113
PC00970109      PC00500109 PC30210108 PC31210704 PC40010109




Form PC 00 01 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 36 of 310 PageID #: 43

PROPERTY CHOICE - SCHEDULE OF
PREMISES AND COVERAGES

              POLICY NUMBER: 81 UUN BK0052




COVERAGE AND LIMITS OF INSURANCE


INSURANCE APPLIES ON A BLANKET BASIS ONLY TO A COVERAGE FOR WHICH A LIMIT
OF INSURANCE IS SHOWN BELOW IN THE BLANKET DESCRIPTION OF COVERAGE OR
PROPERTY. THE MAXIMUM WE WILL PAY FOR LOSS OR DAMAGE IN ANY ONE OCCURRENCE
IS THE SMALLEST APPLICABLE LIMIT OF INSURANCE SHOWN IN THE DECLARATIONS,
SCHEDULES, OR ENDORSEMENT(S).


BLANKET DESCRIPTION OF COVERAGE OR PROPERTY


FOR INSURANCE THAT APPLIES TO A SPECIFIC INSURED PREMISES SEE: PROPERTY
CHOICE - SCHEDULED PREMISES.
                                                     LIMIT(S) OF INSURANCE
                                                     IN ANY ONE OCCURRENCE

BUILDING                                                   $69,577,840
BUSINESS PERSONAL PROPERTY                                 $37,068,761


VALUATION PROVISION:


REPLACEMENT COST (SUBJECT TO LIMITATIONS) APPLIES TO THE TYPES OF COVERED
PROPERTY INSURED UNDER THIS POLICY. FOR VALUATION THAT APPLIES TO A
SPECIFIC PREMISES SEE: PROPERTY CHOICE - SCHEDULED PREMISES.


PROPERTY CHOICE - BUSINESS INTERRUPTION - BLANKET DESCRIPTION OF COVERAGE


FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE: PROPERTY CHOICE -
SCHEDULED PREMISES.
                                                      LIMITS OF INSURANCE
                                                     IN ANY ONE OCCURRENCE

SPECIAL BUSINESS INCOME:                                   $17,340,000
  24 HOUR WAITING PERIOD APPLIES
 PAYROLL IS INCLUDED




Form PC 00 02 01 13 T                           PAGE   1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 37 of 310 PageID #: 44

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




COINSURANCE PROVISION:


UNLESS OTHERWISE ELSEWHERE STATED IN THIS POLICY, COINSURANCE DOES NOT
APPLY TO THE COVERAGES SHOWN ON THIS POLICY.


CAUSES OF LOSS - EARTHQUAKE


FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE: PROPERTY CHOICE -
SCHEDULED PREMISES.

ALL COVERAGES AS PROVIDED AND LIMITED UNDER THIS POLICY AT ALL INSURED
SCHEDULED PREMISES IN TOTAL SITUATED IN:
                                            POLICY YEAR LIMIT OF INSURANCE
CALIFORNIA                                                 NOT COVERED
ALABAMA                                                    NOT COVERED
GEORGIA                                                    NOT COVERED
LOUISIANA                                                  NOT COVERED
NORTH CAROLINA                                             NOT COVERED
ALL OTHER STATES                                           $15,000,000

CAUSES OF LOSS - EARTHQUAKE DOES NOT APPLY TO ANY DEPENDENT PROPERTIES OR
ANY UNNAMED PREMISES OR ANY UTILITY SERVICES ADDITIONAL COVERAGE.
THE LARGEST POLICY YEAR LIMIT OF INSURANCE IS THE MOST WE WILL PAY UNDER
THIS POLICY IN TOTAL IN ANY ONE POLICY YEAR EVEN IF THE LOSS OR DAMAGE
INVOLVES MORE THAN ONE POLICY YEAR LIMIT OF INSURANCE.


CAUSES OF LOSS - FLOOD


FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE: PROPERTY CHOICE -
SCHEDULED PREMISES.
                                                      POLICY YEAR
                                                       LIMIT OF INSURANCE

ALL COVERAGES AS PROVIDED AND LIMITED UNDER
THIS POLICY AT ALL INSURED SCHEDULED
PREMISES SITUATED IN ZONE PREFIXED (C)
AS DESIGNATED BY THE NATIONAL FLOOD INSURANCE
ACT OF 1968 (OR ANY SUBSEQUENT AMENDMENT):                   $15,000,000




Form PC 00 02 01 13 T                             PAGE   2 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 38 of 310 PageID #: 45

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




CAUSES OF LOSS - FLOOD DOES NOT APPLY TO ANY DEPENDENT PROPERTIES OR ANY
UNNAMED PREMISES OR ANY UTILITY SERVICES ADDITIONAL COVERAGE.

THE LARGEST FLOOD POLICY YEAR LIMIT OF INSURANCE IS THE MOST WE WILL PAY
UNDER THIS POLICY IN TOTAL IN ANY ONE POLICY YEAR EVEN IF THE LOSS OR
DAMAGE INVOLVES MORE THAN ONE POLICY YEAR LIMIT OF INSURANCE


CAUSES OF LOSS - ELECTRONIC VANDALISM


ELECTRONIC VANDALISM LIMIT OF INSURANCE IN ANY ONE OCCURRENCE:

    $100,000 IN TOTAL FOR ALL COVERED BUILDING OR BUSINESS PERSONAL PROPERT
    $100,000 IN TOTAL FOR ALL COVERED BUSINESS INCOME, RENTAL INCOME OR EXT
EXPENSE

  6 HOUR WAITING PERIOD APPLIES TO ELECTRONIC VANDALISM - BUSINESS INCOME
OR RENTAL INCOME LOSS.

THE FOLLOWING COVERAGES ARE FOUND IN THE CAUSES OF LOSS - ELECTRONIC
VANDALISM FORM AND ARE IN ADDITION TO THE CAUSES OF LOSS - ELECTRONIC
VANDALISM CAUSES OF LOSS - LIMIT OF INSURANCE IN ANY ONE OCCURRENCE:

DENIAL OF SERVICE - BUSINESS INCOME:                   $25,000
12 HOUR WAITING PERIOD APPLIES TO DENIAL OF SERVICE - BUSINESS INCOME
LOSS.

GOOD FAITH ADVERTISING EXPENSE:                          $25,000 IN ANY ONE
                                                                POLICY YEAR


CAUSES OF LOSS - ADDITIONAL COVERAGE - EQUIPMENT BREAKDOWN


FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE: PROPERTY CHOICE -
SCHEDULED PREMISES.

THE MOST WE WILL PAY IN ANY ONE EQUIPMENT BREAKDOWN ACCIDENT TO EQUIPMENT
BREAKDOWN PROPERTY IS THE LESSER OF THE APPLICABLE BUILDING, BUSINESS
PERSONAL PROPERTY AND BUSINESS INTERRUPTION LIMITS OF INSURANCE OR
$100,000,000.

COVERAGE EXTENSIONS: THE FOLLOWING COVERAGE EXTENSIONS LIMITS OF INSURANCE
ARE INCLUDED IN THE CAUSES OF LOSS - ADDITIONAL COVERAGE - EQUIPMENT
BREAKDOWN LIMIT OF INSURANCE AND APPLY IN ANY ONE EQUIPMENT BREAKDOWN
ACCIDENT TO EQUIPMENT BREAKDOWN PROPERTY.




Form PC 00 02 01 13 T                             PAGE   3 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 39 of 310 PageID #: 46

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




                                                         LIMITS OF INSURANCE

CFC REFRIGERANTS:                                      INCLUDED IN THE LIMIT
                                                      OF INSURANCE APPLICABLE
                                                       TO EQUIPMENT BREAKDOWN
HAZARDOUS SUBSTANCES:                                           $100,000
SPOILAGE:                                                       $100,000
EXPEDITING EXPENSES:                                            $100,000


DEDUCTIBLES


FOR DEDUCTIBLES THAT APPLY TO A SPECIFIC PREMISES SEE: PROPERTY CHOICE -
SCHEDULED PREMISES.

THE FOLLOWING DEDUCTIBLE(S) SHALL APPLY TO LOSS OR DAMAGE:



BY EARTHQUAKE:
  IN ANY ONE OCCURRENCE:              $50,000
    AS RESPECTS BUSINESS INCOME COVERAGE, 72 HOUR WAITING PERIOD APPLIES.

BY FLOOD:

  ALL PREMISES IN ANY ONE OCCURRENCE
  SITUATED IN ZONE PREFIXED (C)
  AS DESIGNATED BY THE NATIONAL FLOOD
  INSURANCE ACT OF 1968 (OR ANY
  SUBSEQUENT AMENDMENT):              $50,000

AS RESPECTS BUSINESS INCOME COVERAGE,    72 HOUR WAITING PERIOD APPLIES.

TO PROPERTY IN TRANSIT:
  IN ANY ONE OCCURRENCE:                $2,500

BY ANY OTHER COVERED LOSS,
  IN ANY ONE OCCURRENCE:                $5,000




Form PC 00 02 01 13 T                             PAGE   4 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 40 of 310 PageID #: 47

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




PROPERTY CHOICE - SCHEDULED PREMISES


THE FOLLOWING LIMITS OF INSURANCE APPLY IN ANY ONE OCCURRENCE UNLESS
OTHERWISE STATED.


  * * * * *    * * * * * * * * * *

  PREMISES NO.          1

  ADDRESS:

     1060 KEN- 0- SHA INDUSTRIAL SE
     GRAND RAPIDS, MI 49508
     KENT COUNTY

  OCCUPANCY: STEEL FABRICATION


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                INCLUDED IN BLANKET
                                                             BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :          INCLUDED IN BLANKET
                                                            BUSINESS PERSONAL
                                                             PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
    AUTOMATIC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                  LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                 INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                         SPECIAL BUSINESS
                                                              INCOME LIMIT
     PAYROLL IS INCLUDED


  CAUSE OF LOSS - FLOOD




Form PC 00 02 01 13 T                               PAGE   5 ( CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 41 of 310 PageID #: 48

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052


     PREMISES 1 CONTINUED



                                                              NOT COVERED


  * * * * *   * * * * * * * * * *

  PREMISES NO.          2

  ADDRESS

     520 S 32ND STREET SE
     GRAND RAPIDS, MI 49548
     KENT COUNTY

  OCCUPANCY: MFG/HEAT TREATING


  DESCRIPTION OF COVERAGE OR PROPERTY                     LIMIT OF INSURANCE


  BUILDING:                                               INCLUDED IN BLANKET
                                                            BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY (INCLUDING STOCK) :          INCLUDED IN BLANKET
                                                           BUSINESS PERSONAL
                                                            PROPERTY LIMIT



  PROPERTY CHOICE - BUSINESS INTERRUPT ION                LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                        SPECIAL BUSINESS
                                                             INCOME LIMIT
    PAYROLL IS INCLUDED




Form PC 00 02 01 13 T                              PAGE   6 ( CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 42 of 310 PageID #: 49

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 1JUN BK0052




  * * * * *    * * * * * * * * * *

  PREMISES NO.          3

  ADDRESS:

     701 E SAVIDGE ST
     SPRING LAKE, MI 49456
     OTTAWA COUNTY

  OCCUPANCY: STAMPING/WAREHOUSE


  DESCRIPTION OF COVERAGE OR PROPERTY                     LIMIT OF INSURANCE


  BUILDING:                                               INCLUDED IN BLANKET
                                                            BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):           INCLUDED IN BLANKET
                                                           BUSINESS PERSONAL
                                                            PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
    AUTOMATIC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                 LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                        SPECIAL BUSINESS
                                                             INCOME LIMIT
    PAYROLL IS INCLUDED




Form PC 00 02 01 13 T                             PAGE   7 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 43 of 310 PageID #: 50

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




  * * * * * * * * * * * * * * *



  PREMISES NO.      4

  ADDRESS:

    6830 GRAND HAVEN RD
    NORTON SHORES, MI 49456
    OTTAWA COUNTY

  OCCUPANCY: STAMPING/WAREHOUSE


  DESCRIPTION OF COVERAGE OR PROPERTY                     LIMIT OF INSURANCE


  BUILDING:                                               INCLUDED IN BLANKET
                                                            BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):           INCLUDED IN BLANKET
                                                           BUSINESS PERSONAL
                                                            PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
    AUTOMATIC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                 LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                        SPECIAL BUSINESS
                                                             INCOME LIMIT
    PAYROLL IS INCLUDED




Form PC 00 02 01 13 T                             PAGE 8 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 44 of 310 PageID #: 51

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




  * * * * *    * * * * * * * * * *

  PREMISES NO.          5

  ADDRESS:

     1072 KEN- 0- SHA INDUSTRIAL SE
     GRAND RAPIDS, MI 49508
     KENT COUNTY

  OCCUPANCY: WOOD FABRICATION


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                INCLUDED IN BLANKET
                                                             BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :          INCLUDED IN BLANKET
                                                            BUSINESS PERSONAL
                                                             PROPERTY LIMIT




  PROPERTY CHOICE - BUSINESS INTERRUPTION                  LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                 INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                         SPECIAL BUSINESS
                                                              INCOME LIMIT
     PAYROLL IS INCLUDED


  CAUSE OF LOSS - FLOOD:


                                                              NOT COVERED




Form PC 00 02 01 13 T                               PAGE   9 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 45 of 310 PageID #: 52

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




  * * * * *    * * * * * * * * * *

  PREMISES NO.          6

  ADDRESS:

     3334 PRODUCTION CT
     ZEELAND , MI 49464
     OTTAWA COUNTY

  OCCUPANCY: WOOD FABRICATION


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                 INCLUDED IN BLANKET
                                                              BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :           INCLUDED IN BLANKET
                                                             BUSINESS PERSONAL
                                                              PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
    AUTOMATIC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                   LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                  INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                          SPECIAL BUSINESS
                                                               INCOME LIMIT
     PAYROLL IS INCLUDED




Form PC 00 02 01 13 T                               PAGE 10 ( CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 46 of 310 PageID #: 53

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




  * * * * *    * * * * * * * * * *

  PREMISES NO.          7

  ADDRESS:

     2500 104TH AVE
     ZEELAND, MI 49464
     OTTAWA COUNTY

  OCCUPANCY: PRECIS ION TURNED PRODUCTS


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                 INCLUDED IN BLANKET
                                                              BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :           INCLUDED IN BLANKET
                                                             BUSINESS PERSONAL
                                                              PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR.
    AUTOMATIC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                  LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                  INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                          SPECIAL BUSINESS
                                                               INCOME LIMIT
     PAYROLL IS INCLUDED


  * * * * *   * * * * * * * * * *

  PREMISES NO.          8

  ADDRESS:

    2520 104TH AVE
    ZEELAND, MI 49464
    OTTAWA COUNTY




Form PC 00 02 01 13 T                               PAGE 11 ( CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 47 of 310 PageID #: 54

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052


     PREMISES 8 CONTINUED




  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                INCLUDED IN BLANKET
                                                             BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :          INCLUDED IN BLANKET
                                                            BUSINESS PERSONAL
                                                             PROPERTY LIMIT




  PROPERTY CHOICE - BUSINESS INTERRUPT ION                 LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                    NOT COVERED


  CAUSE OF LOSS - FLOOD:



                                                              NOT COVERED


  * * * * *    * * * * * * * * * *

  PREMISES NO.          9

  ADDRESS:

     14130 172ND AVE
     GRAND HAVEN, MI 49417
     OTTAWA COUNTY

  OCCUPANCY: WOOD PRODUCTS


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                 INCLUDED IN BLANKET
                                                              BUILDING LIMIT




Form PC 00 02 01 13 T                               PAGE 12 ( CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 48 of 310 PageID #: 55

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052


     PREMISES 9 CONTINUED




  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :          INCLUDED IN BLANKET
                                                            BUSINESS PERSONAL
                                                             PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
    AUTOMATIC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                  LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                  INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                          SPECIAL BUSINESS
                                                               INCOME LIMIT
     PAYROLL IS INCLUDED


  * * * * *   * * * * * * * * * *

  PREMISES NO. 10

  ADDRESS -

     14130 172ND AVE
     GRAND HAVEN, MI 49417
     OTTAWA COUNTY

  OCCUPANCY: WAREHOUSE


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                 INCLUDED IN BLANKET
                                                              BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :           INCLUDED IN BLANKET
                                                             BUSINESS PERSONAL
                                                              PROPERTY LIMIT




Form PC 00 02 01 13 T                               PAGE 13 ( CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 49 of 310 PageID #: 56

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052


    PREMISES 10 CONTINUED




  PROPERTY CHOICE - BUSINESS INTERRUPTION                  LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                    NOT COVERED


  * * * * *   * * * * * * * * * *

  PREMISES NO.     12

  ADDRESS:

    100 HARBOR DR
    CHARLEVOIX, MI 49720
    CHARLEVOIX COUNTY

  OCCUPANCY: WOOD PRODUCTS


  DESCRIPTION OF COVERAGE OR PROPERTY                      LIMIT OF INSURANCE


  BUILDING:                                                INCLUDED IN BLANKET
                                                             BUILDING LIMIT

  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :          INCLUDED IN BLANKET
                                                            BUSINESS PERSONAL
                                                             PROPERTY LIMIT


  PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
    AUTOMAT IC FIRE EXTINGUISHING SYSTEM


  PROPERTY CHOICE - BUSINESS INTERRUPTION                  LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                 INCLUDED IN BLANKET
     24 HOURS WAITING PERIOD APPLIES                         SPECIAL BUSINESS
                                                              INCOME LIMIT
     PAYROLL IS INCLUDED




Form PC 00 02 01 13 T                               PAGE 14 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 50 of 310 PageID #: 57

PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES (continued)


       POLICY NUMBER: 81 UUN BK0052




  * * * * *    * * * * * * * * * *

  PREMISES NO. 13

  ADDRESS:

     17501 CRESCENT ST UNIT 206
     GRAND HAVEN, MI 49417
     OTTAWA COUNTY

  OCCUPANCY: APARTMENT


  DESCRIPTION OF COVERAGE OR PROPERTY                     LIMIT OF INSURANCE


  BUSINESS PERSONAL PROPERTY ( INCLUDING STOCK) :             INCLUDED IN BLANKET
                                                               BUSINESS PERSONAL
                                                                PROPERTY LIMIT




  PROPERTY CHOICE - BUSINESS INTERRUPT ION                LIMIT OF INSURANCE


  SPECIAL BUSINESS INCOME:                                      NOT COVERED


  CAUSE OF LOSS - EARTHQUAKE:


                                                                NOT COVERED


  CAUSE OF LOSS - FLOOD:


                                                                NOT COVERED




Form PC 00 02 01 13 T                               PAGE 15
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 51 of 310 PageID #: 58

POLICY NUMBER: 81 UUN BK0052                                                                 PROPERTY CHOICE



                                                                                                        4
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        PROPERTY CHOICE - ADDITIONAL COVERAGES -
              REVISED LIMITS OF INSURANCE
This Endorsement modifies insurance provided under the following:

PROPERTY CHOICE — SPECIALIZED PROPERTY INSURANCE COVERAGE ENDORSEMENT(S)


                                                  Schedule
The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                Additional Coverage                                    Revised Limit of Insurance



NEWLY ACQUIRED COVERED PROPERTY:
  BUILDINGS:                                                                $3,000,000
NEWLY ACQUIRED COVERED PROPERTY:
  BUSINESS PERSONAL PROPERTY:                                               $1,500,000
ACCOUNTS RECEIVABLE:                                                        $1,000,000
DEBRIS REMOVAL:                                                             $1,000,000
ORDINANCE OR LAW:
(DEMOLITION & INCREASED
COST OF CONSTRUCTION)                                                       $5,000,000
PROPERTY IN TRANSIT:                                                           $250,000
UNNAMED PREMISES:
  BUSINESS PERSONAL PROPERTY
    (INCLUDING STOCK):                                                      $1,000,000




Form PC 20 24 01 09                                                                                  Page 1 of 1
                                               © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 52 of 310 PageID #: 59

POLICY NUMBER: 81 INN BK0052                                                                 PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         PROPERTY CHOICE BUSINESS INTERRUPTION -
                ADDITIONAL COVERAGES -
               REVISED LIMITS OF INSURANCE
This Endorsement modifies insurance provided under the following:

PROPERTY CHOICE SPECIAL BUSINESS INCOME - ADDITIONAL COVERAGES
PROPERTY CHOICE BUSINESS INCOME - ADDITIONAL COVERAGES
PROPERTY CHOICE PROFESSIONAL BUSINESS INCOME - ADDITIONAL COVERAGES
PROPERTY CHOICE RENTAL INCOME - ADDITIONAL COVERAGES
PROPERTY CHOICE EXTRA EXPENSE - ADDITIONAL COVERAGES


                                                   Schedule
The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                Additional Coverage                                    Revised Limit of Insurance



BUSINESS INTERRUPTION:
UTILITY SERVICES:                                                           $1,000,000
UNNAMED PREMISES:
  EXTRA EXPENSE:                                                           NOT COVERED




Form PC 20 25 01 09                                                                                  Page 1 of 1
                                               © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 53 of 310 PageID #: 60

COMMERCIAL GENERAL LIABILITY
COVERAGE PART - DECLARATIONS


          POLICY NUMBER: 81 UUN BK0052



This COMMERCIAL GENERAL LIABILITY COVERAGE PART consists of:

    A.    This Declarations;
    B.    Commercial General Liability Schedule;
    C.    Commercial General Liability Coverage Form; and
    D.    Any Endorsements issued to be a part of this Coverage Part and listed below.



LIMITS OF INSURANCE

The Limits of Insurance, subject to all the terms of this Policy that apply, are:


         Each Occurrence Limit                                                                  $1,000,000


              Damage to Premises Rented to You Limit -Any One Premises                             $300, 000


              Medical Expense Limit - Any One Person                                                 $10,000


         Personal and Advertising Injury Limit                                                  $1, 000, 000


         General Aggregate Limit,                                                               $2, 000, 000
             (other than Products-Completed Operations)


         Products-Completed Operations Aggregate Limit                                          $2, 000, 000


                                                                        ADVANCE PREMIUM:
AUDIT PERIOD: ANNUAL AUDIT




Except in this Declarations, when we use the word "Declarations" in this Coverage Part, we mean this "Declarations" or
the "Common Policy Declarations."

Form Numbers of Coverage Forms, Endorsements and Schedules that are part of this Coverage Part:

HC70010605             CG25020798                HC00880916           HC21960605         HC23700115
HC30060916             HG00010916                HG21020315           CG20260413         HC21370393
HC21900608             HG01680207                HC12101185T




Form HC 00 10 07 98
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 54 of 310 PageID #: 61


DATA BREACH COVERAGE DECLARATIONS (CLAIMS-MADE)

             POLICY NUMBER: 81 UUN BK0052
                                                                                                          it
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE. IF A LIMIT IS SHOWN FOR PART II OF
THIS COVERAGE PART, THE LIMITS OF INSURANCE WILL BE REDUCED OR EXHAUSTED BY PAYMENT
OF ANY COMBINATION OF LOSS OR SUPPLEMENTARY PAYMENTS. PLEASE READ ALL PROVISIONS
CAREFULLY, AND CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS.

This DATA BREACH COVERAGE PART consists of:

    A. This Declarations and the Common Policy Declarations;
    B. The Data Breach Coverage Form;
    C. The Common Policy Conditions and any state-specific Cancellation and/or Nonrenewal endorsements;
       and
    D. Any Endorsements and Schedules issued to be a part of this Coverage Part and listed below.

RETROACTIVE DATE            This insurance does not apply to any "data breach" that occurs before the Retroactive
                            Date, if any, shown below.

      Retroactive Date:     12/31/16
                            If no date is entered, the Retroactive Date is the same as the effective date of this
                            Coverage Part.

LIMITS OF INSURANCE
Subject to all terms of this Policy, the Limits of Insurance are:

  Part I — Data Breach Expenses
  Data Breach Expenses Limit                                          $25,000
  Good Faith Advertising Services Limit                              $5,000
  Legal and Forensic Services Limit                                  $5,000
          Deductible — Each Data Breach                               $1,000

  Part II — Data Breach Defense and Liability (Optional coverage - applies only when a limit is shown. If no limit is
  shown below, only Part I of this Coverage Part, Data Breach Expenses, applies).
  Data Breach Defense and Liability Limit                               $50, 000

                                                                    Premium:

Except in this Declarations, when we use the word "Declarations" in this Coverage Part, we mean this
"Declarations" or the "Common Policy Declarations".
Form Numbers of Coverage Forms, Endorsements and Schedules that are part of this Coverage Part:
HC00061212            HC12101185T




Form HC 00 05 12 12
                                                 © 2012, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 55 of 310 PageID #: 62

EMPLOYEE BENEFITS LIABILITY
COVERAGE PART - DECLARATIONS (CLAIMS MADE)

         POLICY NUMBER: 81 UUN BK0052


This EMPLOYEE BENEFITS LIABILITY COVERAGE PART (CLAIMS MADE) consists of:

    A.   This Declarations;
    B.   Commercial General Liability Schedule;
    C.   Employee Benefits Liability Coverage Form; and
    D.   Any Endorsements issued to be a part of this Coverage Part and listed below.

Retroactive Date: 12 / 31/08 .         If no date is entered, the Retroactive Date is the Inception Date
                                       of the Policy Period stated in the Common Policy Declarations.

LIMITS OF INSURANCE

The Limits of Insurance, subject to all the terms of this Policy that apply, are:

       Each Claim                                                         $1,000,000

       Aggregate                                                          $1,000,000


                                                                        ADVANCE PREMIUM:
AUDIT PERIOD: ANNUAL AUDIT




Except in this Declarations, when we use the word "Declarations" in this Coverage Part, we mean this "Declarations" or
the "Common Policy Declarations."

Form Numbers of Coverage Forms, Endorsements and Schedules that are part of this Coverage Part:

HC23700115             HC70110286              HC00210799              HC12101185T




Form HC 00 20 02 95
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 56 of 310 PageID #: 63

COMMERCIAL GENERAL LIABILITY SCHEDULE


        POLICY NUMBER: 81 UUN BK0052



Entries herein, except as specifically provided elsewhere in this policy, do not modify any of the other provisions of this
policy.

RATING CLASSIFICATIONS




DESCRIPTION OF HAZARDS:                     PREMISES/OPERATIONS COVERAGE

REFER TO:                                   COMMERCIAL GENERAL LIABILITY
                                            COVERAGE PART (FORM HC 00 10)

PRMS/BLDG. NO:                              001/001                TERR: 504
LOCATION:                                   1060 KEN-O-SHA INDUSTRIAL SE
                                            GRAND RAPIDS
                                            MI.   49508

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             56912
  METAL GOODS MFG. - STAMPING - NOT SIGNS

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:                     PREMISES/OPERATIONS COVERAGE

REFER TO:                                   COMMERCIAL GENERAL LIABILITY
                                            COVERAGE PART (FORM HC 00 10)

PRMS/BLDG. NO:                              009/001                             TERR: 505
LOCATION:                                   14130 172ND AVE
                                            GRAND HAVEN
                                            MI.   49417

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             61217
 BUILDINGS OR PREMISES - BANK OR OFFICE - MERCANTILE OR MANUFACTURING -
 MAINTAINED BY THE INSURED (LESSOR'S RISK ONLY) - OTHER THAN NOT-FOR-PROFIT
 - INCLUDING PRODUCTS AND/OR COMPLETED OPERATIONS - PRODUCTS/COMPLETED
 OPERATIONS LOSSES ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT

PREMIUM AND RATING BASIS:




Form HC 12 10 11 85T Printed in U.S.A. (NS)                          PAGE       1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 57 of 310 PageID #: 64

COMMERCIAL GENERAL LIABILITY SCHEDULE (Continued)



        POLICY NUMBER: 81 UUN BK0052


EXPOSURE:

RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         PREMISES/OPERATIONS COVERAGE
REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)

PRMS/BLDG. NO:                  012/001                    TERR: 505
LOCATION:                       100 HARBOR DR
                                CHARLEVOIX
                                MI.   49720

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             56912
  METAL GOODS MFG. - STAMPING - NOT SIGNS

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         PREMISES/OPERATIONS COVERAGE

REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)
PRMS/BLDG. NO:                  012/001                    TERR: 505
LOCATION:                       100 HARBOR DR
                                CHARLEVOIX
                                MI.   49720

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:                59985
 WOOD PRODUCTS MFG.

PREMIUM AND RATING BASIS:

EXPOSURE:




Form HC 12 10 11 85T                                PAGE   2 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 58 of 310 PageID #: 65

COMMERCIAL GENERAL LIABILITY SCHEDULE (Continued)



        POLICY NUMBER: 81 UUN BK0052


RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         PREMISES/OPERATIONS COVERAGE

REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)

PRMS/BLDG. NO:                  013/001                TERR: 505
LOCATION:                       17501 CRESCENT ST UNIT 206
                                GRAND HAVEN
                                MI.   49417

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             60010
 APARTMENT BUILDINGS - INCLUDING PRODUCTS AND/OR COMPLETED OPERATIONS
 - PRODUCTS/COMPLETED OPERATIONS LOSSES ARE SUBJECT TO THE GENERAL
 AGGREGATE LIMIT

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         PRODUCTS/COMPLETED OPERATIONS COVERAGE

REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)

PRMS/BLDG. NO:                  001/001
LOCATION:                       1060 KEN-O-SHA INDUSTRIAL SE
                                GRAND RAPIDS
                                MI.   49508

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             56912
 METAL GOODS MFG. - STAMPING - NOT SIGNS

PREMIUM AND RATING BASIS:

EXPOSURE:




Form HC 12 10 11 85T                                PAGE   3 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 59 of 310 PageID #: 66

COMMERCIAL GENERAL LIABILITY SCHEDULE (Continued)



        POLICY NUMBER: 81 UUN BK0052


RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         PRODUCTS/COMPLETED OPERATIONS COVERAGE

REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)
PRMS/BLDG. NO:                  012/001
LOCATION:                       100 HARBOR DR
                                CHARLEVOIX
                                MI.   49720

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             56912
 METAL GOODS MFG. - STAMPING - NOT SIGNS

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         PRODUCTS/COMPLETED OPERATIONS COVERAGE
REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)
PRMS/BLDG. NO:                  012/001
LOCATION:                       100 HARBOR DR
                                CHARLEVOIX
                                MI.   49720

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:                59985
 WOOD PRODUCTS MFG.

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:




Form HC 12 10 11 85T                                PAGE   4 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 60 of 310 PageID #: 67

COMMERCIAL GENERAL LIABILITY SCHEDULE (Continued)



        POLICY NUMBER: 81 UUN BK0052


ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:      ADDITIONAL INSURED CG2026
   NAME OF PERSON OR ORGANIZATION:
     STEELCASE, INC
     C/0 MY COI
     1075 BRAD RIPPLE AVE STE 313
     INDIANAPOLIS, IN 46220


REFER TO:                       COMMERCIAL GENERAL LIABILITY
                                COVERAGE PART (FORM HC 00 10)

ADVANCE PREMIUM:                INCLUDED



DESCRIPTION OF HAZARDS:         EMPLOYEE BENEFITS COVERAGE

REFER TO:                       EMPLOYEE BENEFITS LIABILITY
                                COVERAGE PART (FORM HC 00 20)



CLASSIFICATION CODE NUMBER
AND DESCRIPTION:                30195
 EMPLOYEE BENEFITS

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:

ADVANCE PREMIUM:



DESCRIPTION OF HAZARDS:         DATA BREACH EXPENSES

REFER TO:                       DATA BREACH
                                COVERAGE PART (FORM HC 00 05)

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:                31006
                                DATA BREACH EXPENSES

ADVANCE PREMIUM




Form HC 12 10 11 85T                                PAGE   5 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 61 of 310 PageID #: 68

COMMERCIAL GENERAL LIABILITY SCHEDULE (Continued)



       POLICY NUMBER: 81 UT_IN BK0052




DESCRIPTION OF HAZARDS:          DATA BREACH DEFENSE AND LIABILITY

REFER TO:                        DATA BREACH
                                 COVERAGE PART ( FORM HC 00 05)

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:                 33106
                                 DATA BREACH DEFENSE AND LIABILITY

ADVANCE PREMIUM



TOTAL ADVANCE PREMIUM:




Form HC 12 10 11 85T                                PAGE   6
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 62 of 310 PageID #: 69




                           COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                C. Examination Of Your Books And Records
   1. The first Named Insured shown in the                         We may examine and audit your books and
      Declarations may cancel this policy by mailing               records as they relate to this policy at any time
      or delivering to us advance written notice of                during the policy period and up to three years
      cancellation.                                                afterward.
   2. We may cancel this policy by mailing or                  D. Inspections And Surveys
      delivering to the first Named Insured written                1. We have the right to:
      notice of cancellation at least:
                                                                      a. Make inspections and surveys at any time;
      a. 10 days before the effective date of
         cancellation if we cancel for nonpayment of                  b. Give you reports on the conditions we find;
         premium; or                                                     and
      b. 30 days before the effective date of                         c. Recommend changes.
         cancellation if we cancel for any other                   2. We are not obligated to make any inspections,
         reason.                                                      surveys, reports or recommendations and any
   3. We will mail or deliver our notice to the first                 such actions we do undertake relate only to
      Named Insured's last mailing address known                      insurability and the premiums to be charged.
      to us.                                                          We do not make safety inspections. We do
                                                                      not undertake to perform the duty of any
   4. Notice of cancellation will state the effective                 person or organization to provide for the health
      date of cancellation. The policy period will end                or safety of workers or the public. And we do
      on that date.                                                   not warrant that conditions:
   5. If this policy is cancelled, we will send the first             a. Are safe or healthful; or
      Named Insured any premium refund due. If
      we cancel, the refund will be pro rata. If the                  b. Comply with laws, regulations, codes or
      first Named Insured cancels, the refund may                        standards.
      be less than pro rata. The cancellation will be              3. Paragraphs 1. and 2. of this condition apply
      effective even if we have not made or offered                   not only to us, but also to any rating, advisory,
      a refund.                                                       rate service or similar organization which
   6. If notice is mailed, proof of mailing will be                   makes insurance inspections, surveys, reports
      sufficient proof of notice.                                     or recommendations.
B. Changes                                                         4. Paragraph 2. of this condition does not apply
                                                                      to any inspections, surveys, reports or
  This policy contains all the agreements between                     recommendations we may make relative to
  you and us concerning the insurance afforded.                       certification, under state or municipal statutes,
  The first Named Insured shown in the                                ordinances or regulations, of boilers, pressure
  Declarations is authorized to make changes in the                   vessels or elevators.
  terms of this policy with our consent. This policy's
  terms can be amended or waived only by
  endorsement issued by us and made a part of
  this policy.




IL 00 17 11 98                       Copyright, Insurance Services Office, Inc., 1998                   Page 1 of 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 63 of 310 PageID #: 70


E. Premiums                                             If you die, your rights and duties will be
    The first Named Insured shown in the                transferred to your legal representative but only
    Declarations:                                       while acting within the scope of duties as your
                                                        legal representative.        Until your legal
    1. Is responsible for the payment of all            representative is appointed, anyone having
       premiums; and                                    proper temporary custody of your property will
    2. Will be the payee for any return premiums we     have your rights and duties but only with respect
       pay.                                             to that property.
F. Transfer Of Your Rights And Duties Under
    This Policy
    Your rights and duties under this policy may not
    be transferred without our written consent except
    in the case of death of an individual named
    insured.




                 Sc7"...
     Lisa Levin, Secretary                                Douglas Elliot, President




Page 2 of 2                                                                             IL001711 98
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 64 of 310 PageID #: 71




                                                                                              THE
                                                                                           HARTFORD


  U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
      CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS

 No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
 policy. You should read your policy and review your Declarations page for complete information on the
 coverages you are provided.

 This Notice provides information concerning possible impact on your insurance coverage due to directives
 issued by the United States. Please read this Notice carefully.

 The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and
 enforces economic and trade sanctions based on U.S. foreign policy and national security goals against
 targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities
 related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign
 policy or economy of the United States. OFAC acts under Presidential national emergency powers, as well as
 authority granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
 jurisdiction. OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on
 behalf of, targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics
 traffickers designated under programs that are not country-specific. Collectively, such individuals and
 companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are
 blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC's
 web site at — http//www.treas.gov/ofac.

 In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
 claiming the benefits of this insurance has violated U.S. sanctions law or is an SDN, as identified by OFAC, the
 policy is a blocked contract and all dealings with it must involve OFAC. When an insurance policy is
 considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
 authorization from OFAC.




 Form 1H 99 40 04 09                                                                                 Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 65 of 310 PageID #: 72


                                                                                                      IL 00 21 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                     (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from
      or "property damage":                                        "hazardous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                   (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a                          facility" owned by, or operated by or on
         nuclear energy liability policy issued by                      behalf of, an "insured" or (b) has been
         Nuclear Energy Liability Insurance                             discharged or dispersed therefrom;
         Association, Mutual Atomic Energy Liability                (2) The "nuclear material" is contained in
         Underwriters,        Nuclear            Insurance              "spent fuel" or "waste" at any time
         Association of Canada or any of their                          possessed, handled, used, processed,
         successors, or would be an insured under                       stored, transported or disposed of, by or on
         any such policy but for its termination upon                   behalf of an "insured"; or
         exhaustion of its limit of liability; or
                                                                    (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                      arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                      of services, materials, parts or equipment in
         which (a) any person or organization is                        connection with the planning, construction,
         required to maintain financial protection                      maintenance, operation or use of any
         pursuant to the Atomic Energy Act of 1954,                     "nuclear facility", but if such facility is
         or any law amendatory thereof, or (b) the                      located within the United States of America,
         "insured" is, or had this policy not been                      its territories or possessions or Canada, this
         issued would be, entitled to indemnity from                    exclusion (3) applies only to "property
         the United States of America, or any                           damage" to such "nuclear facility" and any
         agency thereof, under any agreement                            property thereat.
         entered into by the United States of                2. As used in this endorsement:
         America, or any agency thereof, with any
         person or organization.                                "Hazardous properties" includes radioactive, toxic
                                                                or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily                 "Nuclear material" means "source material",
      injury" resulting from the "hazardous                     "special nuclear material" or "by-product material".
      properties" of "nuclear material" and arising out
      of the operation of a "nuclear facility" by any
      person or organization.




IL 00 21 09 08                               © ISO Properties, Inc., 2007                                Page 1 of 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 66 of 310 PageID #: 73


   "Source material", "special nuclear material", and            (c) Any equipment or device used for the
   "by-product material" have the meanings given                     processing, fabricating or alloying of
   them in the Atomic Energy Act of 1954 or in any                   "special nuclear material" if at any time the
   law amendatory thereof.                                           total amount of such material in the custody
   "Spent fuel" means any fuel element or fuel                       of the "insured" at the premises where such
   component, solid or liquid, which has been used or                equipment or device is located consists of
   exposed to radiation in a "nuclear reactor".                      or contains more than 25 grams of
                                                                     plutonium or uranium 233 or any
   "Waste" means any waste material (a) containing
                                                                     combination thereof, or more than 250
   "by-product material" other than the tailings or
                                                                     grams of uranium 235;
   wastes produced by the extraction or
   concentration of uranium or thorium from any ore              (d) Any structure, basin, excavation, premises
   processed primarily for its "source material"                     or place prepared or used for the storage or
   content, and (b) resulting from the operation by                  disposal of "waste";
   any person or organization of any "nuclear facility"       and includes the site on which any of the foregoing
   included under the first two paragraphs of the             is located, all operations conducted on such site
   definition of "nuclear facility".                          and all premises used for such operations.
   "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus designed
     (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                              supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used
                                                              mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of
         fuel", or (3) handling, processing or                radioactive contamination of property.
         packaging "waste";




Page 2 of 2                                © ISO Properties, Inc., 2007                            IL 00 21 09 08
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 67 of 310 PageID #: 74
                                                                                                        IL 02 86 09 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    MICHIGAN CHANGES - CANCELLATION
                           AND NONRENEWAL

This endorsement modifies insurance provided under the following:

    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. The Cancellation Common Policy Condition is                  B. The following Condition is added and supersedes
   amended as follows:                                             any other provision to the contrary:
   1. Paragraph 1. is replaced by the following:                    NONRENEWAL
       The first Named Insured shown in the                         If we decide not to renew this policy, we will mail
       Declarations may cancel this policy by mailing               or deliver to the first Named Insured's last mailing
       or delivering to us or our authorized agent                  address known to us or our authorized agent
       advance notice of cancellation.                              written notice of the nonrenewal not less than 30
   2. Paragraph 3. is replaced by the following:                    days before the expiration date.

       We will mail or deliver our notice to the first              If notice is mailed, proof of mailing shall be
       Named Insured's last mailing address known                   sufficient proof of notice.
       to us or our authorized agent.
   3. Paragraph 5. is replaced by the following:
       If this policy is cancelled, we will send the first
       Named Insured any pro rata premium refund
       due. The minimum earned premium shall not
       be less than the pro rata premium for the
       expired time or $25.00, whichever is greater.
       The cancellation will be effective even if we
       have not made or offered a refund.




IL 02 86 09 08                                 © ISO Properties, Inc., 2007                                Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 68 of 310 PageID #: 75
                                                                                       PROPERTY CHOICE




                                      QUICK REFERENCE
                               PROPERTY CHOICE COVERAGE PART

Property Choice Conditions and Definitions
A. General Conditions                                            c. Protect Property
   1. Abandonment                                                d. Take Inventory
   2. Application of Waiting Period                              e. Permit us to Inspect Property, Books
   3. Appraisal                                                     and Records
   4. Claim Settlement                                           f. Proof of Loss
   5. Concealment, Misrepresentation or Fraud                    9. Cooperate
   6. Control of Property                                        h. Resumption of Business
   7. Coverage Territory                                  2. Our Right - Examine You Under Oath
   8. Equipment Breakdown - Suspension                 C. General Definitions
   9. Equipment Breakdown - Inspection                     1. Building Glass
   10. If Two or More Coverages Apply                      2. Computer Equipment
   11. Legal Action Against Us                             3. Electronic Data
   12. Liberalization                                      4. Fungus
   13. Loss Payee - Standard                               5. Money
   14. Mortgageholders and Lender Loss Payees              6. Policy Year
   15. Contract of Sale and Building Owner Loss            7. Pollutants and Contaminants
       Payable Clauses                                     8. Scheduled Premises
   16. No Benefit to Bailee                                9. Securities
   17. Other Insurance                                     10. Sinkhole Collapse
   18. Policy Period                                       11. Specified Causes of Loss
   19. Recovered Property                                  12. Sprinkler Leakage
   20. Standard Fire Policy                                13. Stock
   21. Transfer of Rights (Subrogation)                    14. Tenant Improvements and Betterments
B. General Duties in Event of Loss                         15. Theft
   1. Your Duties                                          16. Valuable Papers
       a. Notify Police                                    17. Volcanic Action
       b. Notify Us

Property Choice Coverage Form

A. Coverage                                            D. Deductible
    1. Covered Property Definitions                    E. Loss Payment and Valuation Conditions
       a. Building                                        1. Replacement Cost
       b. Business Personal Property                      2. Actual Cash Value
   2. Property Not Covered                                3. Specific Property Valuations
   3. Covered Causes of Loss - See separate                  a. Accounts Receivable
       form                                                  b. Animals
B. Exclusions - See separate form                             c. Building Glass
C. Limits of Insurance                                        d. Electronic Data and Valuable Papers



Form PC 00 91 01 13                                                                           Page 1 of 3
                                          © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 69 of 310 PageID #: 76


       e. Fine Arts                                             k. Vehicles
       f. Party Wall                                         4. Value Enhancements
       9. Property of Others                                     a. Architect and Engineering Fees
       h. Stock                                                  b. Customs Duty, Sales Tax
       i. Tenant Improvements and Betterments                    c. Extended Warranties
       J. Transit

Property Choice - Specialized Property Insurance Coverages
    Section A. Additional Coverages                             19. New Construction at Scheduled Premises
       1. Accounts Receivable                                   20. Newly Acquired Property
       2. Brands and Labels                                     21. Non-Owned Detached Trailers
       3. Building Glass Repairs                                22. Ordinance or Law
       4. Business Travel Including Sales                       23. Outdoor Trees, Shrubs, Sod, Plants and
          Representative Samples                                    Lawns
       5. Claim Expenses                                        24. Pairs or Sets
       6. Contract Penalties                                    25. Pollutants and Contaminants Clean Up
       7. Debris Removal                                        26. Preservation of Property
       8. Employee Personal Effects                             27. Rewards
       9. Errors in Description                                 28. Sewer and Drain Backup
       10. Exhibitions                                          29. Transit
       11. Extra Expense and Expediting Expenses                30. Transition to Replacement Premises
       12. Fine Arts                                             31. Unnamed Premises
       13. Fire Department Service Charge                        32. Utility Service Interruption
       14. Fire Device Recharge                                  33. Water Damage Building Tear Out and
       15. Fungus, Wet Rot, Dry Rot, Bacteria and                    Repair
           Virus - Limited Coverage                              34. Water Seepage
       16. Inflation Guard                                       35. Windblown Debris
       17. Installment or Deferred Sales                     Section B. - Combined Additional Protection
       18. Loss of Master Key                                Section C. - Tenant Lease Coverage

Property Choice - Covered Causes of Loss and Exclusions Form

A. Covered Causes of Loss                                       k. Pathogenic or Poisonous Biological or
B. Exclusions                                                       Chemical Materials
   1. a. Acts Errors or Omissions                               I. Pollutants and Contaminants
       b. Animals                                               m. Utility Services Interruption
       c. Collapse (Related to Earthquake or                    n. War and Military Action
          Flood)                                             2. We will not pay for loss or damage caused
       d. Earth Movement                                         by or resulting from any of the following:
       e. Water                                                  a. Artificially   Generated      Electrical,
                                                                     Magnetic or Electromagnetic Energy
       f. Fungus, Wet Rot, Dry Rot, Bacteria or
           Virus                                                 b. Accounting Errors
       9. Governmental Action                                    c. Changes of Temperature, Dampness or
                                                                    Dryness
       h. Electronic Vandalism or Corruption of
           Electronic Data or Corruption of                      d. Delay, Loss of Use or Loss of Market
           Computer Equipment                                    e. Dishonest Acts
       i. Nuclear Hazard                                         f. Docks, Piers, Wharves
       j.     Ordinance or Law


Page 2 of 3                                                                              Form PC 00 91 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 70 of 310 PageID #: 77


       g. Loss Due To By-Products of Production           3. We will not pay for loss or damage caused
          or Processing Operations                            by or resulting from any of the following. But
       h. Mechanical Breakdown                                if direct physical loss or direct physical
                                                              damage to Covered Property by a Covered
       i. Missing Property
                                                              Cause of Loss results, we will pay for the
       j. Neglect to Protect Property                         resulting loss or damage caused by that
       k. Rain, Snow, Ice, Sleet to Property in the           Covered Cause of Loss.
          Open                                                a. Wear and tear, or change in color,
       I. Settling, Cracking to Buildings or                       texture, or finish;
           Structures                                         b. Rust, corrosion, decay, or deterioration;
       m. Smoke (agricultural or Industrial)                  c. Hidden or latent defect or any quality in
       n. Steam Explosions                                       property that causes it to damage or
                                                                 destroy itself;
       o. Testing
                                                              d. Maintenance;
       p. Theft of Laptops as Checked Baggage
                                                              e. Smog; or
       q. Unauthorized Transfer of Property
                                                              f.  Shrinkage, evaporation, or loss of weight
       r. Voluntary Parting
                                                                  of Stock.
                                                      C. Limitations
                                                      D. Additional Coverage — Equipment Breakdown




Form PC 00 91 01 13                                                                            Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 71 of 310 PageID #: 78

                                                                                           PROPERTY CHOICE




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY CHOICE - SPECIALIZED PROPERTY INSURANCE COVERAGES
                     FOR METALWORKERS
SUMMARY of COVERAGE LIMITS and INDEX
This is a summary of the limits of insurance and coverages provided by this endorsement.
No coverage is provided by this summary.
Item   PROPERTY CHOICE COVERAGE FORM                                     LIMIT OF INSURANCE                PAGE
 No.   SECTION A. - ADDITIONAL COVERAGES                         (Apply in any one occurrence unless        No.
                                                                           otherwise noted)
 1.    ACCOUNTS RECEIVABLE:                                    $250,000 at all "Scheduled Premises";          3
                                                               while in the due course of Transit; or
                                                               while at Unnamed Premises.
 2.    BRANDS AND LABELS:                                      Included in the Limit of Insurance             3
                                                               applicable to Business Personal
                                                               Property - Stock.
 3.    BUILDING GLASS REPAIRS:                                 Included In the Building Limit of              3
                                                               Insurance.
 4.    BUSINESS TRAVEL INCLUDING                                                                              3
       SALES REPRESENTATIVE SAMPLES:                           $50,000.
5.     CLAIM EXPENSES:                                         $50,000.                                       4
 6.    CONTRACT PENALTIES:                                     $50,000.                                       4
 7.    DEBRIS REMOVAL - (ADDITIONAL AMOUNT):                   $250,000.                                      4
 8.    EMPLOYEE PERSONAL EFFECTS:                              $50,000.                                       4
9.     ERRORS IN DESCRIPTION:                                  See provision.                                 5
10.    EXHIBITIONS:                                            $50,000. At any one Exhibition.                5
11.    EXTRA EXPENSE AND EXPEDITING EXPENSES                                                                  5
       (OTHER THAN EQUIPMENT BREAKDOWN
       EXPEDITING EXPENSES):                                   $50,000.
12.    FINE ARTS:                                              $50,000.                                       5
13.    FIRE DEPARTMENT SERVICE CHARGE:                         $50,000.                                       5
14.    FIRE DEVICE RECHARGE:                                   $50,000.                                       6
15.    FUNGUS, WET ROT, DRY ROT, BACTERIA AND                  $50,000. At Each Premises                      6
       VIRUS - LIMITED COVERAGE:                               in any one "Policy Year".
16.    INFLATION GUARD:                                        Consumer Price Index up to 8%.                 6
17.    INSTALLMENT OR DEFERRED SALES:                          Up to $50,000.                                 7
18.    LOSS OF MASTER KEY                                      $25,000.                                       7
19.    NEW CONSTRUCTION AT SCHEDULED                                                                          7
       PREMISES:                                               $2,000,000.
20.    NEWLY ACQUIRED PROPERTY: BUILDINGS:                     $2,000,000.                                    7
       NEWLY ACQUIRED PROPERTY:                                                                               7
       BUSINESS PERSONAL PROPERTY:                             $1,000,000.
21.    NON OWNED DETACHED TRAILERS:                            $50,000.                                       8
22.    ORDINANCE OR LAW COVERAGE                               Included in the Limit of Insurance             8
       (VALUE OF THE UNDAMAGED BUILDING):                      applicable to Building.
       ORDINANCE OR LAW COVERAGE                                                                              8
       (DEMOLITION & INCREASED COST OF
       CONSTRUCTION):                                          $1,000,000.



Form PC 50 13 01 13                                                                                 Page 1 of 14
                                             © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 72 of 310 PageID #: 79


 23.   OUTDOOR TREES, SHRUBS, SOD, PLANTS AND                                                9
       LAWNS:                                     $50,000.
 24.   PAIRS AND SETS:                            Included in the Limit of Insurance         9
                                                  applicable to Business Personal
                                                  Property - Stock.
 25.   POLLUTANTS AND CONTAMINANTS CLEANUP:       $50,000. at each "Scheduled Premises"      9
                                                  in any one "Policy Year".
 26.   PRESERVATION OF PROPERTY:                  180 days.                                  9
 27.   REWARD COVERAGE:                           $50,000.                                  10
 28.   SEWER AND DRAIN BACKUP:                    Included in the Limit of Insurance.       10
 29.   TRANSIT:                                   $100,000.                                 10
 30.   TRANSITION TO REPLACEMENT PREMISES:        Included within the Limit of Insurance    11
                                                  applicable to the Covered Property that
                                                  is moved.
 31.   UNNAMED PREMISES: AT ALL UNNAMED
       PREMISES: BUILDINGS:                       $100,000.                                 11
       UNNAMED PREMISES: AT ALL UNNAMED
       PREMISES: BUSINESS PERSONAL PROPERTY:      $100,000.                                 11
       UNNAMED PREMISES: AT ALL UNNAMED
       PREMISES: BUSINESS PERSONAL PROPERTY -
       INSTALLATION:                              $25,000. At any one Installation.         11
32.    UTILITY SERVICE INTERRUPTION:              $100,000.                                 11
33.    WATER DAMAGE BUILDING TEAR OUT AND
       REPAIR:                                    Included.                                 12
34.    WATER SEEPAGE:                             $25,000.                                  12
35.    WIND BLOWN DEBRIS:                         $2,500.                                   13

       SECTION B. -
       COMBINED ADDITIONAL PROTECTION:            Up to $250,000.                           13

       SECTION C. - TENANT LEASE COVERAGES:
 1.    BUILDING GLASS:                            Included in Business Personal             13
                                                  Property Limit.

 2.    LEASE ASSESSMENT:                          $2,500.                                   14

 3.    LEASEHOLD IMPROVEMENTS:                    $25,000.                                  14

 4.    MISCELLANEOUS INTERIOR BUILDING                                                      14
       PROPERTY:                                  $25,000.

 5.    THEFT DAMAGE:                              Included in Business Personal             14
                                                  Property Limit.

 6.    LEGAL LIABILITY - BUILDING COVERAGE FORM                                             14
       (PC 00 30) ATTACHES TO AND FORMS PART OF
       THIS POLICY
       LEGAL LIABILITY - BUILDING
       LIMIT OF INSURANCE:                        $25,000. In any one accident.




Page 2 of 14                                                                Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 73 of 310 PageID #: 80


       SECTION D. - PROPERTY CHOICE COMMON                                                                    14
       CRIME COVERAGE FORM IS ADDED:
       EMPLOYEE THEFT:                                         $100,000.

       FORGERY OR ALTERATION:                                  $25,000.

       MONEY ORDERS AND COUNTERFEIT PAPER
       CURRENCY:                                              $25,000.

       INSIDE THE PREMISES - THEFT OF MONEY AND
       SECURITIES:                                            $25,000.

       OUTSIDE THE PREMISES - THEFT OF MONEY AND
       SECURITIES:                                              $25,000.
For Insurance that applies to a Specific Scheduled Premises see: Property Choice - Scheduled Premises.

SECTION A. - ADDITIONAL COVERAGES                                (1) Stamp salvage on the "Stock" or its
The following Additional Coverages are added to the                  containers, if the stamp will not physically
Property Choice Coverage Form unless otherwise                       damage the merchandise; or
indicated in the Property Choice Schedule of Premises            (2) Remove the brands or labels, if doing so
and Coverages or by endorsement to this policy:                      will not physically damage the "Stock".
1. ACCOUNTS RECEIVABLE                                               You must relabel the "Stock" and its
                                                                     containers to comply with the law.
   Coverage: We will pay for direct physical loss or
   direct physical damage caused by or resulting             b. Any reduction in the salvage value of the
   from a Covered Cause of Loss to your records of              damaged "Stock" as the result of the removal
   Accounts Receivable. Accounts Receivable,                    of the brand or label.
   means all amounts due from your customers that            Limit of Insurance: The most we will pay under
   you are unable to collect; due to a covered direct        this Additional Coverage - Brands and Labels in
   physical loss or covered direct physical damage to        any one occurrence is the limit of insurance
   inscribed, printed, written or electronic records of      applicable to Business Personal Property - "stock"
   accounts receivable. We will also pay for:                where the direct physical loss or direct physical
   a. Interest charges on any loan required to offset        damage occurred.
      amounts you are unable to collect pending our       3. "BUILDING GLASS" REPAIRS
      payment of these amounts;                              Coverage: In the event of covered direct physical
   b. Collection expenses in excess of your normal           loss or covered direct physical damage to
      collection expenses that are made necessary            "Building Glass", we will pay in any one
      by the loss or damage; and                             occurrence your expenses to:
   c. Other reasonable expenses that you incur to            a. Install temporary plates or board up openings
      re-establish your records of accounts                     if repair or replacement of damaged "Building
      receivable.                                               Glass" is delayed.
   Limit of Insurance: The most we will pay for              b. Make necessary repairs or replace the frames
   direct physical loss or direct physical damage to            immediately encasing the damaged "Building
   records of Accounts Receivable in any one                    Glass".
   occurrence is $250,000 at all "Scheduled                  Limit of Insurance: This Additional Coverage is
   Premises"; while in the due course of Transit; or
                                                             included within the Limit of Insurance applicable to
   while at Unnamed Premises. This is an additional
                                                             Building(s) where the direct physical loss or direct
   amount of Insurance.
                                                             physical damage occurred.
2. BRANDS AND LABELS
                                                          4. BUSINESS TRAVEL INCLUDING SALES
   Coverage: In the event of covered direct physical          REPRESENTATIVE SAMPLES
   loss or covered direct physical damage to "Stock",
                                                             Coverage: If a limit of insurance is shown in the
   and "Stock" is Covered Property that is branded or
                                                             Property Choice Schedule of Premises and
   labeled, we will take all or part of the damaged
                                                             Coverages for Business Personal Property, then
   "stock" at an agreed or appraised value. This will
                                                             we will pay for direct physical loss or direct
   include:
                                                             physical damage by a Covered Cause of Loss to
   a. Expenses incurred to:                                  Business Personal Property including Sales



Form PC 50 13 01 13                                                                                Page 3 of 14
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 74 of 310 PageID #: 81


    Representative Samples while in the custody of:                      (1) Remove debris of property of yours that is
    a. Your sales representatives; or                                        not insured under this policy, or property
                                                                             in your possession that is not Covered
    b. Any officer, employee or yourself;
                                                                             Property;
    while traveling anywhere in the world on authorized
                                                                         (2) Remove property of others of a type that
    company business.
                                                                             would not be Covered Property under this
    Business Travel Coverage does not include property                       Coverage Form;
    owned by and for exclusive personal use by you or
    your officers, partners, employees, residents or                     (3) Remove deposits of mud or earth from the
    students.                                                                grounds of the described premises;
    Property eligible for Business Travel Coverage is not                (4) Costs to extract "pollutants" from land or
    eligible under any other Coverage in this Coverage                       water; or
    Form.                                                                (5) Costs to remove restore or replace
    Limit of Insurance: The most we will pay for direct                      polluted land or water.
    physical loss or direct physical damage to Business              b. Limit of Insurance:
    Travel Including Sales Representative Samples in                     (1) Payment for Debris Removal is included
    any one occurrence is $50,000. This is an additional                     within the applicable Limit of Insurance
    limit of insurance.                                                      shown in the Property Choice Schedule of
5. CLAIM EXPENSES                                                            Premises and Coverages for the
    Coverage: You may extend the insurance provided                          damaged Covered Property. The most we
    by this Coverage Form to apply to the actual,                            will pay under this Additional Coverage is
    necessary and reasonable expenses you incur in                           25% of the amount that we pay for the
    preparing claim data when we require it. Claim                           direct physical loss of or direct physical
    expenses as used in this Additional Coverage means                       damage to Covered Property, plus the
    the cost of taking inventories, making appraisals and                    deductible in this policy applicable to that
    preparing other documents that we request in writing                     loss or damage.
    to you.                                                              (2) When the debris removal expense
    Limit of Insurance: The most we will pay in any one                      exceeds the above 25% limitation or the
    occurrence for the preparation of claim data under                       sum of loss or damage to Covered
    this Additional Coverage is $50,000. This is an                          Property and the expense for removal of
    additional amount of insurance.                                          the Covered Property debris exceeds the
                                                                             applicable Limit of Insurance for the
    We will not pay for any expenses incurred, directed                      damaged Covered Property, we will pay
    or billed by and payable to insurance agents, brokers,                   an additional amount for debris removal
    adjusters or their affiliates or subsidiaries or any costs               expense of up to $250,000 in total at all
    as provided in or incurred due to the GENERAL                            "Scheduled Premises" in any one
    CONDITION - Appraisal.                                                   occurrence.
6. CONTRACT PENALTIES                                                        However,    if no Covered Property has
                                                                         (3)
    Coverage: We will pay for written contract penalties                     sustained direct physical loss or direct
    you are required to pay due to your failure to provide                    physical damage, the most we will pay for
    your product or service which is the direct result of a                  removal of debris of other property (if such
    Covered Cause of Loss during the policy period to                        removal is covered under this Additional
    "Stock" and "Stock" is Covered Property under this                       Coverage) is $5,000 at each "Scheduled
    Coverage Part.                                                           Premises".
    Limit of Insurance: The most we will pay for all             8. EMPLOYEE PERSONAL EFFECTS
    penalties in any one occurrence resulting from a                 Coverage: If a limit of insurance is shown in the
    Covered Cause of Loss is $50,000. This is an                     Property Choice Schedule of Premises and
    additional amount of insurance.                                  Coverages for Business Personal Property, then
7. DEBRIS REMOVAL                                                    we will pay for direct physical loss or direct
    a. Coverage: We will pay your expense to remove                  physical damage caused by or resulting from a
         debris of Covered Property and other debris that            Covered Cause of Loss to your Employee
          is on the described premises, when such debris             Personal Effects at a "Scheduled Premises".
          is caused by or resulting from a Covered Cause             Employee Personal Effects means personal
          of Loss that occurs during the policy period. The          effects owned by you or your officers, partners,
          expenses will be paid only if they are reported to         employees, members, or managers and used
          us in writing within 180 days of the date of direct        exclusively by the individual owner for their own
          physical loss or damage. This additional                   personal use such as personally owned laptops,
          coverage does not apply to:                                Personal Digital Assistants and cell phones. This
                                                                     coverage does not apply at a place of residence.

Page 4 of 14                                                                                      Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 75 of 310 PageID #: 82


   Limit of Insurance: The most we will pay in total              This includes overtime wages, the extra cost
   in any one occurrence for all direct physical loss or          of express or other rapid means of
   direct physical damage to all employee personal                transportation, and expenses to bring
   effects is $50,000. We will not pay more than                  computer systems back to operational status.
   $25,000 in total for direct physical loss or direct        c. Limit of Insurance: The most we will pay in
   physical damage to personal effects belonging to               total for all expenses incurred under this
   any one employee in any one occurrence                         Additional Coverage in any one occurrence is
   regardless of the number or types of personal                  $50,000. This is an additional limit of
   effects lost or damaged.                                       insurance.
   Coverage for Employee Personal Effects is               12. FINE ARTS
   extended to apply up to 1000 feet outside the
   "Scheduled Premises" boundary.                             Coverage: If a limit of insurance is shown in the
                                                              Property Choice Schedule of Premises and
   This is an additional limit of insurance.
                                                              Coverages for Business Personal Property, then
9. ERRORS IN DESCRIPTION                                      we will pay for direct physical loss or direct
   Any unintentional error in the description of the          physical damage caused by or resulting from a
   occupancy or location address of Covered                   Covered Cause of Loss to Fine Arts. Fine Arts
   Property will not impair this insurance, provided          mean paintings, etchings, pictures, tapestries, art
   you report the error to us as soon as the error            glass windows, valuable rugs, statuary, marbles,
   becomes known to you.                                      bronzes, antique furniture, rare books, antique
                                                              silver, porcelains, rare glass, bric-a-brac, and
10. EXHIBITIONS
                                                              similar property, of rarity, historical value or artistic
   Coverage: If a limit of insurance is shown in the          merit, owned by you or others in your care,
   Property Choice Schedule of Premises and                   custody or control.
   Coverages for Business Personal Property then              Fine Arts do not include artwork that is
   we will pay for direct physical loss or direct             computerized or classified as data.
   physical damage caused by or resulting from a
   Covered Cause of Loss to Business Personal                 Limit of Insurance: The most we will pay for
   Property while on temporary public display, or             direct physical loss or direct physical damage in
   being used, at fairs, exhibitions, expositions or          any one occurrence is $50,000, regardless of the
   trade shows or while in transit to and from these          number or types of Fine Arts damaged. We will
   temporary sites.                                           not pay more than $10,000 for any one item of
                                                              Fine Arts in any one occurrence. A pair or set will
   Limit of Insurance: The most we will pay for all           be deemed to be one item. This is an additional
   direct physical loss or direct physical damage at          limit of insurance.
   any one exhibition is $50,000. This is an additional
   limit of insurance. Property eligible for Exhibitions   13. FIRE DEPARTMENT SERVICE CHARGE
   Coverage is not eligible under any other Coverage          Coverage: In the event that the fire department
   of this Coverage Form.                                     responds to save or protect Covered Property
11. EXTRA EXPENSE AND EXPEDITING                              from a Covered Cause of Loss, we will pay for
    EXPENSES (OTHER THAN EQUIPMENT                            your liability for fire department service charges:
    BREAKDOWN EXPEDITING EXPENSES)                            a. Assumed by contract or agreement prior to
   Coverage: In the event of a Covered Cause of                   the covered loss event; or
   Loss to Covered Property at a "Scheduled                   b. Required by local ordinance.
   Premises" you may extend the insurance provided            No deductible applies to this Additional Coverage.
   by this coverage form to apply to the actual,
   necessary and reasonable:                                  Limit of Insurance: The most we will pay for Fire
                                                              Department Service Charge in any one
   a. Extra expenses you incur to continue as                 occurrence is $50,000. Such Limit is the most we
      nearly as possible your normal business                 will pay regardless of the number of responding
      operations immediately following the covered            fire departments or fire units and regardless of the
      loss or damage.                                         number or type of services performed. This is an
   b. Additional expenses you incur to:                       additional amount of insurance.
       (1) Make temporary repairs of damaged               14. FIRE DEVICE RECHARGE
           covered property;                                   a. Coverage: In the event that a manual or
       (2) Expedite permanent repair or replacement                automatic fire extinguishing device is
           of damaged covered property; or                         discharged:
       (3) Provide training on replacement machines                (1) To fight a fire;
           or equipment that are covered property.                 (2) As the result of Covered Cause of Loss;
                                                                       Or


Form PC 50 13 01 13                                                                                     Page 5 of 14
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 76 of 310 PageID #: 83


         (3) Due to accidental discharge;                                completed, provided there is a reason to
        we will pay expenses you incur to recharge                       believe that "fungus", wet rot, dry rot,
        such equipment.                                                  bacteria or virus is present.
    b. We will not pay for:                                      c. The coverage described under this Limited
                                                                    Coverage is limited to $50,000 at each
        (1) Any costs resulting from the enforcement
             of any ordinance or law that regulates the             "Scheduled Premises". Regardless of the
             recharging, repair or replacement of such              number of claims, this limit is the most we will
             fire extinguishing device or fire fighting,            pay for the total of all loss or damage arising
             suppressing or controlling substance;                  out of all occurrences of "specified causes of
                                                                    loss" (other than fire or lightning), Equipment
        (2) Halon;                                                  Breakdown Accident that occurs to Equipment
        (3) The recharge of any device used for                     Breakdown Property and Flood which take
             demonstration or testing purposes; or                  place in a 12-month period (starting with the
        (4) Recharge due to maintenance of any                      beginning of the present annual policy period).
             device or system.                                      VVith respect to a particular occurrence of loss
                                                                    which results in "fungus", wet rot, dry rot,
    c. Limit of Insurance: The most we will pay for
                                                                    bacteria or virus, we will not pay more than
        Fire Device Recharge in any one occurrence
                                                                    $50,000 at each "Scheduled Premises" in any
        is $50,000. This is an additional limit of
                                                                    one "Policy Year" applicable to "Fungus", Wet
        insurance.
                                                                    Rot, Dry Rot, Bacteria and Virus - Limited
15. "FUNGUS", WET ROT, DRY ROT, BACTERIA                            Coverage even if the "fungus", wet rot, dry rot,
    AND VIRUS - LIMITED COVERAGE                                    bacteria or virus continues to be present or
    a. The coverage described below only applies                    active, or recurs, in a later policy period.
        when the "fungus", wet or dry rot, bacteria or           d. The coverage provided under this Limited
        virus is the result of one or more of the                   Coverage does not increase the applicable
        following causes that occurs during the policy              Limit of Insurance on any Covered Property. If
        period and only if all reasonable means were                a particular occurrence results in loss or
        used to save and preserve the property from                 damage by "fungus", wet rot, dry rot, bacteria
        further damage at the time of and after that                or virus, and other loss or damage, we will not
        occurrence.                                                 pay more, for the total of all loss or damage,
        (1) A "specified cause of loss" other than fire             than the applicable Limit of Insurance on the
             or lightning;                                          affected Covered Property.
        (2) Equipment Breakdown Accident occurs to                  If there is covered loss or damage to Covered
             Equipment Breakdown Property, if                       Property, not caused by "fungus", wet rot, dry
             Equipment Breakdown applies to the                     rot, bacteria or virus, loss payment will not be
             affected premises; or                                  limited by the terms of this Limited Coverage,
        (3)  Flood,    if the Causes of Loss Flood                  except to the extent that "fungus", wet or dry
             endorsement applies to the affected                    rot, bacteria or virus causes an increase in the
             premises.                                              loss. Any such increase in the loss will be
                                                                    subject to the terms of this Limited Coverage.
    b. We will pay for loss or damage by "fungus",
        wet rot, dry rot, bacteria and virus. As used in            The terms of this Limited Coverage do not
        this Limited Coverage, the term loss or                     increase or reduce the coverage provided
        damage means:                                               under the Additional Coverage - Water
                                                                    Damage Repair of this Form.
        (1) Direct physical loss or direct physical
             damage to Covered Property caused by             16. INFLATION GUARD
             "fungus", wet rot, dry rot, bacteria or virus,      Coverage: In the event of a Covered Cause of
             including the cost of removal of the                Loss or damage to Covered Property at a
             "fungus", wet rot, dry rot, bacteria or virus;      "Scheduled Premises", the Limits of Insurance
        (2) The cost to tear out and replace any part            that apply to the damaged Buildings and Business
             of the building or other property as needed         Personal Property at "Scheduled Premises" where
             to gain access to the "fungus", wet rot, dry        the loss or damage occurs will automatically
             rot, bacteria or virus; and                         increase by a factor based on the accumulated
        (3) The cost of testing performed after                  U.S. Government Consumer Price Index (CPI) for
             removal,       repair,    replacement       or      the months from the inception of this policy until
             restoration of the damaged property is              the date of loss.
                                                                 Limit of Insurance: But in no event will we pay
                                                                 more than an additional 8% of the applicable Limit
                                                                 of Insurance.


Page 6 of 14                                                                                 Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 77 of 310 PageID #: 84


17. INSTALLMENT OR DEFERRED SALES                          20. NEWLY ACQUIRED COVERED PROPERTY
   Coverage: If a limit of insurance is shown in the           a. We will pay for direct physical loss or direct
   Property Choice Schedule of Premises and                        physical damage caused by or resulting from a
   Coverages for Business Personal Property,                       Covered Cause of Loss to Newly Acquired
   coverage is extended to apply to direct physical                Property. Newly Acquired Property means
   loss or direct physical damage by a Covered                     buildings or business personal property you
   Cause of Loss to your financial interest in                     acquire, purchase or lease after the inception of
   Business Personal Property that you have sold                   this policy, but does not include:
   under a deferred or installment payment plan                    (1) Any property acquired through any
   during the policy period and after you have made                     foreclosure process;
   delivery to your customer during the policy period.
                                                                   (2) Any premises of others where you are
   Direct physical loss or direct physical damage to                    temporarily working, such as installing
   such Business Personal Property must be by a                         property or performing maintenance or
   Covered Cause of Loss during the policy period.                      service work;
   Theft or conversion by your customer or failure of              (3) Any property covered by any other part of
   your customer to make payments under the
                                                                        this Coverage Form; or
   payment plan are not Covered Causes of Loss.
                                                                   (4) Any property that is not covered under this
   Limit of Insurance: The most we will pay for                         policy.
   Installment or Deferred Sales in any one
   occurrence is the lesser of your remaining                  b. Coverage for Newly Acquired Covered Property
   financial interest in the Business Personal                     will end when any of the following first occurs:
   Property sold under a deferred or installment plan              (1) This policy expires;
   or $50,000. This is an additional limit of insurance.           (2) 180 days expire after you newly acquire the
18. LOSS OF MASTER KEY                                                  Building;
   We will pay for the reasonable and necessary                    (3) 180 days expire after you newly acquire the
   costs you incur to replace keys, adjust locks to                     Business Personal Property at newly
   accept new keys or if required, install new locks,                    acquired premises;
   due to direct physical loss or direct physical                  (4) 60 days expire after you newly acquire
   damage to a master key or grand master key                           Business Personal Property at "Scheduled
   caused by or resulting from a Covered Cause of                       Premises";
   Loss.                                                           (5) You report values to us; or
   Limit of Insurance: The most we will pay for Loss               (6) The property is specifically insured on this
   of Master Key in any one occurrence is $25,000.                       Coverage Form or elsewhere.
   This is an additional limit of insurance.
                                                               c. We will charge you additional premium from the
19. NEW CONSTRUCTION AT "SCHEDULED                                 date you acquire the property.
    PREMISES"                                                  d. The most we will pay for Newly Acquired
   a. Coverage: We will pay for direct physical loss               Covered Property in any one occurrence is:
       or direct physical damage, including the cost               (1) Buildings: $2,000,000.
       of labor, caused by or resulting from a
                                                                   (2) Business Personal Property $1,000,000.
       Covered Cause of Loss to New Construction
       at "Scheduled Premises". New Construction at                These are additional limits of insurance.
       "Scheduled Premises" applies to buildings you       21. NON-OWNED DETACHED TRAILERS
       begin to construct after the inception of this          Coverage: Business Personal Property coverage at
       policy and will end when any of the following           "Scheduled Premises", Unnamed Premises and
       first occurs:                                           Newly Acquired Premises is extended to apply to
       (1) This policy expires;                                detached trailers owned by others, that are in your
       (2) 180 days expire after you begin to                  care, custody or control, while being loaded,
           construct the building; or                          unloaded, awaiting transport or used for temporary
                                                               storage or similar usage, including while the trailer is
       (3) The building is specifically insured on this        moved at your premises. This Additional Coverage
           Coverage Form or elsewhere.                         does not apply to trailers leased by you on a
   b. We will charge you additional premium from               temporary or long-term basis.
       the date you begin to construct the building.           Limit of Insurance: The most we will pay for Non-
   c. Limit of Insurance: The most we will pay for             Owned Detached Trailers in any one occurrence is
       New Construction at "Scheduled Premises" in             $50,000. This insurance is excess over the amount
       any one occurrence is $2,000,000. This is an            due (whether you can collect on it or not) from any
       additional limit of insurance.                          other insurance covering such property.


Form PC 50 13 01 13                                                                                     Page 7 of 14
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 78 of 310 PageID #: 85


22. ORDINANCE OR LAW                                                     increased cost of construction at the
   Value of the Undamaged Buildings, Demolition                          new premises than the amount of
   Costs and Increased Cost of Construction                              such costs we would have paid to
   Coverages described in a. and b. below, apply in                      replace the building at the original
   the event there is a Covered Cause of Loss to                         premises.
   covered Buildings at "Scheduled Premises" and to         c. Ordinance or Law Exclusions:
   covered "Tenant Improvements and Betterments"                The following exclusions apply to both Value
   at "Scheduled Premises" that results in the                  of Undamaged Buildings and Demolition and
   enforcement of an ordinance or law that:                     Increased Cost of Construction Coverages:
   i.   Regulates the construction or repair of                 (1) We will not pay for the enforcement of or
        buildings, or establishes zoning or land use                compliance with any ordinance or law
        requirements at the insured premises;                       which requires demolition, repair,
   ii. Requires the demolition of parts of the same                 replacement, reconstruction, remodeling
       building that are not damaged by a Covered                   or remediation of property due to
       Cause of Loss; and                                           contamination by "pollutants and
                                                                    contaminants" or due to the presence,
   iii. Is in force at the time of that Covered Cause               growth, proliferation, spread or any activity
        of Loss.                                                    of "fungus", wet rot, dry rot, bacteria or
   a. Value of the Undamaged Buildings                              virus.
        We will pay for the value of the undamaged              (2) We will not pay for any costs associated with
        portion of the building that was required to be             the enforcement of or compliance with any
        demolished by a requirement to comply with a                ordinance or law which requires you or
        building, zoning or land use ordinance or law.              others to test for, monitor, clean up, remove,
        We will do this on the same valuation basis                 contain, treat, detoxify or neutralize, or in any
        that applies to the entire building. This does              way respond to, or assess the effects of
        not include any increased costs to repair,                  "Pollutants and Contaminants" or "fungus",
        replace or rebuild the property due to a                    wet rot, dry rot, bacteria or virus.
        requirement to comply with any ordinance or             (3) We will not pay for loss due to any ordinance
        law.                                                        or law that you were required to comply with
   b. Demolition Costs and Increased Cost of                        before the loss or damage, but you did not
      Construction                                                  comply with, even though the building was
                                                                    undamaged at that time.
        (1) We will pay the actual cost to demolish
            the undamaged portion of the covered                (4) We will not pay for the compliance of any
            building and to clear the site of the                   ordinance or law unless the repairs or
            undamaged portion of the building when                  replacement are made as soon as
            required to do so by a requirement to                   reasonably possible after the loss or
            comply with a building, zoning or land use              damage not to exceed two years. We may
            ordinance or law; and                                   extend this period in writing during the two
                                                                    years.
        (2) (a) If the covered building is subject to the
                Replacement Cost Valuation provision        d. Ordinance or Law Limits of Insurance
                as shown in the Property Choice -               (1) As respects Value of the Undamaged
                Schedule of Premises and                            Buildings, this is included within the Limit
                Coverages, and you rebuild the                      of Insurance applicable to the damaged
                building, we will pay for the actual                Building       or      damaged          "Tenant
                increased costs to repair, replace or               Improvements and Betterments" and
                rebuild the building at the same                    applies in any one occurrence.
                premises or at another premises, if it          (2) As respects Demolition Costs and
                is a requirement to comply with an                  Increased Cost of Construction:
                ordinance or law, for the same
                                                                    (a) For Building property, the most we will
                general size and same general use, to
                                                                         pay in any one occurrence as
                the minimum standards to comply
                                                                         respects this Additional Coverage
                with such ordinance or law.
                                                                         Ordinance or Law - Demolition Cost
                We will not pay for these increased                      and Increased Cost of Construction is
                costs until the building is actually                     $1,000,000. This is an additional
                repaired or replaced.                                    amount of insurance.
                You may choose to replace the                       (b) For "Tenant Improvements and
                Building at another premises,                            Betterments" property, the most we
                however, we will not pay more for                        will pay in any one occurrence as

Page 8 of 14                                                                                Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 79 of 310 PageID #: 86


                respects this Additional Coverage              discharge, dispersal, seepage, migration,
                where "Tenant Improvements and                 release or escape of the "Pollutants and
                Betterments" applies is 25% of the             Contaminants" is caused by or results from a
                insured     value    of    "Tenant             Covered Cause of Loss that occurs during the
                Improvements and Betterments" up to            policy period. The expenses will be paid only
                $500,000. This is an additional                if they are reported to us in writing within 180
                amount of insurance.                           days of the date on which the Covered Cause
23. OUTDOOR TREES, SHRUBS, SOD, PLANTS                         of Loss occurs.
    AND LAWNS                                               b. This Additional Coverage does not apply to
   a. Outdoor trees, shrubs, sod, plants and lawns,            costs to test for, monitor or assess the
      when used for landscaping are covered only               existence, concentration or effects of
      for direct physical loss or direct physical              "Pollutants and Contaminants". But we will
      damage caused by or resulting from the                   pay for testing which is performed in the
      following causes of loss:                                course of extracting the "Pollutants and
                                                               Contaminants" from land or water.
      (1) Fire;
                                                            c. Limit of Insurance: The most we will pay
       (2) Lightning;                                          under this Additional Coverage at each
       (3) Explosion;                                          "Scheduled Premises" is $50,000 for all
       (4) Riot or civil commotion;                            covered expenses arising out of Covered
                                                               Causes of Loss occurring during each "Policy
       (5) Aircraft; or                                        Year". This is an additional amount of
       (6) Vehicles operated by persons other than             insurance.
           you or your employees.                         26. PRESERVATION OF PROPERTY
   b. The most we will pay for direct physical loss or      a. Coverage: If it is necessary to move Covered
      direct physical damage in any one occurrence             Property to preserve it from imminent loss or
      under this Additional Coverage is $50,000, but           damage by Flood or a Covered Cause of
      not more than:                                           Loss, we will pay in any one occurrence for
       (1) $10,000 for any one tree, shrub or plant;           any direct physical loss or direct physical
                                                               damage to that property while being moved to
       (2) $10,000 for lawns or sod in total at any
                                                               or while at the temporary storage location.
           one insured premises.
                                                            b. This Additional Coverage will end 180 days
   c. The Limit of Insurance applicable to these
                                                               after the property is first moved.
       types of property includes their debris removal
       expense. Such debris removal expenses are            c. Limit of Insurance: This Coverage is
       not included in the Debris Removal -                    included within the Limit of Insurance
       Additional Coverage.                                    applicable to the Covered Property that is
                                                               moved.
   d. These limits apply in any one occurrence,
      regardless of the types or number of items lost     27. REWARD COVERAGE
      or damaged in that occurrence.                        a. Coverage: We will reimburse you for rewards
24. PAIRS OR SETS                                               you have paid leading to:
   Coverage: If parts of pairs or sets of covered              (1) The successful return of substantially
   Business Personal Property - "Stock" are                        undamaged stolen articles to a law
   damaged by a Covered Cause of Loss, we will pay                 enforcement agency; or
   the reduction in value of the undamaged parts of            (2) The arrest and conviction of any persons
   such damaged pairs or sets in any one                           for having damaged or stolen any of your
   occurrence.                                                     Covered Property.
   Limit of Insurance: This Additional Coverage is          b. Limit of Insurance: We will pay 25% of the
   included within the Limit of Insurance applicable to         covered loss (prior to the application of any
   the damaged Business Personal Property -                     applicable deductible and recovery of any
   "Stock".                                                     stolen articles) up to $50,000 for Reward
25. "POLLUTANTS AND CONTAMINANTS" CLEAN                         Coverage in any one occurrence for the
    UP                                                          payments of rewards you make. These reward
                                                                payments must be documented. No
   a. Coverage: We will pay for your expense to
                                                                deductible applies to this Additional Coverage.
       extract "Pollutants and Contaminants" from
                                                                This is an additional amount of insurance.
       land or water at a "Scheduled Premises", if the




Form PC 50 13 01 13                                                                              Page 9 of 14
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 80 of 310 PageID #: 87


28. SEWER AND DRAIN BACKUP                                 c. This Coverage will continue to apply to such
    Coverage: This insurance is extended to apply to           property in the due course of transit, after the
    direct physical loss or direct physical damage to          expiration or cancellation of this policy, until
    Covered Property at "Scheduled Premises", Newly            arrival at and accepted by an authorized
    Acquired Premises and Unnamed Premises                     representative at the invoiced destination, but
    caused by or resulting from water that backs up            for no longer than 30 days after the date of the
    from a sewer or drain.                                     shipment origination.
    Limit of Insurance: The most we will pay in any        d. We will not pay for loss or damage to covered
    one occurrence is the Limit of Insurance                   property:
    applicable to the Covered Property where the               (1) Where you are responsible for loss or
    direct physical loss or direct physical damage                 damage to property as a carrier for hire; or
    occurred. This Additional Coverage is included             (2) Where you are in the business of
    within the Covered Property Limits of Insurance.               arranging transportation or consolidations
    THIS IS NOT FLOOD INSURANCE.                                   for others.
    This Additional Coverage does not apply to loss or     e. You must retain accurate records of all
    damage caused by or resulting from Flood                  shipments of Covered Property for one year.
    regardless of the proximity of the back-up or          f. Transit Coverage Extensions
    overflow to such conditions.
                                                               (1) F.O.B. Shipments
    Flood as used in this Additional Coverage means:
                                                                   We will pay for covered direct physical
    a. Surface water, waves, tidal water, tidal waves,             loss or covered direct physical damage to
        tsunamis, or overflow of any natural or man                outgoing shipments, which you have sold
        made body of water from its boundaries, all                under conditions where the risk of loss or
        whether driven by wind or not; or                          damage is transferred to the buyer when
    b. Mudslide or mudflow, meaning a river or flow                such property leaves your premises.
        of liquid mud directly or indirectly caused by             You must use all reasonable means to
        flooding or the accumulation of water under                collect the amount due you from the buyer
        the ground.
                                                                   before making a claim under this
    c. Water under the ground surface pressing on,                 Coverage.
        or flowing or seeping through:
                                                                   We will not make payment under this
        (1) Foundations, walls, floors or paved                    Coverage until you grant us the right of
             surfaces;                                             recovery against the buyer.
        (2) Basements, whether paved or not; or                (2) Repack and Reship
        (3) Doors, windows or other openings.                      We will pay the necessary additional
    d. Flood includes water or other material that                 expenses you incur to inspect, repackage
        backs up or overflows from any sewer or                    and reship property damaged by a
        septic tank or drain, if such back-up is caused            Covered Cause of Loss.
        by any of the conditions in a. or c. above             (3) General Average and Salvage Charges
        regardless of the proximity of the back-up to
        such conditions.                                           In accordance with applicable law and
                                                                   usage, we will pay General Average and
    e. All flooding in a continuous or protracted event            Salvage Charges that may be assessed
        will constitute a single flood.                            against your covered shipments that are
29. TRANSIT                                                        waterborne.
    a. Coverage: This insurance is extended to                 (4) Loading and Unloading
        apply to direct physical loss or direct physical
                                                                   We will also pay for covered direct
        damage by a Covered Cause of Loss to the
                                                                   physical loss or covered direct physical
        following Covered Property while in the due
                                                                   damage to Covered Property during
        course of transit:
                                                                   loading and unloading of the transporting
        (1) Your Business Personal Property; and                   conveyance.
        (2) Business Personal Property owned by
                                                               (5) Return Shipments
             others.
                                                                   We will also pay for covered direct
    b. Exclusions B.1.d. Earth Movement and                        physical loss or covered direct physical
        B.1.e. Water as found in the Property Choice -             damage to outgoing shipments that have
        Covered Causes Of Loss And Exclusions                      been rejected by the consignee or are not
        Form do not apply to this Additional Coverage              deliverable, while being returned to you.
        - TRANSIT.


Page 10 of 14                                                                           Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 81 of 310 PageID #: 88


   g. Limit of Insurance: The most we will pay for                   (f) Premises or property that is not
       direct physical loss or direct physical damage                    covered or excluded from coverage
       to Business Personal Property in the due                          under this Coverage Part.
       course of transit is $100,000. This is an             b. Limits of Insurance:
       additional limit of insurance.
                                                                 (1) The most we will pay as respects Building
30. TRANSITION TO REPLACEMENT PREMISES                               in any one occurrence in total at all
   If Covered Business Personal Property is moved                    Unnamed Premises is $100,000. This is
   to new premises from a "Scheduled Premises"                       an additional limit of insurance.
   being vacated, the Limit of Insurance applicable to           (2) The most we will pay as respects
   that vacated premises will apply proportionately to
                                                                     Business Personal Property in any one
   both premises as the property is moved. This                      occurrence in total at all Unnamed
   coverage ends when any one of the following first                 Premises (Except premises where you are
   occurs:                                                           temporarily performing work or installing
   a. 90 days after the move begins;                                 Business Personal Property) is $100,000.
   b. the move is completed; or                                      This is an additional limit of insurance.
   c. this policy expires.                                       (3) The most we will pay as respects
                                                                     Business Personal Property in any one
31 UNNAMED PREMISES                                                  occurrence in total at all Unnamed
   a. Coverage: You may extend the insurance that                    Premises where you are temporarily
       applies to Building (if Building is Covered                   performing work or installing Business
       Property) and to Business Personal Property                   Personal Property is $25,000. This is an
       (if Business Personal Property is Covered                     additional limit of insurance.
       Property) to pay for direct physical loss or       32. UTILITY SERVICE INTERRUPTION
       direct physical damage by a Covered Cause
       of Loss to Buildings and Business Personal            a. Coverage: We will pay for direct physical loss
       Property while at:                                        or direct physical damage to Covered Property
                                                                 at "Scheduled Premises", caused by or
       (1) Premises that you own, lease, or occupy               resulting from the interruption of the following
           other than at a "Scheduled Premises";                 utility services:
       (2) Premises not described in the Property                (1) Water Supply Services, meaning the
           Choice Schedule of Premises and                           following types of property supplying water
           Coverages, which you do not own, lease                    to the "Scheduled Premises":
           or occupy;
                                                                     (a) Pumping stations; and
       (3) Premises where you are temporarily
           performing work or installing Business                    (b) Water mains.
           Personal Property.                                    (2) Communication Supply Services, meaning
       (4) Coverage as respects you installing                       property    supplying     communication
           Business Personal Property continues                      services, including telephone, radio,
           until one of the following first occurs:                  microwave or television services to the
                                                                     described premises, such as:
           (a) the installation is accepted by the
               customer;                                             (a) Communication transmission lines,
                                                                         including optic fiber transmission
           (b) this policy expires; or                                   lines;
           (c) the installation is specifically insured              (b) Coaxial cables; and
               on this policy or elsewhere.
                                                                     (c) Microwave      radio relays except
       (5) Unnamed Premises does not include any:                        satellites.
           (a) Premises or property insured under
                                                                 (3) Power Supply Services, meaning the
               any other Coverage or Additional                      following types of property supplying
               Coverage of this Coverage Form;                       electricity, steam or gas to the described
           (b) Waste disposal or transfer sites;                     premises:
           (c) Property while in the due course of                   (a) Utility generating plants;
               transit;                                              (b) Switching stations;
           (d) Intermediate site while in the due                    (c) Substations;
               course of transit;
           (e) Premises of a Web Site or
               Communication Services provider; or


Form PC 50 13 01 13                                                                                   Page 11 of 14
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 82 of 310 PageID #: 89


           (d) Transformers; and                          34. WATER SEEPAGE
           (e) Transmission lines.                            a. Coverage: This insurance is extended to apply
   b. As used in this Additional Coverage, the term               to direct physical loss or direct physical damage
                                                                  to Covered Property at "Scheduled Premises",
      transmission lines includes all lines which
                                                                  Newly Acquired Premises and Unnamed
      serve to transmit communication service or
                                                                  Premises caused by or resulting from water
      power, including lines which may be identified
                                                                  under the ground surface pressing on, or flowing
      as distribution lines.
                                                                  or backing up or seeping through:
   c. The interruption must be caused by or result
                                                                  (1) Foundations, walls, floors or paved surfaces;
      from direct physical loss or direct physical
      damage by a Covered Cause of Loss to utility                (2) Basements, whether paved or not;
      services property. We will not pay for any                  (3) Doors, windows or other openings; or
      resulting loss or damage due to temperature                 (4) Septic or sump systems.
      change or spoilage to business personal
                                                              b. This Additional Coverage does not apply to loss
      property.
                                                                  or damage resulting from sewer or drain back
   d. Limit of Insurance: The most we will pay for                up.
      all Utility Service Interruption in total in any
                                                              c. THIS IS NOT FLOOD INSURANCE.
      one occurrence is $100,000. This is an
      additional limit of insurance.                              This Additional Coverage does not apply to loss
                                                                  or damage caused by or resulting from Flood
33. WATER DAMAGE BUILDING TEAR OUT AND                            regardless of the proximity of the ground surface
    REPAIR                                                        pressing on, or flowing or seeping through to
   a. Coverage: When we pay for direct physical                   such conditions.
       loss or direct physical damage caused by the           d. Flood as used in this Additional Coverage
       escape of water or other liquid, powder, or                means:
       molten material, we will also pay the cost to
                                                                  (1) Surface water, waves, tidal water, tidal
       tear out and replace the parts of the building
                                                                       waves, tsunamis, or overflow of any natural
       or structure (whether or not such property is
                                                                       or man made body of water from its
       damaged) to repair the broken or cracked
                                                                       boundaries, all whether driven by wind or
       system or appliance from which such
                                                                       not;
       substances escaped.
                                                                  (2) Mudslide or mudflow, meaning a river or
   b. We will not pay the cost to repair any defect to
                                                                       flow of liquid mud directly or indirectly
       the system or appliance from which such                         caused by flooding or the accumulation of
       substances escaped. But we will pay the cost
                                                                       water under the ground; or
       to repair or replace damaged parts of
       Automatic Fire Extinguishing Systems if the                (3) Water under the ground surface pressing
       damage:                                                        on, or flowing or seeping through:
       (1) Results in discharge of any substance from                 (a) Foundations, walls, floors or paved
           an automatic fire protection system; or                        surfaces;
       (2) Is directly caused by freezing.                            (b) Basements, whether paved or not; or
   c. Limit of Insurance: This Coverage is                            (c) Doors, windows or other openings.
       included within the applicable Covered                         If such water under the ground surface
       Property Limit of Insurance.                                   pressing on, or flowing or seeping through
   d. Automatic Fire Extinguishing System means:                      is caused by any of the conditions in d. (1)
       (1) Any automatic fire protective or                           or d. (2) above regardless of the proximity
           extinguishing        system,       including               of the foundations, walls, floors or paved
           connected:                                                 surfaces; basements, whether paved or not;
           (a) Sprinklers and discharge nozzles;                      or doors, windows or other openings to such
                                                                      conditions.
           (b) Ducts, pipes, valves and fittings;
                                                                      (d) Flood includes water or other material
           (c) Tanks, their component parts and
                                                                          that backs up or overflows from any
                supports; and                                             sewer or septic tank or drain, if such
           (d) Pumps and private fire protective                          back-up is caused by any of the
                mains.                                                    conditions in d. (1) or d. (2) above
       (2) Non-automatic fire protective systems,                         regardless of the proximity of the
           hydrants, standpipes and outlets, all when                     back-up to such conditions.
           supplied from an automatic fire protective
           system.


Page 12 of 14                                                                               Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 83 of 310 PageID #: 90


            (e) All flooding in a continuous or                   (2) $10,000 for lawns or sod in total at any
                protracted event will constitute a                    one insured premises.
                single flood.                                 d. As respects items 1. b. Buildings and 1. c.
    e. Limit of Insurance: The most we will pay for              Business Personal Property listed above, this
        Water Seepage in any one occurrence is                   Combined Additional Protection does not
        $25,000. This is an additional amount of                 apply to Buildings and Business Personal
        insurance.                                               Property at "Scheduled Premises" that were
35. WINDBLOWN DEBRIS                                             not insured under this Coverage Part for limits
                                                                 equal to their full Replacement Cost or Actual
    Coverage: We will pay your expense to remove                 Cash Value as applicable at the inception date
    debris (including trees) windblown onto                      of this Coverage Part.
    "Scheduled Premises" from the premises of others
    that occurs during the policy period.                 SECTION C. - TENANT LEASE COVERAGES
    Limit of Insurance: The most we will pay in any       These Coverages apply to your interest as a tenant or
    one occurrence in total for the removal of all        to your responsibility as a tenant under a written lease
    windblown debris under this Additional Coverage       agreement as a tenant at "Scheduled Premises":
    is $2,500. This is an additional amount of            1. "Building Glass"
    insurance.                                                Your Business Personal Property is extended to
SECTION B. - COMBINED ADDITIONAL                              apply to damage to "Building Glass" caused by
PROTECTION                                                    any cause of loss. This Coverage is included in
1. If covered direct physical loss or if covered direct       the applicable Business Personal Property Limit of
   physical damage exceeds the Limits of Insurance            Insurance where the covered loss or covered
   for one or more of the following Coverages or              damage occurs.
   Additional Coverages at a "Scheduled Premises":        2. Lease Assessment
   a. Accounts Receivable;                                    a. Your Business Personal Property is extended
   b. Building;                                                  to apply to your share of any assessment
   c. Business Personal Property;                                charged to all tenants by the building owner as
                                                                 a result of direct physical loss or direct
   d. Debris Removal - Covered Property;                         physical damage caused by or resulting from
   e. Employee Personal Effects;                                 a Covered Cause of Loss to building property
   f. Fine Arts;                                                 which is not paid in the building owners policy,
                                                                 as agreed to in your written lease agreement.
   g. Leasehold Improvements (Tenant Lease
        Coverage);                                            b. This Coverage is subject to a separate
                                                                 deductible of $500 in any one occurrence. No
    h. Legal Liability - Building (Legal Liability
                                                                 other deductible applies.
       Building Coverage Form (PC 00 30) which
       attaches to and forms part of this policy.);           c. We will not pay more than $2,500 in any one
                                                                 occurrence for Lease Assessment. This is an
    i. Outdoor Trees, Shrubs, Sod, Plants and
                                                                 additional amount of insurance.
       Lawns;
                                                          3. Leasehold Improvements
   j.   Pairs or Sets;
                                                              a. If your lease is canceled in accordance with a
2. Limit of Insurance:
                                                                 valid lease provision as the direct result of a
    We will pay up to the lesser of:                             Covered Cause of Loss to property at the
   a. 25% of the total Scheduled Premises Building               location in which you are a tenant and you
      and Business Personal Property Limits of                   cannot legally remove "Tenant Improvements
      Insurance; or                                              and Betterments" we will extend Business
                                                                 Personal Property coverage to apply to the
    b. $250,000. in total in any one occurrence
                                                                 unamortized value of the "Tenant
       regardless of the number of items lost or                 Improvements and Betterments" that remains
       damaged or Coverages or Additional                        and you were forced to abandon.
       Coverages involved in any one occurrence for
       the sum of all such uninsured loss or damage           b. The most we will pay in any one occurrence
       in excess of the applicable deductible. You               for loss under this Additional Coverage is
       may apportion this limit among the applicable             $25,000 for Leasehold Improvements. This is
       coverages as you choose.                                  an additional amount of insurance.
   c. As respects item i. Outdoor Trees, Shrubs,          4. Miscellaneous Interior Building Property
      Sod, Plants and Lawns the most we will pay              Business Personal Property is extended to apply
      for any one item is still limited to:                   to miscellaneous interior Building property items
        (1) $10,000 for any one tree, shrub or plant;         that pertain only to the area you occupy as a

Form PC 50 13 01 13                                                                                Page 13 of 14
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 84 of 310 PageID #: 91


   tenant and you are required to insure as a tenant.     SECTION D. - BUSINESS CRIME IS ADDED
   The most we will pay in any one occurrence for         The Property Choice Common Crime Coverages
   direct physical loss or direct physical damage         Form is made a part of this policy and is subject to the
   under this Additional Coverage is $25,000. This        following stated Limits of Insurance:
   Coverage is included in the applicable Business
   Personal Property Limit of Insurance where the             Coverage                               Limit of
   covered loss or covered damage occurs and                                                        Insurance
   applies in any one occurrence.                             Employee Theft                        $100,000.
5. Theft Damage                                               Forgery or Alteration                  $25,000.
   Your Business Personal Property is extended to             Inside the Premises - Theft of         $25,000.
   apply to damage to the building where you are a            Money and Securities
   tenant and you are liable for such damages,                Outside the Premises - Theft of        $25,000.
   caused by or resulting from actual or attempted            Money and Securities
   "theft". This Coverage is included in the applicable
   Business Personal Property Limit of Insurance              Money Orders and Counterfeit           $25,000.
   where the covered loss or damage occurs and                Paper Currency
   applies in any one occurrence.                         As respects coverage for employee theft, the
6. Legal Liability - Building                             employee benefits plans provision applies to any
                                                          welfare or pension benefit plan that is subject to the
   Legal Liability - Building Coverage Form               employee retirement income security act of 1974
   (PC 00 30) attaches to and forms part of this          (ER ISA).
   policy. The most we will pay in any one accident is
   $25,000.                                               These Limits are in addition to any other Limit of
                                                          Insurance that may be shown in the Property Choice
                                                          Schedule of Premises and Coverages applicable to
                                                          these Business Crime Coverages.




Page 14 of 14                                                                              Form PC 50 13 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 85 of 310 PageID #: 92




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            GREEN CHOICE - ADDITIONAL COVERAGES
This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE FORM
   PROPERTY CHOICE SPECIAL BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE PROFESSIONAL BUSINESS INCOME COVERAGE FORM

Schedule information if not stated here, will be stated in the Property Choice - Schedule of Premises and
Coverages.

                                                    Schedule

                                       Green Choice Limit of Insurance


A. The following Additional Coverage is added to                             alternatives are otherwise of
   the PROPERTY CHOICE COVERAGE FORM:                                        comparable quality and function to
   Costs to Upgrade to "Green" Alternatives                                  the lost or damaged Covered
                                                                             Property.
   1. If direct physical loss or direct physical
      damage by a Covered Cause of Loss occurs                        b. Employ "Green" methods or processes
      to Covered Property we will also pay for the                       of construction, disposal or recycling
      reasonable additional costs that you incur to:                     including ventilation or flush out of air
                                                                         systems, in the course of the repair and
       a. Repair or replace the lost or damaged
                                                                         replacement of the lost or damaged
          Covered Property using products or
                                                                         Covered Property, in accordance with:
          materials that are "Green" alternatives to
          the lost or damaged Covered Property,                          (1) The minimum standards of a "Green
          in accordance with:                                                Authority" if the "Scheduled
                                                                             Premises" where the loss or
           (1) The minimum standards of a "Green                             damage occurred was not "Green"
               Authority" if the "Scheduled
                                                                             certified by a "Green Authority" prior
               Premises" where the loss or
                                                                             to the loss or damage; or
               damage occurred was not "Green"
               certified by a "Green Authority" prior                    (2) The standards of a "Green
               to the loss or damage; or                                     Authority" consistent with the pre-
                                                                             loss "Green" certification level, if the
           (2) The standards of a "Green
                                                                             "Scheduled Premises" where the
               Authority" consistent with the pre-
                                                                             loss or damage occurred was
               loss "Green" certification level, if the
                                                                             "Green" certified prior to the loss or
               "Scheduled Premises" where the
                                                                             damage.
               loss or damage occurred was
               "Green" certified prior to the loss or                 c. Hire a design professional(s) accredited
               damage, provided that the "Green"                         by a "Green Authority" to participate in



Form PC 20 23 01 09                                                                                  Page 1 of 3
                                               © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 86 of 310 PageID #: 93


              the reconstruction, replacement or repair             we will pay in any one occurrence at that
              of the Covered Property;                              "Scheduled Premises" for Costs to
       d. Hire an engineer(s) accredited by a                       Upgrade to "Green" Alternatives.
          "Green Authority" to supervise the repair              e. This is an additional amount of
          or replacement of the Covered Property                    insurance.
          to verify that replacement systems and          B. This section B. applies only when any of the
          mechanicals have been installed and                following are attached to this policy:
          configured to perform to building design
          or manufacturer's specifications;                  PROPERTY CHOICE SPECIAL BUSINESS
                                                             INCOME COVERAGE FORM
       e. Apply to a "Green Authority" for
          certification of your "Scheduled                   PROPERTY CHOICE BUSINESS INCOME
          Premises" in connection with the repair            COVERAGE FORM
          or replacement of the lost or damaged              PROPERTY CHOICE PROFESSIONAL
          Covered Property.                                  BUSINESS INCOME COVERAGE FORM
   2. Costs to Upgrade to "Green" Alternatives               The following Additional Coverage is added:
      applies only if replacement cost valuation             Green Alternatives — Increased Period of
      applies to the lost or damaged Covered                 Restoration
      Property and then only if the lost or
                                                             1. If direct physical loss or direct physical
      damaged property is actually repaired or
                                                                damage by a Covered Cause of Loss occurs
      replaced as soon as reasonably possible
                                                                to covered building property at a "Scheduled
      after the loss or damage (not to exceed two
                                                                Premises", Business Income coverage is
      years from the date of loss or damage).
                                                                revised to include the actual loss of income
   3. This Additional Coverage does not apply to                you sustain during the reasonable and
      any expenses incurred to exceed your pre-                 necessary increase in the period of
      loss level of certification, if you had attained          restoration that is actually incurred to:
      certification by a "Green Authority" for the
                                                                 a. Repair or replace the lost or damaged
      Covered Property prior to the Covered
                                                                    Covered Property as stated in A.1.a.
      Cause of Loss.
                                                                 b. Employ "Green" methods or processes
   4. This Additional Coverage does not require
                                                                    of construction, disposal or recycling in
      you to pursue, nor guarantee success of,
                                                                    the course of the repair and replacement
      certification by a "Green Authority".
                                                                    of the lost or damaged Covered Property
   5. a. The most we will pay in any one                            as stated in A.1.b.
         occurrence for Costs to Upgrade to
                                                             2. The Increased Period of Restoration
         "Green" Alternatives under this
                                                                provided by this endorsement is subject to a
         endorsement is $100,000 for all
                                                                maximum period of up to 30 consecutive
         "Scheduled Premises" unless a different
                                                                days from the date the period of restoration
         limit of insurance is shown in the above
                                                                would have otherwise ended had "Green"
         Schedule.
                                                                alternatives not been used.
       b. If a different limit of insurance is shown
                                                             3. This Additional Coverage Green Alternatives
          in the above Schedule then that different
                                                                — Increased Period of Restoration is
          limit of insurance is the most we will pay
                                                                included in, and does not increase the
          in any one occurrence for all "Scheduled
                                                                applicable Limit of Insurance in the above
          Premises" for Costs to Upgrade to
                                                                referenced Coverage Forms.
          "Green" Alternatives.
                                                             4. The term Period of Restoration as found in
       c. The limit for Costs to Upgrade to
                                                                the above referenced Coverage Forms and
          "Green" Alternatives applies in any one
                                                                as used in this endorsement does not
          occurrence, regardless of the number of
                                                                include any increased Period of Restoration
          "Scheduled Premises" or buildings
                                                                due to:
          damaged in that occurrence.
                                                                 a. Review and/or approval by a "Green
       d. If a Green Choice - Limit of Insurance is
                                                                    Authority" regarding your application for
          shown as applying to a "Scheduled
                                                                    certification of your "scheduled
          Premises" in the Property Choice
                                                                    Premises", should you elect to pursue
          Schedule of Premises and Coverages,
                                                                    certification; or
          then that limit of insurance is the most

Page 2 of 3                                                                           Form PC 20 23 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 87 of 310 PageID #: 94


       b. Conducting test and balance analysis of     D. ADDITIONAL DEFINITIONS
          the heating, ventilation or air                As used in this endorsement:
          conditioning systems to confirm that
          they have been installed properly and          1. "Green" means products, materials,
          meet manufacturer's and design                    methods and processes that conserve
          professional's standards.                         natural resources, reduce energy or water
                                                            consumption, avoid toxic or other polluting
C. ADDITIONAL EXCLUSIONS                                    emissions or otherwise minimize their
   1. Coverage provided by this endorsement                 impact on the environment.
      does not apply to any "Scheduled Premises"         2. "Green Authority" means the United States
      where:                                                Green Building Council (LEED® Green
       a. Replacement Cost valuation does not               Building Rating System); the Green Building
          apply;                                            InitiativeTM (Green Globes TM Assessment
       b. Ordinance or Law Additional Coverage              And Rating System); or the Environmental
          does not apply; or                                Protection Agency and the Department of
                                                            Energy (EnergyStar® requirements).
       c. Building(s) are vacant.
   2. This endorsement does not apply to "stock".
   3. Coverage provided by this endorsement
       does not include any increase in costs, loss
       or damage attributable to any "Green"
       standards for which you were under order or
       mandate from an existing authority, but you
       did not comply with, before the loss or
       damage.




Form PC 20 23 01 09                                                                       Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 88 of 310 PageID #: 95

                                                                                              PROPERTY CHOICE




     PROPERTY CHOICE CONDITIONS AND DEFINITIONS
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance. Other words and phrases that appear in
quotation marks have special meaning. Refer to section C. DEFINITIONS.
The following conditions apply to all coverages that are a part of the Property Choice Coverage Part or Property
Choice Policy and are in addition to the Common Policy Conditions unless stated otherwise in coverage forms and
endorsements.


A. GENERAL CONDITIONS                                                    (1) We have reached agreement with you
    1. Abandonment                                                           on the amount of loss; or
        There can be no abandonment of any property                      (2) An appraisal award has been made.
        to us.                                                   5. Concealment, Misrepresentation or Fraud
    2. Application of Waiting Period                                 This Coverage Part is void in any case of
        In the event that more than one Waiting                      fraud by you as it relates to this coverage at
        Period is applicable, we will apply only the                 any time. It is also void if you or any other
        longest waiting period.                                      insured, at any time, intentionally conceal or
                                                                     misrepresent a material fact concerning:
    3. Appraisal
                                                                     a. This Coverage Part;
        If we and you disagree on the amount of loss,
        either may make written demand for an                        b. The property covered under this
        appraisal of the loss. In this event, each party                insurance;
        will select a competent and impartial                        c. Your interest in the property covered
        appraiser. The two appraisers will select an                    under this insurance; or
        umpire. If they cannot agree, either may                     d. A claim under this Coverage Part.
        request that selection be made by a judge of a
        court having jurisdiction. The appraisers will           6. Control of Property
        state separately the amount of loss. If they fail            Any act or neglect of any person other than
        to agree, they will submit their differences to              you beyond your direction or control will not
        the umpire. A decision agreed to by any two                  affect this insurance.
        will be binding. Each party will:                            The breach of any condition of this Coverage
        a. Pay its chosen appraiser; and                             Part at any one or more premises will not
        b. Bear the other expenses of the appraisal                  affect coverage at any premises where, at the
           and umpire equally.                                       time of loss or damage, the breach of
                                                                     condition does not exist.
        If there is an appraisal, we will still retain our
        right to deny the claim on the grounds that it is        7. Coverage Territory
        not covered under this policy.                               The coverage territory is the United States of
    4. Claim Settlement                                              America (including its territories and
                                                                     possessions); Puerto Rico; and Canada.
        a. We will give notice of our intentions within
           30 days after we receive the sworn proof                  Exceptions for the following Additional
           of loss.                                                  Coverages:
        b. We will pay for covered loss or damage                    a. Business Travel
           within 30 days after we receive your sworn                     For the Business Travel Additional
           proof of loss, if you have complied with all                   Coverage, the Coverage Territory is
           of the terms of this Coverage Part; and:                       anywhere in the world.

Form PC 00 90 01 13                                                                                         Page 1 of 6
                                                © 2013, The Hartford
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 89 of 310 PageID #: 96


        b. Exhibitions                                      12. Liberalization
            For the Exhibition Additional Coverage,             If we adopt any revision that would broaden this
            the Coverage Territory is anywhere in the           Coverage Part, without additional premium,
            world.                                              within 45 days prior to inception of this policy or
       c. Transit                                               during this policy period, the broadened
                                                                coverage will immediately apply to you.
            For the Transit Additional Coverage, the
            Coverage Territory is within or between         13. Loss Payee
            the United States of America, (including            a. For Covered Property in which both you
            its territories and possessions), Puerto                 and the Loss Payee as stated in the
            Rico and Canada; however, waterborne                     Property Choice - Schedule of Premises
            shipments are covered only if on inland                  and Coverages or by endorsement have
            waterways or in territorial waters, within 12            an insurable interest, we will:
            miles of land.                                           (1) Adjust losses with you; and
   8. Equipment Breakdown - Suspension                               (2) Pay any claim for loss or damage
       When any Equipment Breakdown Property is                            jointly to you and the loss payee, as
       found to be in, or exposed to a dangerous                           interests may appear.
       condition, any of our representatives may                b. If we cancel this policy, we will give written
       immediately suspend the insurance against                     notice to the loss payee at least:
       loss from an Equipment Breakdown Accident
       to that equipment. We can do this by mailing                  (1) 10 days before the effective date of
       or delivering a written notice of suspension to                     cancellation if we cancel for your
       your address as stated in the Property Choice                       nonpayment of premium; or
       Schedule of Premises and Coverages, or at                     (2) 30 days before the effective date of
       the address where the equipment is located.                         cancellation if we cancel for any other
       Once suspended in this way, your insurance                          reason.
       can be reinstated only by written notice from                 (3) If we elect not to renew this policy, we
       us. If we suspend your insurance, you will get                      will give written notice to the loss
       a pro rata refund of premium. But the                               payee at least 10 days before the
       suspension will be effective even if we have                        expiration date of this Coverage Part.
       not yet made or offered a refund.
                                                            14. Mortgageholders and Lender Loss Payees
   9. Equipment Breakdown - Jurisdictional
                                                                a. We will pay each of the following for their
       Inspections
                                                                     interest in covered loss or damage, as
       If any Equipment Breakdown Property                           stated in the Property Choice - Schedule
       requires inspection to comply with state or                   of Premises and Coverages or by
       municipal boiler and pressure vessel                          endorsement in the order of their
       regulations, we agree to perform such                         precedence, as their interest may appear:
       inspection on your behalf.
                                                                     (1) Mortgageholder for their interest in
   10. If Two or More Coverages Apply                                      buildings or structures. The term
       If two or more coverages in this policy apply to                    mortgageholder includes trustees.
       the same loss or damage, we will not pay                      (2) Lender for their interest as a creditor,
       more than the actual amount of loss or                              established by such written
       damage.                                                             instruments as warehouse receipts, a
   11. Legal Action Against Us                                             contract for deed, bills of lading,
       No one may bring a legal action against us                          financing statements; or mortgages,
       under this Coverage Part unless:                                    deeds of trust, or security
                                                                           agreements.
       a. There has been full compliance with all of
            the terms of this Coverage Part; and                b. The applicable mortgageholder or lender
                                                                     has the right to receive loss payment even
       b. The action is brought within 2 years after
                                                                     if they have started foreclosure or similar
            the date on which the direct physical loss
                                                                     action on the property.
            or damage occurred.
                                                                c. If we deny your claim because of your
            For coverage under the Business Crime
                                                                     acts or because you have failed to comply
            Coverage Forms, the words the direct
                                                                     with the terms of this Coverage Part, the
            physical loss or damage occurred are
                                                                     applicable mortgageholder or lender will
            replaced by the words you discover the                   still have the right to receive loss payment
            loss.                                                    if such mortgageholder or lender:



Page 2 of 6                                                                                Form PC 00 90 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 90 of 310 PageID #: 97


            (1) Pays any premium due under this               a. Contract Of Sale Loss Payable Clause
                 Coverage Part at our request if you              If the Loss Payee shown in the Property
                 have failed to do so;                            Choice - Schedule of Premises and
            (2) Submits a signed, sworn proof of loss             Coverages or by endorsement is a person
                 within 60 days after receiving notice            or organization you have entered a
                 from us of your failure to do so; and            contract with for the sale of Covered
                                                                  Property:
            (3) Has notified us of any change in
                 ownership, occupancy or substantial              (1) For Covered Property in which both
                 change in risk known to the                          you and the Loss Payee have an
                 mortgageholder or lender.                            insurable interest we will:
            All of the terms of this Coverage Part will               (a) Adjust losses with you; and
            then apply directly to the mortgageholder                 (b) Pay any claim for loss or damage
            or lender.                                                    jointly to you and the Loss Payee,
       d. If we pay the mortgageholder or lender for                      as interests may appear.
            any loss or damage and deny payment to                (2) The following is added to the Other
            you because of your acts or because you                   Insurance Loss Condition:
            have failed to comply with the terms of
            this Coverage Part:                                       For Covered Property that is the
                                                                      subject of a contract of sale, the word
            (1) The mortgageholder's rights under the
                                                                      "you" includes the Loss Payee.
                 mortgage will be transferred to us to
                 the extent of the amount we pay; and         b. Building Owner Loss Payable Clause -
                                                                  If the Loss Payee shown in the Schedule
            (2) The mortgageholder's or lender's right
                                                                  or in the Declarations is the owner of the
                 to recover the full amount of their
                                                                  described building, in which you are a
                 applicable claims will not be impaired.
                                                                  tenant:
            At our option, we may pay to the
            mortgageholder or lender the whole                    (1) We will adjust losses to the described
            principal on the mortgage or debt plus any                 building with the Loss Payee. Any loss
            accrued interest. In this event:                           payment made to the Loss Payee will
                                                                       satisfy your claims against us for the
            i. For mortgageholder relationships,                       owner's property.
                 your mortgage and note will be
                 transferred to us and you will pay your          (2) We will adjust losses to tenants'
                 remaining mortgage debt to us;                       improvements and betterments with
                                                                      you, unless the lease provides
            ii. For lender relationships, you will pay
                                                                      otherwise.
                 your debt to us.
       e. If we cancel this policy, we will give written   16. No Benefit to Bailee
            notice to the mortgageholder or lender at         No person or organization, other than you,
            least:                                            having custody of Covered Property will
            (1) 10 days before the effective date of          benefit from this insurance.
                 cancellation if we cancel for your        17. Other Insurance
                 nonpayment of premium; or                    a. You may have other insurance subject to
            (2) 30 days before the effective date of             the same plan, terms, conditions and
                 cancellation if we cancel for any other         provisions as the insurance under this
                 reason.                                         Coverage Part. If you do, we will pay our
       f. If we elect not to renew this policy, we will          share of the covered loss or damage. Our
            give written notice to the mortgageholder or         share is the proportion that the applicable
            lender at least 10 days before the                   Limit of Insurance under this Coverage
            expiration date of this Coverage Part.               Part bears to the Limits of Insurance of all
                                                                 insurance covering on the same basis.
   15. Contract Of Sale and Building Owner Loss
       Payable Clauses                                         b. If there is other insurance covering the
       We will pay each of the following for their                same loss or damage, other than that
       interest in covered loss or damage, as stated              described in 17. a. above, we will pay only
       in the Property Choice - Schedule of Premises              for the amount of covered loss or damage
       and Coverages or by endorsement in the                     in excess of the amount due from that
       order of their precedence, as their interest               other insurance, whether you can collect
       may appear:                                                on it or not. But we will not pay more than
                                                                  the applicable Limit of Insurance.



Form PC 00 90 01 13                                                                              Page 3 of 6
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 91 of 310 PageID #: 98


    18. Policy Period                                             (ii) For property in the due course of
       In this Coverage Part, we only cover direct                     transportation, we will not pay for loss or
       physical loss or direct physical damage which                   damage if you impair our rights to recover
       occurs during the policy period stated in the                   damages from any carrier for hire, bailee
       Declarations.                                                   or third party.
    19. Recovered Property                                             However, you may accept bills of lading,
                                                                       receipts or contracts of transportation
       If either you or we recover any property after                  from carriers for hire, which contain a
       loss settlement, that party must give the other                 limitation of value.
       prompt notice. At your option, the property will
                                                           B. YOUR GENERAL DUTIES IN EVENT OF LOSS
       be returned to you. You must then return to
       us the amount we paid to you for the property.          1. In event of loss or damage, you must see that
       We will pay recovery expenses and the                      the following are done:
       expenses to repair the recovered property,                 a. Notify Police
       subject to the applicable Limit of Insurance.                   Notify the police if a law may have been
       You will pay us the amount of all recoveries of                 broken.
       Accounts Receivable you receive for a loss                 b. Notify Us
       paid by us. But any recoveries in excess of
                                                                       Give us prompt notice of the loss or
       the amount we have paid belong to you.
                                                                       damage. Include a description of the
   20. Standard Fire Policy                                            property involved.
       If the Standard Fire Policy (165 Lines) is                      As soon as possible, give us a description
       required by state statute to be attached to this                of how, when and where the loss or
       policy, only the provisions of the Standard Fire                damage occurred.
       Policy that are broader than the provisions                     We will not deny coverage due to your
       contained in this policy shall apply.                           unintentional failure to notify us about the
   21. Transfer of Rights of Recovery Against                          occurrence of loss or damage provided
       Others To Us (Subrogation)                                      notice is give as soon as practicable after
       If any person or organization to whom or for                    you become aware of such loss or damage.
       whom we make payment under this Coverage                   c. Protect Property
       Part has rights to recover damages from                         Take all reasonable steps to protect the
       another, those rights are transferred to us to                  property from further damage, and keep a
       the extent of our payment. That person or                       record of your expenses necessary to
       organization must do everything necessary to                    protect the Covered Property, for
       secure our rights and must do nothing after                     consideration in the settlement of the
       loss to impair them. But you may waive your                     claim.      This will not increase the
       rights against another party in writing:                        applicable Limit of Insurance. However,
       a. Prior to a covered loss or damage, or                        we will not pay for any subsequent loss or
                                                                       damage resulting from a cause of loss
       b. After a covered loss only if, at time of loss,               that is not a Covered Cause of Loss.
          that party is one of the following:
                                                                       Also, if feasible, set the damaged property
              (1) Someone insured by this insurance;                   aside and in the best possible order for
              (2) A business firm that you own or                      examination.
                  control;                                        d. Take Inventory
              (3) A business firm or individuals, that                 At our request, give us complete
                  owns or controls you; or                             inventories of the damaged and
              (4) Your tenant.                                         undamaged property. Include quantities,
                                                                       costs, values and amount of loss claimed.
       This written waiver will not restrict your
       insurance.                                                 e. Inspect Property, Books and Records
       Exceptions:                                                     As often as may be reasonably required,
                                                                       permit us to:
       (i) For their interest in building repair or
                                                                       (1) Inspect the damaged and undamaged
           construction, you may not waive your
                                                                            property and take samples for testing
           rights to recover damages from architects
                                                                            and analysis.
           or engineers except as agreed to in
           writing by us.                                              (2) Examine and make copies of your
                                                                            books and records Including
                                                                            electronic records and data.



Page 4 of 6                                                                                 Form PC 00 90 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 92 of 310 PageID #: 99


        f.    Proof of Loss                                   4. "Fungus" means any type or form of fungus,
              Send us a signed, sworn proof of loss               including mold or mildew, and any mycotoxins,
              containing the information we request               spores, scents or by-products produced or
              during our investigation of your claim.             released by fungi.
              You must do this within 60 days after our       5. "Money" means:
              request. We will supply you with the                a. Currency, coins and bank notes; and
              necessary forms.
                                                                  b. Travelers checks, register checks and
        g. Cooperate                                                   money orders held for sale to the public.
              Cooperate with us in the investigation or       6. "Policy Year" means the period of time that:
              settlement of the claim.
                                                                  a. Begins with the inception or anniversary
        h. Resumption of Business
                                                                       date of this policy; and
              If you intend to continue in business, you          b. Ends at the expiration or at the next
              must resume all or part of your business
                                                                       anniversary date of this policy.
              operations as quickly as possible.
                                                              7. "Pollutants and Contaminants" means any
    2. Examination Under Oath
                                                                  solid, liquid, gaseous or thermal irritant or
        We may examine any insured under oath,                    contaminant, including smoke, vapor, soot,
        while not in the presence of any other insured            fumes, acids, alkalis, chemical and waste, or
        and at such times as may be reasonably                    any other material which causes or threatens
        required, about any matter relating to this               to cause physical loss, damage, impurity to
        insurance or the claim, including an insured's            property, unwholesomeness, undesirability,
        books and records. In the event of an                     loss of marketability, loss of use of property or
        examination, an insured's answers must be                 which threatens human health or welfare.
        signed.                                                   Waste includes materials to be recycled,
C. DEFINITIONS                                                    reconditioned or reclaimed.
    1. "Building Glass" means glass that is part of           8. "Scheduled Premises" means any premises
        the building or structure, including glass                listed by location address in the Scheduled
        building blocks, skylights, glass doors and               Premises section of the Property Choice
        windows and their encasement frames, alarm                Schedule of Premises and Coverage.
        tape, lettering and ornamentation.                    9. "Securities" means negotiable and non-
        This does not include art glass, half tone                negotiable instruments or contracts
        screens, lenses, memorial windows, mosaic                 representing either "Money" or other property
        art, rotogravure screens or any stained glass.            and includes:
    2. "Computer Equipment"                includes the           a. Tokens, tickets, revenue and other
        following equipment:                                           stamps (whether represented by actual
        a. Computer hardware, laptops, Personal                        stamps or unused value in a meter); and
             Digital Assistants, including micro-                 b. Evidences of debt issued in connection
             processors and related component parts;                   with credit or charge cards, which cards
        b. Peripheral equipment, such as printers                      are not of your own issue;
             and modems;                                          but does not include "Money".
        c. Computer network equipment; and                        Lottery tickets held for sale and Postage
        d. Electronic communications equipment.                   stamps in current usage are not "Securities".
    3. "Electronic data" means:                               10. "Sinkhole Collapse" means the sudden
                                                                  sinking or collapse of land into underground
        Information, facts or computer programs stored            empty spaces created by the action of water
        as or on, created or used on, or transmitted to or        on limestone or similar rock formations.
        from computer software (including systems and
        applications software), on hard or floppy disks,          This cause of loss does not include:
        CD-ROMs, tapes, drives, cells, data processing            a. The cost of filling sinkholes; or
        devices or any other repositories of computer             b. Sinking or collapse of land into man-made
        software which are used with electronically                    underground cavities.
        controlled equipment. The term computer               11. "Specified Causes of Loss" means fire;
        programs, referred to in the foregoing description
                                                                  lightning; explosion; windstorm or hail; smoke;
        of electronic data, means a set of related                aircraft or vehicles; riot or civil commotion;
        electronic instructions which direct the operations
                                                                  vandalism; "Sinkhole Collapse"; "Volcanic
        and functions of a computer or device connected           Action"; falling objects; weight of snow, ice or
        to it, which enable the computer or device to
                                                                  sleet; water damage, "Sprinkler Leakage";
        receive, process, store, retrieve or send data.
                                                                  "Theft"; or "Building Glass" breakage.

Form PC 00 90 01 13                                                                                   Page 5 of 6
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 93 of 310 PageID #: 100


       a. Falling objects does not include loss or            12. "Sprinkler Leakage" means a leakage or
          damage to:                                              discharge of a substance (except halon) from
              (1) Personal property in the open; or               an Automatic Fire Extinguishing System,
                                                                  including collapse of a tank that is part of the
              (2) The interior of a building or structure,        system.
                  or property inside a building or
                  structure, unless the roof or an            13. "Stock" means merchandise held in storage
                  outside wall or the building structure is       or for sale, raw materials, and goods in-
                  first damaged by a falling object.              process or finished.
       b. Water damage means:                                 14. "Tenant Improvements and Betterments"
                                                                  means fixtures, alterations, installations or
              (1) Accidental discharge or leakage of              additions made a part of the Building you
                  water or steam as the direct result of          occupy but do not own; and:
                  the breaking apart or cracking of a
                  plumbing, heating, air conditioning or          a. Made at your expense; or
                  other system or appliance (other than           b. You acquired from the prior tenant at your
                  a sump system including its related                expense; and
                  equipment and parts), that is located           you cannot legally remove.
                  on the "Scheduled Premises" and
                  contains water or steam; and                    Tenant Improvements and Betterments
                                                                  includes fences, signs, and radio or television
              (2) Accidental discharge or leakage of              towers, antennas and satellite dishes
                  water or waterborne material as the             (including attached equipment).
                  direct result of the breaking apart or
                  cracking of a water or sewer pipe that      15. "Theft" means any act of stealing except as
                  is located off the "Scheduled                   defined in the Property Choice Common
                  Premises" and is part of a municipal            Crime Coverages Form.
                  potable water supply system or              16. "Valuable Papers" means: Inscribed, printed
                  municipal sanitary sewer system, if             or written documents, manuscripts, patterns or
                  the breakage or cracking is caused by           records including abstracts, books, deeds,
                  wear and tear. But water damage                 drawings, films, maps or mortgages.
                  does not include loss or damage                 "Valuable Papers" does not mean:
                  otherwise excluded under the terms of
                  the Water Exclusion. Therefore, for             (1) "Money" or "Securities", whether or not in
                  example, there is no coverage under                 current circulation.
                  this policy in the situation in which           (2) Property that cannot be replaced with
                  discharge or leakage of water results               other property of like kind and quality.
                  from the breaking apart or cracking of          (3) Fine Arts or Accounts Receivable.
                  a pipe which was caused by or related
                  to weather-induced flooding, even if            (4) "Electronic data".
                  wear and tear contributed to the            17. "Volcanic Action" means direct loss or
                  breakage or cracking. As another                damage resulting from the eruption of a
                  example, and also in accordance with            volcano when the loss or damage is caused
                  the terms of the Water Exclusion,               by:
                  there is no coverage for loss or
                                                                  a. Airborne volcanic blast or airborne shock
                  damage caused by or related to
                                                                     waves;
                  weather-induced flooding which
                  follows or is exacerbated by pipe               b. Ash, dust or particulate matter; or
                  breakage or cracking attributable to            c. Lava flow.
                  wear and tear. To the extent that
                                                                  All volcanic eruptions that occur within any
                  accidental discharge or leakage of
                                                                  168-hour period will constitute a single
                  water falls within the criteria set forth
                                                                  occurrence.
                  in b.(1) or b.(2) of this definition of
                  "specified causes of loss," such water          Volcanic action does not include the cost to
                  is not subject to the provisions of the         remove ash, dust or particulate matter that
                  Water Exclusion which preclude                  does not cause direct physical loss or damage
                  coverage for surface water or water             to property.
                  under the surface of the ground.




Page 6 of 6                                                                                Form PC 00 90 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 94 of 310 PageID #: 101




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM

This endorsement modifies insurance provided under the following:
   PROPERTY CHOICE COVERAGE PART


A. Disclosure Of Federal Share Of Terrorism                     2. The act results in damage within the United
   Losses                                                          States, or outside the United States in the case
   The United States Department of the Treasury will               of certain air carriers or vessels or the
   reimburse insurers for a portion of such insured                premises of a United States mission; and
   losses as indicated in the table below that exceeds          3. The act is a violent act or an act that is
   the applicable insurer deductible:                               dangerous to human life, property or
      Calendar Year              Federal Share of                   infrastructure and is committed by an individual
                                 Terrorism Losses                   or individuals as part of an effort to coerce the
                                                                    civilian population of the United States or to
      2015                       85%                                influence the policy or affect the conduct of the
      2016                       84%                                United States Government by coercion.
      2017                       83%                            If aggregate insured losses attributable to "certified
      2018                       82%                            acts of terrorism" under TRIA exceed $100 billion
                                                                in a calendar year and we have met, or will meet,
      2019                       81%                            our insurer deductible under TRIA we shall not be
      2020 or later              80%                            liable for the payment of any portion of the amount
                                                                of such losses that exceeds $100 billion. In such
   However, if aggregate insured losses attributable
                                                                case, your coverage for terrorism losses may be
   to "certified acts of terrorism" under the federal
                                                                reduced on a pro-rata basis in accordance with
   Terrorism Risk Insurance Act, as amended (TRIA)
                                                                procedures established by the Treasury, based on
   exceed $100 billion in a calendar year, the
                                                                its estimates of aggregate industry losses and our
   Treasury shall not make any payment for any
                                                                estimate that we will exceed our insurer deductible.
   portion of the amount of such losses that exceeds
                                                                In accordance with Treasury procedures, amounts
   $100 billion. The United States Government has
                                                                paid for losses may be subject to further
   not charged any premium for their participation in
                                                                adjustments based on differences between actual
   covering terrorism losses.
                                                                losses and estimates.
B. Cap On Insurer Liability For Terrorism Losses
                                                            C. Application Of Other Exclusions
   A "certified act of terrorism" means an act that is
                                                                The terms and limitations of any terrorism
   certified by the Secretary of the Treasury, in
                                                                exclusion, the inapplicability or omission of a
   accordance with the provisions of the federal
                                                                terrorism exclusion, or the inclusion of Terrorism
   Terrorism Risk Insurance Act, to be an act of
                                                                coverage, do not serve to create coverage for any
   terrorism under TRIA. The criteria contained in
                                                                loss which would otherwise be excluded under this
   TRIA for a "certified act of terrorism" include the
                                                                Coverage Part or Policy, such as losses excluded
   following:
                                                                by the Nuclear Hazard Exclusion, the Pathogenic
  1. The act results in insured losses in excess of             or Poisonous Biological or Chemical Materials
     $5 million in the aggregate, attributable to all           Exclusion, the "Pollutants and Contaminants"
     types of insurance subject to TRIA; and                    Exclusion and the War And Military Action
                                                                Exclusion.



Form IH 09 40 01 15                                                                                      Page 1 of 1
                                               © 2015, The Hartford
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 95 of 310 PageID #: 102

                                                                                           PROPERTY CHOICE




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PROPERTY CHOICE SPECIAL BUSINESS INCOME - ADDITIONAL
                             COVERAGES
This endorsement modifies insurance under the following:
PROPERTY CHOICE SPECIAL BUSINESS INCOME COVERAGE FORM
SUMMARY of COVERAGE LIMITS and INDEX
This is a summary of the limits of insurance and coverages provided by this endorsement.
No coverage is provided by this summary.
 Item    PROPERTY CHOICE SPECIAL BUSINESS INCOME                              LIMIT OF INSURANCE       Starts on
  No.    COVERAGE FORM - ADDITIONAL COVERAGES:                                   (Apply in any one       Page
                                                                                occurrence unless         No.
                                                                                 otherwise noted)
  1.     BUSINESS TRAVEL:                                                   Included in Special            2
                                                                            Business Income Limit
                                                                            of Insurance.
  2.     CIVIL AUTHORITY                                                    30 Days.                       2
         (72 HOUR WAITING PERIOD APPLIES):
  3.     DEPENDENT PROPERTIES                                               $100,000. From All             2
         INCLUDING WORLDWIDE COVERAGE TERRITORY                             Dependent Properties.
         (72 HOUR WAITING PERIOD APPLIES):
  4.     SECONDARY DEPENDENCIES - CONTRIBUTING AND                          Included in Dependent          3
         RECIPIENT LOCATIONS                                                Properties Limit of
                                                                            Insurance.
  5.     EXTENDED INCOME (180 DAYS):                                        Included in Special            4
                                                                            Business Income Limit
                                                                            of Insurance.
  6.     FUNGUS, WET ROT, DRY ROT, BACTERIA AND VIRUS -                     Actual Loss Sustained          5
         LIMITED COVERAGE:                                                  for 30 Days.
  7.     FUTURE EARNINGS:                                                   Included in Special            5
                                                                            Business Income Limit
                                                                            of Insurance.
  8.     INGRESS AND EGRESS                                                 $50,000.                       5
         (24 HOUR WAITING PERIOD APPLIES):
  9.     LESSOR'S TENANT MOVE BACK EXPENSE:                                 $10,000.                       6
 10.     MACHINERY TESTING AND TRAINING:                                    Included in Special            6
                                                                            Business Income Limit
                                                                            of Insurance.
 11.     NEWLY ACQUIRED PREMISES:                                           Included in Special            6
                                                                            Business Income Limit
                                                                            of Insurance.
 12.     ORDINANCE OR LAW COVERAGE                                          Included in Special            6
         (INCREASED PERIOD OF RESTORATION):                                 Business Income Limit
                                                                            of Insurance.
 13.     POLLUTANTS AND CONTAMINANTS CLEANUP:                               $25,000. In any one            7
                                                                            "Policy Year".
 14.     SEWER AND DRAIN BACKUP:                                            Included in Special            7
                                                                            Business Income Limit
                                                                            of Insurance.
 15.     TRANSIT:                                                           $100,000.                      7

Form PC 26 02 01 13                                                                                 Page 1 of 9
                                             © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 96 of 310 PageID #: 103


 16.    UNNAMED PREMISES:                                                $100,000.                      8
        UNNAMED PREMISES: AT ANY ONE INSTALLATION:                       Included in Special            8
                                                                         Business Income Limit
                                                                         of Insurance.
        UNNAMED PREMISES: AT ANY ONE EXHIBITION:                         Included in Special             8
                                                                         Business Income Limit
                                                                         of Insurance.
 17.    UTILITY SERVICE INTERRUPTION                                                                     8
        (24 HOUR WAITING PERIOD APPLIES):                                   $25,000.
 18.    WEB SITE AND INTERNET SERVICES                                      Lesser of Actual Loss        9
        (12 HOUR WAITING PERIOD APPLIES):                                   Sustained for 30 days
                                                                            or $100,000.
For Insurance that may apply to a Specific Scheduled Premises see: Property Choice - Scheduled Premises.

A. ADDITIONAL COVERAGES - The following                              (1) When access is permitted to your
   Additional Coverages are added to the Property                        "Scheduled Premises"; or
    Choice Special Business Income Coverage                          (2) 30 consecutive days after the order
    Form unless otherwise indicated in the Property                      of the civil authority.
    Choice Schedule of Premises and Coverage or
    by endorsement to this policy:                               c. The coverage for Extra Expense will
                                                                    begin immediately after the order of a
   1. Business Travel                                               civil authority and coverage will end at
       a. We will pay for the actual loss of                        the earlier of:
          Business Income and the actual,                            (1) When access is permitted to your
          necessary and reasonable Extra                                 "Scheduled Premises"; or
          Expenses your incur due to direct
          physical loss or direct physical damage                    (2) 30 consecutive days after the order
          by a Covered Cause of Loss to Your                             of the civil authority.
          Business Personal Property including                   This Additional Coverage is included within
          Sales Representative Samples while in                  the Special Business Income Limit of
          the custody of:                                        Insurance.
              (1) Your sales representatives; or              3. Dependent Properties
              (2) Any officer, employee or yourself;             a. We will pay for the actual loss of
              while traveling on authorized company                 Business Income you sustain and the
              business.                                             actual, necessary and reasonable Extra
                                                                    Expense you incur due to the necessary
       b. This Additional Coverage is Included                      suspension of your operations during the
          within the Special Business Income Limit                  Period of Restoration. The suspension
          of Insurance.                                             must be caused by direct physical loss
    2. Civil Authority                                              of or direct physical damage to a
       a. This insurance is extended to apply to the                Dependent Property caused by or
          actual loss of Business Income you                        resulting from a Covered Cause of Loss.
          sustain and the actual, necessary and                     However, coverage under this Additional
          reasonable Extra Expense you incur                        Coverage does not apply when the only
          when access to your "Scheduled                            loss to a Dependent Property is loss or
          Premises" is specifically prohibited by                   damage to "Electronic Data", including
          order of a civil authority as the direct                  destruction or corruption of "Electronic
          result of a Covered Cause of Loss to                      Data". If the Dependent Property
          property in the immediate area of your                    sustains loss or damage to "Electronic
          "Scheduled Premises".                                     Data" and other property, coverage
                                                                    under this endorsement will not continue
       b. The coverage for Business Income will                     once the other property is repaired,
          begin after a Waiting Period of 72 hours                  rebuilt or replaced. The term "Electronic
          (unless a different Waiting Period is                     Data" has the meaning set forth in the
          either shown in the Property Choice                       Coverage Form to which this
          Schedule of Premises and Coverage or                      endorsement applies.
          is shown by endorsement) after the
          order of a civil authority and coverage                 b. Period of Restoration, with respect to
          will end at the earlier of:                                dependent property means the period of
                                                                     time that:


Page 2 of 9                                                                             Form PC 26 02 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 97 of 310 PageID #: 104


          (1) Begins 72 hours (unless a different               (3) Manufacture products for delivery to
               Waiting Period is either shown in the                your customers under contract of
               Property Choice Schedule of                          sale (Manufacturing Location); or
               Premises and Coverage or is shown                (4) Attract customers to your business
               by endorsement) after the time of                    premises (Leader Locations).
               the Covered Cause of Loss
               occurred for Business Income                  d. With respect to the coverage provided
               Coverage;                                        under this provision (Dependent
                                                                Properties), the Coverage Territory
          (2) Begins immediately after the time of              General Condition found in the Property
               the Covered Cause of Loss for Extra              Choice Conditions and Definitions form
               Expense Coverage;                                does not apply.
          (3) Ends on the earlier of:                        e. The most we will pay for the sum of all
               (a) the date when the property at                actual loss of Business Income and
                    the premises of the Dependent               actual, necessary and reasonable Extra
                    Property should be repaired,                Expense you incur in any one
                    rebuilt or replaced with                    occurrence regardless of the types or
                    reasonable speed and similar                number of Dependent Properties
                    quality; or                                 involved in any one occurrence under
               (b) when the applicable limit of                 this Additional Coverage is $100,000.
                    insurance is exhausted.                     This is an additional amount of
                                                                insurance.
          Period of Restoration does not include
          any increased period required due to the       4. Secondary Dependencies - Contributing
          enforcement of or compliance with any              and Recipient Locations
          ordinance or law that:                             a. We will pay for the actual loss of
          (1) Regulates the construction, use or                Business Income you sustain due to the
               repair, or requires the tearing down,            necessary suspension of your
               of any property; or                              operations during the Period of
          (2) Requires any insured or others to                 Restoration. The suspension must be
               test for, monitor, clean up, remove,             caused by direct physical loss of or
               contain, treat, detoxify or neutralize,          direct physical damage to property at a
               or in any way respond to or assess               secondary contributing location or at a
               the effects of "pollutants".                     secondary recipient location, caused by
                                                                or resulting from a Covered Cause of
          The expiration date of this policy will not           Loss, which in turn results in partial or
          cut short the Period of Restoration.                  complete interruption of the materials or
       c. Dependent Properties means property at                services provided to you by a dependent
          premises owned and operated by others                 property, thereby resulting in the
          that you depend on to:                                suspension of your operations.
          (1) Deliver materials or services to you,          b. This Additional Coverage does not apply
               or to others for your account                    when the only loss at the secondary
               (Contributing Location);                         contributing location or secondary
               But any property which delivers any              recipient location is loss or damage to
               of the following services is not a               "Electronic Data", including destruction
               Contributing Location with respect to            or corruption of "Electronic Data". If the
               such services:                                   secondary contributing location or
              (a) Water supply services;                        secondary recipient location sustains
                                                                loss or damage to "Electronic Data" and
              (b) Power supply services; or                     other property, coverage under this
              (c) Wastewater removal services;                  endorsement will not continue once the
                   Or                                           other property is repaired, rebuilt or
               (d) Communication supply services,               replaced. The term "Electronic Data" has
                   including services relating to               the meaning set forth in the Coverage
                   internet access or access to any             Part to which this provision applies.
                   electronic network;                       c. With respect to a suspension of your
           (2) Accept your products or services                 operations covered under this provision,
               (Recipient Location);                            the maximum amount payable is the
                                                                Limit of Insurance applicable to
                                                                Dependent Properties. This provision,


Form PC 26 02 01 13                                                                           Page 3 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 98 of 310 PageID #: 105


              does not increase the Limit Of Insurance      5. Extended Income
              for Dependent Properties, as any                 a. If the necessary suspension of your
              amount payable under this provision is                operations (applies to all operations
              considered part of, not in addition to,               except       educational    institutional
              such Dependent Properties Limit of                    operations) produces a Business
              Insurance, even if the suspension of                  Income loss payable under this policy,
              your operations is caused by direct                   we will pay for the actual loss of
              physical loss of or damage to dependent               Business Income you incur during the
              property and property at one or more                  period that:
              secondary contributing locations or
              secondary recipient locations.                       (1) Begins on the date property (except
                                                                       "Stock"     you    have     finished
       d. Secondary contributing location is an                        manufacturing) is actually repaired,
           entity which:                                               rebuilt or replaced and business
              (1) Is not owned or operated by a                        operations are resumed; and
                  Contributing Location; and                       (2) Ends on the earlier of:
              (2) Delivers materials or services to a                  (a) The date you could restore your
                  Contributing Location, which in turn                     business    operations,     with
                  are used by that Contributing                            reasonable speed, to the level
                  Location in providing materials or                       which would generate the
                  services to you.                                         Business Income amount that
              A road, bridge, tunnel, waterway, airfield,                  would have existed if no direct
              pipeline or any other similar area or                        physical loss or direct physical
              structure is not a secondary contributing                    damage had occurred; or
              location.                                                (b) 180 days that immediately
       e. Any property which delivers any of the                           follows after the date determined
              following services is not a secondary                        in a. (1) above.
              contributing location with respect to such       b. As respects educational operations, the
              services:
                                                                   following applies:
              (1) Water supply services;
                                                                   In the event of a covered Business
              (2) Power supply services;                           Income loss, we will pay for the actual
              (3) Wastewater removal services; or                  loss of Business Income you sustain
                                                                   during the school term following the date
              (4) Communication supply services,                   the property is actually repaired, rebuilt
                  including services relating to Internet          or replaced, if that date is 60 days or
                  access or access to any electronic               less before the scheduled opening of the
                  network.                                         next school term.
       f.     Secondary recipient location is an entity        c. However, Extended Business Income
              which:                                               does not apply to loss of Business
              (1) Is not owned or operated by a                    Income incurred as a result of
                  Recipient Location; and                          unfavorable business conditions caused
              (2) Accepts materials or services from a             by the impact of the Covered Cause of
                  Recipient Location, which in turn                Loss in the area where the insured
                  accepts your materials or services.              premises are located.
              A road, bridge, tunnel, waterway, airfield,      d. Loss of Business Income must be
              pipeline or any other similar area or                caused by direct physical loss or direct
              structure is not a secondary recipient               physical damage at the insureds
              location.                                            premises caused by or resulting from a
                                                                   Covered Cause of Loss.
       g. With respect to the coverage provided
              under this provision (Secondary                  e. This Additional Coverage is included
              Dependencies - Contributing and                      within the Special Business Income Limit
              Recipient Locations), the Coverage                   of Insurance.
              Territory General Condition found in the
              Property Choice Conditions and
              Definitions form does not apply.




Page 4 of 9                                                                            Form PC 26 02 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 99 of 310 PageID #: 106


   6. "Fungus", Wet Rot, Dry Rot, Bacteria and           7. Future Earnings
       Virus - Limited Coverage                             a. In the event of a covered Business
       a. The coverage described below only                    Income loss at "Scheduled Premises",
           applies when the "fungus", wet rot, dry             we will pay for the actual loss of
           rot, bacteria or virus is the result of one         Business Income you subsequently and
           or more of the following causes that                necessarily sustain after the Period of
           occurs during the policy period and only            Restoration and the Extended Income
           if all reasonable means were used to                period ends and that the actual loss in
           save and preserve the property from                 Business Income is directly attributable
           further damage at the time of and after             to the Covered Cause of Loss
           that occurrence:                                    occurrence.
           (1) A "specified cause of loss" other            b. However, Future Earnings does not
                than fire or lightning;                        apply to loss of Business Income
           (2) Equipment breakdown accident                    incurred as a result of unfavorable
               occurs to Equipment Breakdown                   business conditions caused by the
               Property, if Equipment Breakdown                impact of the Covered Cause of Loss in
               applies to the effected premises; or            the area where the insured premises are
                                                               located.
           (3) Flood, if the Causes of Loss - Flood
               endorsement applies to the effected          c. This coverage will apply to the actual
               premises.                                       loss of business income you sustain
                                                               within 2 years from the date the Covered
       b. The following applies only if Business
                                                               Cause of Loss occurred.
          Income and/or Extra Expense coverage
          applies to the "Scheduled Premises" and           d. This Additional Coverage is included
          only if the necessary interruption of your           within the Special Business Income Limit
          business operations satisfies all terms              of Insurance.
          and conditions of this Coverage Part.          8. Ingress or Egress
           (1) If the loss which results in "fungus",       a. This insurance is extended to apply to
               wet rot, dry rot, bacteria or virus             the actual loss of Business Income you
               does not in itself necessitate a                sustain when ingress or egress to your
               necessary interruption of your                  "Scheduled Premises" is specifically
               business operations, but such                   prohibited as the direct result of a
               interruption is necessary due to loss           Covered Cause of Loss to property at
               or damage to property caused by                 premises that is contiguous to your
               "fungus", wet rot, dry rot, bacteria or         "Scheduled Premises".
               virus, then our payment under
                                                            b. Coverage for Business Income will begin
               Business Income and/or Extra
                                                               after a Waiting Period of 24 hours
               Expense is limited to the amount of
                                                               (unless a different Waiting Period
               loss and/or expense sustained in a
                                                               applicable to this Additional Coverage is
               period of not more than 30 days.
                                                               shown by endorsement) after the time of
               The days need not be consecutive.
                                                               the Covered Cause of Loss and will end
           (2) If a covered necessary interruption             at the earlier of:
               of your business operations was
                                                                (1) When ingress or egress is permitted
               caused by loss or damage other
                                                                    to or from your "Scheduled
               than "fungus", wet rot, dry rot,
                                                                    Premises"; or
               bacteria or virus prolongs the Period
               of Restoration, we will pay for loss             (2) 30 consecutive days.
               and/or expense sustained during the          c. This Additional Coverage does not apply
               delay (regardless of when such                  if:
               delay occurs during the Period of
                                                                (1) The direct physical loss or direct
               Restoration), but such coverage is
               limited to 30 days in total. The days                physical damage is caused by or
               need not be consecutive.                             results from flood or earthquake
                                                                    even if flood or earthquake are
           (3) This Additional Coverage is included                 Covered Causes of Loss; or
               within the Special Business Income
               Limit of Insurance.                              (2) The ingress to or egress from your
                                                                    "Scheduled Premises" is prohibited
                                                                    by civil authority.



Form PC 26 02 01 13                                                                         Page 5 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 100 of 310 PageID #: 107


        d. The most we will pay for loss in any one            direct physical loss or direct physical
           occurrence under this Additional                    damage caused by or resulting from a
           Coverage is $50,000. This Additional                Covered Cause of Loss to Newly
           Coverage is Included within the Special             Acquired Premises. Newly Acquired
           Business Income Limit of Insurance.                 Premises means premises you acquire,
     9. Lessors Tenant Move Back Expenses                      purchase or lease after the inception of
                                                               this policy, but does not include:
        a. In the event that your tenants must
           temporarily vacate the covered Building             (1) Any premises acquired through any
           property at "Scheduled Premises" due to                 foreclosure process;
           untenantability caused by direct physical           (2) Any premises of others where you
           loss or direct physical damage by a                     are temporarily working, such as
           Covered Cause of Loss to the covered                    installing property or performing
           Building, we will pay for the following                 maintenance or service work; or
           expenses you actually incur to move                 (3) Any premises covered by any other
           those tenants back into your covered                    part of this Coverage Form.
           Building. We will only pay for the
           following expenses:                              b. Insurance for each Newly Acquired
                                                               Premises will end when any of the
               (1) Packing, transporting and unpacking         following first occurs, but will not cut
                   the tenants' Business Personal              short the Period of Restoration:
                   Property, including the cost of
                   insuring the move back and any              (1) This policy expires;
                   necessary assembly or setup of              (2) 180 days expire after you acquire
                   furniture and equipment, and                    the property;
               (2) The net cost to re-establish the            (3) You report values to us: or
                   tenants' utility and telephone              (4) The property is more specifically
                   services, after any refunds due the             insured.
                   tenants.
                                                                We will charge you additional premium
        b. We will only pay for these expenses that             from the date you acquire the premises.
           you actually incur within 60 days from
           the date that the damaged building has           c. This Additional Coverage is included
           been repaired or rebuilt and if needed a            within the Special Business Income Limit
           certificate of occupancy has been                   of Insurance.
           granted.                                      12. Ordinance or Law - Increased Period of
        c. The most we will pay the sum in any one           Restoration
           occurrence of covered loss under this            a. If a Covered Cause of Loss occurs to
           Additional Coverage is $10,000. This is             property at "Scheduled Premises",
           an additional amount of insurance.                  coverage is extended to include the
    10. Machinery Testing and Training                         amount of the actual loss of Business
                                                               Income and the actual, necessary and
        In the event it was necessary to replace
                                                               reasonable Extra Expense you incur
        machinery damaged by a Covered Cause of
                                                               during the increased period of
        Loss, we will extend the Period of
                                                               suspension of operations caused by or
        Restoration to include:
                                                               resulting from a requirement to comply
        a. The additional time to test that                    with any ordinance or law that:
           replacement machinery; and
                                                                (1) Regulates the construction or repair
        b. The additional time to train employees                   of buildings, or establishes zoning or
           on the differences in operating the                      land use requirements at the insured
           damaged machinery and the                                premises;
           replacement machinery.                               (2) Requires the demolition of parts of
        This Additional Coverage is included within                 the same property not damaged by
        the Special Business Income Limit of                        a Covered Cause of Loss; and
        Insurance.
                                                                (3) Is in force at the time of loss.
    11. Newly Acquired Premises
        a. We will pay for the actual loss of
           Business Income you sustain due to




 Page 6 of 9                                                                        Form PC 26 02 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 101 of 310 PageID #: 108


       b. Coverage is not extended under this                  loss of or direct physical damage to
           Additional Coverage to include loss                 property at "Scheduled Premises",
           caused by or resulting from the                     Newly Acquired Premises and Unnamed
           enforcement of or compliance with any               Premises caused by or resulting from
           ordinance or law:                                   water that backs up from a sewer or
           (1) Which requires the demolition,                  drain.
                repair, replacement, reconstruction,        b. This Additional Coverage is included
                remodeling or remediation of                   within the Special Business Income Limit
                property due to the presence,                  of Insurance.
                growth, proliferation, spread or any        c. THIS IS NOT FLOOD INSURANCE.
                activity of "fungus", wet or dry rot,
                bacteria or virus; or                           This Additional Coverage does not apply
                                                                to loss or damage caused by or resulting
           (2) Which requires any Insured or                    from Flood regardless of the proximity of
                others to test for, monitor, clean up,          the back-up or overflow to such
                remove, contain, treat, detoxify or             conditions.
                neutralize, or in any way respond to
                or assess the effects of "Pollutants            Flood as used in this provision means:
                and Contaminants", "fungus", wet or             (1) Surface water, waves, tidal water,
                dry rot, bacteria or virus.                         tidal waves, tsunamis, or overflow of
       c. Period of Restoration is revised to                       any natural or man made body of
           include any increased period required to                 water from its boundaries, all
           repair or reconstruct the property to                    whether driven by wind or not; or
           comply with the minimum standards of                 (2) Mudslide or mudflow, meaning a
           any ordinance or law, in force at the time               river or flow of liquid mud directly or
           of loss that regulates the construction or               indirectly caused by flooding or the
           repair, or requires the tearing down of                  accumulation of water under the
           any property.                                            ground.
       d. This Additional Coverage is included                  (3) Water under the ground surface
           within the Special Business Income Limit                 pressing on, or flowing or seeping
           of Insurance.                                            through:
   13. "Pollutants and Contaminants" Clean Up                          (a) Foundations, walls, floors or
       a. This insurance is extended to apply to                           paved surfaces;
           the actual loss of Business Income you                      (b) Basements, whether paved or
           sustain and the actual, necessary and                           not; or
           reasonable Extra Expense you incur if
           business operations are interrupted due                     (c) Doors, windows or other
          to the enforcement of any ordinance or                           openings.
           law that requires you to extract                     (4) Flood includes water or other
           "Pollutants and Contaminants" from land                  material that backs up or overflows
           or water at "Scheduled Premises"                         from any sewer or septic tank or
           caused by or resulting from a Covered                    drain, if such back-up is caused by
           Cause of Loss that occurs during the                     any of the conditions in (1) or (3)
           policy period.                                           above regardless of the proximity of
       b. Such loss must be reported to us in                       the back-up to such conditions.
          writing within 180 days of the date on                (5) All flooding in a continuous or
          which the Covered Cause of Loss                           protracted event will constitute a
           occurs.                                                  single flood.
       c. The most we will pay for the sum of all        15. Transit
          Business Income and Extra Expense in
           any one "Policy Year" under this                 a. This insurance is extended to apply to
          Additional Coverage is $25,000. This is              the actual loss of Business Income you
           an additional amount of insurance.                  sustain and the actual, necessary and
                                                               reasonable Extra Expense you incur
   14. Sewer and Drain Backup
                                                               caused by direct physical loss of or
       a. We will pay for the actual loss of                   direct physical damage to the following
          Business Income you sustain and the                  property while in the due course of
           actual, necessary and reasonable Extra              transit:
          Expense you incur due to direct physical



Form PC 26 02 01 13                                                                           Page 7 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 102 of 310 PageID #: 109


              (1) Your Business Personal Property;            c. The most we will pay for the actual loss
                  and                                              of Business Income you sustain and the
              (2) Business Personal Property owned                 actual, necessary and reasonable Extra
                  by others.                                       Expense you incur in any one
                                                                   occurrence under this Additional
       b. This Coverage will continue to apply to                  Coverage at all unnamed premises other
          such property in the due course of                       than at any one installation or at any one
          transit, after the expiration or                         exhibition is $100,000.
          cancellation of this policy, until arrival at
          and accepted by an authorized                       d. The most we will pay for the actual loss
          representative      at      the     invoiced             of Business Income you sustain and the
          destination, but for no longer than 30                   actual, necessary and reasonable Extra
          days after the date of the shipment                      Expense you incur in any one
          origination, but this will not cut short the             occurrence under this Additional
          Period of Restoration.                                   Coverage at any one installation is the
                                                                   limit of insurance applicable to Special
       c. You must retain accurate records of all                  Business Income. This is included in the
          shipments of Covered Property for one                    Special Business Income Limit of
          year.                                                    Insurance.
       d. The most we will pay for the sum of all             e. The most we will pay for the actual loss of
          Business Income and Extra Expense in                     Business Income you sustain and the
          any one occurrence under this Additional                 actual, necessary and reasonable Extra
          Coverage is $100,000. This is an                         Expense you incur in any one occurrence
          additional amount of insurance.                          under this Additional Coverage at any one
   16. Unnamed Premises                                            exhibition is the limit of insurance
                                                                   applicable to Special Business Income
       a. This insurance is extended to apply to
                                                                   Limit. This is included in the Special
          the actual loss of Business Income you
                                                                   Business Income Limit of Insurance.
          sustain and the actual, necessary and
          reasonable Extra Expense you incur              17. Utility Service Interruption
          caused by direct physical loss of or                a. This insurance is extended to apply to the
          direct physical damage by a Covered                      actual loss of Business Income you sustain
          Cause of Loss to Property while at:                      and the actual, necessary and reasonable
              (1) Premises that you own, lease, or                 Extra Expense you incur at "Scheduled
                  occupy other than at a "Scheduled                Premises", "Newly Acquired Premises"
                  Premises";                                       and Unnamed Premises caused by the
                                                                   interruption of specific services.
              (2) Premises not described in the
                                                                   The interruption must result from direct
                  Property Choice Schedule of
                                                                   physical loss or direct physical damage
                  Premises and Coverages, which you
                                                                   by a Covered Cause of Loss to property
                  do not own, lease or occupy;
                                                                   outside the insured premises boundary
              (3) Premises where you are temporarily               and which provides the following
                  performing work or installing                    services:
                  Business Personal Property and
                                                                   (1) Water Supply Property, meaning the
                  your insurable interest continues                     following types of property supplying
                  until the installation is accepted by                 water to the described premises:
                  the customer.
                                                                        (a) Pumping stations; and
       b. Unnamed Premises does not include
          any:                                                          (b) Water mains.
                                                                  (2) Wastewater Removal Property,
              (1) Premises or property covered under
                  any other coverage of this Coverage                 meaning a utility system for
                  Form;                                               removing wastewater and sewage
                                                                      from the described premises, other
              (2) Waste disposal or transfer sites;                   than a system designed primarily for
              (3) Intermediate site while in the due                  draining storm water. The utility
                  course of transit; or                               property includes sewer mains,
              (4) Premises of a Web Site or Internet                  pumping stations and similar
                                                                      equipment for moving the effluent to
                  Services provider.
                                                                      a holding, treatment or disposal
                                                                      facility, and includes such facilities.



Page 8 of 9                                                                           Form PC 26 02 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 103 of 310 PageID #: 110


                Coverage under this endorsement         18. Web Site and Internet Services
                does not apply to interruption in          a. This insurance is extended to apply to
                service caused by or resulting from           the actual loss of Business Income you
                a discharge of water or sewage due            sustain and the actual necessary and
                to heavy rainfall or flooding.                reasonable Extra Expense you incur
            (3) Communication Supply Property,                caused by direct physical loss or direct
                meaning       property      supplying         physical damage by a Covered Cause of
                communication services, including             Loss to property that you depend on for
                telephone, radio, microwave or                Website and Internet Services.
                television services, to the described          Website and Internet Services means:
                premises, such as:
                                                               (1) Internet access, e-mail, web hosting
                (a) Communication       transmission               and application software services at
                    lines, including optic fiber                   the premises of others, or
                    transmission lines;
                                                               (2) Router     infrastructure   services,
                (b) Coaxial cables; and                            including cable and wireless, located
                (c) Microwave radio relays except                  outside your premises boundary.
                    satellites.                            b. We will not pay for any Business Income
            (4) Power Supply Property, meaning the            loss under this Coverage that you
                following types of property supplying         sustain during the 12 hours (unless a
                electricity, steam or gas to the              different Waiting Period for this
                described premises:                           Coverage is indicated in the Property
                (a) Utility generating plants;                Choice Schedule of Premises or
                                                              Coverages or by endorsement) that
                (b) Switching stations;                       immediately follow the time when you
               (c) Substations;                               first discovered the Covered Cause of
               (d) Transformers; and                          Loss. This Waiting Period does not
                                                              apply to Extra Expense.
               (e) Transmission lines.
                                                           c. The most we will pay for the actual loss
        b. As used in this endorsement, the term              of Business Income or necessary and
           transmission lines includes all lines              reasonable Extra Expense in any one
           which serve to transmit communication              occurrence under this Additional
           service or power, including lines which            Coverage is the lesser of:
           may be identified as distribution lines.
                                                               (1) The amount of the actual loss of
        c. This Additional Coverage does not                       Business Income you sustain during
           include any loss or damage due to                       the 30 day period immediately
           temperature change or spoilage.                         following the Waiting Period and the
        d. This Additional Coverage does not apply                 necessary and reasonable Extra
           to the Dependent Properties Additional                  Expense you incur when you first
           Coverage.                                               discovered the Covered Cause of
                                                                   Loss (during the Waiting Period) and
        e. We will not pay for Business Income
                                                                   for a 30 day period immediately
           loss you sustain during the 24 hours
                                                                   following the Waiting Period; or
           (unless a different Waiting Period is
           either shown in the Property Choice                 (2) $100,000.
           Schedule of Premises and Coverage or            d. With respect to Web Sites, this
           is shown by endorsement) that                      coverage applies only if you have a
           immediately follow after the Covered               back-up copy of your Web Page stored
           Cause of Loss. This Waiting Period                 at a location other than the site of the
           does not apply to Extra Expense.                   Web Site vendor.
       f.   The most we will pay for the sum of all        e. This is an additional amount of
            actual loss of Business Income and the            insurance.
            actual, necessary and reasonable Extra
            Expense you incur in any one
            occurrence under this Additional
            Coverage is $25,000. This is an
            additional amount of insurance.




 Form PC 26 02 01 13                                                                         Page 9 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 104 of 310 PageID #: 111

                                                                                               PROPERTY CHOICE
                                                                                                                 yr




                    PROPERTY CHOICE COVERAGE FORM
                                                    (PROPERTY)

 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Property Choice
 Declarations. The words "we", "us" and "our" refer to the Company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Form PC 00 90
 PROPERTY CHOICE CONDITIONS AND DEFINITIONS for definitions.

 A. COVERAGE                                                              (3) Materials, equipment and supplies,
     We will pay for direct physical loss of or direct                        used in the construction, alteration or
     physical damage to the following types of Covered                        repair of buildings;
     Property caused by or resulting from a Covered                       (4) Radio or television towers, antennas
     Cause of Loss. Covered Property, as used in this                         and satellite dishes (including
     Coverage Part, means the type of property                                attachments), fences, signs and other
     described in this Section, A.1. Covered Property                         outdoor fixtures;
     for which a Limit of Insurance and a premises                        (10)Appliances used for refrigerating,
     address is shown in the Property Choice -                                ventilating, cooking, dishwashing or
     Schedule of Premises and Coverages.                                      laundering;
     1. Covered Property                                                  (11)Property owned by you for the
         a. Building means buildings or structures                            maintenance or service of the building
             that:                                                            or its premises, including fire
                                                                              extinguishing     equipment,     alarm,
             (1) You own; or
                                                                              communication        and     monitoring
             (2) Are responsible for insuring.                                systems, and lawn maintenance or
             Building also includes:                                          snow removal equipment;
             (1) Buildings or structures in the course                    (12)Retaining walls attached to buildings;
                 of construction;                                         (13)Swimming pools whether or not
             (2) Alterations, repairs or additions to the                     attached to the building;
                 building;                                                (14)Appurtenant structures whether or not
                                                                              attached to the building;
             (3) Foundations;
                                                                          (15)Electronic car charging stations;
             (4) Underground pipes, flues or drains
                 necessary for the service of the                         (16)Solar panels attached to the building;
                 building;                                                (17)Walks, roadways, patios or other
             (5) Excavations, grading, backfilling or                         paved surfaces at a "Scheduled
                 filling that are necessary to repair,                        Premises".
                 rebuild or replace the building or its               b. Business Personal Property
                 foundation;                                              (1) Business Personal Property means:
             (6) Permanently installed machinery and                          (a) All of Your Business Personal
                 equipment;                                                       Property owned by your business;
             (7) Awnings, "Building Glass" and floor                               and
                 coverings;                                                   (b) Business       Personal    Property
                                                                                   owned by others, that is in your




Form PC 00 10 01 13                                                                                         Page 1 of 6
                                                © 2013, The Hartford
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 105 of 310 PageID #: 112


                       care, custody or control (including   d. Property owned by your residents,
                       leased property as provided in a         patients, or students.
                       written lease agreement);             e. Property owned by your tenants.
               (2) Business Personal Property also
                                                             f.   Contraband, or property in the course of
                   includes:
                                                                  illegal transportation or trade.
                  (a) Furniture, fixtures, machinery and
                      equipment;                             g. Growing crops or standing timber.
                                                             h. Grain, hay, straw or other crops which
                  (b) "Stock";
                                                                have been harvested, but are outside of
                  (c) "Computer Equipment";                     buildings or structures.
                  (d) "Electronic Data" and "Valuable        i.   Outdoor trees, shrubs, plants and sod
                      Papers";                                    (other than those held for sale) and lawns.
                  (e) Patterns, dies, molds and forms;       J•   Land (including land on which the property is
                  (f) Your interest in the labor,                 located), land values, water (except water
                      materials or services furnished or          contained within any storage tank, for use in
                      arranged by you on Business                 your manufacturing or processing
                      Personal Property you have                  operations), dams, underground mines,
                      installed or repaired;                      and caverns.
                                                             k. Vehicles, and self-propelled machines,
                  (g) "Tenant    Improvements         and
                      Betterments";                             including aircraft and watercraft, except
                                                                the following are Covered Property:
                  (h) Tools and equipment owned by
                      your employees that are used in             (1) Vehicles and self-propelled machines,
                      your business operations;                       (including aircraft and watercraft) that
                                                                      you manufacture, process, warehouse
                  (i) Building     components while                   or hold for sale (except automobiles
                      removed from the premises for                   held for sale) while located at insured
                      service or repair;                              premises;
                  0) Lottery tickets held for sale and            (2) Vehicles and self-propelled machines,
                      postage stamps in current usage;                (except aircraft and watercraft) that
                  (k) Electronic car charging stations if             you operate principally on your
                      not covered under Building.                     insured premises, that are not
                                                                      licensed or registered for use on
               (3) Coverage applies to Business
                   Personal Property up to 1000 feet                  public roads; and
                   outside the premises boundary.                 (3) Canoes and rowboats while out of the
    2. Property Not Covered                                           water at insured premises.
        Covered Property does not include the                I.   Business Personal Property that you have
        following unless an endorsement is added to               sold under:
        this Coverage Part:                                       (1) Conditional sale;
        a. Accounts, bills, currency, food stamps or              (2) Trust agreement;
           other evidences of debt, "money", notes or             (3) Installment payment;
           "securities".
                                                                  (4) Other deferred payment plan; or
        b. Animals, except animals inside buildings,
           and:                                                   (5) Other agreement under which you
                                                                      have retained a security interest;
               (1) Owned by others and boarded by you;
                  Or                                         m. Property that is more specifically covered,
                                                                insured or described under another
               (2) Owned by you as "Stock".                     coverage form of this policy or any other
        c. Property owned by and for exclusive                  policy, except for the excess of the
           personal use by you or your officers,                amount due (whether you can collect on it
           members, partners or employees.                      or not) from that other insurance.




 Page 2 of 6                                                                           Form PC 00 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 106 of 310 PageID #: 113


           n. Live eggs and embryos.                                    (a) Of comparable material and
           o. Retaining walls not attached to the                            quality; and
               building.                                                (b) Used for the same purpose; or
      3. Covered Causes of Loss                                    (3) The amount you actually spend that is
          See Property Choice - Covered Causes of                       necessary and reasonable to repair or
          Loss and Exclusions Form.                                     replace the lost or damaged property
 B.   EXCLUSIONS                                                        with other property:
      See the Property Choice - Covered Causes of                       (a) Of comparable material and
      Loss and Exclusions Form.                                              quality; and
 C.   LIMITS OF INSURANCE                                               (b) Used for the same purpose.
      The most we will pay for loss or damage in any               (4) In the event of a total loss to Building
      one occurrence is the smallest applicable Limit of                property, you may choose to replace
      Insurance shown in the Property Choice                            your Building property at another
      Declarations, Schedules, Coverage Form(s) or                      premises, however, we will not pay
      Endorsement(s).                                                   more than the cost to replace the
                                                                        Building property at the original
 D.   DEDUCTIBLE                                                        premises.
      We will not pay for direct physical loss or direct           (5) In the event of a total loss to Business
      physical damage in any one occurrence until the                   Personal Property, we retain our right
      amount of loss or damage exceeds the applicable                   to salvage such Business Personal
      Deductible stated in the Property Choice Schedule                 Property.
      of Premises and Coverages or Endorsement(s).
      We will then pay the amount of loss in excess of             (6) Replacement Cost does not include
      the Deductible, up to the applicable Limit of                     any increased cost attributable to
      Insurance.                                                        enforcement of or compliance with
                                                                        any ordinance or law regulating the
      When claim is made for loss or damage to more
                                                                        construction, use or repair of any
      than one type of property, coverage, premises, or
                                                                        property.
      Cause of Loss and different deductible amounts
      apply in the same occurrence, we will only apply          b. We will pay you on an Actual Cash Value
      the largest applicable deductible for the item for           basis until the lost or damaged property is
      which claim is made unless specified by                      actually repaired, rebuilt or replaced.
      endorsement.                                              c. If you do not repair, replace or rebuild on
 E.   LOSS PAYMENT AND VALUATION CONDITIONS                        the same site or another site within 2
                                                                   years of the date of loss, we will pay you
      Covered Property will be valued at either
                                                                   on an Actual Cash Value basis.
      Replacement Cost or Actual Cash Value, as
      stated in the Property Choice Schedule of                 d. Patterns, dies, molds and forms not in
      Premises and Coverages and as described below                current usage at actual cash value. If loss
      except for the items listed below in item 3.                 is paid on an actual cash value basis and
      Specific Property Valuations. We will not pay                within 60 months from the date of the
      more than your financial interest in the lost or             covered loss and you need to repair or
      damaged property.                                            replace them, we will pay you, subject to
                                                                   the Conditions of this insurance, the
      1. Replacement Cost
                                                                   difference between actual cash value and
          In the event of covered loss or damage, we               replacement cost when the patterns, dies,
          will determine the value of Covered Property             molds and forms are actually repaired or
          at the actual amount spent to repair, replace            replaced.
          or rebuild the damaged property as of the time    2. Actual Cash Value
          of the loss or damage, at the same site or
          another site, subject to the following:               a. We will pay you on an Actual Cash Value
                                                                   basis if:
          a. We will not pay more for lost or damaged
               property than the least of                          (1) The valuation of the lost or damaged
                                                                        property is designated in the Property
               (1) The Limit of Insurance applicable to
                                                                        Choice Schedule of Premises and
                   the lost or damaged property;
                                                                        Coverages as Actual Cash Value.
               (2) The amount it costs to replace, on the
                                                                   (2) You elect Actual Cash Value as the
                   same premises, the lost or damaged
                                                                        basis for loss payment at the time of
                   property with other property:                        loss or damage.




Form PC 00 10 01 13                                                                               Page 3 of 6
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 107 of 310 PageID #: 114


        b. In the event of covered loss or damage, at                (b) The amount of the accounts that
            our option, we will do one of the following,                  you are able to re-establish or
            but not pay more than the Limit of                            collect;
            Insurance applicable to the lost or                      (c) An amount to allow for probable
            damaged property:                                             bad debts that you are normally
            (1) Pay the value of the lost or damaged                      unable to collect; and
                 property at the time of loss;                       (d) All unearned interest and service
            (2) Take all or any part of the property at                   charges.
                 an agreed or appraised value; or           b. Animals
            (3) Repair, rebuild or replace the property         We will determine the value of animals at
                with other property of like kind and            the cost of replacement with animals of
                 quality, or pay you the cost to do so.         like kind and quality as when originally
        c. In the event of a total loss to Business             acquired by you.
            Personal Property, we retain our right to       c. "Building Glass"
            salvage such Business Personal Property.
                                                                We will determine the value of "Building
        d. Actual Cash Value does not include the               Glass" at the cost of replacement with
            increased cost attributable to enforcement          safety glazing material if required by law.
            of or compliance with any ordinance or law
                                                            d. "Electronic Data" and "Valuable
            regulating the construction, use or repair of
                                                                Papers"
            any property.
                                                                We will determine the value of "Electronic
        e. If the actual amount spent to repair,
                                                                Data" and "Valuable Papers" at your
            replace or rebuild the damaged property
                                                                incurred cost of:
            as of the time of the loss is $25,000 or
            less (after the application of the applicable       (1) Blank materials for reproducing the
            deductible), we pay the loss or damage on                records (including blank prepackaged
            the basis of the Replacement Cost                        programs when replaced); and
            provisions described in E.1. above. This            (2) Labor to transcribe or copy the
            Exception does not apply to the following                records and to research, replace or
            Specific Property Valuations.                            restore the lost information, copy the
    3. Specific Property Valuations                                  records, including research and
                                                                     development documentation.
        a. Accounts Receivable
                                                            e. Fine Arts
            We will determine the amount of Accounts
            Receivable loss as follows:                         We will determine the value of Fine Arts,
                                                                at the lesser of:
            (1) If you cannot accurately establish the
                amount of accounts receivable                   (1) The market value at the time of loss
                outstanding as of the time of loss, the              or damage;
                following method will be used:                  (2) The reasonable cost of repair or
                (a) Determine the total of the average               restoration to the condition immediately
                     monthly amounts of accounts                     before the covered loss or damage; or
                     receivable for the 12 months               (3) The cost of replacement with
                     immediately preceding the month                 substantially identical property.
                     in which the loss occurs; and              For pairs or sets, we will either:
                (b) Adjust that total for any normal            (1) Repair or replace any part to restore
                     fluctuations in the amount of                   the value and condition of the pair or
                     accounts receivable for the month               set to that immediately before the
                     in which the loss occurred or for               covered loss or damage; or
                     any demonstrated variance from
                                                                (2) Pay the difference between the value
                     the average for that month.
                                                                     of the pair or set before and after the
            (2) The following will be deducted from                  covered loss or damage.
                the total amount of accounts
                                                            f. Party Wall
                receivable, however that amount of
                accounts receivable is established:             A party wall is a wall that separates and is
                                                                common to adjoining buildings that are
                (a) The amount of the accounts for
                                                                owned by different parties. In settling
                     which there is no loss;
                                                                covered losses involving a party wall, we




Page 4 of 6                                                                           Form PC 00 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 108 of 310 PageID #: 115


          will pay a proportion of the loss to the        h. "Stock"
          party wall based on your interest in the             (1) Manufactured Stock (including
          wall in proportion to the interest of the
                                                                   Selling Price)
          owner of the adjoining building. However,
          if you elect to repair or replace your                   We will determine the value of "Stock"
          building and the owner of the adjoining                  you have manufactured at the selling
          building elects not to repair or replace that            price less discounts and expenses
          building, we will pay you the full value of              you otherwise would have incurred.
          the loss to the party wall, subject to all               This also applies to component parts
          applicable policy provisions including                   manufactured by others that will
          Limits of Insurance, the Valuation and all               become a part of your finished
          other provisions of this Loss Payment                    product.
          Condition. Our payment under the                     (2) Mercantile Stock
          provisions of this paragraph does not alter
                                                                   We will determine the value of
          any right of subrogation we may have
                                                                   "Stock", which you have purchased
          against any entity, including the owner or
                                                                   for resale and have sold but not
          insurer of the adjoining building, and does
                                                                   delivered, at the selling price less
          not alter the terms of the Transfer Of
                                                                   discounts and expense you otherwise
          Rights Of Recovery Against Others To Us
                                                                   would have had. This does not apply
          Condition in this policy.
                                                                   to "Stock" you have manufactured.
       g. Property of Others
                                                               (3) Stock in Process
          (1) If an item(s) of personal property of
                                                                   We will determine the value of "Stock"
              others is subject to a written contract
                                                                   in process of manufacture at the
              which governs your liability for loss or             replacement cost of the raw materials,
              damage to that item(s), then valuation
                                                                   plus labor expended and the proper
              of that item(s) will be based on the                 proportion of overhead charges.
              lesser of:
                                                               (4) Commodity Stock
              (a) amount for which you are liable
                  under such contract;                             For "Stock" that is bought and sold at
                                                                   an established market exchange, we
              (b) the replacement cost of the                      will determine the value at:
                  property; or
                                                                   (a) The posted market price as of the
              (c) the applicable Limit of Insurance.                   time and place of loss;
          (2) If no such contract exists we will not               (b) Less discounts and expenses you
              pay more than your financial interest                    otherwise would have had.
              in Personal Property of Others not to
              exceed:                                     i.   "Tenant Improvements and Betterments"
              (a) the Actual Cash Value of such                (1) If you do not repair or replace lost or
                  property: or                                     damaged "Tenant Improvements and
                                                                   Betterments" within 2 years, we will
              (b) the applicable Limit of Insurance.               pay the pro rata of the Actual Cash
          (3) At your option, we may adjust losses                 Value based on the duration of the
              with the owners of lost or damaged                   lease and the installation date of the
              property if other than you. If we pay                property.
              the owners:                                      (2) If others pay for repairs or
              (a) Such payments will only be for the               replacement, we will not make loss
                  account of the owner of the                      payment to you.
                  property and will satisfy your          J• Transit
                  claims against us for the owners'
                  property;                                    We will determine the value of covered
                                                               property in due course of transit at:
              (b) We will not pay more than their
                  financial interest in the property.          (1) The amount of invoice plus accrued
                                                                   costs, prepaid charges and charges
          (4) We may elect to defend you against                   since shipment; or
              suits arising from claims of owners of
              property. We will do this at our                 (2) In the absence of an invoice, the
              expense.                                             valuation    provision     otherwise
                                                                   applicable to that type of Covered
                                                                   Property as of the time of loss or
                                                                   damage.

Form PC 00 10 01 13                                                                           Page 5 of 6
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 109 of 310 PageID #: 116


        k. Vehicles                                         b. Customs Duty, Sales Tax
               (1) We will determine the value of              The value of Covered Property will include
                   covered vehicles and self-propelled         the cost of customs duties and sales
                   machines,      including     a ircrak       taxes to repair or replace the property.
                   automobiles, contractor's equipment      c. Extended Warranties
                   and watercraft on an Actual Cash
                   Value basis. This also applies to           The value of Covered Property, that is a
                   coverage provided for trailers under        total loss during the policy period, will
                   the Non-Owned Detached Trailer              include the unused pro rata portion of
                   Additional Coverage.                        non-refundable      optional     extended
                                                               warranties or service contracts which you
               (2) New vehicles and machines you have          purchased for the damaged property prior
                   manufactured will be subject to the         to the covered loss or damage.
                   valuation applicable to covered
                   "Stock".
    4. Value Enhancements
        a. Architect and Engineering Fees
               The value of Covered Property will include
               reasonable architect and engineering fees
               you incur in the course of repairing or
               reconstructing damaged property.




 Page 6 of 6                                                                       Form PC 00 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 110 of 310 PageID #: 117

                                                                                              PROPERTY CHOICE




       PROPERTY CHOICE - SPECIAL BUSINESS INCOME
                   COVERAGE FORM
                                          (BUSINESS INTERRUPTION)


Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Form PC 00 90
PROPERTY CHOICE CONDITIONS AND DEFINITIONS for definitions.


A. COVERAGE                                                            e. For research and development
    We will pay up to the Special Business Income                         operations, Business Income also
    Limit of Insurance stated in the Property Choice -                    includes awarded contract revenues,
    Schedule of Premises and Coverages for the                            licensing fees, consulting fees, funding
    actual loss of Business Income you sustain and                        grants and progress (milestone)
    the actual, necessary and reasonable Extra                            payments.
    Expense you incur due to the necessary                             f. As respects all insureds if you are
    interruption of your business operations during                       operating at a Net Loss, continuing
    the Period of Restoration due to direct physical                      normal operating expenses will be offset
    loss of or direct physical damage to property                         by the Net Loss.
    caused by or resulting from a Covered Cause of                 2. Extra Expense means the actual, necessary
    Loss at "Scheduled Premises" where a limit of                     and reasonable expenses you incur during
    insurance is shown for Special Business Income.                   the Period of Restoration that you would not
    If you are a tenant, this Coverage applies to that                have incurred if there had been no direct
    portion of the building which you rent, lease or                  physical loss of or direct physical damage to
    occupy, and extends to common service areas                       property caused by or resulting from a
    and access routes to your area.                                   Covered Cause of Loss at "Scheduled
    Definitions                                                       Premises". We will pay Extra Expense
    1. Business Income means:                                         (other than the expense to repair or replace
                                                                      property) to:
         a. Net Income (Net Profit or Net Loss
             before income taxes), including Rental                    a. Avoid or minimize the suspension of
             Income and Royalties, that would have                        business and to continue operations at a
             been earned or incurred; and                                 "Scheduled Premises" or at replacement
         b. Continuing normal operating expenses                          premises or temporary locations,
             incurred, including Payroll Expenses.                        including relocation expenses and costs
                                                                          to equip and operate the replacement
         c. For educational operations, Business                          location or temporary location.
             Income also includes income from:
                                                                       b. Minimize the suspension of business if
             (1) Tuition and related student fees                         you cannot continue operations. We will
                 including room, board, laboratories                      also pay Extra Expense to repair or
                 and other similar fees;                                  replace property, but only to the extent it
             (2) Bookstores;                                              reduces the amount of loss that
             (3) Athletic events; or                                      otherwise would have been payable
             (4) Activity related to research grants.                     under this Coverage Form.
         d. For manufacturing businesses, Net                          c. Extra Expense Coverage does not apply
             Income also includes the net sales value                     to any expense related to any recall of
             of production.                                               products you manufacture, handle or
                                                                          distribute.
Form PC 00 20 01 13                                                                                        Page 1 of 4
                                               © 2013, The Hartford
            (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 111 of 310 PageID #: 118


    3. Interruption means the slowdown or                            (1) Requires any insured or others to
       cessation of any part of your business                            test for, monitor, clean up, remove,
       activities or the partial or total untenantability                contain, treat, detoxify or neutralize,
       of the premises.                                                  or in any way respond to, or assess
    4. Payroll Expenses include:                                         the effects of "Pollutants and
                                                                         Contaminants", except as covered in
        a. Payroll;                                                      the "Pollutants and Contaminants"
        b. Special compensation such as bonuses                          Clean Up Additional Coverage; or
           and other incentive compensation;                         (2) Regulates the construction, use or
        c. Employee benefits, if directly related to                     repair, or requires the tearing down
           payroll;                                                      of any property, except as covered
        d. FICA payments you pay;                                        in the Ordinance or Law Additional
                                                                         Coverage.
        e. Union dues you pay; and
                                                              6. Rental Income/Rental Value means Business
        f.    Workers' compensation premiums.                    Income that consists of:
    5. a. Period of Restoration means the period                 a. Net Income (Net Profit or Net Loss
          of time that:                                             before income taxes) that would have
              (1) Begins at the time the Covered                    been earned or incurred as income from
                  Cause of Loss occurred; and                       tenant occupancy of the "Scheduled
              (2) Ends on the earlier of:                           Premises" as furnished and equipped by
                                                                    you including fair rental value of any
                  (a) The date when the property                    portion of the "Scheduled Premises"
                      should be repaired, rebuilt or                which is occupied by your tenants or you
                      replaced with reasonable speed                as a tenant; and
                      and similar quality; or
                                                                 b. Continuing normal operating expenses
                  (b) The date when business is                     incurred in connection with that
                      resumed at a new permanent                    premises including:
                      location.
                                                                     (1) Payroll Expenses; and
              The expiration date of this policy will not
                                                                     (2) The amount of charges which are
              cut short the Period of Restoration.
                                                                         the legal obligation of the tenant(s)
        b. For buildings under construction or                           but would otherwise be your
           undergoing additions or alterations, if the                   obligations.
           direct physical loss or direct physical
                                                                 c. If you are operating at a Net Loss,
           damage delays the start of business
           operations, the Period of Restoration will               continuing normal operating expenses
           begin the date business operations                       will be offset by the Net Loss.
           would have begun had the direct                  B. COVERED CAUSES OF LOSS, EXCLUSIONS
           physical loss or direct physical damage              AND LIMITATION
           not occurred.                                      1 See Property Choice - Covered Causes of
        c. For educational institutions, the Period              Loss and Exclusions Form.
           of Restoration ends on the earlier of:             2. The following Exclusions apply in addition
              (1) The day before the opening of the              to the Exclusions found in the Property
                  next school term following the date            Choice - Covered Causes of Loss and
                  the property should be repaired,               Exclusions Form attached to this Coverage
                  rebuilt or replaced with reasonable            Part:
                  speed and similar quality; or                  a. Contract, Lease or License Cancellation
              (2) The date when the school term is                   We will not pay for any increase of loss
                  resumed at a new permanent                         caused by or resulting from suspension,
                  location.                                          lapse or cancellation of any contract,
       d. Period of Restoration does not include                     lease or license (including consultation
          any increased period required due to the                   and funding grants).       But if such
          enforcement of or compliance with any
          ordinance or law that:




Page 2 of 4                                                                              Form PC 00 20 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 112 of 310 PageID #: 119


            suspension, lapse or cancellation is           Declarations, Schedules, Coverage Form(s) or
            directly caused by a covered interruption      Endorsement(s).
            of business operations, we will pay for     D. DEDUCTIBLE
            such loss that affects your Business
            Income during the Period of Restoration        We will not pay for the actual loss of Business
            and any extension of the Period of             Income you sustain in any one occurrence until
            Restoration in accordance with the             the necessary interruption of your business
            terms of the Extended Income Additional        operations exceeds the Waiting Period as stated
            Coverage or the Future Earnings                in the Property Choice Schedule of Premises
            Additional Coverage.                           and Coverages or by Endorsement(s). We will
                                                           not pay for the actual loss of Business Income
        b. Manufactured "Stock"                            you sustain in any one occurrence during such
            We will not pay for any loss caused by or      Waiting Period. No other deductible applies to
            resulting from damage or destruction of        Business Income coverage. No deductible or
            or the time required to reproduce "Stock"      Waiting Period applies to Extra Expense.
            you have finished manufacturing.            E. LOSS CONDITIONS
        c. Satellite Communications                        The following Conditions apply in addition to the
            We will not pay for any loss caused by or      Common Policy Conditions and all of the
            resulting from the disruption of               Conditions as found in the Property Choice
            communications or service to or from           Conditions and Definitions Form:
            any satellite however caused. But this         1. Resumption of Business
            exclusion does not apply to land based
            satellite dishes.                                 If you intend to continue in business, you
                                                              must resume all or part of your business
        d. Strike Interference                                operations as quickly as possible.
            We will not pay for any increase of loss       2. Loss Determination
            caused by or resulting from delay in
            rebuilding, repairing or replacing the             a. Business Income
            property or resuming business                          The amount of Business Income loss
            operations, due to interference at the                 will be determined based on:
            location of the rebuilding, repair or                  CO The Net Income of the business
            replacement by strikers or other                         before the direct physical loss or
            persons.                                                 direct physical damage occurred;
    3. Limitation — Interruption Of Computer                       (2) The likely Net Income of the
        Operations                                                     business if no physical loss or no
        a. Coverage for Business Income does not                       physical damage had occurred, but
           apply when a suspension of operations                       not including any Net Income that
           is caused by destruction or corruption of                   would likely have been earned as a
           "Electronic Data", or any loss or damage                    result of an increase in the volume
           to "Electronic Data".                                       of business due to favorable
                                                                       business conditions caused by the
        b. Coverage for Extra Expense does not
                                                                       impact of the Covered Cause of
           apply when action is taken to avoid or
           minimize a suspension of operations                         Loss on customers or on other
           caused by destruction or corruption of                      businesses.
           "Electronic Data", or any loss or damage                (3) The operating expenses, including
           to "Electronic Data".                                       payroll expenses, necessary to
        c. This Additional Limitation does not apply                   resume business operations with the
                                                                       same quality of service that existed
           when loss or damage to "Electronic
           Data" involves only "Electronic Data"                       just before the direct physical loss or
                                                                       direct physical damage, and
           which is integrated in and operates or
           controls a building's elevator, lighting,               (4) Other     relevant      sources      of
           heating, ventilation, air conditioning or                   information, including:
           security system.                                            (a) Your financial records and
 C. LIMITS OF INSURANCE                                                    accounting procedures;
     The most we will pay for loss in any one                          (b) Bills, invoices and other vouchers;
     occurrence is the smallest applicable Limit of                        and
     Insurance shown in the Property Choice                            (c) Deeds, liens or contracts.



 Form PC 00 20 01 13                                                                             Page 3 of 4
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 113 of 310 PageID #: 120


        b. Extra Expense                                       (1) Damaged or undamaged property
               The amount of Extra Expense will be                 (including merchandise or "stock") at
               determined based on:                                the insured premises or elsewhere;
               (1) All expenses that exceed the normal         (2) Any other available source of
                   operating expenses that would have              materials or other outlet for your
                   been incurred by business                       products.
                   operations during the Period of          b. We will reduce the amount of Extra
                   Restoration if no direct physical loss      Expense loss payment to the extent you
                   or if no direct physical damage had         can return operations to normal and
                   occurred. We will deduct from the           discontinue Extra Expenses.
                   total of such expenses:                  c. If you do not resume business
                   (a) The salvage value that remains          operations, or do not resume business
                       of any property bought for              operations as quickly as possible, we will
                       temporary use during the Period         pay based on the length of time it would
                       of Restoration, once business           have taken to resume business
                       operations are resumed; and             operations as quickly as possible.
                   (b) Any Extra Expense that is paid       d. We will reduce the amount of the
                       for by other insurance.                 Business Income loss payment to the
               (2) All actual, necessary and reasonable        extent that the reduction in volume of
                   expenses that reduce the Business           business income from the affected
                   Income loss otherwise incurred.             income channel is offset by an increase
                                                               in the volume of business from other
    3. Reductions in Amount We Pay                             income channels.
        a. We will reduce the amount of the
           Business Income loss payment to the
           extent you can resume your business
           operations, in whole or in part, by using:




 Page 4 of 4                                                                       Form PC 00 20 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 114 of 310 PageID #: 121

                                                                                             PROPERTY CHOICE




          LEGAL LIABILITY - BUILDING COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance. Other words and phrases that appear in
quotation marks have special meaning. Refer to Form PC 00 90 PROPERTY CHOICE CONDITIONS AND
DEFINITIONS for definitions.


 A. COVERAGE                                                                   Insurance. We do not have to
    We will pay up to the applicable Legal Liability -                         furnish these bonds.
    Building Limit of Insurance stated in the Property                     (3) All reasonable expenses incurred by
    Choice Schedule of Premises and Coverages or                               you at our request, including actual
    in an endorsement attached to this Coverage                                loss of earnings up to $250 a day
    Part for those sums that you become legally                                because of time off from work.
    obligated to pay as damages because of direct                          (4) All costs taxed against you in the
    physical loss or direct physical damage,                                   suit.
    including loss of use, to Covered Building
    Property caused by accident and arising out of a                       (5) Prejudgment      interest   awarded
    Covered Cause of Loss. We will have the duty                               against you on that part of the
    to defend any suit seeking those damages. Suit                             judgment we pay. If we make an
    includes an arbitration proceeding to which you                            offer to pay the Limit of Insurance,
    must submit or submit with our consent.                                    we will not pay any prejudgment
    However, we have no duty to defend you against                             interest based on that period of time
    a suit seeking damages for direct physical loss                            after the offer.
    or damage to which this insurance does not                             (6) All interest on the full amount of any
    apply. We may investigate and settle any claim                             judgment that accrues after entry of
    or suit at our discretion. But our duty to defend                          the judgment and before we have
    ends when we have used up the Legal Liability                              paid, offered to pay, or deposited in
    Building Limit of Insurance in the payment of                              court the part of the judgment that is
    judgments or settlements.                                                  within our Limit of Insurance.
    1.   Covered Building Property                                         Payments under this Additional
         Covered Building Property means buildings                         Coverage are in addition to the
         or structures of others in your care, custody                     applicable Limit of Insurance.
         or control.                                                   b. Additional Insureds
    2.   Covered Causes Of Loss                                            Throughout this Coverage Form, if the
         See the Property Choice - Covered Causes                          Named Insured stated in the Property
         of Loss and Exclusions Form.                                      Choice Declarations is:

    3.   Additional Coverages                                              (1) A partnership or corporation, the
                                                                               words "you" and "your" include
         a. Supplementary Payments                                             partners,      executive     officers,
             We will pay, with respect to any claim or                         trustees, directors and stockholders
             any suit against you that we defend:                              of such partnership or corporation;
             (1) All expenses we incur.                                    (2) A limited liability company, the words
             (2) The cost of bonds to release                                  "you" and "your" include member
                 attachments, but only for bond                                and manager;
                 amounts within our Limit of                               but only with respect to their duties as
                                                                           such.



 Form PC 00 30 01 13                                                                                        Page 1 of 3
                                                © 2013, The Hartford
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 115 of 310 PageID #: 122


            The existence of one or more Additional                      We will charge you additional
            Insureds does not increase the Limit of                      premium for values reported from
            Insurance.                                                   the date the property comes under
        c. Newly Acquired Organizations                                  your care, custody or control.
            Throughout this Coverage Form, the                       (3) This Additional Coverage does not
            words "you" and "your" also include any                      apply to direct physical loss or direct
            organization (other than a partnership,                      physical damage that occurred
            joint venture or limited liability company)                  before the building property came
            you newly acquire or form and over                           under your care, custody or control.
            which you maintain ownership or               B. EXCLUSIONS AND LIMITATIONS
            majority interest if there is no other
                                                             1. See the Property Choice - Covered Causes
            similar insurance available to that
                                                                of Loss and Exclusions Form.
            organization.
            This Additional Coverage ends:                   2. The following additional exclusions apply to
                                                                insurance under this Coverage Form:
            (1) 90 days after you acquire or form
                 the organization; or                            a. Contractual Liability
            (2) At the end of the policy period stated               We will not defend any claim or "suit", or
                 in the Property Choice Declarations;                pay damages that you are legally liable
                                                                     to pay, solely by reason of your
            whichever is earlier.
                                                                     assumption of liability in a contract or
            This Additional Coverage does not apply                  agreement. But this exclusion does not
            to direct physical loss or direct physical               apply to a written lease agreement in
            damage that occurred before you                          which you have assumed liability for
            acquired or formed the organization.                     building damage resulting from an actual
            The existence of one or more Newly                       or attempted burglary or robbery,
            Acquired Organizations does not                          provided that:
            increase the Limit of Insurance.
                                                                     (1) Your assumption of liability was
        d. Newly Acquired Building Property                              executed prior to the accident; and
            (1) You may extend the insurance that                    (2) The building is Covered Property
                 applies to Covered Building                             under this Coverage Form.
                 Property, as used in this Coverage
                 Form, to apply to your liability for            b. Nuclear Hazard
                 Building property of others that                    We will not defend any claim or "suit", or
                 comes under your care, custody or                   pay any damages, loss, expense or
                 control after the beginning of the                  obligation, resulting from nuclear
                 current policy period. This Additional              reaction or radiation, or radioactive
                 Coverage is subject to all terms and                contamination, however caused.
                 Conditions of this Coverage Form.        C. LIMITS OF INSURANCE
                 The most we will pay as the result of        The most we will pay in damages as the result of
                 any one accident for loss or damage          any one accident is the applicable Limit of
                 to buildings covered under this              Insurance shown for Legal Liability — Building
                 Additional Coverage is $25,000 at            Limit of Insurance as shown in the Property
                 each building.                               Choice Schedule of Premises and Coverages or
            (2) Insurance under this Additional               in an endorsement to this Coverage Part.
                 Coverage will end when any of the            Payments under the Additional Coverages are in
                 following first occurs:
                                                              addition to the Limits of Insurance.
                 (a) This policy expires;
                                                              The existence of one or more:
                 (b) 180 days expire after the
                                                             1. Additional Insureds, or
                      building property has come
                      under your care, custody or             2. Newly Acquired Organizations,
                      control;                                does not increase the Limit of Insurance.
                 (c) You report values to us; or          D. DEDUCTIBLE
                 (d) The property is more specifically        No deductible provision applies to this Coverage
                      insured.                                Form.




 Page 2 of 3                                                                              Form PC 00 30 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 116 of 310 PageID #: 123


 E. PROPERTY CHOICE CONDITIONS CHANGES                  2. Legal Action Against Us
    For Coverage provided under this Coverage               The Legal Action Against Us General
    Form, the following changes are made to the             Condition is replaced by the following:
    Property Choice Conditions:                             No person or organization has a right under
    1. Duties In The Event Of Accident, Claim               this Coverage Form:
        Or Suit                                             a. To join us as a party or otherwise bring
       The General Duties in Event of Loss                     us into a suit asking for damages from
       Condition is replaced by the following:                 you; or
        a. You must see to it that we are notified          b. To sue us on this Coverage Form unless
           promptly of any accident that may result            all of its terms have been fully complied
           in a claim. Notice should include:                  with.
           (1) How, when and where the accident             A person or organization may sue us to
               took place; and                              recover on an agreed settlement or on a
           (2) The names and addresses of any               final judgment against you obtained after an
               witnesses.                                   actual trial, but we will not be liable for
                                                            damages that are not payable under the
           Notice of an accident is not notice of a         terms of this Coverage Form or that are in
           claim.                                           excess of the Limit of Insurance. An agreed
       b. If a claim is made or suit is brought             settlement means a settlement and release
          against you, you must see to it that we           of liability signed by us, you and the claimant
          receive prompt written notice of the              or the claimant's legal representative.
          claim or suit.                                3. Transfer Of Rights (Subrogation)
       c. You must:                                         The Transfer of Rights of Recovery
           (1) Immediately send us copies of any            Against Others To Us General Condition
               demands, notices, summonses or               is replaced by the following:
               legal papers received in connection          If you have rights to recover all or part of any
               with the claim or suit;                      payment we have made under this Coverage
           (2) Authorize us to obtain records and           Form, those rights are transferred to us. You
               other information;                           must do nothing after loss to impair them. At
           (3) Cooperate      with     us   in  the         our request, you will bring suit or transfer
               investigation, settlement or defense         those rights to us and help us enforce them.
               of the claim or suit; and              F. ADDITIONAL CONDITIONS
           (4) Assist us, upon our request, in the       The following conditions are added and apply in
               enforcement of any right against any      addition to the Common Policy Conditions, and
               person or organization that may be        the Property Choice Conditions:
               liable to you because of damage to        1. Bankruptcy
               which this insurance may also apply.
                                                            Bankruptcy or insolvency of you or your
        d. You will not, except at your own cost,           estate will not relieve us of our obligations
           voluntarily make a payment, assume any           under this Coverage Form.
           obligation, or incur any expense without
           our consent.                                  2. Separation Of Insureds
                                                            The insurance under this Coverage Form
                                                            applies separately to you and each
                                                            additional insured, except with respect to the
                                                            Limits of Insurance.




 Form PC 00 30 01 13                                                                           Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 117 of 310 PageID #: 124

                                                                                               PROPERTY CHOICE


                                                                                                                St


        PROPERTY CHOICE - COVERED CAUSES OF LOSS
                  AND EXCLUSIONS FORM

 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the Company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Form PC 00 90
 PROPERTY CHOICE CONDITIONS AND DEFINITIONS for definitions.


 A. COVERED CAUSES OF LOSS                                                   (b)Furnishing of work, materials,
     Covered Causes of Loss means direct physical                                 parts or equipment in connection
     loss or direct physical damage that occurs during                            with the design, specifications,
     the Policy Period and in the Coverage Territory                              workmanship,                  repair,
     unless the loss or damage is excluded or limited in                          construction,            renovation,
     this policy.                                                                 remodeling,        grading         or
                                                                                  compaction.
 B. EXCLUSIONS
                                                                         The Acts, Errors or Omissions Exclusion
     1. We will not pay for loss or damage caused                        applies whether or not the property or
        directly or indirectly by any of the following.                  facilities described above are Covered
        Such loss or damage is excluded regardless                       Property under this policy or on or away
        of any other cause or event that contributes                     from a "Scheduled Premises".
        concurrently or in any sequence to the loss or                   But if direct physical loss or direct physical
        damage:                                                          damage to Covered Property by fire,
         a. Acts, Errors or Omissions                                    explosion or "Sprinkler Leakage" results,
             Acts, errors or omissions by you or others,                 we will pay for the resulting loss or damage
             whether before or after the acquisition of                  caused by that fire, explosion or "Sprinkler
             any Covered Property, in any of the                         Leakage".
             following activities:                                    b. Animals
             (1) Planning,      zoning,       developing,                We will not pay for loss or damage to
                 surveying, testing or siting property;                  animals unless caused by a "Specified
                                                                         Cause of Loss". All other loss or damage
             (2) Establishing or enforcing any building
                                                                         is excluded regardless of any other cause
                 code, or any standard, ordinance or
                                                                         or event that contributes concurrently or in
                 law about the construction, use or
                                                                         any sequence to the loss or damage.
                 repair of any property or materials, or
                 requiring the tearing down of any                    c. Collapse
                 property, including the removal of its                  (Related to Earth Movement or Flood)
                 debris; or                                              Collapse, cracking, separating, shrinking,
             (3) Any of the following as to any part of                  bulging, expansion, shifting, rising,
                 land, buildings, roads, water or gas                    settling, sinking, lateral movement or other
                 mains, sewers, drainage ditches,                        movement, or other loss or damage to
                 levees, dams, other structures or                       buildings or structures, including concrete
                 facilities, or to or for any Covered                    or paved surfaces, which would not have
                 Property:                                               occurred but for Earth Movement or
                 (a) Design, specifications, workmanship,                Flood.
                     repair, construction, renovation,
                     remodeling, grading, compaction; or


 Form PC 10 10 01 13                                                                                         Page 1 of 9
                                                 © 2013, The Hartford
              (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 118 of 310 PageID #: 125


        d. Earth Movement                                           (5) Water under the ground surface
               (1) Earthquake, meaning a shaking or                      pressing on, or flowing or seeping
                   trembling of the earth's crust,                       through:
                   including tremors and aftershocks,                    (a) Foundations, walls, floors or
                   resulting in breaking, shifting, rising,                   paved surfaces;
                   settling, sinking or lateral movement                 (b) Basements, whether paved or
                   or other movement, including any                           not; or
                   related earth sinking, rising or shifting;
                                                                         (c) Doors,         windows    or   other
               (2) Landslide, including any earth sinking,                    openings.
                   rising or shifting related to such event;        (6) Waterbome material or other property
               (3) Mine        Subsidence,          meaning              carried or otherwise moved by any of
                   subsidence of a man-made mine,                        the water referred to in Paragraphs (1),
                   whether or not mining activity has                    (3)or (4), or by mudslide or mudflow.
                   ceased;                                          But if direct physical loss or direct physical
               (4) Earth sinking (other than "Sinkhole              damage to Covered Property by fire,
                    Collapse"), rising or shifting including        explosion or "Sprinkler Leakage" results,
                     soil conditions which cause settling,          we will pay for the resulting loss or damage
                     cracking or other disarrangement of            caused by that fire, explosion or "Sprinkler
                     foundations or other part of buildings         Leakage".
                     or structures. Soil conditions include         This Exclusion applies regardless of
                     contraction, expansion, freezing,              whether any of the above, in Paragraphs
                     thawing,       erosion,        improper        (1) though (6), is caused by weather, an
                     compaction of soil and the action of           act of nature or by an artificial, man-made,
                    water under the ground surface.                 or other cause.
               This Exclusion applies regardless of             f. "Fungus", Wet Rot, Dry Rot, Bacteria
               whether any of the above is caused by                or Virus
               weather, an act of nature or by an
                                                                    Presence, growth, proliferation, spread or
               artificial, man-made or other cause.
                                                                    any activity of "fungus," wet rot, dry rot,
               But if direct physical loss or direct physical       bacteria or virus.
               damage to Covered Property by fire or                But if direct physical loss or direct physical
               explosion results, we will pay for the               damage to Covered Property by a
               resulting loss or damage caused by that fire         "Specified Cause of Loss" results, we will
               or explosion.                                        pay for the resulting loss or damage caused
        e. Water                                                    by that "Specified Cause of Loss".
               (1) Flood, which means surface water,                This Exclusion does not apply:
                   waves, tidal water, tidal waves,                 (1) When "fungus," wet rot, dry rot,
                   tsunamis, or overflow of any natural or               bacteria or virus results from fire or
                   man-made body of water from its                       lightning; or
                   boundaries, all whether driven by wind
                                                                    (2) To the extent that coverage is provided
                   or not (including storm surge).
                                                                         in the Additional Coverage(s) -
               (2) Mudslide or mudflow, directly or                      "Fungus," Wet Rot, Dry Rot, Bacteria or
                   indirectly caused by flooding or the                  Virus - Limited Coverage with respect to
                   accumulation of water under the                       loss or damage by a cause of loss other
                   ground.                                                than fire or lightning.
               (3) Water or other material that backs up        g. Governmental Action
                   or overflows from any sewer, septic
                                                                    (1) Seizure or destruction of property by
                   tank, sump or drain.                                   order of governmental authority.
               (4) Release of water held by a dam, levee             (2) But we will pay for direct physical loss
                   or dike, or by a water or flood control                or direct physical damage caused by
                   device.                                                or resulting from acts of destruction
                                                                          ordered by governmental authority
                                                                          and taken at the time of a fire to
                                                                          prevent its spread, if the fire would be
                                                                          covered under this Coverage Part.




 Page 2 of 9                                                                              Form PC 10 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 119 of 310 PageID #: 126


            (3) This Exclusion does not apply to                (9) The inability of a computer system to
                coverage as provided under the                      correctly      recognize,     process,
                Ordinance or Law Additional                         distinguish, interpret or accept one or
                Coverage(s).                                        more dates or times.
        h. Electronic Vandalism or Corruption of           i.   Nesting or Infestation
            "Electronic Data" or Corruption of                  (1) We will not pay for loss or damage
            "Computer Equipment"                                    caused by, resulting from, or arising
           Electronic Vandalism or Corruption of                    out of nesting or infestation, or
           "Electronic Data" or Corruption of                       discharge or release of waste
           "Computer Equipment" which means:                        products or secretions, by insects,
           (1) A virus, malicious code or similar                   birds, rodents or other animals.
               instruction introduced into or enacted           (2) If direct physical loss or direct physical
               on a computer system (including                      damage by a Covered Cause of Loss
               "electronic data") or a network to                   ensues to Covered Property, we will
               which it is connected, designed to                   pay only for such ensuing loss or
               damage or destroy any part of the                    damage.
               system or disrupt its normal operation.
                                                                (3) This Exclusion does not apply to:
           (2) Unauthorized viewing, copying or use                 (a) "Computer            Equipment",
               of electronic data (or any proprietary                   "Computer Media and Data" and
               or confidential information or                           "Valuable Papers"; and
               intellectual property in any form) by
               any person, even if such activity is                 (b) Accounts Receivable and Fine
               characterized as "theft";                                Arts Additional Coverages.
                                                           i-   Nuclear Hazard
           (3) Errors or omissions in programming
               or processing "electronic data";                 (1) Nuclear reaction, nuclear radiation or
           (4) Errors or deficiency in design,                      radioactive contamination, however
               installation, maintenance, repair or                 caused, whether intentional or
               modification of your computer system                 unintentional. This includes, but is not
               or any computer system or network to                 limited to, the release, dispersal or
               which your system is connected or on                 application of radioactive material, or
               which your system depends (including                 the use of a nuclear weapon or device
               "electronic data");                                  that involves or produces a nuclear
                                                                    reaction, nuclear radiation or
           (5) Manipulation of your computer                        radioactive      contamination        or
               system, including "electronic data", by              radioactive force.
               an employee, volunteer worker or
               contractor, for the purpose of diverting         (2) When state standard fire policy law
               or destroying "electronic data" or                   requires that we cover any resulting
               causing fraudulent or illegal transfer of            fire damage, we will pay only for the
               any property;                                        resulting damage caused by that
                                                                    resulting fire. We will pay only the
           (6) Interruption in normal computer                      Actual Cash Value for the damaged
               function or network service or function              property. Therefore, we will not pay
               due to insufficient capacity to process              for any indirect or related loss(es),
               transactions or to an overload of                    such as business income, extra
               activity on the system or network;                   expenses, legal liability, or leasehold
           (7) Unexplained or indeterminable failure,               interest loss(es).
               malfunction or slowdown of a                k. Ordinance or Law
               computer        system,     including
               "electronic data" and the inability to           (1) The enforcement of, or compliance
               access or properly manipulate the                    with, any ordinance or law:
               "electronic data";                                   (a) Regulating the construction, use
           (8) Complete or substantial failure,                         or repair of any property; or
               disablement or shutdown of the                       (b) Requiring the tearing down of any
               Internet, regardless of the cause;                       property, including the cost of
                                                                        removing its debris.




 Form PC 10 10 01 13                                                                             Page 3 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 120 of 310 PageID #: 127


              (2) This Exclusion applies whether the            (1) Originates away from a "Scheduled
                  loss results from:                                Premises"; or
                  (a) An ordinance or law that is               (2) Originates at a "Scheduled Premises",
                      enforced even if the property has             but only if such failure involves
                      not been damaged; or                          equipment used to supply the utility
                  (b) The increased costs incurred to               service to the "Scheduled Premises"
                      comply with an ordinance or law               from a source away from the
                      while in the course of                        "Scheduled Premises".
                      construction, repair, renovation,             Failure of any utility service includes
                      remodeling or demolition of                   lack of sufficient capacity and
                      property, or removal of its debris,           reduction in supply.
                      following a physical loss to that             Loss or damage caused by a surge of
                      property.                                     power is also excluded, if the surge
       I. Pathogenic or Poisonous Biological or                     would not have occurred but for an
           Chemical Materials                                       event causing a failure of power.
              (1) The deliberate or intentional dispersal           Communication services include but
                  or application of any pathogenic or               are not limited to service relating to
                  poisonous biological or chemical                  internet access or access to any
                  materials.                                        electronic, cellular or satellite network.
              (2) But if direct physical loss or direct             But if the failure of power,
                  physical damage to Covered Property               communication, water or other utility
                  by fire results, we will pay for the              service supplied to the insured
                  resulting loss or damage caused by                premises results in a Covered Cause
                  that fire.                                        of Loss, we will pay for the loss or
                                                                    damage caused by that Covered Cause
       m. "Pollutants and Contaminants"
                                                                    of Loss to Covered Property.
              (1) Discharge,     dispersal,  seepage,
                                                                (3) This Exclusion does not apply to:
                  migration, release or escape of
                  "Pollutants and Contaminants".                    (a) "Valuable Papers",
              (2) But if direct physical loss or direct             (b) Accounts Receivable and Fine
                  physical damage to Covered Property                   Arts Additional Coverages; and
                  by a "Specified Cause of Loss" results,           (c) Coverage provided under the
                  we will pay for the resulting loss or                 Utility  Service   Additional
                  damage caused by that "Specified                      Coverage(s).
                  Cause of Loss".
                                                             o. War and Military Action
              (3) This Exclusion does not apply if the
                                                                (1) War, including undeclared war;
                  discharge,     dispersal,  seepage,
                  migration, release or escape is itself        (2) Hostile or warlike action, in time of
                  caused by a "Specified Cause of                   peace or war, including action in
                  Loss".                                            hindering, combating or defending
                                                                    against an actual or expected attack;
              (4) This Exclusion does not apply to:
                                                                    by any of the following:
                  (a) "Computer     Equipment"        and
                                                                    (a) Government or sovereign power
                      "Valuable Papers";
                                                                        (including quasi and de facto
                  (b) Accounts Receivable, Business                     forms), or by any authority
                      Travel, Exhibitions, Fine Arts and                maintaining or using military,
                      Transit Additional Coverages; or                  naval or air forces;
                  (c) The accidental or malicious                   (b) Military, naval or air forces; or
                      application of chemicals to glass
                                                                    (c) An     agent of    any    such
                      that is a part of a building,
                                                                        government, power, authority or
                      structure or showcase.
                                                                        forces.
       n. Utility Services Interruption
                                                                (3) Invasion,    insurrection,   rebellion,
              The failure of power, communication,                  revolution, civil war, usurped power,
              water or other utility service supplied to a          including    action     in  hindering,
              "Scheduled Premises" if the failure:




Page 4 of 9                                                                           Form PC 10 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 121 of 310 PageID #: 128


               combating or defending against any                     (c) Coverage provided for Spoilage
               such actual or expected event by any                       under the Equipment Breakdown -
               government, power, authority, forces                       Additional Coverage.
               or agents described in Paragraph              d. Delay, Loss of Use or Loss of Market
               (2)(a)-(c).above.
                                                                  We will not pay for loss or damage
        Exclusions B.1.a. through B.1.o. apply                    caused by, resulting from, or arising out of
        whether or not the loss event results in                  delay, loss of use, or loss of market.
        widespread damage or affects a substantial
        area.                                                e. Dishonest Acts
    2. We will not pay for loss or damage caused by               Dishonest or criminal act (including theft)
        or resulting from any of the following:                   by you, any of your partners, members,
                                                                  officers, managers, employees (including
        a. Artificially   Generated     Electrical,               temporary employees and leased
            Magnetic or Electromagnetic Energy                    workers), directors, trustees, or authorized
           Artificially generated electrical, magnetic            representatives, whether acting alone or in
           or electromagnetic energy, including                   collusion with each other or with any other
           electric arcing, that damages, disturbs,               party; or theft by any person to whom you
           disrupts or otherwise interferes with any              entrust the property for any purpose,
           electrical or electronic wire, device,                 whether acting alone or in collusion with
           appliance, system or network.                          any other party.
           For the purpose of this Exclusion,                     This Exclusion:
           electrical, magnetic or electromagnetic
                                                                  (1) Applies whether or not an act occurs
           energy includes but is not limited to:                     during your normal hours of operation;
           (1) Electrical current, including arcing;              (2) Does not apply to:
           (2) Electrical charge      produced or                     (a) Acts of destruction by your
               conducted by a magnetic or                                 employees (including temporary
               electromagnetic field;                                     employees and leased workers)
           (3) Pulse of electromagnetic energy; or                        or authorized representatives; but
           (4) Electromagnetic          waves           or                theft by your employees (including
               microwaves.                                                temporary employees and leased
                                                                          workers)       or       authorized
           But if direct physical loss or direct physical                 representatives is not covered; or
           damage to Covered Property by fire
           results, we will pay for the resulting loss or             (b) Property entrusted to carriers for
           damage caused by that fire.                                    hire.
        b. Accounting Errors                                 f.   Docks, Piers, Wharves
           Errors or omissions in accounting,                     CO Action of water or ice to bulkheads,
           arithmetic, bookkeeping, or billing.                      docks, piers, seawalls, wharves, or
                                                                     property on such structures.
        c. Change of Temperature, Dampness or
            Dryness                                               (2) But if direct physical loss or direct
                                                                      physical damage to Covered Property
           (1) Dampness or dryness of atmosphere; or                  by a "Specified Cause of Loss"
           (2) Changes in or extremes of                              results, we will pay for the resulting
               temperature.                                           loss or damage caused by that
           But if direct physical loss or direct physical             Covered Cause of Loss.
           damage to Covered Property by a                   g.   Loss Due To By-Products of
           Covered Cause of Loss results, we will                 Production or Processing Operations
           pay for the resulting loss or damage                   (1) We will not pay for loss or damage to
           caused by that Covered Cause of Loss.                      "Scheduled Premises", caused by or
           (3) This Exclusion does not apply to:                      resulting from smoke, vapor, gas or
               (a) "Computer     Equipment"            and            any substance released in the course
                   "Valuable Papers";                                 of     production     operations   or
                                                                      processing operations performed at
               (b) Accounts Receivable and Fine                       the "Scheduled Premises". This
                   Arts Additional Coverages; and




 Form PC 10 10 01 13                                                                             Page 5 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 122 of 310 PageID #: 129


                  exclusion applies regardless of                 does not apply to property in the custody
                  whether such operations are:                    of a carrier for hire.
                  (a) Legally permitted or prohibited;         I. Settling, Cracking to Buildings or
                  (b) Permitted or prohibited under the            Structures
                      terms of the lease; or                      (1) Settling, cracking, shrinking or
                  (c) Usual to the intended occupancy                 expansion of buildings or structures,
                      of the premises.                                bridges, roadways, walks, patios or
                                                                      concrete or paved surfaces.
                  This exclusion does not apply to loss
                  or damage by fire or explosion that             (2) But if direct physical loss or damage
                  results from the release of a by-                   to Covered Property by a Covered
                  product of the production or                        Cause of Loss results, we will pay for
                  processing operation.                               the resulting loss or damage caused
                                                                      by that Covered Cause of Loss.
              (2) If the loss or damage described in
                  Paragraph (1) results in Business            m. Smoke (Agricultural or Industrial)
                  Income loss or Extra Expense, there              Smoke, vapor or gas from agricultural
                  is no coverage for such loss or                  smudging or industrial operations.
                  expense under the business income            n. Steam Explosions
                  and/or extra expense forms listed in
                  this policy, or under any other                 Explosion of steam boilers, steam pipes,
                  business interruption insurance if              steam engines or steam turbines owned
                  provided under this policy.                     or leased by you, or operated under your
                                                                  control. But if explosion of steam boilers,
              (3) The conduct of an insured or tenant             steam pipes, steam engines or steam
                  production or processing operations             turbines results in fire or combustion
                  will not be considered to be vandalism          explosion, we will pay for the loss or
                  of the premises regardless of whether           damage caused by that fire or combustion
                  such operations are:                            explosion. We will also pay for loss or
                  (a) Legally permitted or prohibited;            damage caused by or resulting from the
                  (b) Permitted or prohibited under the           explosion of gases or fuel within the
                      terms of a lease; or                        furnace of any fired vessel or within the
                                                                  flues or passages through which the
                  (c) Usual to the intended occupancy             gases of combustion pass.
                      of the premises.
                                                               o. Testing
       h. Mechanical Breakdown
                                                                  (1) A hydrostatic, pneumatic or gas
              Mechanical breakdown, including rupture                 pressure test of any boiler or pressure
              or bursting caused by centrifugal force.                vessel; or
              But if mechanical breakdown results in
              elevator collision, we will pay for the direct      (2) An insulation breakdown test of any
              physical loss or direct physical damage                 type of electrical equipment.
              caused by that elevator collision.                  (3) But if direct physical loss or damage
       i.     Missing Property                                        to Covered Property by a "Specified
                                                                      Cause of Loss" results, we will pay for
              Disappearance of property when there is                 the resulting loss or damage caused
              no clear evidence to show what happened                 by that "Specified Cause of Loss."
              to it. This would include a shortage
              disclosed on taking inventory or auditing        p. Theft of Laptops as Checked Baggage
              records. This Exclusion does not apply to           "Theft" of laptop, palmtop and similar
              property in the custody of a carrier for hire.      portable equipment while as checked
              Neglect to Protect Property                         baggage.
              Neglect to use all reasonable means to           q. Unauthorized Transfer of Property
              save and preserve property from further             Unauthorized transfer of property that has
              damage at and after time of the direct              been transferred to any person or to any
              physical loss or damage.                            place outside your premises on the basis
       k. Rain, Snow, Ice, Sleet to Property in                   of unauthorized instructions.
           the Open
              Rain, snow, ice or sleet to personal
              property while in the open. This Exclusion


Page 6 of 9                                                                           Form PC 10 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 123 of 310 PageID #: 130


        r. Voluntary Parting                                        b. The loss or damage is caused by or
             Voluntary parting with any property by you                results from thawing of snow, sleet or ice
             or anyone else to whom you have                           on the building or structure.
             entrusted the property if induced to do so      D. Additional Coverage - Equipment Breakdown
             by any fraudulent scheme, trick, device or         The definition of Covered Causes of Loss includes
             false pretense.                                    Equipment Breakdown Accident to Equipment
    3. We will not pay for loss or damage caused by             Breakdown Property, as defined and limited
        or resulting from any of the following, 3.a.            below:
        through 3.f. But if direct physical loss or direct      1. Equipment Breakdown
        physical damage to Covered Property by a
        Covered Cause of Loss results, we will pay for              a. Equipment Breakdown Accident means
        the resulting loss or damage caused by that                    direct physical loss or direct physical
        Covered Cause of Loss.                                         damage as follows:
        a. Wear and tear, or change in color, texture,                 (1) Mechanical breakdown, including
           or finish;                                                      rupture or bursting caused by
                                                                           centrifugal force;
        b. Rust, corrosion, decay, or deterioration;
                                                                       (2) Artificially generated electric current,
        c. Hidden or latent defect or any quality in                       including electric arcing, that disturbs
           property that causes it to damage or                            electrical devices, appliances or wires;
           destroy itself;
                                                                       (3) Explosion of steam boilers, steam
        d. Maintenance;                                                    pipes, steam engines or steam
        e. Smog; or                                                        turbines owned or leased by you, or
        f.   Shrinkage, evaporation, or loss of weight                     operated under your control;
             of "Stock".                                                (4) Loss or damage to steam boilers,
 C. Limitations                                                             steam pipes, steam engines or steam
                                                                            turbines caused by or resulting from
    The following limitations apply to all policy forms                     any condition or event inside such
    and endorsements:                                                       equipment; or
    We will not pay for loss of or damage to property,
                                                                        (5) Loss or damage to hot water boilers
    as described and limited below. In addition, we                         or other water heating equipment
    will not pay for any loss that is a consequence of                      caused by or resulting from any
    loss or damage as described and limited below.                          condition or event inside such boilers
    1. Steam boilers, steam pipes, steam engines or                         or equipment.
       steam turbines caused by or resulting from                   b. Equipment Breakdown Property means
       any condition or event inside such equipment.                   property:
       But we will pay for loss of or damage to such
       equipment caused by or resulting from an                         (1) that generates, transmits or utilizes
       explosion of gases or fuel within the furnace of                     energy,      including    electronic
       any fired vessel or within the flues or                              communications and data processing
       passages through which the gases of                                  equipment; or
       combustion pass.                                                 (2) which, during normal usage, operates
    2. Hot water boilers or other water heating                             under vacuum or pressure, other than
       equipment caused by or resulting from any                            the weight of its contents.
       condition or event inside such boilers or                        Equipment Breakdown Property may
       equipment, other than an explosion.                              utilize conventional design and technology
    3. The interior of any building or structure, or                    or new or newly commercialized design
       personal property in the building or structure,                  and technology.
       caused by or resulting from rain, snow, sleet,               c. The following is not Equipment
       ice, sand or dust, whether driven by wind or                    Breakdown Property:
       not, unless:                                                     (1) Any structure, foundation, cabinet, or
        a. The building or structure first sustains                         compartment;
           damage by a Covered Cause of Loss to                         (2) Any insulating or refractory material;
           its roof or walls through which the rain,
           snow, sleet, ice, sand or dust enters; or




 Form PC 10 10 01 13                                                                                    Page 7 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 124 of 310 PageID #: 131


               (3) Any sewer piping, any underground                 (chlorinated fluorocarbon) substances
                   vessels or piping, any piping forming a           been involved in the Equipment
                   part of a sprinkler system or water               Breakdown Accident.
                   piping other than boiler feedwater                The most we will pay for each occurrence
                   piping, boiler condensate return piping           of covered loss or damage under this
                   or water piping forming a part of a               Coverage Extension is the CFC
                   refrigerating or air conditioning                 Refrigerants Limit of Insurance stated in
                   system;                                           the Property Choice Schedule of
               (4) Any    draglines,   excavation           or       Premises and Coverages, but not more
                   construction equipment;                           than the least amount to:
               (5) Any equipment manufactured by you                 (1) Repair the damaged property and
                   for sale;                                             replace any lost CFC refrigerant;
               (6) Any satellite, or any equipment                   (2) Repair the damaged property, retrofit
                   mounted on a satellite; or                            the system to accept a non-CFC
               (7) Any vehicle or any equipment                          refrigerant and charge the system with
                                                                         a non-CFC refrigerant; or
                   mounted on a vehicle. As used here,
                   vehicle means any machine or                      (3) Replace the system with one using a
                   apparatus that is used for                            non-CFC refrigerant.
                   transportation or moves under its own             This Coverage Extension is included
                   power. Vehicle includes, but is not               within the Covered Property Limit of
                   limited to, car, truck, bus, trailer, train,      Insurance.
                   aircraft, spacecraft, watercraft, forklift,
                   bulldozer, tractor or harvester.               b. Hazardous Substances
                   However, any property that is                     We will pay for the additional costs to
                   stationary, permanently installed at a            repair or replace Covered Property
                   "Scheduled Premises" and that                     beyond what would have been necessary
                   receives electrical power from an                 had the Equipment Breakdown Accident
                   external power source will not be                 not caused contamination by a Hazardous
                   considered a vehicle.                             Substance. This includes the additional
        d. Limit of Insurance: The most we will pay                  expenses to clean up or dispose of such
            in any one Equipment Breakdown                           property.
            Accident to Equipment Breakdown                          As used in this Coverage Extension,
            Property is the lesser of the applicable                 Hazardous Substance means any
            Limit of Insurance for:                                  substance that has been declared to be
                                                                     hazardous to health by a governmental
               (1) Building and Business Personal
                                                                     agency.
                   Property or Business Interruption as
                   shown in the Property Choice                      The most we will pay for each occurrence
                   Schedule of Premises and Coverages                of covered loss or damage under this
                   Or                                                Coverage Extension is the Hazardous
                                                                     Substances Limit of Insurance stated in
               (2) Equipment Breakdown Limit of
                                                                     the Property Choice Schedule of
                   Insurance as shown in the Property
                                                                     Premises and Coverages.
                   Choice Schedule of Premises and
                   Coverages.                                        This Coverage Extension is included
                                                                     within the Covered Property Limit of
    2. Equipment              Breakdown            Coverage
                                                                     Insurance.
        Extensions
                                                                  c. Spoilage
        The following Coverage Extensions apply to
        loss or damage to Covered Property caused                    We will pay for your loss of perishable
        by or resulting from an Equipment Breakdown                  goods due to:
        Accident to Equipment Breakdown Property:                    (1) Spoilage; or
        a. CFC Refrigerants                                          (2) Contamination caused by the release
               We will pay for the additional costs to                   of refrigerants, including but not
               repair or replace Covered Property                        limited to ammonia; caused by or
               beyond what would have been necessary                     resulting from an Equipment
               had no refrigerant containing CFC                         Breakdown Accident to Equipment




 Page 8 of 9                                                                             Form PC 10 10 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 125 of 310 PageID #: 132


              Breakdown Property located at the          d. Expediting Expenses
              premises.                                     (Related to Equipment Breakdown)
          We will not pay for loss or damage as a
                                                            (1) In the event of a loss or damage
          result of your failure to use all reasonable
                                                                caused by or resulting from an
          means to protect the perishable goods
                                                                Equipment Breakdown Accident to
          from damage following an Equipment
                                                                Equipment Breakdown Property at
          Breakdown Accident.
                                                                "Scheduled     Premises",   "Newly
          We will also pay any necessary expenses               Acquired Premises", and "Unnamed
          you incur to reduce the amount of loss                Premises", we will pay for the
          under this coverage. We will pay for such             reasonable and necessary additional
          expenses to the extent that they do not               expenses you incur to:
          exceed the amount of loss that otherwise
                                                               (a) Make temporary repairs;
          would have been payable under this
          coverage.                                            (b) Expedite permanent repair or
                                                                   replacement  of    damaged
          If you are unable to replace the perishable
                                                                   property; or
          goods before its anticipated sale, the
          amount of our payment will be determined             (c) Provide training on replacement
          on the basis of the sales price of the                   machines or equipment.
          perishable goods at the time of the               (2) This includes overtime wages, the
          Equipment Breakdown Accident, less                    extra cost of express or other rapid
          discounts and expenses you otherwise                  means of transportation, and
          would have had. Otherwise our payment                 expenses to bring computer systems
          will be determined in accordance with the             back to operational status.
          Valuation condition.
                                                            (3) The most we will pay under this
          As used in this Coverage Extension,                   Coverage Extension is the applicable
          perishable goods means personal                       limit of insurance as shown in
          property maintained under controlled                  Property Choice Schedule of
          conditions for its preservation, and                  Premises and Coverages - Causes Of
          susceptible to loss or damage if the                  Loss — Additional Coverage -
          controlled conditions change.                         Equipment Breakdown Expediting
          The most we will pay for in any one                   Expenses. This is an additional
          occurrence under this Coverage                        amount of insurance.
          Extension is the Spoilage Limit of
          Insurance as stated in the Property
          Choice Schedule of Premises and
          Coverages.
          This is included within the Covered
          Property Limit of Insurance.




Form PC 10 10 01 13                                                                     Page 9 of 9
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 126 of 310 PageID #: 133

                                                                                            PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       CAUSES OF LOSS - EARTHQUAKE
 This endorsement modifies insurance provided under the following:

    PROPERTY CHOICE COVERAGE PART

A. COVERED CAUSES OF LOSS                                     4. Under this Coverage Part, as set forth under
    When Causes of Loss — Earthquake is added to                 Property Not Covered in the Property Choice
    the Property Choice Coverage Part, Covered                   Coverage Form to which this endorsement is
    Causes of Loss is revised to include for                     attached, land is not covered property.
    designated "Scheduled Premises" and applicable               Therefore, coverage under this endorsement
    coverages as indicated in the Property Choice                does not include the cost of restoring or
    Schedule of Premises and Coverages:                          remediating land.
    Earthquake, meaning a shaking or trembling of             5. Earthquake coverage as provided by this
    the earth's crust, caused by underground tectonic            endorsement does not apply to the following
    forces resulting in breaking, shifting, rising,              Coverage Forms even if these Coverage
    settling, sinking or lateral movement or other               Forms are attached to the Property Choice
    movement.                                                    Coverage Part:
    All earthquake shocks that occur within any                      a. Legal Liability - Building Coverage Form,
    168-hour period will be deemed to be a single                       PC 00 30.
    Earthquake occurrence. The expiration of this                    b. Mortgageholders Errors and Omissions
    policy will not reduce the 168-hour period.                         Coverage Form, PC 00 40.
B. EXCLUSIONS                                                   c. 12 Month Business Income and Expense
    1. Earthquake does not apply as a Covered                      Coverage Form, PC 00 23.
       Cause of Loss to the following Additional          C. DEDUCTIBLE
       Coverages found in the Property Choice
                                                              We will not pay for loss or damage in any one
       Specialized Property Insurance Coverage(s)
                                                              occurrence until the total amount of loss or
       forms and/or any applicable Business
                                                              damage for all coverages exceeds the applicable
       Interruption Additional Coverages Form:
                                                              Deductible shown in the Property Choice
        a. Dependent Properties;                              Schedule of Premises and Coverages or by
        b. Newly Acquired Premises, except as                 endorsement. We will then pay the amount of loss
           provided by this endorsement;                      or damage in excess of the deductible up to the
                                                              applicable Limit of Insurance.
        c. Unnamed Premises; or
                                                          D. LIMITS OF INSURANCE
        d. Utility Service Interruption.
                                                              The following is added to section C. Limits of
    2. We will not pay for loss or damage caused              Insurance of the Property Choice Coverage Form
       directly or indirectly by Flood, as defined by
       the Flood Exclusion found in the Property              The most we will pay for loss or damage caused
       Choice Covered Causes of Loss and                      by any Earthquake is:
       Exclusions Form, even if attributable to an            1. The Earthquake "Policy Year" Limit of
       Earthquake.                                               Insurance stated in the Property Choice
    3. This Coverage does not apply to any                       Schedule of Premises and Coverages is the
       Earthquake occurrence that began prior to the             most we will pay for all Earthquake loss or
       inception of this Endorsement.                            damage that occurs during any one "Policy
                                                                 Year", regardless of the number of premises




Form PC 10 20 01 13                                                                                  Page 1 of 2
                                              © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 127 of 310 PageID #: 134


       covered under this policy, or the number of         Causes of Loss and Exclusions Form, we will
       occurrences during the "Policy Year". Any           also pay for the loss or damage caused by
       amounts payable under any Coverage or               that other Covered Cause of Loss. But the
       Additional Coverage contained in this               most we will pay, for the total of all loss or
       Coverage Part do not increase that Limit of         damage caused by the Earthquake and other
       Insurance except for Newly Acquired Property,       Covered Cause of Loss, is the Limit of
       as contained in this endorsement.                   Insurance applicable to such other Covered
   2. If two or more Earthquake "Policy Year" limits       Cause of Loss. We will not pay the sum of the
      of Insurance are shown in the Property Choice        two Limits.
      Schedule of Premises and Coverages, the           5. The most we will pay for loss or damage for
      most we will pay under this policy in total in       Newly Acquired Premises under this
      any one "Policy Year" is the largest                 endorsement is $250,000 in any one "Policy
      Earthquake "Policy Year" limit of insurance          Year".
      even if the loss or damage involves more than        Insurance for each newly acquired premise
      one Earthquake "Policy Year" limit of                you acquire by purchase or lease will end
      insurance.                                           when any of the following first occurs:
   3. The Earthquake "Policy Year" Limit of                a. This policy expires;
      Insurance as stated in the Property Choice
      Schedule of Premises and Coverages is a              b. 180 days expire after you acquire the
      part of and is included in the Limit of                 property;
      Insurance which applies to your "Scheduled           c. You report values to us; or
      Premises" as stated in the Property Choice
                                                           d. The property is more specifically insured.
      Schedule of Premises and Coverage. The
      Earthquake "Policy Year" Limit of Insurance is       We will charge you additional premium for
      not an additional Limit of Insurance.                values reported from the date you acquire the
                                                           property
   4. If a Cause of Loss (such as fire) is covered by
      means of an exception to the Earth Movement
      Exclusion, in the Property Choice Covered




Page 2 of 2                                                                          Form PC 10 20 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 128 of 310 PageID #: 135

                                                                                               PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               CAUSES OF LOSS - FLOOD
 This endorsement modifies insurance provided under the following.

    PROPERTY CHOICE COVERAGE PART

 A. COVERAGE                                                         b. Newly Acquired Premises, except as
    Flood is added as a Covered Cause of Loss                           provided by this endorsement;
    applicable to the coverages provided under the                   c. Unnamed Premises; or
    Property Choice Coverage Part as stated in the                   d. Utility Service Interruption.
    Property Choice Schedule of Premises and
    Coverages. This Cause of Loss applies only to               2. The following items of property are not
    "Scheduled Premises" as shown in the Property                  Covered Property under this Endorsement,
    Choice Schedule of Premises and Coverages.                     whether or not they are Covered Property:
    Flood means:                                                     a. Bulkheads, pilings, seawalls, docks, piers,
                                                                        wharves, retaining walls (whether or not
    1. Surface water, waves, tidal water, tidal waves,
                                                                        attached to covered buildings), fences,
       tsunamis, or overflow of any natural or man
                                                                        and outdoor swimming pools.
       made body of water from its boundaries, all
       whether driven by wind or not; or                             b. Open structures located on or partially
                                                                        over water.
    2. Mudslide or mudflow, meaning a river or flow
       of liquid mud directly or indirectly caused by                c. Personal property in the open or in open
       flooding or the accumulation of water under                      buildings or structures.
       the ground.                                                   d. Underground structures or underground
    3. Water under the ground surface pressing on,                      equipment, and those portions of walls,
        or flowing or seeping through:                                  driveways and other paved or poured
                                                                        surfaces outside the foundation walls of a
        a. Foundations, walls, floors or paved
                                                                        covered structure.
           surfaces;
                                                                     e. Structures which are primarily containers
        b. Basements, whether paved or not; or
                                                                        and their contents including storage tanks
        c. Doors, windows or other openings.                            or similar equipment. But we will pay for
    4. Flood includes water or other material that                      loss of or damage to silos and grain
       backs up or overflows from any sewer or                          storage buildings and their contents.
       septic tank or drain, if such back-up is caused               f.   Any building or other property that is not
       by any of the conditions in 1. or 3. above                         eligible for flood insurance pursuant to the
       regardless of the proximity of the back-up to                      provisions of the Coastal Barrier
       such conditions.                                                   Resources Act, 16 U.S.C. 3501 et seq.
    All flooding in a continuous or protracted event will                 and the Coastal Barrier Improvement Act
    constitute a single flood.                                            of 1190, Pub. L. 101-591, 16 U.S.C. 3501
                                                                          et seq.
B. EXCLUSIONS
                                                                3. This Coverage does not apply to any Flood
    1. Flood does not apply as a Covered Cause of
                                                                    that began before the inception of this
       Loss under the following Additional Coverages
                                                                    insurance.
       found in the Property Choice Specialized
       Property Insurance Coverages Forms and/or                4. Flood coverage as provided by this
       any applicable Business Interruption                        endorsement does not apply to the following
       Additional Coverage Forms:                                  Coverage Forms even if these Coverage
                                                                   Forms are attached to the Property Choice
        a. Dependent Properties;
                                                                   Coverage Part:

Form PC 10 40 01 13                                                                                      Page 1 of 3
                                                © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 129 of 310 PageID #: 136


        a. Legal Liability - Building Coverage Form,           any one "Policy Year" is largest Flood "Policy
           PC 00 30                                            Year" limit of insurance even if the loss or
        b. Mortgageholders Errors and Omissions                damage involves more than one Flood "Policy
           Coverage Form, PC 00 40.                            Year" limit of insurance.

        c. Property Choice - 12 Month Business             3. The Flood "Policy Year" Limit of Insurance as
           Income and Expense Coverage Form, PC               stated in the Property Choice Schedule of
           00 23.                                             Premises and Coverages is a part of and is
                                                              included in the Limit of Insurance which
    5. To the extent that a tsunami causes the                applies to your "Scheduled Premises" as
       overflow of tidal waters, the exclusion of             stated in the Property Choice Schedule of
       earthquake, in the Earth Movement Exclusion,           Premises and Coverage. The Flood "Policy
       does not apply.                                        Year" Limit of Insurance is not an additional
 C. DEDUCTIBLE                                                Limit of Insurance.
    1. We will not pay for loss or damage in any one       4. In the event of covered ensuing loss, for
       occurrence until the amount of loss or damage          example, loss caused by fire, explosion or
       for all coverages exceeds the applicable               sprinkler leakage which results from the
       deductible shown in the Property Choice                Flood, the most we will pay, for the total of all
       Schedule of Premises and Coverages. This               loss or damage caused by flood, fire,
       deductible applies to all coverages including          explosion and sprinkler leakage, is the Limit of
       but not limited to Business Income and Extra           Insurance applicable to Fire. We will not pay
       Expense if such coverages are provided                 the sum of the Fire and Flood Limits.
       under this Coverage Part. We will then pay          5. Excess of Loss Limitation
       the amount of loss or damage in excess of the
       deductible, up to the applicable Limit of               If EXCESS OF LOSS LIMITATION APPLIES
       Insurance.                                              is stated in the Property Choice Schedule of
                                                               Premises and Coverages at a "Scheduled
    2. If an hourly deductible is stated in the Property       Premises" and if the flood loss is also covered
       Choice Schedule of Premises and Coverage                under a National Flood Insurance Program
       as applicable to Flood, then that hourly                (NFIP) policy, or if the property is eligible to be
       deductible is the only deductible that will apply       written under an NFIP policy but there is no
       to the Business Income loss caused by or                such policy in effect, then we will pay only for
       resulting from Flood.                                   the amount of loss in excess of the maximum
    3. We will not pay that part of the loss that is           limit that can be insured under that policy. This
       attributable to any Deductible(s) in the                provision applies whether or not the maximum
       National Flood Insurance Program policy.                NFIP limit was obtained or maintained, and
                                                               whether or not you can collect on the NFIP
    4. If Flood results in another Covered Cause of
                                                               policy. We will not, under any circumstances,
       Loss and if both Covered Causes of Loss
                                                               pay more than the applicable Limit of
       cause loss or damage, then only the higher
                                                               Insurance for Flood as stated in the Property
       deductible applies (e.g., the Flood deductible
                                                               Choice Schedule of Premises and Coverage.
       or the Fire deductible).
                                                               This provision does not apply to loss which
 D. LIMITS OF INSURANCE
                                                               cannot be covered under provisions of the
    1. The Flood "Policy Year" Limit of Insurance              above Act or amendments. If we pay for loss
       stated in the Property Choice Schedule of               subject to this provision, the benefit of any
       Premises and Coverages is the most we will              recovery or salvage on such loss is ours to the
       pay for all Flood loss or damage that occurs            extent of our payment.
       during any one "Policy Year", regardless of the
                                                           6. Newly Acquired Premises
       number of premises covered under this policy,
       or the number of occurrences during the                 The most we will pay for loss or damage for
       "Policy Year". Any amounts payable under any            Newly Acquired Premises under this
       Coverage or Additional Coverage contained in            endorsement is $250,000 which applies to all
       this Coverage Part do not increase that Limit           such loss or damage in any one "Policy Year"
       of Insurance except for Newly Acquired                  regardless of the number of premises covered
       Property, as contained in this endorsement.             under this policy, or the number of
                                                               occurrences during the "Policy Year".
     2. If two or more Flood "Policy Year" limits of
                                                               Insurance for each newly acquired property
        Insurance are shown in the Property Choice
                                                               you acquire will end when any of the following
        Schedule of Premises and Coverages, the
                                                               first occurs:
        most we will pay under this policy in total in




 Page 2 of 3                                                                              Form PC 10 40 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 130 of 310 PageID #: 137


       a. This policy expires;                         Debris Removal
       b. 180 days expire after you acquire the        1. We will pay your expense to remove debris of
          property;                                       Covered Property and other debris that is on
       c. You report values to us; or                     the "Scheduled Premises", when such debris
                                                          is caused by or results from Flood.
       d. The property is more specifically insured.
                                                           However, we will not pay to remove deposits
       We will charge you additional premium for           of mud or earth from the grounds of the
       values reported from the date you acquire the       "Scheduled Premises".
       property.
                                                       2. We will also pay the expense to remove
 E. ADDITIONAL COVERAGE- DEBRIS REMOVAL                   debris of Covered Property that has floated or
   With respect to Flood Coverage, the Debris             been hurled off the "Scheduled Premises" by
   Removal Additional Coverage (and any additional        Flood.
   limit for Debris Removal under a Limit of           3. This coverage for Debris Removal, as set
   Insurance clause or an endorsement) is not             forth in E.1. and E.2. above, does not increase
   applicable and is replaced by the following:           the applicable Limit of Insurance for Flood.
                                                          Therefore, the most we will pay for the total of
                                                          debris removal and loss or damage to
                                                          Covered Property (and if applicable Business
                                                          Income or Extra Expense) is the Limit of
                                                          Insurance for Flood that applies to the
                                                          affected "Scheduled Premises" covered under
                                                          this endorsement.




Form PC 10 40 01 13                                                                           Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 131 of 310 PageID #: 138

                                                                                              PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            CAUSES OF LOSS - ELECTRONIC VANDALISM
 This endorsement modifies insurance provided under the following:
     PROPERTY CHOICE COVERAGE PART


 A. COVERED CAUSES OF LOSS
    1. Electronic Vandalism                                   2. Denial of Service — Business Income,
        a. Electronic Vandalism, as defined and                   Rental Income or Extra Expense
           limited below, is added as a Covered                      Denial of Service Attack, as defined and
           Cause of Loss.                                            limited below, is added as a Covered Cause of
        b. We will not pay for any Business Income                   Loss with respect to the following coverages, if
           loss or Rental Income loss caused by                      applicable: Business Income, Rental Income
           Electronic Vandalism that you sustain                     and Extra Expense. Denial of Service Attack
           during the 6 hours (unless a different                    means the malicious direction of a high
           Waiting Period for Electronic Vandalism is                volume of worthless inquiries to web site or e-
           indicated in the Property Choice Schedule                 mail destinations, effectively denying or
           of Premises or Coverages or by                            limiting legitimate access.
           endorsement) that immediately follow the                  This Coverage applies to Denial of Service
           time when you first discovered the                        Attacks:
           Electronic Vandalism. This Waiting Period                 a. That originate anywhere in the world; and
           serves as a deductible.         No other
           deductible applies to Business Income or                  b. Whether or not there has been any
           Rental Income coverage. This Waiting                         physical loss or physical damage to
           Period does not apply to Extra Expense.                      "Electronic Data".
        c. Electronic Vandalism as used in this                      c. We will not pay for any loss of Business
           Cause of Loss means:                                         Income or Rental Income that you sustain
                                                                        during the 12 hours (unless a different
            (1) The willful or malicious alteration,                    Waiting Period for this Coverage is
                manipulation or destruction of                          indicated in the Property Choice Schedule
                "Electronic Data" whether or not there                  of Premises or Coverages or by
                has been any physical loss or physical                  endorsement) that immediately follow the
                damage to "Electronic Data"; or                         time when you first discovered the Denial
            (2) The addition of a virus, malicious                      of Service Attack. This Waiting Period
                code or similar instruction that                        serves as a deductible. No other
                disrupts the normal operation of                        deductible applies to Business Income or
                "Computer Equipment" whether or not                     Rental Income coverage. This Waiting
                there has been any physical loss or                     Period does not apply to Extra Expense.
                physical damage to "Computer
                Equipment" or "Electronic Data".




 Form PC 10 83 01 13                                                                                    Page 1 of 2
                                              © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 132 of 310 PageID #: 139


       d. The most we will pay for the sum of all         C. LIMIT OF INSURANCE
          loss in any one occurrence due to Denial           1. Regardless of the number of coverages
          of Service Attack is $25,000.                         applicable, the most we will pay for all loss or
   3. Good Faith Advertising Expense                            all damage caused by or resulting from
       a. If we make payment for loss or damage                 Electronic Vandalism in any one occurrence is
          caused by or resulting from Denial of                 the Limit of Insurance for Electronic
          Service or Electronic Vandalism as                    Vandalism as stated in the Property Choice
          provided under the Denial of Service                  Schedule of Premises and Coverages, except
          Attack, Electronic Vandalism or Web Site              as provided in 2. below.
          and Internet Services Coverages, we will           2. The Limits of Insurance applicable to Web
          pay for the reasonable advertising                    Site and Internet Services - Business Income,
          expenses you incur solely to regain                   Rental Income or Extra Expense, and Good
          customer good faith.                                  Faith Advertising Expense are in addition to
       b. The most we will pay for the sum of all               the limit of insurance applicable to Electronic
          reasonable advertising expenses under                 Vandalism Limit of Insurance.
          this provision in any one "Policy Year" is
          $25,000.
B. VALUATION
   1. Loss or damage to "Electronic Data" will be
      valued at your incurred cost of restoration or
      replacement, including the cost of data entry,
      reprogramming and computer consultation
      services. But we will not pay the cost to
      duplicate research that led to the development
      of your "Electronic Data" or any proprietary or
      confidential information or intellectual property
      in any form. To the extent that "Electronic
      Data" is not replaced or restored, the loss will
      be valued at the cost of replacement of the
      media on which the "Electronic Data" was
      stored, with blank media of substantially
      identical type.
   2. If you recover, from a licenser or lessor, for
      loss or damage to "Electronic Data", our loss
      payment to you will be reduced by the amount
      of such recovery.




Page 2 of 2                                                                               Form PC 10 83 01 13
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 133 of 310 PageID #: 140

                                                                     PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        EXCLUSION - BUSINESS INCOME
                                             (BUSINESS INCOME)


 This endorsement modifies insurance provided under the following:

    BUSINESS INCOME COVERAGE FORMS


 The following exclusion applies to the "Scheduled
 Premises" stated for Business Income Exclusion
 in the Property Choice - Schedule of Premises and
 Coverages.
Coverage under any applicable Business Income
Coverage Form does not apply to loss caused by or
resulting from a Covered Cause of Loss at the
specified "Scheduled Premises". This includes loss
at other premises which are interdependent with the
designated "Scheduled Premises".




Form PC 25 06 01 09                                                        Page 1 of 1
                                              © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 134 of 310 PageID #: 141

                                                                                         PROPERTY CHOICE
                                                                                              41




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          FLOOD - BUSINESS INCOME WAITING PERIOD
   This endorsement modifies insurance under the following:

   PROPERTY CHOICE SPECIAL BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE PROFESSIONAL BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE 12 MONTH BUSINESS INCOME COVERAGE FORM
   CAUSES OF LOSS - FLOOD
   Schedule Information if not stated below, is stated in the Property Choice Schedule of Premises and
   Coverages
                                                    Schedule
               Scheduled Premises Number                      Waiting Period: Number of Hours




A. The following is added to COVERAGE:
   1. Coverage for Business Income will begin after the number of hours as indicated in the above Schedule
      after the time of direct physical loss or direct physical damage caused by or resulting from Flood at the
      above Scheduled Premises where the loss or damage occurred.

   2. The waiting periods as respects Additional Coverages: Civil Authority, Dependent Properties, Electronic
      Vandalism, Web Site and Communication Services, Utility Service Interruption are not changed.




Form PC 25 14 01 13                                                                                Page 1 of 1
                                            © 2013, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 135 of 310 PageID #: 142

                                                                                 PROPERTY CHOICE




                                   QUICK REFERENCE
                                          BUSINESS CRIME


 Property Choice Common Crime Coverages Form


 A. Insuring Agreements                                   j.   Other Insurance
 B. Additional Coverage — Claim Expense                   k. Ownership of Property; Interests
 C. Limit of Insurance                                       Covered
 D. Deductible                                            I. Policy Bridge — Discovery Replacing
                                                              Loss Sustained
 E. Exclusions
                                                          m. Records
 F. Crime Common Conditions
                                                          n. Recoveries
    1. Conditions applicable to all Insuring
        Agreements                                        o. Territory
        a. Additional Premises or Employees               p. Transfer of Your Rights of Recovery
                                                             Against Others to Us
        b. Concealment, Misrepresentation or
           Fraud                                               Valuation - Settlement
        c. Consolidation — Merger or Acquisition      2. Conditions Applicable to Insuring
                                                         Agreement A.1. Employee Theft.
        d. Cooperation
                                                      3. Conditions Applicable to Insuring
        e. Duties in the Event of Loss
                                                         Agreement A.2. Forgery or Alteration.
        f.   Employee Benefit Plan(s)
                                                      4. Condition Applicable To Insuring
        g. Extended Period to Discover Loss              Agreement A.4. Outside the Premises —
        h. Joint Insured                                 Theft of Money and Securities.
        i.   Legal Action Against Us                  5. Conditions Applicable To Insuring
                                                         Agreement A.S. Computer Fraud.
                                                   G. Definitions




Form PC 00 97 01 09                                                                     Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 136 of 310 PageID #: 143
                                                                                               PROPERTY CHOICE




 PROPERTY CHOICE COMMON CRIME COVERAGES FORM
                                              (BUSINESS CRIME)

 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
 what is or is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
 words "we", "us" and "our" refer to the Company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

 A. Insuring Agreements                                               b. If you are sued for refusing to pay any
     Coverage is provided under the following Insuring                   instrument covered in Paragraph 2. a.
     Agreements for which a corresponding Limit of                       above, on the basis that it has been
     Insurance is shown in the Property Choice                           forged or altered, and you have our
     Schedule of Premises and Coverages, or                              written consent to defend against the suit,
     Endorsements and applies to loss that you sustain                   we will pay for any reasonable legal
     resulting directly from an "occurrence" taking                      expenses you incur and pay in that
     place at any time which is "discovered" by you                      defense. The amount that we will pay is in
     during the Policy Period shown in the Property                      addition to the limit of Insurance
     Choice Declarations or during the period of time                    applicable to this Insuring Agreement.
     provided in the Extended Period To Discover Loss             3. Inside the Premises - Theft of Money and
     - CRIME COMMON CONDITION F.1.g.:                                 Securities
     1. Employee Theft                                                a. We will pay for loss of "money" and
         We will pay for loss of or damage to "money",                   "securities" inside the "premises" or
         "securities" and "other property" resulting                     "banking premise" resulting from "theft",
         directly from "theft" committed by an                           disappearance or destruction.
         "employee", whether identified or not, acting                b. We will pay for loss from damage to the
         alone or in collusion with other persons.                       "premises" or its exterior resulting directly
         For the purposes of this Insuring Agreement,                    from an actual or attempted "theft" of
         "theft" shall also include forgery.                             "money" and "securities", if you are the
                                                                         owner of the "premises" or are liable for
     2. Forgery or Alteration
                                                                         damage to it.
         a. We will pay for loss resulting from
                                                                      c. We will pay for loss of or damage to a
            "forgery" or alteration of checks, drafts,
                                                                         locked safe, vault, cash register, cash box
            promissory notes, or similar written
                                                                         or cash drawer located inside the
            promises, orders or directions to pay a
                                                                         "premises" resulting directly from an
            sum certain in "money" that are:
                                                                         actual or attempted "theft" of or unlawful
             (1) Made or drawn by or drawn upon you;                     entry into those containers.
                 Or
                                                                  4. Outside the Premises — Theft of Money and
             (2) Made or drawn by one acting as your                  Securities
                 agent;
                                                                      We will pay for loss of "money" and
             or that are purported to have been so                    "securities" outside the "premises" in the care
             made or drawn.                                           and custody of a "messenger" or an armored
             For the purposes of this Insuring                        motor vehicle company resulting directly from
             Agreement, a substitute check as defined                 "theft", disappearance or destruction.
             in the Check Clearing for the 21st.
             Century Act shall be treated the same as
             the original it replaced.


 Form PC 00 50 01 09                                                                                  Page 1 of 11
                                                ©2009, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 137 of 310 PageID #: 144

    5. Computer Fraud                                     E. Exclusions
        We will pay for loss of or damage to "money",        1.   This insurance does not apply to:
        "securities", and "other property" resulting              a. Acts Committed By You, Your Partners
        directly from the use of any computer to                      Or Your Members
        fraudulently cause a transfer of that property
                                                                      Loss resulting from "theft" or any other
        from inside the "premises" or "banking
        premises":                                                    dishonest act committed by:

        a. To a person (other than a "messenger")                     (1) You; or
           outside those "premises"; or                               (2) Any of your partners or "members";
        b. To a place outside those "premises".                       whether acting alone or in collusion with
   6. Money Orders and Counterfeit Paper                              other persons.
      Currency                                                    b. Acts Of Employees Learned Of By You
                                                                      Prior To The Policy Period
        We will pay for loss resulting directly from
        your having accepted in good faith, in                        Loss caused by an "employee" if the
        exchange for merchandise, "money" or                          "employee" had also committed "theft" or
        services:                                                     any other dishonest act prior to the
        a. Money orders issued by any post office,                    effective date of this insurance and you or
           express company or bank that are not                       any of your partners, "members",
           paid upon presentation; or                                 "managers", officers, directors or trustees,
                                                                      not in collusion with the "employee",
        b. "Counterfeit" paper currency that is                       learned of that "theft" or dishonest act
           acquired during the regular course of                      prior to the Policy Period shown in the
           business.                                                  Declarations.
B. Additional Coverage - Claim Expense                            c. Acts Of Employees, Managers,
   1.   In the event of covered loss or damage we will               Directors, Trustees Or Representatives
        pay for reasonable expenses incurred by you                   Loss resulting from "theft" or any other
        at our specific request to assist us in:                      dishonest act committed by any of your
        a. The investigation of a claim or suit; or                   "employees", "managers", directors,
        b. The determination of the amount of loss,                   trustees or authorized representatives:
           such as taking inventory or auditing                       (1) Whether acting alone or in collusion
           business records.                                              with other persons; or
   2. The most we will pay in any one occurrence is                   (2) While performing services for you or
       $10,000. This is an additional amount of                           otherwise;
       insurance.                                                     except when covered under Insuring
C. Limit of Insurance                                                 Agreement A.1. Employee Theft.
   The most we will pay for loss in any one                       d. Confidential Information
   "occurrence" is the applicable Limit of Insurance                  Loss resulting from:
   shown in the Declarations, Schedules or
   Endorsements.                                                      (1) The unauthorized disclosure of your
                                                                          confidential information including, but
   If any loss is covered under more than one                             not limited to, patents, trade secrets,
   Insuring Agreement or Coverage, the most we will                       processing methods or customer lists;
   pay for such loss shall not exceed the largest Limit                   Or
   of Insurance available under any one of those
                                                                      (2) The unauthorized use or disclosure of
   Insuring Agreements or Coverages.
                                                                          confidential information of another
D. Deductible                                                             person or entity which is held by you
   We will not pay for loss in any one "occurrence"                       including, but not limited to, financial
   unless the amount of loss exceeds the applicable                       information, personal information,
   Deductible Amount shown in the Declarations,                           credit card information or similar non-
   Schedules or Endorsements. We will then pay for                        public information.
   the amount of loss in excess of the Deductible                 e. Governmental Action
   amount, up to the Limit of Insurance. In the event
                                                                      Loss resulting from seizure or destruction
   that more than one Deductible Amount could
                                                                      of property by order of governmental
   apply to the same loss, only the highest
                                                                      authority.
   Deductible Amount will be applied.


Page 2 of 11                                                                             Form PC 00 50 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 138 of 310 PageID #: 145

        f. Indirect Loss                                           a. Inventory Shortages
             Loss that is an indirect result of any act or            Loss, or that part of any loss, the proof of
             occurrence covered by this insurance                     which as to its existence or amount is
             including, but not limited to, loss resulting            dependent upon:
             from:                                                    (1) An inventory computation; or
             (1) Your inability to realize income that                (2) A profit or loss computation.
                 you would have realized had there
                 been no loss of, or loss from damage                 However, were you to establish wholly
                 to, Property.                                        apart from such computations that you
                                                                      have sustained a loss, then you may offer
             (2) Payment of damages of any type for                   your inventory records and actual physical
                 which you are legally liable. But, we                count of inventory in support of the
                 will pay compensatory damages                        amount claimed.
                 arising directly from a loss covered
                                                                   b. Trading
                 under this insurance.
                                                                      Loss resulting directly or indirectly from
             (3) Payment of costs, fees or other
                 expenses you incur in establishing                   trading, whether in your name or in a
                 either the existence or the amount of                genuine or fictitious account.
                 loss under this insurance.                        c. Warehouse Receipts
        g. Legal Fees, Costs And Expenses                             Loss resulting from fraudulent or
                                                                      dishonest signing, issuing, canceling or
           Fees, costs and expenses incurred by you
                                                                      failing to cancel, a warehouse receipt or
           which are related to any legal action
                                                                      any papers connected with it.
           except when covered under insuring
           Agreement A. 2. Forgery or Alteration.             3.   Insuring Agreements A.3. Inside the
        h. Nuclear Hazard                                          Premises - Theft of Money and Securities -
                                                                   and A.4. Outside the Premises — Theft of
             Loss resulting from nuclear reaction,                 Money and Securities, do not apply to:
             nuclear   radiation  or    radioactive
                                                                   a. Accounting Or Arithmetic Errors Or
             contamination, or any related act or
             incident.                                                 Omissions

        i. Pollutants and Contaminants                                Loss resulting from accounting or
                                                                      accounting or arithmetical errors or
             We will not pay for loss or damage                       omissions.
             caused by, resulting from, arising out of,
                                                                   b. Exchanges or Purchases
             or in any way related to the discharge,
             dispersal, seepage, migration, release or                Loss resulting from the giving or
             escape of Pollutants and Contaminants.                   surrendering of property in any exchange
             Pollutants and Contaminants as used in                   or purchase.
             this exclusion means any solid, liquid,               c. Fire
             gaseous or thermal irritant or contaminant,              Loss or damage resulting from fire,
             including smoke, vapor, soot, fumes, acids,              however caused, except:
             alkalis, chemical and waste, or any other
                                                                      (1) Loss of or damage to "money" and
             material which causes or threatens to
                                                                          "securities"; and
             cause physical loss, damage, impurity to
             property, unwholesomeness, undesirability,               (2) Loss from damage to a safe or vault.
             loss of marketability, loss of use of property        d. Money Operated Devices
             or which threatens human health or
                                                                      Loss of property contained in any money
             welfare. Waste includes materials to be
                                                                      operated device unless the amount of
             recycled, reconditioned or reclaimed.
                                                                      "money" deposited in it is recorded by a
        J.   War and Similar Actions                                  continuous recording instrument in the
             Loss resulting from war, whether or not                  device.
             declared, warlike action, insurrection,               e. Motor Vehicles Or Equipment And
             rebellion or revolution, or any related act              Accessories
             or incident.
                                                                      Loss of or damage to motor vehicles,
   2.   Insuring agreement A.1. Employee Theft                        trailers or semi-trailers or equipment and
        does not apply to:                                            accessories attached to them.



Form PC 00 50 01 09                                                                               Page 3 of 11
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 139 of 310 PageID #: 146

       f.   Transfer or Surrender Of Property                     h. Voluntary Parting of Title to or
            (1) Loss of or damage to property that                   Possession of Property
                has been transferred or surrendered                   Loss resulting from your, or anyone acting
                to a person or place outside the                      on your express or implied authority,
                "premises" or "banking premises":                     being induced by any dishonest act
                                                                      voluntarily part with title to or possession
                (a) On the basis of unauthorized
                    instructions;                                     of any property.

                (b) As a result of a threat to do bodily      4. Insuring Agreement A.S. Computer Fraud
                    harm to any person; or                       does not apply to:

               (c) As a result of a threat to do                  a. Credit Card Transactions
                   damage to any property.                            Loss resulting from the use or purported
               (d) As a result of a threat to introduce               use of credit, debit, charge, access,
                   a denial of service attack into your               convenience, identification, stored-value
                   computer system;                                   or other cards or the information
                                                                      contained on such cards.
               (e) As a result of a threat to introduce
                   a virus or other malicious                     b. Funds Transfer Fraud
                   instruction into your computer                     Loss resulting from a "fraudulent
                   system which is designed to                        instruction" directing a financial institution
                   damage, destroy or corrupt data                    to transfer pay or deliver "funds" from your
                   or computer programs stored                        "transfer account".
                   within your computer system;                   c. Inventory Shortages
               (f)   As a result of a threat to                       Loss, or that part of any loss, the proof of
                     contaminate, pollute or render                   which as to its existence or amount is
                     substandard your products or                     dependent upon:
                     goods; or
                                                                     (1) An inventory computation; or
               (g) As a result of a threat to                        (2) A profit or loss computation.
                   disseminate, divulge or utilize:
                                                           F. CRIME COMMON CONDITIONS
                     (I) Your confidential information;
                          or                                  The following Conditions apply in addition to the
                                                              Common Policy Conditions:
                     (ii) Weaknesses in the source
                          code within your computer           1. Conditions applicable to all Insuring
                          system.                                Agreements

            (2) But, this Exclusion does not apply                a. Additional Premises Or Employees
                under Insuring Agreement A.4.                         If, while this insurance is in force, you
                Outside the Premises — Theft of                       establish any additional "premises" or hire
                Money and Securities to loss of                       additional "employees", other than
                "money", or "securities" while outside                through consolidation or merger with, or
                the "premises" in the care and                        purchase or acquisition of assets or
                custody of a "messenger" if you:                      liabilities of, another entity, such
               (a) Had no knowledge of any threat                     "premises" and "employees" shall
                   at the time the conveyance                         automatically be covered under this
                   began; or                                          insurance. Notice to us of an increase in
                                                                      the number of "premises" or "employees"
               (b) Had knowledge of a threat at the                   need not be given and no additional
                   time the conveyance began, but                     premium need be paid for the remainder
                   the loss was not related to the                    of the Policy Period shown in the Property
                   threat.                                            Choice Declarations.
       g. Vandalism                                               b. Concealment, Misrepresentation Or
            Loss from damage to the "premises" or its                Fraud
            exterior, or to any safe, vault, cash                     This insurance is void in any case of fraud
            register, cash box, cash drawer or "other                 by you as it relates to this insurance at any
            property" by vandalism or malicious                       time. It is also void if you or any other
            mischief.                                                 Insured, at any time, intentionally conceal
                                                                      or misrepresent a material fact concerning:


Page 4 of 11                                                                              Form PC 00 50 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 140 of 310 PageID #: 147

          (1) This insurance;                                 (3) Produce for our examination all
          (2) The property covered under this                     pertinent records.
              insurance;                                      (4) Give us a detailed, sworn proof of loss
          (3) Your interest in the property covered               within 120 days.
              under this insurance; or                        (5) Cooperate with us in the investigation
          (4) A claim under this insurance.                       and settlement of any claim.
       c. Consolidation — Merger or Acquisition            f. Employee Benefit Plan(s)

          If through consolidation or merger with, or         (1) The "employee benefit plan(s)" shown
          purchase or acquisition of assets or                    in the Declarations, Schedules or
          liabilities of, some other entity, any                  endorsements are included as
          additional persons who become                           Insureds under Insuring agreement
          "Employees" or you acquire the use and                  A.1. Employee Theft.
          control of any additional premises:                 (2) If any "employee benefit plan(s)" is
                                                                  insured jointly with any other entity
          (1) You must give us written notice and
              obtain our written consent to extend                under this insurance, you or the Plan
              this insurance to such additional                   Administrator must select a Limit of
              "employees" or "premises". We may                   Insurance for Insuring Agreement A.1.
              condition our consent upon payment                  Employee Theft that is sufficient to
              of an additional premium; but                       provide a limit of Insurance for each
                                                                  Plan that is at least equal to that
          (2) For the first 90 days after the effective
                                                                  required if each Plan were separately
              date of such consolidation, merger or
                                                                  insured.
              purchase or acquisition of assets or
              liabilities, the coverage provided by           (3) With respect to losses sustained or
              this insurance shall apply to such                  "discovered" by any such Plan,
              consolidated or merged entity or such               Insuring Agreement A.1. Employee
              purchased or acquired assets or                     Theft is replaced by the following:
              liabilities,    provided      that     all          We will pay for loss of or damage to
              "occurrences" causing or contributing               "funds" and "other property" resulting
              to a loss involving such consolidation,             directly from fraudulent or dishonest
              merger or purchase or acquisition of                acts committed by an "employee",
              assets or liabilities, must take place              whether identified or not, acting alone
              after the effective date of such                    or in collusion with other persons.
              consolidation, merger or purchase or            (4) If the first Named Insured is an entity
              acquisition of assets or liabilities.               other than a Plan, any payment we
       d. Cooperation                                             make to that Insured for loss
          You must cooperate with us in all matters               sustained by any Plan will be held by
          pertaining to this insurance as stated in its           that Insured for the use and benefit of
          terms and conditions.                                   the Plan(s) sustaining the loss.
       e. Duties in the Event of Loss                         (5) If two or more Plans are insured
                                                                  under this insurance, any payment we
          After you discover a loss or a situation
                                                                  make for loss:
          that may result in loss of or damage to
          "money", "securities" or "other property"               (a) Sustained by two or more Plans;
          you must:                                                   or
          (1) Notify us as soon as possible. If you               (b) of commingled "funds" or "other
              have reason to believe that any loss                    property" of two or more Plans;
              (except for loss covered under                      that arises out of one "occurrence", is
              Insuring Agreements A.1. Employee                   to be shared by each Plan sustaining
              Theft or A.2. Forgery or Alteration)                loss in the proportion that the Limit of
              involves a violation of a law you must              Insurance required for each Plan
              also notify the local law enforcement               bears to the total Limits of Insurance
              authorities.                                        of all plans sustaining loss.
          (2) Submit to examination under oath at             (6) The Deductible Amount applicable to
              our request and give us a signed                    Insuring agreement A.1. Employee
              statement of your answers.


Form PC 00 50 01 09                                                                       Page 5 of 11
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 141 of 310 PageID #: 148

                Theft does not apply to loss sustained                  coverage afforded under this
                by any "employee benefit plan(s)".                      insurance, whether or not such
                                                                        other       insurance    provides
        9. Extended Period To Discover Loss
                                                                        coverage for loss sustained prior
            We will pay for loss that you sustained
                                                                        to its effective date.
            prior to the effective date of cancellation
            of this insurance, which is "discovered" by             (b) No later than 1 year from the date
            you:                                                        of that cancellation with regard to
                                                                        any "employee benefit plans".
            (1) No later than 60 days from the date of
                that cancellation or expiration.                (5) We will not pay more for loss
                However, this extended period to                    sustained by more than one Insured
                "discover" loss terminates immediately              than the amount we would pay if all
                upon the effective date of any other                the loss had been sustained by one
                insurance obtained by you, whether                  Insured.
                from us or another insurer, replacing in   i.   Legal Action Against Us
                whole or in part the coverage afforded          You may not bring any legal action
                under this insurance, whether or not            against us involving loss:
                such other insurance provides
                                                                (1) Unless you have complied with all the
                coverage for loss sustained prior to its
                effective date.                                     terms of this insurance;

            (2) No later than 1 year from the date of           (2) Until 90 days after you have filed
                                                                    proof of loss with us; and
                that cancellation with regard to any
                "employee benefit plans".                       (3) Unless brought within 2 years from
        h. Joint Insured                                            the date you "discovered" the loss.

           (1) If more than one Insured is named in             If any limitation in this Condition is
                                                                prohibited by law, such limitation is
               the Declarations, the first Named
                                                                amended so as to equal the minimum
               Insured will act for itself and for every
                                                                period of limitation provided by such law.
               other Insured for all purposes of this
               insurance. If the first Named Insured            Other Insurance
               ceases to be covered, then the next              If other valid and collectible insurance is
               Named Insured will become the first              available to you for loss covered under
               Named Insured.                                   this insurance, our obligations are limited
            (2) If any Insured or partner, "member" or          as follows:
                officer of that Insured has knowledge           (1) Primary Insurance
                of any information relevant to this
                                                                    When this insurance is written as
                insurance, that knowledge is
                                                                    primary insurance, and:
                considered knowledge of every
                Insured.                                            (a) You have other insurance subject
                                                                        to the same terms and conditions
           (3) An "Employee" of any Insured is                          as this insurance, we will pay our
               considered to be an "Employee" of
                                                                        share of the covered loss. Our
               every Insured.
                                                                        share is the proportion that the
            (4) If this insurance or any of its                         applicable Limit of Insurance
                coverages is cancelled as to any                        shown in the Declarations,
                Insured, loss sustained by that                         Schedules or Endorsements
                Insured is covered only if it is                        bears to the total limit of all
                "discovered" by you:                                    insurance covering the same loss.
                (a) No later than 60 days from the                  (b) You have other insurance
                    date of that cancellation.                          covering the same loss other than
                    However, this extended period to                    that described in Paragraph
                    "discover"    loss     terminates                   (1)(a), we will only pay for the
                    immediately upon the effective                      amount of loss that exceeds:
                    date of any other insurance
                                                                        (i) The Limit of Insurance and
                    obtained by that Insured, whether
                                                                             Deductible Amount of that
                    from us or another insurer,
                                                                             other insurance, whether you
                    replacing in whole or in part the
                                                                             can collect on it or not; or



 Page 6 of 11                                                                      Form PC 00 50 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 142 of 310 PageID #: 149

                   (ii) The Deductible Amount shown                 extended period to "discover"
                        in the Declarations, Schedules              loss, unless the amount of loss
                        or Endorsements;                            exceeds the Limit of Insurance
                   whichever is greater. Our                        and Deductible Amount of that
                   payment for loss is subject to the               prior insurance. In that case, we
                   terms and conditions of this                     will pay for the excess loss
                   insurance.                                       subject to the terms and
                                                                    conditions of this policy.
           (2) Excess Insurance
                                                               (b) However, any payment we make
               (a) When this insurance is written
                                                                   for the excess loss will not be
                   excess over other insurance, we                 greater than the difference
                   will only pay for the amount of                 between the Limit of Insurance
                   loss that exceeds the Limit of
                                                                   and Deductible Amount of that
                   Insurance and Deductible Amount                 prior insurance and the Limit of
                   of that other insurance, whether
                                                                   Insurance shown in the
                   you can collect on it or not. Our
                                                                   Declarations,   Schedules     or
                   payment for loss is subject to the
                                                                   Endorsements.
                   terms and conditions of this
                   insurance.                                       We will not apply the Deductible
                                                                    Amount shown in the Declarations,
               (b) However, if loss covered under
                                                                    Schedules or Endorsements to this
                   this insurance is subject to a
                                                                    excess loss.
                   Deductible, we will reduce the
                   Deductible Amount shown in the           (2) The Other Insurance Condition E.1.k.
                   Declarations,     Schedules    or            does not apply to this Condition.
                   Endorsements, by the sum total of     m. Records
                   all such other insurance plus any        You must keep records of all Covered
                   Deductible Amount applicable to          Property so we can verify the amount of
                   that other insurance.                    any loss.
        k. Ownership of Property; Interests              n. Recoveries
           Covered
                                                            (1) Any recoveries, whether effected
           The property covered under this                      before or after any payment under this
           insurance is limited to property:                    insurance, whether made by us or
           (1) That you own or lease;                           you, shall be applied net of the
           (2) That you hold for others; or                     expense of such recovery:

           (3) For which you are legally liable,               (a) First, to you in satisfaction of your
               except for property inside a premises               covered loss in excess of the
               of a "client" of yours.                             amount paid under this insurance;

           However, this insurance is for your benefit          (b) Second, to us in satisfaction of
           only. It provides no rights or benefits to               amounts paid in settlement of
           any other person or organization. Any                    your claim;
           claim for loss that is covered under this            (c) Third, to you in satisfaction of any
           insurance must be presented by you.                      Deductible Amount; and
        I. Policy Bridge — Discovery Replacing                  (d) Fourth, to you in satisfaction of
            Loss Sustained                                          any loss not covered under this
           (1) If this insurance replaces insurance                 insurance.
               that provided you with an extended           (2) Recoveries do not include any
               period of time after cancellation in             recovery:
               which to discover loss and which did             (a) From     insurance,      suretyship,
               not terminate at the time this                       reinsurance, security or indemnity
               insurance became effective:                          taken for our benefit; or
               (a) We will not pay for any loss that            (b) Of original "securities" after
                   occurred during the Policy Period                duplicates of them have been
                   of that prior insurance which is                 issued.
                   "discovered" by you during the



 Form PC 00 50 01 09                                                                    Page 7 of 11
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 143 of 310 PageID #: 150

        o. Territory                                                    i.   Value of the "Securities"
            This insurance covers acts committed or                          at the close of business
            events occurring within the United States                        on the day the loss was
            of America (including its territories and                        discovered; or
            possessions), Puerto Rico and Canada.                       ii. Limit of Insurance.
        p. Transfer of Your Rights of Recovery                 (c) Loss of or damage to "other
           Against Others to Us                                    property" for the replacement cost
            You must transfer to us all your rights of             of the property without deduction
            recovery against any person or                         for depreciation as of the time of
            organization for any loss you sustained                loss. However, we will not pay
            and for which we have paid or settled.                 more than the least of the
            You must also do everything necessary to               following:
            secure those rights and do nothing after                (I) The Limit of Insurance
            loss to impair them.                                        applicable to the lost or
        q. Valuation - Settlement                                       damaged property;

            (1) Subject to Section B. Limit of                      (ii) The cost to replace the lost or
                Insurance, we will pay for:                              damaged property with other
                                                                         property of comparable
                (a) Loss of "Money" but only up to
                                                                         material and quality and used
                    and including its face value. We
                                                                         for the same purpose; or
                    may, at our option; pay for loss of
                    "Money" issued by any country                   (iii) The amount you actually
                    other than the United States of                       spent that is necessary to
                    America:                                              repair or replace the lost or
                                                                          damaged property.
                    (i) At face value of the "Money"
                        issued by that country; or                  We will not pay on a replacement
                                                                    cost basis for any loss:
                    (ii) In the United States of
                         America dollar equivalent                  (i) Until the lost or damaged
                         determined by the rate of                      property is actually repaired
                         exchange published in The                      or replaced; and
                         Wall Street Journal on the                 (ii) Unless      the    repairs or
                         day the loss was discovered.                    replacement are made as
                (b) Loss of "Securities" but only up to                  soon as reasonably possible
                    and including their value at the                     after the loss or damage.
                    close of business on the day the                If the lost or damaged property is
                    loss was discovered. We may, at                 not repaired or replaced, we will
                    our option:                                     pay on an actual cash value
                    (i) Pay the value of such                       basis.
                        "Securities" or replace them        (2) We may, at our option, pay for loss of,
                        in kind, in which event you             or loss from damage to, property
                        must assign to us all your              other than "Money":
                        rights, title and interest in and       (a) In the "Money" of the country in
                        to those "Securities"; or                   which the loss occurred; or
                        (ii)    Pay the cost of any             (b) In the United States of America
                        Lost Securities Bond required               dollar equivalent of the "Money" of
                        in connection with issuing                  the country in which the loss
                        duplicates of the "Securities".             occurred determined by the rate
                        However, we will be liable                  of exchange published in the Wall
                        only for the payment of so                  Street Journal on the day the loss
                        much of the cost of the bond                was discovered.
                        as would be charged for a
                        bond having a penalty not           (3) Any property that we pay for or
                                                                replace becomes our property.
                        exceeding the lesser of the:




 Page 8 of 11                                                                  Form PC 00 50 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 144 of 310 PageID #: 151

   2. Conditions Applicable to Insuring                     4. Condition Applicable to Insuring
      Agreement A.1. Employee Theft                            Agreement A.4. Outside the Premises —
       a. Termination As To Any Employee                       Theft of Money and Securities

          This Insuring Agreement terminates as to              Special Limit Of Insurance For Specified
          any "employee":                                       Property

          (1) As soon as:                                       We will only pay up to $5,000 for any one
                                                                "occurrence" of loss of or damage to:
              (a) You; or
                                                                (1) Precious metals, precious or semiprecious
              (b) Any of your partners, "members",
                                                                    stones, pearls, furs, or completed or
                  "managers", officers, directors, or
                                                                    partially completed articles made of or
                  trustees not in collusion with the
                                                                    containing such materials that constitute
                  "employee'";
                                                                    the principal value of such articles; or
              learn of "theft" or any other dishonest           (2) Manuscripts, drawings, or records of any
              act committed by the "employee"
                                                                    kind, or the cost of reconstructing them or
              whether before or after becoming
                                                                    reproducing any information contained in
              employed by you.
                                                                    them.
          (2) On the date specified in a notice
                                                            5. Conditions Applicable To Insuring
              mailed to the first Named Insured.               Agreement A.5. Computer Fraud
              That date will be at least 30 days after
              the date of mailing.                              a. Special Limit Of Insurance For
                                                                   Specified Property
              We will mail or deliver our notice to
              the first Named Insured's last mailing                We will only pay up to $5,000 for any one
              address known to us. If notice is                     "occurrence" of loss of or damage to
              mailed, proof of mailing will be                      manuscripts, drawings, or records of any
              sufficient proof of notice.                           kind, or the cost of reconstructing them or
                                                                    reproducing any information contained in
       b. Territory
                                                                    them.
          We will pay for loss caused by any
                                                                b. Territory
          "employee" while temporarily outside the
          territory specified in the Territory                      We will cover loss that you sustain
          Condition E.1.n. for a period of not more                 resulting directly from an "occurrence"
          than 90 days.                                             taking place anywhere in the world.
                                                                    COMMON CRIME CONDITION - Territory
   3. Conditions Applicable to Insuring                             - F.1.o. does not apply to Insuring
      Agreement A.2. Forgery or Alteration:
                                                                    Agreement A.6.
       a. Deductible Amount
                                                         G. Definitions
          The Deductible amount does not apply to
                                                            1. "Banking Premises" means the interior of that
          legal expenses paid under Insuring
                                                               portion of any building occupied by a banking
          Agreement A.2. Forgery or Alteration.
                                                               institution or similar safe depository.
       b. Electronic and Mechanical Signatures
                                                            2. "Client" means any entity for whom you
          We will treat signatures that are produced           perform services under a written agreement.
          or reproduced electronically, mechanically
                                                            3. "Counterfeit money" means an imitation of
          or by other means the same as
                                                               "money" that is intended to deceive and to be
          handwritten signatures.
                                                               taken as genuine.
       c. Proof of Loss
                                                            4. "Custodian" means you, or any of your
          You must include with your proof of loss             partners or "members", or any "employee"
          any instrument involved in that loss, or, if         while having care and custody of property
          that is not possible, an affidavit setting           inside the "premises", excluding any person
          forth the amount and cause of loss.                  while acting as a "watchperson" or janitor.
       d. Territory                                         5. "Discover" or "discovered" means the time
          We will cover loss you sustain anywhere              when you first become aware of facts which
          in the world. The Territory Condition                would cause a reasonable person to assume
          E.1.n. does not apply to Insuring                    that a loss of a type covered by this insurance
          Agreement A.2. Forgery or Alteration.




Form PC 00 50 01 09                                                                             Page 9 of 11
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 145 of 310 PageID #: 152

       has been or will be incurred, regardless of                           handling "funds" or "other property"
       when the act or acts causing or contributing to                       of any "employee benefit plan;
       such loss occurred, even though the exact                     (5) Any natural person who is a former
       amount or details of loss may not then be                         "employee",      director,     partner,
       known.                                                            "member", "manager", representative
       "Discover" or "discovered" also means the                         or trustee retained as a consultant
       time when you first receive notice of an actual                   while performing services for you;
       or potential claim in which it is alleged that                (6) Any natural person who is a guest
       you are liable to a third party under                             student or intern pursuing studies or
       circumstances which, if true, would constitute                    duties, excluding, however, any such
       a loss under this insurance.                                      person while having care and custody
   6. "Employee":                                                        of property outside the "premises".
       a. "Employee" means:                                          (7) Any "employee" of an entity merged
           (1) Any natural person:                                       or consolidated with you prior to the
                                                                         effective date of this insurance; or
                (a) While in your service and for the
                    first 30 days immediately after                  (8) Any of your "managers", directors or
                    termination of service, unless                       trustees while:
                    such termination is due to "theft"                   (a) Performing acts within the scope
                    or any other dishonest act                               of the usual duties of an
                    committed by the "employee";                             "employee"; or
                (b) Who you compensate directly by                       (b) Acting as a member of any
                    salary, wages or commissions;                            committee duly elected or
                    and                                                      appointed by resolution of your
                                                                             board of directors or board of
                (c) Who you have the right to direct
                                                                             trustees to perform specific, as
                    and control while performing
                                                                             distinguished      from    general,
                    services for you;
                                                                             directorial acts on your behalf.
           (2) Any natural person who is furnished
                                                                b. "Employee" does not mean any agent,
               temporarily to you:
                                                                    broker, factor, commission merchant,
                (a) To substitute for a permanent                   consignee, independent contractor or
                    "employee" as defined in                        representative of the same general
                    Paragraph (1) above, who is on                  character not specified in Paragraph 5.a.
                    leave; or
                                                           7.   "Employee benefit plan(s)" means any welfare
                (b) To meet seasonal or short-term              or pension benefit plan shown in the
                    workload conditions;                        Declarations, Schedules or endorsements,
                while that person is subject to your            that you sponsor and which is subject to the
                direction and control and performing            Employee Retirement Income Security Act of
                services for you, excluding, however,           1974 (ERISA) and any amendments thereto.
                any such person while having care
                                                           8.   "Forgery" means the signing of the name of
                and custody of property outside the
                                                                another person or organization with intent to
                "premises";
                                                                deceive; it does not mean a signature which
           (3 ) Any natural person who is leased to             consists in whole or in part of one's own name
                you under a written agreement                   signed with or without authority, in any
                between you and a labor leasing firm,           capacity, for any purpose.
                to perform duties related to the
                                                           9.   "Fraudulent instruction" means:
                conduct of your business, but does
                not mean a temporary employee as                a.   An electronic, telegraphic, cable, teletype,
                defined in Paragraph (2) above;                      telefacsimile or telephone instruction
                                                                     which purports to have been transmitted
           (4) Any Natural person who is:
                                                                     by you, but which was in fact fraudulently
                (a) A trustee, officer, employee,                    transmitted by you, but which was in fact
                    administrator or manager who is                  fraudulently transmitted by someone else
                    an independent contractor, of any                without your knowledge or consent;
                    "employee benefit plan; and
                                                                b. A written instruction (other than those
                (b) A director or trustee of yours while           described in Insuring Agreement A.2.
                    that person is engaged in


Page 10 of 11                                                                           Form PC 00 50 01 09
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 146 of 310 PageID #: 153

             Forgery or Alteration) issued by you,                  c.   Under All Other Insuring Agreements:
             which was forged or altered by someone                      (1) An individual act or event;
             other than you without your knowledge or
             consent, or which purports to have been                     (2) The combined total of all separate acts
                                                                              or events whether or not related; or
             issued by you, but was in fact fraudulently
             issued without your knowledge or                            (3) A series of acts or events whether or
             consent; or                                                     not related;
        c.   An electronic, telegraphic, cable, teletype,                committed by a person acting alone or in
             telefacsimile or written instruction initially              collusion with other persons, or not
             received by you which purports to have                      committed by any person, during the
             been transmitted by an "employee" but                       policy Period shown in the Declarations,
             which was in fact fraudulently transmitted                  before such Policy Period or both.
             by someone else without your or the                16. "Other property" means any tangible property
             "employee's" knowledge or consent.                     other than "money" and "securities" that has
    10. "Funds" means "money" and "securities".                     intrinsic value. "Other property" does not
    11. "Manager" means a person serving in a                       include computer programs, electronic data or
        directorial capacity for a limited liability company.       any property excluded under this insurance.

    12. "Member" means an owner of a limited liability          17. "Premises" means the interior of that portion
        company represented by its membership                       of any building you occupy in conducting your
        interest, who also may serve as a "manager".                business.

    13. "Messenger" means you, or a relative of                 18. "Securities"    means    negotiable     and
                                                                    nonnegotiable instruments or contracts
        yours, or any partners or "members", or any
                                                                    representing either "money" or property and
        "employee" while having care custody of
                                                                    includes:
        property outside the "premises".
    14. "Money" means:                                              a. Tokens, tickets, revenue and other
                                                                       stamps (whether represented by actual
        a. Currency, coins and bank notes in current                   stamps or unused value in a meter) in
           use and having a face value; and                            current use; and
        b. Travelers checks, registered checks and                  b. Evidences of debt issued in connection
           money orders held for sale to the public.                   with credit or charge cards, which cards
    15. "Occurrence" means:                                            are not issued by you;
        a.   Under Insuring Agreement A.1. Money                    but does not include "money".
             and Securities:                                    19. "Theft" means the unlawful taking of "money",
             (1) An individual act;                                 "securities', or "other property" to the
             (2) The combined total of all separate                 deprivation of the Insured.
                 acts whether or not related; or                20. "Transfer Account" means an account
             (3) A series of acts whether or not                    maintained by you at a financial institution
                 related;                                           from which you can initiate the transfer,
                                                                    payment or delivery of "funds":
             committed by an "employee" acting alone
             or in collusion with other persons, during             a. By means of electronic, telegraphic,
             the Policy Period shown in the                             cable, teletype, telefacsimile or telephone
             declarations, before such Policy Period or                 instructions      communicated       directly
             both.                                                      through an electronic funds transfer
                                                                        system; or
        b. Under Insuring Agreement A.2. Forgery
                                                                    b. By means of written instructions (other
           or Alteration:
                                                                        than those described in Insuring
             (1) An individual act;                                     Agreement A.2. Forgery or Alteration)
             (2) The combined total of all separate acts                establishing the conditions under which
                  whether or not related; or                            such transfers are to be initiated by such
             (3) A series of acts whether or not related;               financial institution through an electronic
             committed by a person acting alone or in                   funds transfer system.
             collusion with other persons, involving one        21. "Watchperson" means any person you retain
             or more instruments, during the Policy                 specifically to have care and custody of
             Period shown in the Declarations, before               property inside the "premises" and who has
             such Policy Period or both.                            no other duties.


 Form PC 00 50 01 09                                                                                Page 11 of 11
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 147 of 310 PageID #: 154

                                                                                               PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             MICHIGAN CHANGES - CANCELLATION AND
                         NONRENEWAL

 This endorsement modifies insurance provided under the following:

       PROPERTY CHOICE COVERAGE PART


 A. Paragraphs 1., 2., 3. and 5. of the Cancellation             5.   If this policy is canceled, we will send the first
    Common Policy Condition are replaced by the                       Named Insured any pro rata premium refund
    following:                                                        due. The minimum earned premium shall not
    1. The first Named Insured shown in the                           be less than the pro rata premium for the
       Declarations may cancel this policy by mailing                 expired time or $25.00, whichever is greater.
       or delivering to us or our authorized agent                    The cancellation will be effective even if we
       advance notice of cancellation.                                have not made or offered a refund.
    2. We may cancel this policy by mailing or              B. NONRENEWAL
       delivering to the first Named Insured, with               The following is added and supersedes any other
       postage fully prepaid, written notice of                  provisions to the contrary:
       cancellation at least:                                    If we decide not to renew this policy, we will mail
        a. 10 days before the effective date of                  or deliver to the first Named Insured's last mailing
           cancellation if we cancel for nonpayment              address known to us or our authorized agent,
           of premium; or                                        written notice of the nonrenewal not less than 30
        b. 30 days before the effective date of                  days before the expiration date.
           cancellation if we cancel for any other               If notice is mailed, proof of mailing shall be
           reason.                                               sufficient proof of notice.
    3. We will mail or deliver our notice to the first
       Named Insured's last mailing address known
       to us or our authorized agent.




 Form PC 30 21 01 08                                                                                     Page 1 of 1

                                               © 2007, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc., with its permission)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 148 of 310 PageID #: 155

                                                                                             PROPERTY CHOICE




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     MICHIGAN CHANGES

 This endorsement modifies insurance provided under the following:

       PROPERTY CHOICE COVERAGE PART

 A. The following provision is added to the CLAIM                2. Paragraphs relating to DUTIES IN THE
    SETTLEMENT          Condition     and      the                  EVENT OF LOSS, and DUTIES IN THE
    MORTGAGEHOLDERS AND LENDER LOSS                                 EVENT OF ACCIDENT, CLAIM OR SUIT are
    PAYEES Condition:                                               replaced by the following:
    If a municipality has elected to apply the                      If a claim is made or "suit" is brought against
    provisions of 1998 Michigan Public Act 217, a part              you, you must see to it that we receive prompt
    of our payment for fire, explosion, vandalism,                  notice of the claim or "suit".
    windstorm or hail, or riot or civil commotion loss or            The following is required under Innkeepers
    damage to your covered real property in that                     Coverage only:
    municipality will be withheld if the loss or damage              a. Send us immediately, copies of any
    is subject to the provisions of the Act. The                        demands, notices, summonses or legal
    withheld amount will be paid either to:                             papers received in connection with the
    1. The municipality;                                                claim or "suit";
    2. You and the mortgageholder, if any; or                        b. Authorize us to obtain records and other
    3. With your consent, the licensed contractor                       information; and
       hired by you to perform repair, replacement,                  c. Cooperate with us in the defense,
       or removal services on the lost or damaged                       investigation or settlement of the claim or
       real property;                                                   "suit";
    according to the provisions of Public Act 217. We            3. Notice given by or on behalf of the insured to
    will notify you, any mortgageholder, and the                     our authorized agent, with particulars
    municipality of any loss subject to the provisions               sufficient to identify the insured, shall be
    of Public Act 217.                                               considered notice to us.
 B. The following applies to insurance provided under            4. Failure to:
    the Innkeepers Coverage Form, the                                a. Give us prompt notice of an accident,
    Mortgageholders Errors and Omissions Coverage                       claim or "suit"; or
    Form and the Legal Liability - Building Coverage
    Form:                                                            b. Immediately send us copies of demands,
                                                                        notices, summonses or legal papers
     1. The paragraphs relating to prejudgment                          received in connection with a claim or
        interest in the       SUPPLEMENTARY                             "suit";
        PAYMENTS provisions are replaced by the
        following:                                                   shall not invalidate a claim made by you if it
                                                                     shall be shown that it was not reasonably
        Prejudgment interest awarded against the
        insured on that part of the judgment we pay.




 Form PC 31 21 07 04                                                                                      Page 1 of 2

                                               © 2004, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 149 of 310 PageID #: 156



        possible to give us prompt notice or to
        immediately send us copies, and that you
        gave us notice and sent us copies as soon as
        was reasonably possible.
 C. The following is added to the LEGAL ACTION
    AGAINST US Condition:
    The time for commencing an action against us is
    tolled from the time you notify us of the loss or
    damage until we formally deny liability for the
    claim.
D. The Appraisal Condition is replaced by the
   following:
    Appraisal
    If we and you disagree on the amount of loss,
    either may make written demand for an appraisal
    of the loss. In this event, each party will select a
    competent and independent appraiser. The two
    appraisers will select a competent and impartial
    umpire. If they cannot agree, either may request
    that selection be made by a judge of a court
    having jurisdiction. The appraisers will state
    separately the amount of loss. If they fail to agree,
    they will submit their differences to the umpire. A
    decision agreed to by any two will be binding.
    Each party will:
    a. Pay its chosen appraiser; and
    b. Bear the other expenses of the appraisal and
       umpire equally.
    If there is an appraisal, we will still retain our right
    to deny the claim on the grounds that it is not
    covered under this policy.




 Page 2 of 2                                                      Form PC 31 21 07 04
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 150 of 310 PageID #: 157

                                                                                           PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          PROTECTIVE SYSTEMS - FIRE

This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART


1. Condition                                                         (1) Connected to a central station; or
   As a condition of this insurance, you are                         (2) Reporting to a public or private fire
   required to maintain the protective systems                           alarm station.
   stated for the "Scheduled Premises" as stated in            c. Security Service is a system having
   the Property Choice - Schedule of Premises and                 recording system or watch clock, making
   Coverages.                                                     hourly rounds covering the entire building,
   If any change in the system is made, report the                when the premises are not in actual
   change to us immediately.                                      operation.
   The following descriptions 1.a. through 1.d.                d. Service Contract is a contract with a
   apply to the protective systems referenced in the              privately owned fire department providing
   Property Choice - Schedule of Premises and                     fire protection service to the "Scheduled
   Coverages.                                                     Premises".
   a. Automatic Fire Extinguishing System                  2. Exclusion
       means:                                                  We will not pay for loss or damage caused by or
       (1) Any automatic fire protective or                    resulting from fire, if, prior to the fire, you:
           extinguishing system, including connected:          a. Knew of any suspension or impairment of
           (a) Sprinklers and discharge nozzles;                  any protective system so described in the
           (b) Ducts, pipes, valves and fittings;                 Property Choice - Schedule of Premises and
                                                                  Coverages and failed to notify us of that fact;
           (c) Tanks, their component parts and
                                                                  or
               supports; and
                                                               b. Failed to maintain any protective safeguard
           (d) Pumps and private fire protective
                                                                  so described in the Property Choice -
               mains.
                                                                  Schedule of Premises and Coverages, and
       (2) Non-automatic fire protective systems,                 over which you had control, in complete
           hydrants, standpipes and outlets, all                  working order.
           when supplied from an automatic fire
                                                               If part of an Automatic Sprinkler System is shut
           protective system.
                                                               off due to breakage, leakage, freezing conditions
       Including any related supervisory services.             or opening of sprinkler heads, notification to us
   b. Automatic Fire Alarm is a system                         will not be necessary if you can restore full
      protecting the entire building, that is:                 protection within 48 hours.




Form PC 40 01 01 09                                                                                Page 1 of 1
                                              © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 151 of 310 PageID #: 158




                          DATA BREACH COVERAGE FORM

THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE. PLEASE READ ALL PROVISIONS
CAREFULLY, AND CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS.

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.
Throughout this coverage part the words "you" and "your" refer to the Named Insured shown in the Declarations and
any other person or organization qualifying as a Named Insured under this Coverage Part. The words "we", "us" and
"our" refer to the stock insurance company member of The Hartford providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to the DEFINITIONS Sections.


                                 PART I - DATA BREACH EXPENSES

UNDER PART ONE OF THIS COVERAGE PART, COVERAGE ONLY APPLIES WHEN A DATA BREACH OCCURS ON OR
AFTER THE RETROACTIVE DATE AND BEFORE THE END OF THE POLICY PERIOD, AND THE DATA BREACH IS FIRST
DISCOVERED DURING THE POLICY PERIOD AND REPORTED TO US WITHIN 30 DAYS OF THAT DISCOVERY. DATA
BREACH EXPENSES WITHIN THE DEDUCTIBLE AMOUNT MUST BE PAID BY YOU AND DO NOT REDUCE THE LIMITS
OF INSURANCE. COVERED DATA BREACH EXPENSES ABOVE THE DEDUCTIBLE ARE PAYABLE UNDER PART ONE
OF THIS COVERAGE PART AND REDUCE THE LIMITS OF INSURANCE.

SECTION A - COVERAGES                                                   (2) The "data breach" occurs on or after the
DATA BREACH EXPENSES                                                        "retroactive date" and before the end of the
                                                                            "policy period";
1. Insuring Agreement
    a. We will pay for "data breach expenses" that you                  (3) The insured first becomes aware of the
       incur as a result of a "data breach" of                              "data breach" during the "policy period";
       "personally identifiable information" to which this              (4) At the time you applied for this insurance
       insurance applies. The amount we pay for "data                       you had no knowledge of the "data breach";
       breach expenses" is subject to a deductible and                      and
       limited as described in Section C — Limits Of                    (5) The "data breach" is reported to us as soon
       Insurance And Deductible.                                            as practicable, but in no event later than
        No other obligation or liability to pay sums or                     thirty (30) days after it is first discovered by
        perform acts or services is covered.                                the insured.
    b. This insurance applies to "data breach                  2. Exclusions
       expenses" only if:
                                                                    Additional exclusions applicable to this coverage are
        (1) The "data breach" involves "personally                  located in Section A — Exclusions, under Part III —
            identifiable information" that is:                      Terms And Conditions Common To Parts I and II.
            (a) Held by you or on your behalf in the                The exclusions that follow only apply to Part I.
                United States of America (including its             This insurance does not apply to:
                territories and possessions), Puerto
                                                                    a. "Data breach expenses" incurred in connection
                Rico or Canada; or
                                                                       with any criminal investigations or proceedings.
            (b) Stored in a laptop, notebook, netbook,
                smartphone, tablet or other similar                 b. Any costs or losses incurred by a person whose
                electronic data storage device when such               "personally identifiable information" was the
                device is taken outside of the territory               subject of a "data breach", except as provided
                described in subparagraph (a) above by                 under the definition of "data breach expenses".
                you or an employee on a business trip of
                ten (10) or fewer days duration;


Form HC 00 06 12 12                                                                                           Page 1 of 10
                                                 © 2012, The Hartford
                 (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 152 of 310 PageID #: 159
                                                                            DATA BREACH COVERAGE FORM

   c.   "Data breach expenses" arising out of             2. Deductible
        information that is stored or processed outside      a. We will not pay for "data breach expenses" as
        of the United States of America (including its          a result of any one "data breach" until the
        territories and possessions), Puerto Rico or            amount of the "data breach expenses"
        Canada and whose security is compromised in             exceeds the Deductible amount shown in the
        that jurisdiction                                       Data Breach Coverage Declarations,
        This exclusion does not apply to information            regardless of the number of persons impacted
        stored in a laptop, notebook, netbook,                  by any such "data breach". Subject to any
        smartphone, tablet or other similar electronic          applicable limits or sublimits described in
        data storage device when such device is taken           Paragraph 1. above, we will then pay the
        outside of the territory described above by you         amount of "data breach expenses" in excess
        or an employee on a business trip of ten (10)           of the Deductible, up to the applicable Limit of
        or fewer days duration.                                 Insurance.
SECTION B — WHO IS AN INSURED                                b. The terms of this insurance, including those
The Who Is An Insured provisions applicable to this             with respect your duties in the event of a "data
coverage are located in Section B — Who Is An                   breach", apply irrespective of the application of
Insured, under Part III — Terms And Conditions                  the deductible amount.
Common To Parts I and II.                                 SECTION D — CONDITIONS
SECTION C — LIMITS OF INSURANCE AND                       Additional conditions applicable to this coverage are
DEDUCTIBLE                                                located in Section C — Conditions, under Part III —
1. Limits Of Insurance                                    Terms And Conditions Common To Parts I and II. The
                                                          conditions that follow only apply to Part I.
   a. The Data Breach Expenses Limit shown in the
      Data Breach Coverage Declarations is the            1. Duties In The Event Of A Data Breach
      most we will pay for the sum of all "data               a.   You must report any "data breach" to us within
      breach expenses", regardless of the number                   thirty (30) days of your discovery of the "data
      of:                                                          breach", and you must:
        (1) Insureds;                                              (1) Immediately record the specifics of the
        (2) "Data breaches" that occur on or after the                 "data breach", and the date discovered;
            "retroactive date" and before the end of               (2) Cooperate with us in the investigation of
            the "policy period"; or                                    the "data breach";
        (3) Persons impacted by "data breaches".                   (3) Assist us, upon our request, in the
   b. Subject to Paragraph a. above, sublimits apply                   enforcement of any right against any
      for the following "data breach expenses":                        person or organization which may have
                                                                       accessed, lost, stolen or disclosed the
        (1) The most we will pay for "good faith
                                                                       information or data giving rise to a "data
            advertising services" arising out of any
                                                                       breach"; and
            one "data breach" is the Good Faith
            Advertising Services Limit shown in the                (4) Comply with any other conditions
            Data Breach Coverage Declarations.                         described in the Duties In The Event Of A
                                                                       Data Breach condition in Part III.
        (2) The most we will pay for "legal and
            forensic services" arising out of any one         b. You have up to one year from the date of the
            "data breach" is the Legal and Forensic              discovery of a "data breach" to initiate the
            Services Limit shown in the Data Breach              services provided to you by the provider(s)
            Coverage Declarations.                               described in Paragraph 2. below.

   The Limits of Insurance described in this Section      2. Approved Third-Party Providers
   apply separately to each "policy period". If the           "Data breach expenses" will only be paid if
   "policy period" is extended after issuance for an          provided by our designated third-party provider(s)
   additional period, such additional period will be          or by a third-party provider that is approved by us
   deemed part of the "policy period" for determining         prior to the start of any services. You will have a
   the Limits of Insurance.                                   direct relationship with the provider and all
                                                              services providers work for you.
                                                              We are not liable for any act or omission by any
                                                              third-party provider of services.



Page 2 of 10                                                                                Form HC 00 06 12 12
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 153 of 310 PageID #: 160
 DATA BREACH COVERAGE FORM

 SECTION E — DEFINITIONS                                      d. "Good faith advertising services"; and
 Additional definitions applicable to this coverage are       e. "Legal and forensic services".
 located in Section D — Conditions, under Part III —      2. "Good faith advertising services" means the costs
 Terms And Conditions Common To Parts I and II. The          you incur for advertising or any other radio,
 definitions that follow only apply to Part I.               television, Internet, or print media responses that
 1.   "Data breach expenses" include reasonable:             are reasonable and necessary to mitigate any
      a. Expenses incurred to notify a person whose          negative publicity and restore your image in the
         "personally identifiable information" was the       public's eye in the wake of a "data breach".
         subject of a "data breach". This includes        3. "Legal and forensic services" mean costs you
         overtime wages and other costs of your              incur after a "data breach" to:
         employees above and beyond their normal              a. Obtain the opinion of legal counsel as to the
         compensation, the costs of other persons or             specific form, content and method of
         organizations you hire to assist you with the           notification and costs associated with verifying
         notification process, and the development,              that you are in compliance with any applicable
         preparation, production and distribution costs          statutes or regulations; and
         of printed matter used in the notification
                                                              b. Obtain information technology services or
         process. Printed matter includes matter in an
                                                                 other services to determine the nature and
         electronic document format intended to be
                                                                 extent of the "data breach" and what type and
         capable of being printed.
                                                                 whose "personally identifiable information"
      b. Fees and costs you incur due to the use of              may have been accessed or compromised.
         professional crisis management, law, public             This includes the investigation of computer
         relations, media relations or similar firms in          hacking incidents, database fraud or a
         order to mitigate any negative publicity and            determination of whether the "data breach"
         restore your image in the public's eye in the           resulted in any lost or stolen property.
         wake of a "data breach".
      c. Monitoring service expenses that are
         reasonable and necessary to provide victims
         with credit, fraud, public records or other
         monitoring alerts for up to one year from the
         date the victim enrolls in such services, if
         determined to be warranted by us or the
         service provider.




 Form HC 00 06 12 12                                                                                Page 3 of 10
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 154 of 310 PageID #: 161
                                                                              DATA BREACH COVERAGE FORM

                      PART II - DATA BREACH DEFENSE AND LIABILITY

 PART TWO OF THIS COVERAGE PART APPLIES ONLY IF A LIMIT IS SHOWN FOR DATA BREACH —
 DEFENSE AND LIABILITY IN THE DATA BREACH COVERAGE DECLARATIONS. IF NO LIMIT IS SHOWN,
 ONLY PARTS I AND III OF THIS COVERAGE PART APPLY.


 UNDER PART TWO OF THIS COVERAGE PART, COVERAGE ONLY APPLIES TO DATA BREACH CLAIMS
 WHEN THE DATA BREACH OCCURS ON OR AFTER THE RETROACTIVE DATE AND BEFORE THE END OF
 THE POLICY PERIOD. DATA BREACH CLAIMS MUST BE FIRST MADE DURING THE POLICY PERIOD AND
 REPORTED TO US WITHIN 30 DAYS OF YOUR FIRST NOTICE OF THE CLAIM, AND IN NO EVENT LATER
 THAN 30 DAYS AFTER THE END OF THE POLICY PERIOD. THE LIMITS OF INSURANCE WILL BE REDUCED
 OR EXHAUSTED BY PAYMENT OF ANY COMBINATION OF LOSS OR SUPPLEMENTARY PAYMENTS. WHEN
 WE HAVE PAID OUR LIMITS OF INSURANCE, OUR RIGHT AND DUTY TO DEFEND ANY INSURED AGAINST A
 SUIT ENDS.
 SECTION A - COVERAGES                                               (3) A "data breach claim" is first made against
 DATA BREACH DEFENSE AND LIABILITY                                       any insured, in accordance with
                                                                         Paragraph (4) below, during the "policy
 1. Insuring Agreement
                                                                         period" or any Extended Reporting Period
    a.   We will pay, on behalf of the insured, for "loss"               we provide under Section E — Extended
         resulting from a "data breach claim" to which                   Reporting Periods; and
         this insurance applies. We will have the right              (4) As a condition precedent to coverage, you
         and duty to defend the insured against any                      provide us with notice of any "data breach
         "suit" that results from a "data breach claim".                 claim" as soon as practicable, but no later
         However, we will have no duty to defend the                     than thirty (30) days from the day any such
         insured against any "suit" resulting from any                   "data breach claim" is received, and in no
         "data breach claim" to which this insurance                     event later than thirty (30) days after the
         does not apply. We may, at our discretion,                      end of the "policy period".
         investigate any "data breach" and settle any
                                                                c.   All "data breach claims" arising out of the
         "data breach claim" or "suit" that may result.
                                                                     same "data breach" shall be considered as
         But:
                                                                     one "data breach claim", and shall be deemed
         (1) The amount we pay for "loss" and                        to have been first made on the earliest date
             Supplementary Payments is limited as                    that notice of the "data breach" was provided:
             described in Section C — Limits Of
                                                                     (1) To us pursuant to Paragraph b.(4) above
             Insurance; and
                                                                         and the Duties In The Event Of A Data
         (2) Our right and duty to defend ends when                      Breach conditions; or
             we have used up the applicable limit of
                                                                     (2) Pursuant to any other insurance policy.
             insurance in the payment of "loss" and
             Supplementary Payments.                            d. All "data breach(es)" arising out of or resulting
                                                                   from the same or related, or series of related,
         No other obligation or liability to pay sums or           facts, circumstances, situations, transactions
         perform acts or services is covered unless                or events shall be considered to be a single
         explicitly provided for under Supplementary               "data breach", regardless of the number of:
         Payments.
                                                                     (1) Persons whose "personally identifiable
    b.   This insurance applies to "loss" only if:                       information" is accessed or compromised;
         (1) The "data breach claim" arises out of a                 (2) Claimants who file "data breach claims"; or
             "data breach" that takes place in the                   (3) Parties that obtained access to the
             "coverage territory";                                       "personally identifiable information".
         (2) The "data breach" occurs on or after the        2. Exclusions
             "retroactive date" and before the end of
                                                                Additional exclusions applicable to this coverage
             the "policy period";
                                                                are located in Section A — Exclusions, under Part III
                                                                — Terms And Conditions Common To Parts I and II.
                                                                The exclusions that follow only apply to Part II.
                                                                This insurance does not apply to "loss":



Page 4 of 10                                                                                  Form HC 00 06 12 12
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 155 of 310 PageID #: 162
 DATA BREACH COVERAGE FORM

    a. Arising out of bodily injury, sickness or disease               (1) Whether the injury-causing event described
       sustained by a person, including death                              in Paragraphs (a), (b) or (c) above occurs
       resulting from any of these at any time. This                       before employment, during employment or
       exclusion does not apply to claims alleging                         after employment of that person;
       mental injury, mental tension, mental anguish                   (2) Whether the insured may be liable as an
       or emotional distress as a result of a covered                      employer or in any other capacity; and
       "data breach claim".
                                                                       (3) To any obligation to share damages with
    b. Arising out of "property damage" or "personal                       or repay someone else who must pay
       and advertising injury".                                            damages because of the injury.
    c. In connection with any "suit" seeking only non-            h. Arising out of any intentional or knowing
         monetary damages.                                           violation of the insured's privacy policy.
    d. Arising out of any shortcoming in a computer               i.   Arising out of the rendering of or failure to render
       system that you knew about prior to the                         any professional services for others, including
       inception date of the policy but failed to                      without limitation, services performed by the
       correct. This includes any failure to maintain or               insured for or on behalf of a customer or client.
       upgrade computer system hardware or
                                                                       Arising out of any breach of any express,
       software for known flaws or deficiencies.
                                                                       implied, actual or constructive contract,
    e.   Arising out of any action or omission that                    warranty, guarantee or promise, including
         violates or is alleged to violate:                            liability of others assumed by you under any
         (1) The Telephone Consumer Protection Act                     contract or agreement or breach of contract.
             (TCPA), including any amendment of or                     This exclusion does not apply to liability for
             addition to such law;                                     damages that the insured would have in the
         (2) The CAN-SPAM Act of 2003, including any                   absence of any such contract or agreement.
             amendment of or addition to such law; or             k.   Arising out of a "data breach" involving
         (3) Any federal, state or local statute, ordinance            information that is stored or processed by you
             or regulation, other than the TCPA or CAN-                or a vendor outside of the United States of
             SPAM Act of 2003 and their amendments                     America (including its territories and
             and additions, that addresses, prohibits, or              possessions), Puerto Rico or Canada.
             limits the printing, dissemination, disposal,             This exclusion does not apply to information
             collecting, recording, sending, transmitting,             stored in a laptop, notebook, netbook,
             communicating or distribution of material or              smartphone, tablet or other similar electronic
             information.                                              data storage device when such device is taken
    f.   Arising out of any discrimination of any kind,                outside of the territory described above by you
         including but not limited to race, creed,                     or an employee on a business trip of ten (10)
         religion, age, handicap, sex, marital status or               or fewer days duration.
         financial condition.                                  3. Supplementary Payments
    g. In connection with any injury or damage                    We will pay, with respect to any "data breach
         alleged by:                                              claim" we investigate or settle, or any "suit" against
         (1) A person arising out of any:                         an insured we defend:
             (a) Refusal to employ that person;                   a. All expenses we incur.
             (b) Termination    of       that     person's        b. The cost of appeal bonds or bonds to release
                 employment; or                                      attachments, but only for bond amounts within
                                                                     the applicable limit of insurance. We do not
             (c) Employment-related practices, policies,
                                                                     have to furnish these bonds.
                 acts or omissions, such as coercion,
                 demotion, evaluation, reassignment,              c. All reasonable expenses incurred by the
                 discipline, defamation, harassment,                 insured at our request to assist us in the
                 humiliation, discrimination or malicious            investigation or defense of the "data breach
                 prosecution directed at that person; or             claim" or "suit", including actual loss of
                                                                     earnings up to $500 a day because of time off
         (2) The spouse, child, parent, brother or sister of
                                                                     from work.
             that person as a consequence of injury to
             that person at whom any of the employment-           d. All court costs taxed against the insured in the
             related practices described in Paragraphs               "suit". However, these payments do not
             (a), (b), or (c) above is directed.                     include attorneys' fees or attorneys' expenses
                                                                     taxed against the insured.
         This exclusion applies:


 Form HC 00 06 12 12                                                                                        Page 5 of 10
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 156 of 310 PageID #: 163
                                                                                  DATA BREACH COVERAGE FORM

     e.   Prejudgment interest awarded against the                b. You must cooperate with us in the
          insured on that part of the judgment we pay. If            investigation, settlement or defense of the
          we make an offer to pay the applicable limit of            "data breach claim", and assist us, upon our
          insurance, we will not pay any prejudgment                 request, in the enforcement of any right of
          interest based on that period of time after the              recovery regarding any payment of "loss"
          offer.                                                       under this Coverage Part. You shall execute
     f.   All interest on the full amount of any judgment              any and all papers required, and do everything
          that accrues after entry of the judgment and                 necessary to secure and preserve such rights,
          before we have paid, offered to pay, or                      including the execution of any documents
          deposited in court the part of the judgment that             needed to enable us to bring suit in your
          is within the applicable limit of insurance.                 name. You shall do nothing to prejudice our
                                                                       position or any potential or actual rights of
     These payments will reduce the limits of
                                                                       recovery.
     insurance.
                                                             2.   Refusal To Settle
SECTION B — WHO IS AN INSURED
                                                                  If you refuse to consent to a settlement or
The Who Is An Insured provisions applicable to this
                                                                  compromise recommended by us and elect to
coverage are located in Section B — Who Is An
                                                                  contest the "data breach claim", our liability shall
Insured, under Part III — Terms And Conditions
                                                                  not exceed the amount for which we would have
Common To Parts I and II.
                                                                  been liable for "loss" if the "data breach claim" had
SECTION C — LIMITS OF INSURANCE                                   been so settled when and as so recommended,
The Data Breach Defense and Liability Limit shown in              and we shall have the right to withdraw from the
the Data Breach Coverage Declarations is the most we              further defense of the "data breach claim" by
will pay for the sum of all "loss" resulting from "data           tendering control of the defense of it to you.
breach claims" and all Supplementary Payments,               3.   Separation Of Insureds
regardless of the number of:
                                                                  Except with respect to the Limits of Insurance, and
1.   Insureds;                                                    any rights or duties specifically assigned in this
2.   "Data breaches" that occur on or after the                   Coverage Part to the first Named Insured, this
     "retroactive date" and before the end of the "policy         insurance applies:
     period"; or                                                  a.   As if each Named Insured were the only
3. Persons impacted by "data breaches".                                Named Insured; and
The Limits of Insurance described in this Section apply           b. Separately to each insured against whom a
separately to each "policy period". If the "policy period"           "data breach claim" is made or a "suit" is
is extended after issuance for an additional period,                   brought.
such additional period will be deemed part of the            SECTION E — EXTENDED REPORTING PERIODS
"policy period" for determining the Limits of Insurance.
                                                             1. Basic Extended Reporting Period
SECTION D — CONDITIONS
                                                                  We will automatically provide a Basic Extended
Additional conditions applicable to this coverage are             Reporting Period if this Coverage Part is:
located in Section C — Conditions, under Part III —
                                                                  a.   Cancelled or not renewed; or
Terms And Conditions Common To Parts I and II. The
conditions that follow only apply to Part II.                     b. Renewed or replaced by us with insurance
                                                                       that:
1.   Duties In The Event Of A Data Breach
                                                                       (1) Has a "retroactive date" later than the date
     a.   If, during the "policy period", you become
                                                                           shown in the Data Breach Coverage
          aware of any "data breach" that may lead to a
                                                                           Declarations; or
          "data breach claim", and, if written notice of
          such "data breach" is provided to us during the              (2) Does not apply on a claims-made basis.
          "policy period", then any "data breach claims"          The Basic Extended Reporting Period begins with
          arising out of that "data breach" shall be              the end of the "policy period" and lasts for thirty
          deemed to be a "data breach claim" first made           (30) days. The Basic Extended Reporting Period is
          during the "policy period", on the date when            provided at no charge.
          we receive such notice, provided that the               Under this provision, you have thirty (30) days
          notice to us contains all of the information            after the end of the "policy period" to report to us in
          described in the Duties In The Event Of A               writing "data breach claims" first made against any
          Data Breach condition in Part III.                      of you during the "policy period".



Page 6 of 10                                                                                     Form HC 00 06 12 12
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 157 of 310 PageID #: 164
 DATA BREACH COVERAGE FORM

 2. Supplemental Extended Reporting Period                   3.   "Loss" means civil awards, settlements and
    A Supplemental Extended Reporting Period is                   judgments (including any award) that you are
    available, but only by endorsement and for an                 legally obligated to pay as a result of a "data
    extra premium charge. This supplemental period, if            breach claim". "Loss" does not include fines,
    purchased, will run concurrently with the automatic           penalties or punitive damages, the cost of non-
    Basic Extended Reporting Period set forth in                  monetary relief or any amounts for matters
    Paragraph 1. above.                                           deemed uninsurable pursuant to applicable law.
    You must give us a written request for the               4.   "Personal and advertising injury" means injury
    endorsement within thirty (30) days after the end of          arising out of one or more of the following
    this "policy period". The Supplemental Extended               offenses:
    Reporting Period will not go into effect unless you           a. False arrest, detention or imprisonment;
    pay the additional premium promptly when due.                 b. Malicious prosecution;
    We will determine the additional premium in                   c. The wrongful eviction from, wrongful entry into,
    accordance with our rules and rates.                             or invasion of the right of private occupancy of
 3. Extended Reporting Periods:                                      a room, dwelling or premises that a person or
    a. Do not reinstate or increase the Limits of                    organization occupies;
       Insurance;                                                 d. Disparagement, libel or slander;
    b. Do not extend the "policy period" or change                e. Publication, in any manner, of material that
       the scope of coverage provided. They apply                    violates a person's right of privacy; or
       only to "data breach claims" for "data                     f.   Any actual or alleged infringement or violation
       breaches" that occur on or after the                            of any intellectual property right, such as
       "retroactive date" and before the end of the                    advertising    idea,      copyright,    patent,
       "policy period"; and                                            misappropriation of ideas, trade dress, slogan,
    c. Once in effect, may not be canceled.                            title, trademark, trade name, trade secret,
SECTION F — DEFINITIONS                                                service mark or other designation of origin or
                                                                       authenticity.
Additional definitions applicable to this coverage are
located in Section D — Definitions, under Part III —         5.   "Property damage" means:
Terms And Conditions Common To Parts I and II. The                a. Physical injury to tangible property, including
definitions that follow only apply to Part II.                       all resulting loss of use of that property; or
1. "Coverage territory" means all parts of the world if           b. Loss of use of tangible property that is not
   the insured's liability for the "loss" is determined in           physically injured.
   the United States of America (including its               6.   "Suit" means a civil proceeding in which monetary
   territories and possessions), Puerto Rico or                   damages are sought for a "data breach claim" to
   Canada, in a "suit" on the merits, according to the            which this insurance applies. "Suit" includes an
   substantive law of United States of America                    arbitration proceeding in which monetary damages
   (including its territories and possessions), Puerto            are sought, and to which the insured must submit,
   Rico or Canada, or in a settlement we agree to.                or does submit with our consent, or any other
2. "Data breach claim" means a written demand for                 alternative dispute resolution proceeding in which
   monetary or non-monetary relief based upon a                   such damages are sought and to which the
   "data breach" or a "suit" against an insured                   insured submits with our consent.
   commenced by the filing of a complaint, indictment
   or similar document, seeking monetary or non-
   monetary relief based upon a "data breach".




Form HC 00 06 12 12                                                                                      Page 7 of 10
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 158 of 310 PageID #: 165
                                                                               DATA BREACH COVERAGE FORM

                      PART III - TERMS AND CONDITIONS COMMON TO
                                      PARTS I AND II

SECTION A - EXCLUSIONS                                       10. "Data breach expenses" or "loss" arising out of
The exclusions that follow apply to both Parts I and II          fire, smoke, explosion, lightning, wind, water,
of this Coverage Part.                                           flood, tidal wave, tsunami, earthquake, volcanic
                                                                 eruption, landslide, mudslide, hail, solar activity,
This insurance does not apply to:
                                                                 electromagnetic activity, other natural or weather-
1. "Data breach expenses" or "loss" arising out of a             related disasters or acts of God, however caused.
     "data breach" that was known to any insured prior
     to the "policy period".                                 11. Any expense incurred in anticipating or reacting to
                                                                 the threat of a "data breach", or payment made, or
2. "Data breach expenses" related to a "data breach",
                                                                 other expense incurred, to meet any extortion,
     or "loss" arising out of a criminal, fraudulent or
                                                                 blackmail or ransom demand.
     dishonest act, error or omission, any intentional or
     knowing violation of the law by any insured, or         12. "Data breach expenses" or "loss" arising out of
     your intentional or willful participation in a "data        nuclear reaction or radiation or radioactive
     breach".                                                    contamination, however caused.
3. Any fines, penalties, surcharges or any civil             SECTION B — WHO IS AN INSURED
     actions by a regulatory authority.                      These Who Is An Insured provisions apply to both
4. Any expenses arising out of any criminal                  Parts I and II of this Coverage Part.
     investigations or proceedings or arising out of         If you are designated in the Declarations as:
     governmental action for the seizure or destruction
                                                             1. An individual, you and your spouse are insureds,
     of property by order of a governmental authority.
                                                                but only with respect to the conduct of a business
5. "Data breach expenses" or "loss" arising out of a            of which you are the sole owner.
     failure to comply with any state, federal or self-
                                                             2. A partnership or joint venture, you are an insured.
     regulatory requirement around minimum data
                                                                Your members, your partners, and their spouses
     security standards or requirements.
                                                                are also insureds, but only with respect to the
6. Any costs to correct a deficiency in your                    conduct of your business.
     information systems, including but not limited to
     data security, data storage or physical security and    3. A limited liability company, you are an insured.
     procedures.                                                Your members are also insureds, but only with
                                                                respect to the conduct of your business. Your
7. "Data breach expenses" related to a "data breach",
                                                                managers are insureds, but only with respect to
     or "loss" arising out of any failure to apply or
                                                                their duties as your managers.
     improper application of necessary software patches.
                                                             4. An organization, other than a partnership, joint
8. "Data breach expenses" related to a "data breach",
                                                                venture or limited liability company, you are an
     or "loss" arising out of any virus, worm, Trojan
                                                                insured. Your executive officers and directors are
     horse, logic bomb, bot or other malicious code,
                                                                insureds, but only with respect to their duties as
     software, spyware or malware that is, on the date
                                                                your officers or directors.
     the "data breach" occurred, named and recognized
     by the CERT Coordination Center or any industry         5. A trust, you are an insured. Your trustees are also
     acceptable third-party antivirus, antimalware or           insureds, but only with respect to their duties as
     other solution that monitors malicious code activity.      trustees.
9. "Data breach expenses" or "loss", however                 SECTION C - CONDITIONS
     caused, arising, directly or indirectly, out of:        The conditions that follow apply to both Parts I and II of
     a. War, including undeclared or civil war;              this Coverage Part.
     b. Warlike action by a military force, including        1. Bankruptcy
          action in hindering or defending against an            Bankruptcy or insolvency of the insured or of the
          actual or expected attack, by any government,          insured's estate will not relieve us of our
          sovereign or other authority using military            obligations under this Coverage Part.
          personnel or other agents; or
     c. Insurrection, rebellion, revolution, usurped
          power, or action taken by governmental
          authority in hindering or defending against any
          of these.

Page 8 of 10                                                                                   Form HC 00 06 12 12
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 159 of 310 PageID #: 166
 DATA BREACH COVERAGE FORM

 2. Cancellation Or Nonrenewal                             4. Legal Action Against Us
    Any cancellation or nonrenewal provisions or               No person or organization has a right under this
    endorsements applicable to the policy in which this        Coverage Part:
    Coverage Part is included also apply to this               a. To join us as a party or otherwise bring us into a
    Coverage Part.                                                  "suit" asking for damages from an insured; or
 3. Duties In The Event Of A Data Breach                       b. To sue us on this Coverage Part unless all of
    a. Upon your discovery of a "data breach" or                    its terms have been fully complied with.
       receipt of a "data breach claim", you must, as          A person or organization may sue us to recover on
       soon as possible, give us, and/or our agent, a          an agreed settlement or on a final judgment
        description of how, when and where the "data           against an insured; but we will not be liable for
        breach" occurred, including but not limited to         damages that are not payable under the terms of
        all of the following information as it becomes         this Coverage Part or that are in excess of the
        known to you:                                          applicable limit of insurance. An agreed settlement
       (1) The method of "data breach";                        means a settlement and release of liability signed
       (2) The approximate date and time of the                by us, the insured and the claimant or the
             "data breach";                                    claimant's legal representative.
       (3) The approximate number of files                 5. Other Insurance
             compromised as a result of the "data              If other valid and collectible insurance is available
             breach";                                          to the insured for "data breach expenses" we
       (4) A detailed description of the type and              cover under Part I of this Coverage Part or "loss"
             nature of the information that was                we cover under Part II of this Coverage Part, our
             compromised;                                      obligations are limited as follows:
       (5)   Whether     or not the information was            a. Primary Insurance
             encrypted, and, if so, the level of                  This insurance is primary except when
             encryption;                                          Paragraph b. below applies. If other insurance
       (6) Whether or not law enforcement has been                is also primary, we will share with all that other
             notified;                                            insurance by the method described in
                                                                  Paragraph c. below.
       (7) If available, a list of the states in which a
             person(s) whose "personally identifiable          b. Excess Insurance
             information" was the subject of a "data              This insurance is excess over any property or
             breach" are domiciled;                               similar first-party insurance policies purchased
       (8) available, a list of who received the
             If                                                   by the insured that also provide coverage for
             information contained in the "data breach"           "data breach expenses" resulting from a "data
             and                                                  breach", whether primary, excess, contingent
                                                                  or on any other basis.
       (9) Any other access, information or
             documentation we reasonably require to            c. Method Of Sharing
             investigate or adjust the "loss".                     If all of the other insurance permits
    b. You must take all reasonable steps to protect               contribution by equal shares, we will follow this
        "personally identifiable information" remaining            method also. Under this approach, each
        in your care, custody or control.                          insurer contributes equal amounts until it has
                                                                   paid its applicable limit of insurance or none of
    c. You must preserve, and permit us to inspect,
                                                                   the loss remains, whichever comes first.
        all evidence of the "data breach".
                                                                   If any of the other insurance does not permit
    d. Immediately upon discovery of a "data
                                                                   contribution by equal shares, we will contribute
        breach", you must take all reasonable steps to
                                                                   by limits. Under this method, each insurer's
        mitigate potential damages to third parties by
                                                                   share is based on the ratio of its applicable
        providing reasonable and necessary
                                                                   limit of insurance to the total applicable limits
        notification, monitoring and other services, as
                                                                   of insurance of all insurers.
        directed through our designed third-party
        provider or by a third-party provider that is      6. Representations
        approved by us.                                        By accepting this policy, you agree that:
    e. You may not, except at your own cost,                   a. The statements in the Declarations are
        voluntarily make a payment, assume any                     accurate and complete;
        obligation, or incur any expense without our           b. Those statements are based upon
        prior written consent.                                     representations you made to us; and

 Form HC 00 06 12 12                                                                                  Page 9 of 10
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 160 of 310 PageID #: 167
                                                                                  DATA BREACH COVERAGE FORM

     c.   We have issued this policy in reliance upon               c. Fingerprints or other biometric data used to
          your representations.                                        verify the identity of that individual;
 7. Transfer Of Rights Of Recovery Against Others                   d. Bank, brokerage, credit union or similar
     To Us                                                             account numbers;
     If the insured has rights to recover all or part of            e. Credit or debit account numbers; or
     any payment we have made under this Coverage                   f.   Patient medical history, including any
     Part, those rights are transferred to us. The                       diagnosis received and a listing of medications
     insured must do nothing after loss to impair them.                  prescribed.
     At our request, the insured will bring "suit" or
                                                                    "Personally identifiable information includes" the
     transfer those rights to us and help us enforce
                                                                    transaction history, PIN numbers or passwords
     them.
                                                                    connected with of any of the accounts described
 SECTION D - DEFINITIONS                                            above, or any other applicable private information
 The definitions that follow apply to both Parts I and II of        that may be defined by or protected under state or
 this Coverage Part.                                                federal law.
 1. "Data breach" means the loss, theft, accidental            3. "Policy period" means the time beginning with the
    release or accidental publication of "personally              effective date shown in the Declarations and
    identifiable information", or circumstances                   ending with the earlier of:
    objectively giving rise to a substantial risk that              a. The date of termination or cancellation; or
    such a loss, theft, release or publication has
                                                                    b. The expiration date shown in the Declarations.
    occurred.
                                                               4.   "Retroactive date" means the date displayed as
 2. "Personally identifiable information" means an
                                                                    the Retroactive Date on the Data Breach
    individual's:
                                                                    Coverage Declarations. If no date is entered on
     a.   Social Security number;                                   that page, the ''retroactive date" is the same as the
     b. Driver's license number;                                    effective date.




 Page 10 of 10                                                                                    Form HC 00 06 12 12
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 161 of 310 PageID #: 168




                 QUICK REFERENCE
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
                  OCCURRENCE
                                   READ YOUR POLICY CAREFULLY
 DECLARATIONS PAGES
    Named Insured and Mailing Address
    Policy Period
    Description of Business and Location
    Coverages and Limits of Insurance
                                                                                             Beginning on Page
 SECTION I - COVERAGES
    Coverage A -                                        Insuring Agreement                                1
       Bodily Injury
       and Property                                     Exclusions                                        2
       Damage Liability
    Coverage B -                                        Insuring Agreement                                5
       Personal and
       Advertising                                      Exclusions                                        6
       Injury Liability
    Coverage C -                                        Insuring Agreement                                7
       Medical Payments                                 Exclusions                                        8
    Supplementary Payments Coverages A And B                                                              8
 SECTION II - WHO IS AN INSURED                                                                           9
 SECTION III - LIMITS OF INSURANCE                                                                       12
 SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS                                                     13
    Bankruptcy                                                                                            13
    Duties in The Event Of Occurrence, Offense, Claim or Suit                                             13
    Legal Action Against Us                                                                              13
    Other Insurance                                                                                       14
    Premium Audit                                                                                         15
    Representations                                                                                       15
    Separation of Insureds                                                                                15
    Transfer of Rights of Recovery Against Others To Us                                                   15
    When We Do Not Renew                                                                                  15
 SECTION V - DEFINITIONS                                                                                 15
 COMMON POLICY CONDITIONS
   Cancellation
   Changes
   Examination of Your Books and Records
   Inspections and Surveys
   Premiums
   Transfer of Your Rights and Duties under this Policy
 ENDORSEMENTS
    These form numbers are shown on the Coverage Part - Declarations Page or on the Common Policy
    Declarations Page.



 Form HC 70 01 06 05
                                               © 2005, The Hartford
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 162 of 310 PageID #: 169
POLICY NUMBER: 81 UUN BK0052                                                   COMMERCIAL GENERAL LIABILITY
                                                                                              CG 25 02 07 98

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  AMENDMENT OF LIMITS OF INSURANCE
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                   SCHEDULE

                                                                                    Limits Of Insurance
General Aggregate Limit                                                    $
Products-Completed Operations Aggregate Limit                              $
Personal & Advertising Injury Limit                                        $
Each Occurrence Limit                                                      $
Damage To Premises Rented To You Limit                                     $             Any One Premises
Medical Expense Limit                                                      $             Any One Person
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

The limits of insurance shown in the Declarations are replaced by the limits designated in the Schedule or in the
Declarations as subject to this endorsement with respect to which an entry is made.




CG 25 02 07 98                 Copyright, Insurance Services Office, Inc., 1997                      Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 163 of 310 PageID #: 170




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      CYBERFLEX
        AMENDMENT OF COVERAGE B - PERSONAL AND
                 ADVERTISING INJURY
 This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

 This endorsement broadens coverage for "your web                        custody or control by someone not
 site" or internet-related activities.                                   authorized to access or distribute that
 A. Section V - Definitions is changed as follows:                       material.
      1. Definition Of Advertisement - Internet                   3. Definition of Your Web Site
        The following is added to Paragraph a. of                     The following definition is added:
        the definition of "advertisement":                           "Your web site" means a web page or set of
        "Advertisement" means the widespread                         interconnected web pages prepared and
        public dissemination of information or                       maintained by you, or by others on your
        images that has the purpose of inducing the                  behalf, for the purpose of promoting your
        sale of goods, products or services through:                 business or promoting your goods, products
                                                                     or services, that is accessible over an
        a. (6) The Internet;                                         internet.
    2. Definition of Personal And Advertising                 B. Paragraph 2., Exclusions of Section I -
        Injury                                                   Coverage B - Personal And Advertising
        a. Your Web Site                                         Injury Liability is amended as follows:
            Paragraphs f. and g. of the definition of             1. Exclusions f., g. and i. are replaced by the
            "personal and advertising injury" are                    following:
            replaced by the following:                               f. Breach Of Contract
            "Personal and advertising injury" means                       "Personal and advertising injury" arising
            injury, including consequential "bodily                       out of any breach of contract, except an
            injury", arising out of one or more of the                    implied contract to use another's
            following offenses:                                           "advertising     idea"      in       your
            f. Copying, in your "advertisement" or                        "advertisement" or on "your web site";
                 on "your web site", a person's or
                                                                       g. Quality Or Performance Of Goods -
                 organization's "advertising idea" or                     Failure To Conform To Statements
                 style of "advertisement"; or
                                                                            "Personal and advertising injury" arising
            g. Infringement of copyright, slogan, or                        out of the failure of goods, products or
                 title of any literary or artistic work, in                 services to conform with any statement
                 your "advertisement" or on "your                           of quality or performance made in your
                 web site".                                                 "advertisement" or on "your web site";
        b. Publication           By      Those       With              i. Infringement Of Intellectual Property
            Unauthorized Access                                             Rights
            The following is added to the definition                       (1) "Personal and advertising injury"
            of "personal and advertising injury":                              arising out any actual or alleged
            As used in this definition, oral, written or                       infringement or violation of any
            electronic      publication        includes                        intellectual property right, such as
            publication of material in your care,                              copyright, patent, trademark, trade

Form HC 00 88 09 16                                                                                        Page 1 of 2
                                                  2016, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 164 of 310 PageID #: 171


                  name, trade secret, trade dress,                    (2) Copying, in your "advertisement" or
                  service mark or other designation of                    on "your web site", a person's or
                  origin or authenticity; or                              organization's "advertising idea" or
              (2) Any injury or damage alleged in any                     style of "advertisement".
                  claim or "suit" that also alleges an        2. Exclusions k. - Electronic Chatrooms Or
                  infringement or violation of any               Bulletin Boards does not apply.
                  intellectual property right, whether        3. Subparagraphs (1), (2) and (3) of Exclusion
                  such allegation of infringement or             p. - Internet Advertisements And Content Of
                  violation is made by you or by any             Others do not apply.
                  other party involved in the claim or
                  "suit", regardless of whether this
                  insurance would otherwise apply.
              However, this exclusion does not apply
              if the only allegation in the claim or "suit"
              involving any intellectual property right is
              limited to:
              (1) Infringement,            in         your
                   "advertisement" or on "your web
                   site", of:
                   (a) Copyright;
                  (b) Slogan; or
                  (c) Title of any literary or artistic
                      work; or




Page 2 of 2                                                                             Form HC 00 88 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 165 of 310 PageID #: 172




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       LIMITATION OF COVERAGE - LEGAL LIABILITY FOR
                   DAMAGE TO PREMISES

 This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART


 Paragraph a. of the definition of "insured contract" in the Definitions Section is replaced by the following:
    "Insured contract" means:
     a. A contract for a lease of premises. However, that portion of the contract for a lease of premises that
        indemnifies any person or organization for damage by fire, lightning or explosion to premises while rented
        to you or temporarily occupied by you with permission of the owner is not an "insured contract";




 Form HC 21 96 06 05                                                                                     Page 1 of 1

                                                 © 2005 The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 166 of 310 PageID #: 173




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM
 This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
CONDOMINIUM AND COOPERATIVE DIRECTORS AND OFFICERS LIABILITY COVERAGE FORM
DATA BREACH COVERAGE FORM
EDUCATORS PROFESSIONAL CHOICE POLICY
EMPLOYEE BENEFITS LIABILITY COVERAGE FORM
EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
LIBRARY ERRORS AND OMISSIONS LIABILITY COVERAGE FORM
LIQUOR LIABILITY COVERAGE PART
MANUFACTURERS' ERRORS AND OMISSIONS LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRINTER'S ERRORS AND OMISSIONS LIABILITY COVERAGE FORM
PRODUCT RECALL EXPENSE COVERAGE FORM
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART
SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF TRANSPORTATION


A. Disclosure Of Federal Share Of Terrorism                   B. Cap On Insurer Liability For Terrorism
    Losses                                                        Losses
    The United States Department of the Treasury                  A "certified act of terrorism" means an act that is
    will reimburse insurers for a portion of such                 certified by the Secretary of the Treasury, in
    insured losses as indicated in the table below                accordance with the provisions of the federal
    that exceeds the applicable insurer deductible:               Terrorism Risk Insurance Act, to be an act of
          Calendar Year          Federal Share of                 terrorism under TRIA. The criteria contained in
                                 Terrorism Losses                 TRIA for a "certified act of terrorism" include the
                                                                  following:
               2015                      85%
                                                                  1. The act results in insured losses in excess of
               2016                      84%                          $5 million in the aggregate, attributable to all
               2017                      83%                          types of insurance subject to TRIA; and
               2018                      82%                      2. The act results in damage within the United
               2019                                                   States, or outside the United States in the
                                         81%
                                                                      case of certain air carriers or vessels or the
           2020 or later                 80%                          premises of a United States mission; and
    However, if aggregate insured losses                          3. The act is a violent act or an act that is
    attributable to "certified acts of terrorism" under               dangerous to human life, property or
    the federal Terrorism Risk Insurance Act, as                      infrastructure and is committed by an
    amended (TRIA) exceed $100 billion in a                           individual or individuals as part of an effort to
    calendar year, the Treasury shall not make any                    coerce the civilian population of the United
    payment for any portion of the amount of such                     States or to influence the policy or affect the
    losses that exceeds $100 billion. The United                      conduct of the United States Government by
    States Government has not charged any                             coercion.
    premium for their participation in covering                   If aggregate insured losses attributable to
    terrorism losses.                                             "certified acts of terrorism" under TRIA exceed

Form HC 23 70 01 15                                                                                        Page 1 of 2
                                              © 2015, The Hartford
            (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 167 of 310 PageID #: 174


    $100 billion in a calendar year and we have met,   C. Application of Other Exclusions
    or will meet, our insurer deductible under TRIA       The terms and limitations of any terrorism
    we shall not be liable for the payment of any         exclusion, the inapplicability or omission of a
    portion of the amount of such losses that             terrorism exclusion, or the inclusion of Terrorism
    exceeds $100 billion. In such case, your              coverage, do not serve to create coverage for
    coverage for terrorism losses may be reduced          any loss which would otherwise be excluded
    on a pro-rata basis in accordance with                under this Coverage Part or Policy, such as
    procedures established by the Treasury, based         losses excluded by the Nuclear Hazard
    on its estimates of aggregate industry losses         Exclusion, Pollution Exclusion, or War
    and our estimate that we will exceed our insurer      Exclusion.
    deductible. In accordance with Treasury
    procedures, amounts paid for losses may be
    subject to further adjustments based on
    differences between actual losses and
    estimates.




 Page 2 of 2                                                                         Form HC 23 70 01 15
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 168 of 310 PageID #: 175




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     DISCRIMINATION - AMENDMENT OF PERSONAL AND
             ADVERTISING INJURY DEFINITION
 This endorsement modifies insurance provided under the following

    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

Paragraph h. is added to the definition of "Personal and advertising injury" as follows:
h. Discrimination that results in humiliation or other injury to the feelings or reputation of a natural person,
   provided that such discrimination is not committed by or at your direction, or the direction of any partner,
   member, manager, "executive officer", director, stockholder or trustee of the insured.




Form HC 30 06 09 16                                                                                 Page 1 of 1
                                             © 2016, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 169 of 310 PageID #: 176




    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 Various provisions in this policy restrict coverage.                (1) The "bodily injury" or "property damage" is
 Read the entire policy carefully to determine rights,                   caused by an "occurrence" that takes
 duties and what is and is not covered.                                  place in the "coverage territory";
 Throughout this policy the words "you" and "your"                   (2) The "bodily injury" or "property damage"
 refer to the Named Insured shown in the                                 occurs during the policy period; and
 Declarations, and any other person or organization
                                                                     (3) Prior to the policy period, no insured listed
 qualifying as a Named Insured under this policy. The                     under Paragraph 1. of Section II - Who Is
 words "we", "us" and "our" refer to the stock                            An Insured and no "employee" authorized
 insurance company member of The Hartford                                 by you to give or receive notice of an
 providing this insurance.                                                "occurrence" or claim, knew that the
 The word "insured" means any person or                                   "bodily injury" or "property damage" had
 organization qualifying as such under Section II -                       occurred, in whole or in part. If such a
 Who Is An Insured.                                                       listed insured or authorized "employee"
 Other words and phrases that appear in quotation                         knew, prior to the policy period, that the
 marks have special meaning. Refer to Section V -                         "bodily injury" or "property damage"
 Definitions.                                                             occurred, then any continuation, change
                                                                          or resumption of such "bodily injury" or
 SECTION I - COVERAGES
                                                                          "property damage" during or after the
 COVERAGE A BODILY INJURY AND PROPERTY                                    policy period will be deemed to have been
 DAMAGE LIABILITY                                                         known prior to the policy period.
 1. Insuring Agreement                                            c. "Bodily injury" or "property damage" will be
    a. We will pay those sums that the insured                        deemed to have been known to have
        becomes legally obligated to pay as damages                   occurred at the earliest time when any
        because of "bodily injury" or "property                       insured listed under Paragraph 1. of Section II
        damage" to which this insurance applies. We                  - Who Is An Insured or any "employee"
        will have the right and duty to defend the                    authorized by you to give or receive notice of
        insured against any "suit" seeking those                      an "occurrence" or claim:
        damages. However, we will have no duty to                    (1) Reports all, or any part, of the "bodily
        defend the insured against any "suit" seeking                     injury" or "property damage" to us or any
        damages for "bodily injury" or "property                          other insurer;
        damage" to which this insurance does not                     (2) Receives a written or verbal demand or
        apply. We may, at our discretion, investigate                     claim for damages because of the "bodily
        any "occurrence" and settle any claim or "suit"                   injury" or "property damage"; or
       that may result. But:
                                                                     (3) Becomes aware by any other means that
       (1) The amount we will pay for damages is
                                                                          "bodily injury" or "property damage" has
            limited as described in Section III - Limits
                                                                          occurred or has begun to occur.
            Of Insurance; and
                                                                  d. Damages because of "bodily injury" include
       (2) Our right and duty to defend ends when                     damages claimed by any person or
           we have used up the applicable limit of                    organization for care, loss of services or
           insurance in the payment of judgments or                   death resulting at any time from the "bodily
           settlements under Coverages A or B or                      injury".
           medical expenses under Coverage C.
                                                                  e. Incidental Medical Malpractice And Good
       No other obligation or liability to pay sums or                Samaritan Coverage
       perform acts or services is covered unless
       explicitly provided for under Supplementary                   "Bodily injury" arising out of the rendering of
       Payments - Coverages A and B.                                 or failure to render the following health care
                                                                     services by any "employee" or "volunteer
    b. This insurance applies to "bodily injury" and
                                                                     worker" shall be deemed to be caused by an
       "property damage" only if:                                    "occurrence" for:

HG 00 01 09 16                                                                                           Page 1 of 21
                                                  2016 The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 170 of 310 PageID #: 177


      (1) Professional health care services such as:             (a) Liability to such party for, or for the
           (a) Medical, surgical, dental, laboratory, x-             cost of, that party's defense has also
               ray or nursing services or treatment,                 been assumed in the same "insured
               advice or instruction, or the related                 contract"; and
               furnishing of food or beverages;                  (b) Such attorney fees and litigation
           (b) Any health or therapeutic service,                    expenses are for defense of that party
               treatment, advice or instruction; or                  against a civil or alternative dispute
                                                                     resolution proceeding in which
           (c) The furnishing or dispensing of drugs                 damages to which this insurance
               or medical, dental, or surgical supplies              applies are alleged.
               or appliances; or
                                                           c. Liquor Liability
      (2) First aid services, which include:
                                                             "Bodily injury" or "property damage" for which
          (a) Cardiopulmonary       resuscitation,           any insured may be held liable by reason of:
              whether performed manually or with a
              defibrillator; or                              (1) Causing or contributing to the intoxication
                                                                 of any person;
          (b) Services performed as a Good
              Samaritan.                                     (2) The furnishing of alcoholic beverages to a
                                                                 person under the legal drinking age or
       For the purpose of determining the limits of              under the influence of alcohol; or
       insurance, any act or omission together with
       all related acts or omissions in the furnishing       (3) Any statute, ordinance or regulation
       of these services to any one person will be               relating to the sale, gift, distribution or use
       considered one "occurrence".                              of alcoholic beverages.
       However, this Incidental Medical Malpractice           This exclusion applies even if the claims
       And Good Samaritan Coverage provision                  against any insured allege negligence or
       applies only if you are not engaged in the             other wrongdoing in:
       business or occupation of providing any of the            (a) The supervision, hiring, employment,
       services described in this provision.                         training or monitoring of others by that
 2. Exclusions                                                       insured; or
    This insurance does not apply to:                            (b) Providing or failing to provide
                                                                     transportation with respect to any
    a. Expected Or Intended Injury                                   person that may be under the influence
       "Bodily injury" or "property damage" expected                 of alcohol;
       or intended from the standpoint of the                 if the "occurrence" which caused the "bodily
       insured. This exclusion does not apply to              injury" or "property damage", involved that
       "bodily injury" or "property damage" resulting         which is described in Paragraph (1), (2) or (3)
       from the use of reasonable force to protect            above.
       persons or property.
                                                              However, this exclusion applies only if you
    b. Contractual Liability                                  are in the business of manufacturing,
       "Bodily injury" or "property damage" for which         distributing, selling, serving or furnishing
       the insured is obligated to pay damages by             alcoholic beverages. For the purposes of this
       reason of the assumption of liability in a             exclusion, permitting a person to bring
       contract or agreement. This exclusion does             alcoholic beverages on your premises, for
       not apply to liability for damages:                    consumption on your premises, whether or
       (1) That the insured would have in the                 not a fee is charged or a license is required
           absence of the contract or agreement; or           for such activity, is not by itself considered the
                                                              business of selling, serving or furnishing
       (2) Assumed in a contract or agreement that
                                                              alcoholic beverages.
           is an "insured contract", provided the
           "bodily injury" or "property damage"            d. Workers' Compensation And Similar Laws
           occurs subsequent to the execution of the          Any obligation of the insured under a workers'
           contract or agreement. Solely for the              compensation,      disability   benefits   or
           purposes of liability assumed in an                unemployment compensation law or any
           "insured contract", reasonable attorney            similar law.
           fees and necessary litigation expenses          e. Employer's Liability
           incurred by or for a party other than an
           insured are deemed to be damages                    "Bodily injury" to:
           because of "bodily injury" or "property            (1) An "employee" of the insured arising out of
           damage", provided:                                     and in the course of:


 Page 2 of 21                                                                                  HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 171 of 310 PageID #: 178


            (a) Employment by the insured; or               (c) Which are or were at any time
            (b) Performing duties related to the                transported, handled, stored, treated,
                conduct of the insured's business; or           disposed of, or processed as waste by
                                                                or for:
       (2) The spouse, child, parent, brother or sister
            of that "employee" as a consequence of              (i) Any insured; or
            Paragraph (1) above.                              (ii) Any person or organization for
        This exclusion applies:                                     whom you may be legally
       (1) Whether the insured may be liable as an                  responsible;
            employer or in any other capacity; and          (d)At or from any premises, site or
       (2) To any obligation to share damages with              location on which any insured or any
            or repay someone else who must pay                  contractors or subcontractors working
            damages because of the injury.                      directly or indirectly on any insured's
        This exclusion does not apply to liability              behalf are performing operations if the
         assumed by the insured under an "insured               "pollutants" are brought on or to the
        contract".                                              premises, site or location in connection
                                                                with such operations by such insured,
    f. Pollution                                                contractor or subcontractor. However,
        (1) "Bodily injury" or "property damage"                this subparagraph does not apply to:
            arising out of the actual, alleged or               (i) "Bodily injury" or "property damage"
            threatened discharge, dispersal, seepage,
                                                                    arising out of the escape of fuels,
            migration, release or escape of
                                                                    lubricants or other operating fluids
            "pollutants":                                           which are needed to perform the
            (a) At or from any premises, site or                    normal electrical, hydraulic or
                location which is or was at any time                mechanical functions necessary for
                owned or occupied by, or rented or                  the operation of "mobile equipment"
                loaned to, any insured. However, this               or its parts, if such fuels, lubricants
                subparagraph does not apply to:                     or other operating fluids escape
                (i) "Bodily injury" if sustained within a           from a vehicle part designed to
                    building and caused by smoke,                   hold, store or receive them. This
                    fumes, vapor or soot produced by                exception does not apply if the
                    or originating from equipment that              "bodily injury" or "property damage"
                    is used to heat, cool or dehumidify             arises out of the intentional
                    the building, or equipment that is              discharge, dispersal or release of
                    used to heat water for personal                 the fuels, lubricants or other
                    use, by the building's occupants or             operating fluids, or if such fuels,
                    their guests;                                   lubricants or other operating fluids
               (ii) "Bodily injury" or "property damage"            are brought on or to the premises,
                    for which you may be held liable, if            site or location with the intent that
                    you are a contractor and the owner              they be discharged, dispersed or
                    or lessee of such premises, site or             released as part of the operations
                    location has been added to your                 being performed by such insured,
                    policy as an additional insured with            contractor or subcontractor;
                    respect to your ongoing operations         (ii) "Bodily injury" or "property damage"
                    performed for that additional                   sustained within a building and
                    insured at that premises, site or               caused by the release of gases,
                    location and such premises, site or              fumes or vapors from materials
                    location is not and never was                   brought into that building in
                    owned or occupied by, or rented or               connection with operations being
                    loaned to, any insured, other than              performed by you or on your behalf
                    that additional insured; or                     by a contractor or subcontractor; or
              (iii) "Bodily injury" or "property damage"      (iii) "Bodily injury" or "property damage"
                    arising out of heat, smoke or fumes              arising out of heat, smoke or fumes
                    from a "hostile fire";                           from a "hostile fire"; or
            (b) At or from any premises, site or            (e) At or from any premises, she or
                location which is or was at any time             location on which any insured or any
                used by or for any insured or others for         contractors or subcontractors working
                the handling, storage, disposal,                 directly or indirectly on any insured's
                processing or treatment of waste;                behalf are performing operations if the


 HG 00 01 09 16                                                                             Page 3 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 172 of 310 PageID #: 179


                 operations are to test for, monitor,            (4) Liability assumed under any "insured
                 clean up, remove, contain, treat,                    contract" for the ownership, maintenance
                 detoxify or neutralize, or in any way                or use of aircraft or watercraft;
                 respond to, or assess the effects of,           (5) "Bodily injury" or "property damage"
                 "pollutants".                                        arising out of:
         (2) Any loss, cost or expense arising out of                (a) The operation of machinery or
             any:                                                         equipment that is attached to, or part
             (a) Request, demand, order or statutory or                   of, a land vehicle that would qualify
                 regulatory requirement that any                          under the definition of "mobile
                 insured or others test for, monitor,                     equipment" if it were not subject to a
                 clean up, remove, contain, treat,                        compulsory or financial responsibility
                 detoxify or neutralize, or in any way                    law or other motor vehicle insurance
                 respond to, or assess the effects of,                    law where it is licensed or principally
                 "pollutants"; or                                         garaged; or
             (b) Claim or suit by or on behalf of a                  (b) The operation of any of the machinery
                 governmental authority for damages                       or equipment listed in Paragraph f.(2)
                 because of testing for, monitoring,                      or f.(3) of the definition of "mobile
                 cleaning up, removing, containing,                       equipment"; or
                 treating, detoxifying or neutralizing, or       (6) An aircraft that is not owned by any
                 in any way responding to, or assessing               insured and is hired, chartered or loaned
                 the effects of, "pollutants".                        with a paid crew. However, this exception
             However, this paragraph does not apply to                does not apply if the insured has any other
             liability for damages because of "property               insurance for such "bodily injury" or
             damage" that the insured would have in                   "property damage", whether the other
             the absence of such request, demand,                     insurance is primary, excess, contingent
             order or statutory or regulatory                         or on any other basis.
             requirement, or such claim or "suit" by or      h. Mobile Equipment
             on behalf of a governmental authority.
                                                                  "Bodily injury" or "property damage" arising
    g.   Aircraft, Auto Or Watercraft                             out of:
         "Bodily injury" or "property damage" arising            (1) The transportation of "mobile equipment"
          out of the ownership, maintenance, use or                   by an "auto" owned or operated by or
          entrustment to others of any aircraft, "auto" or            rented or loaned to any insured; or
          watercraft owned or operated by or rented or
                                                                  (2) The use of "mobile equipment" in, or while
         loaned to any insured. Use includes operation
                                                                      in practice for, or while being prepared for,
         and "loading or unloading".                                  any      prearranged        racing,     speed,
         This exclusion applies even if the claims                    demolition, or stunting activity.
         against any insured allege negligence or             i. War
          other wrongdoing in the supervision, hiring,
          employment, training or monitoring of others             "Bodily injury" or "property damage", however
          by that insured, if the "occurrence" which               caused, arising, directly or indirectly, out of:
          caused the "bodily injury" or "property                 (1) War, including undeclared or civil war;
          damage"         involved      the    ownership,         (2) Warlike action by a military force, including
          maintenance, use or entrustment to others of                action in hindering or defending against an
          any aircraft, "auto" or watercraft that is owned            actual or expected attack, by any
          or operated by or rented or loaned to any                   government, sovereign or other authority
          insured.                                                    using military personnel or other agents;
          This exclusion does not apply to:                            or
         (1) A watercraft while ashore on premises you            (3) Insurrection, rebellion, revolution, usurped
             own or rent;                                              power, or action taken by governmental
         (2) A watercraft you do not own that is:                      authority in hindering or defending against
                                                                       any of these.
             (a) Less than 51 feet long; and
                                                              j. Damage To Property
             (b) Not being used to carry persons for a
                 charge;                                           "Property damage" to:
         (3) Parking an "auto" on, or on the ways next            (1) Property you own, rent, or occupy,
             to, premises you own or rent, provided the                including any costs or expenses incurred
             "auto" is not owned by or rented or loaned                by you, or any other person, organization
             to you or the insured;                                    or entity, for repair, replacement,


 Page 4 of 21                                                                                     HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 173 of 310 PageID #: 180


           enhancement, restoration or maintenance         m. Damage To Impaired Property Or Property
           of such property for any reason, including         Not Physically Injured
           prevention of injury to a person or damage         "Property damage" to "impaired property" or
           to another's property;                             property that has not been physically injured,
      (2) Premises you sell, give away or abandon,            arising out of:
           if the "property damage" arises out of any        (1) A defect, deficiency, inadequacy or
           part of those premises;
                                                                  dangerous condition in "your product" or
      (3) Property loaned to you;                                 "your work"; or
      (4) Personal property in the care, custody or          (2) A delay or failure by you or anyone acting
           control of the insured;                                on your behalf to perform a contract or
      (5) That particular part of real property on                agreement in accordance with its terms.
           which you or any contractors or                    This exclusion does not apply to the loss of
           subcontractors                                     use of other property arising out of sudden
           working directly or indirectly on your behalf      and accidental physical injury to "your
           are performing operations, if the "property        product" or "your work" after it has been put
           damage" arises out of those operations; or         to its intended use.
      (6) That particular part of any property that
                                                           n. Recall Of Products, Work Or Impaired
          must be restored, repaired or replaced
                                                              Property
           because "your work" was incorrectly
           performed on it.                                  Damages claimed for any loss, cost or
      Paragraphs (1), (3) and (4) of this exclusion           expense incurred by you or others for the loss
      do not apply to "property damage" (other than           of use, withdrawal, recall, inspection, repair,
      damage by fire) to premises, including the             replacement, adjustment, removal or disposal
                                                              of:
       contents of such premises, rented to you for a
       period of seven or fewer consecutive days. A          (1) "Your product";
      separate limit of insurance applies to Damage          (2) "Your work"; or
      To Premises Rented To You as described in
                                                             (3) "Impaired property";
      Section III - Limits Of Insurance.
      Paragraph (2) of this exclusion does not apply          if such product, work, or property is withdrawn
      if the premises are "your work" and were                or recalled from the market or from use by
      never occupied, rented or held for rental by            any person or organization because of a
      you.                                                    known or suspected defect, deficiency,
                                                              inadequacy or dangerous condition in it.
      Paragraphs (3) and (4) of this exclusion do
      not apply to "property damage" arising from          o. Personal And Advertising Injury
      the use of elevators.                                   "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                advertising injury".
      exclusion do not apply to liability assumed          p. Access or Disclosure Of Confidential Or
      under a sidetrack agreement.                            Personal Information And Data-related
      Paragraphs (3) and (4) of this exclusion do             Liability
      not apply to "property damage" to borrowed              Damages arising out of:
      equipment while not being used to perform
                                                              (1) Any access to or disclosure of any
      operations at the job site.
                                                                  person's or organization's confidential or
      Paragraph (6) of this exclusion does not apply              personal information, including patents,
      to "property damage" included in the                        trade secrets, processing methods,
      "products-completed operations hazard".                     customer lists, financial information, credit
   k. Damage To Your Product                                      card information, health information or any
      "Property damage" to "your product" arising                 other type of nonpublic information; or
      out of it or any part of it.                            (2) The loss of, loss of use of, damage to,
   I. Damage To Your Work                                         corruption of, inability to access, or
      "Property damage" to "your work" arising out                inability to manipulate electronic data.
      of it or any part of it and included in the              This exclusion applies even if damages are
      "products-completed operations hazard".                  claimed for notification costs, credit
      This exclusion does not apply if the damaged             monitoring expenses, forensic expenses,
      work or the work out of which the damage                 public relations expenses or any other loss,
      arises was performed on your behalf by a                 cost or expense incurred by you or others
      subcontractor.                                           arising out of that which is described in
                                                              Paragraph (1) or (2) above.

HG 00 01 09 16                                                                                   Page 5 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 174 of 310 PageID #: 181


      However, unless Paragraph (1) above                            detoxifying or neutralizing or in any
      applies, this exclusion does not apply to                      way responding to or assessing the
      damages because of "bodily injury".                            effects of an "asbestos hazard".
      As used in this exclusion, electronic data            s. Recording And Distribution Of Material Or
      means information, facts or programs stored              Information In Violation Of Law
      as or on, created or used on, or transmitted to          "Bodily injury" or "property damage" arising
      or from computer software, including systems            directly or indirectly out of any action or
      and applications software, hard or floppy                omission that violates or is alleged to violate:
      disks, CD-ROMS, tapes, drives, cells, data              (1) The Telephone Consumer Protection Act
      processing devices or any other media which                 (TCPA), including any amendment of or
      are used with electronically controlled
                                                                  addition to such law;
      equipment.
                                                              (2) The CAN-SPAM Act of 2003, including
   q. Employment-Related Practices
                                                                  any amendment of or addition to such law;
      "Bodily injury" to:
                                                              (3) The  Fair Credit Reporting Act (FCRA), and
     (1) A person arising out of any "employment-                 any amendment of or addition to such law,
         related practices"; or                                   including the Fair and Accurate Credit
     (2) The spouse, child, parent, brother or sister             Transaction Act (FACTA); or
         of that person as a consequence of "bodily           (4) Any federal, state or local statute,
         injury" to that person at whom any                       ordinance or regulation, other than the
         "employment-related         practices"    are            TCPA or CAN-SPAM Act of 2003 or FCRA
         directed.                                                and their amendments and additions, that
      This exclusion applies:                                     addresses, prohibits or limits the printing,
     (1) Whether        the   injury-causing     event            dissemination,      disposal,      collecting,
         described in the definition of "employment-              recording,       sending,       transmitting,
         related      practices"     occurs     before            communicating or distribution of material
         employment, during employment or after                   or information.
         employment of that person;                         Damage To Premises Rented To You -
     (2) Whether the insured may be liable as an            Exception For Damage By Fire, Lightning Or
         employer or in any other capacity; and             Explosion
     (3) To any obligation to share damages with            Exclusions c. through h. and j. through n. do not
         or repay someone else who must pay                 apply to damage by fire, lightning or explosion to
         damages because of the injury.                     premises while rented to you or temporarily
   r. Asbestos
                                                            occupied by you with permission of the owner. A
                                                            separate limit of insurance applies to this
      (1) "Bodily injury" or "property damage"              coverage as described in Section III - Limits Of
          arising out of the "asbestos hazard".             Insurance.
     (2) Any damages, judgments, settlements,             COVERAGE B PERSONAL AND ADVERTISING
         loss, costs or expenses that:                    INJURY LIABILITY
         (a) May be awarded or incurred by reason         1. Insuring Agreement
             of any claim or suit alleging actual or
                                                            a. We will pay those sums that the insured
             threatened injury or damage of any
                                                               becomes legally obligated to pay as damages
               nature or kind to persons or property
                                                               because of "personal and advertising injury"
               which would not have occurred in
                                                               to which this insurance applies. We will have
               whole or in part but for the "asbestos
                                                               the right and duty to defend the insured
             hazard";
                                                               against any "suit" seeking those damages.
         (b) Arise out of any request, demand,                 However, we will have no duty to defend the
             order or statutory or regulatory                  insured against any "suit" seeking damages
             requirement that any insured or others            for "personal and advertising injury" to which
             test for, monitor, clean up, remove,              this insurance does not apply. We may, at our
               encapsulate, contain, treat, detoxify or         discretion, investigate any offense and settle
               neutralize or in any way respond to or           any claim or "suit" that may result. But:
            assess the effects of an "asbestos
                                                               (1) The amount we will pay for damages is
            hazard"; or
                                                                   limited as described in Section III - Limits
        (c) Arise out of any claim or suit for                     Of Insurance; and
            damages because of testing for,
                                                               (2) Our right and duty to defend end when we
            monitoring, cleaning up, removing,
                                                                   have used up the applicable limit of
            encapsulating, containing, treating,
                                                                   insurance in the payment of judgments or


Page 6 of 21                                                                                   HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 175 of 310 PageID #: 182


          settlements under Coverages A or B or             h. Wrong Description Of Prices
          medical expenses under Coverage C.                  "Personal and advertising injury" arising out of
       No other obligation or liability to pay sums or        the wrong description of the price of goods,
       perform acts or services is covered unless             products or services.
       explicitly provided for under Supplementary          i. Infringement Of Intellectual Property
       Payments - Coverages A and B.                           Rights
   b. This insurance applies to "personal and
                                                              (1) "Personal and advertising injury" arising
      advertising injury" caused by an offense                    out of any actual or alleged infringement
      arising out of your business but only if the                or violation of any intellectual property
      offense was committed in the "coverage                      rights such as copyright, patent,
      territory" during the policy period.                        trademark, trade name, trade secret, trade
 2. Exclusions                                                    dress, service mark or other designation
   This insurance does not apply to:                              of origin or authenticity; or
    a. Knowing Violation Of Rights Of Another                 (2) Any injury or damage alleged in any clam
                                                                  or "suit" that also alleges an infringement
       "Personal and advertising injury" arising out of           or violation of any intellectual property
       an offense committed by, at the direction or               right, whether such allegation of
       with the consent or acquiescence of the                    infringement or violation is made by you or
       insured with the expectation of inflicting                 by any other party involved in the claim or
       "personal and advertising injury".                         "suit", regardless of whether this
   b. Material Published With Knowledge Of                        insurance would otherwise apply.
      Falsity                                                  However, this exclusion does not apply if the
       "Personal and advertising injury" arising out of        only allegation in the claim or "suit" involving
       oral, written or electronic publication, in any         any intellectual property right is limited to:
       manner, of material, if done by or at the              (1) Infringement, in your "advertisement", of:
       direction of the insured with knowledge of its
       falsity.                                                   (a) Copyright;
    c. Material Published Prior To Policy Period                  (b) Slogan; or
       "Personal and advertising injury" arising out of           (c) Title of any literary or artistic work; or
       oral, written or electronic publication, in any        (2) Copying, in your "advertisement", a
       manner, of material whose first publication                person's or organization's "advertising
       took place before the beginning of the policy              idea" or style of "advertisement".
       period.                                                 Insureds In Media And Internet Type
   d. Criminal Acts                                            Businesses
       "Personal and advertising injury" arising out of        "Personal and advertising injury" committed
       a criminal act committed by or at the direction         by an insured whose business is:
       of the insured.                                        (1) Advertising, broadcasting, publishing or
    e. Contractual Liability                                      telecasting;
       "Personal and advertising injury" for which the        (2) Designing or determining content of web
       insured has assumed liability in a contract or             sites for others; or
       agreement. This exclusion does not apply to            (3) An Internet search, access, content or
       liability for damages that the insured would               service provider.
       have in the absence of the contract or
       agreement.                                              However, this exclusion does not apply to
                                                               Paragraphs a., b. and c. of the definition of
    f. Breach Of Contract                                      "personal and advertising injury" under the
       "Personal and advertising injury" arising out of a      Definitions Section.
       breach of contract, except an implied contract to       For the purposes of this exclusion, the placing
       use another's "advertising idea" in your                of frames, borders or links, or advertising, for
       "advertisement".                                        you or others anywhere on the Internet, is not
    g. Quality Or Performance Of Goods - Failure               by itself, considered the business of
       To Conform To Statements                                advertising, broadcasting, publishing or
       "Personal and advertising injury" arising out of        telecasting.
       the failure of goods, products or services to        k. Electronic Chatrooms Or Bulletin Boards
       conform with any statement of quality or                "Personal and advertising injury" arising out of
       performance made in your "advertisement".               an electronic chatroom or bulletin board the


 HG 00 01 09 16                                                                                    Page 7 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 176 of 310 PageID #: 183


      insured hosts, owns, or over which the                (4) Computer code, software or programming
      insured exercises control.                                used to enable:
   I. Unauthorized Use Of Another's Name Or                     (a) Your web site; or
      Product                                                   (b) The presentation or functionality of an
     "Personal and advertising injury" arising out of               "advertisement" or other content on
     the unauthorized use of another's name or                      your web site.
     product in your e-mail address, domain name          q. Right Of Privacy Created By Statute
     or metatags, or any other similar tactics to
     mislead another's potential customers.                  "Personal and advertising injury" arising out of
                                                             the violation of a person's right of privacy
  m. Pollution                                               created by any state or federal act.
      "Personal and advertising injury" arising out of       However, this exclusion does not apply to
      the actual, alleged or threatened discharge,           liability for damages that the insured would
      dispersal, seepage, migration, release or              have in the absence of such state or federal
      escape of "pollutants" at any time.                    act.
   n. Pollution-Related                                   r. Violation Of Anti-Trust law
      Any loss, cost or expense arising out of any:          "Personal and advertising injury" arising out of
      (1) Request, demand, order or statutory or             a violation of any anti-trust law.
          regulatory requirement that any insured or      s. Securities
          others test for, monitor, clean up, remove,
          contain, treat, detoxify or neutralize, or in      "Personal and advertising injury" arising out of
          any way respond to, or assess the effects          the fluctuation in price or value of any stocks,
          of, "pollutants"; or                               bonds or other securities.
      (2) Claim or suit by or on behalf of a              t. Recording And Distribution Of Material Or
          governmental authority for damages                 Information In Violation Of Law
          because of testing for, monitoring,                 "Personal and advertising injury" arising
          cleaning up, removing, containing,                  directly or indirectly out of any action or
          treating, detoxifying or neutralizing, or in        omission that violates or is alleged to violate:
          any way responding to, or assessing the            (1) The Telephone Consumer Protection Act
          effects of, "pollutants".                              (TCPA), including any amendment of or
   o. War                                                        addition to such law;
      "Personal and advertising injury", however             (2) The CAN-SPAM Act of 2003, including
      caused, arising, directly or indirectly, out of:           any amendment of or addition to such law;
     (1) War, including undeclared or civil war;             (3) The Fair Credit Reporting Act (FCRA), and
      (2) Warlike action by a military force, including          any amendment of or addition to such law,
          action in hindering or defending against an            including the Fair and Accurate Credit
          actual or expected attack, by any                      Transaction Act (FACTA); or
          government, sovereign or other authority           (4) Any federal, state or local statute,
          using military personnel or other agents;              ordinance or regulation, other than the
          Or                                                     TCPA or CAN-SPAM Act of 2003 or FCRA
                                                                 and their amendments and additions, that
      (3) Insurrection, rebellion, revolution, usurped
          power, or action taken by governmental                 addresses, prohibits or limits the printing,
          authority in hindering or defending against            dissemination,      disposal,       collecting,
          any of these.                                          recording,       sending,        transmitting,
                                                                 communicating or distribution of material
   P. Internet Advertisements And Content Of                     or information.
       Others
                                                          u. Employment-Related Practices
      "Personal and advertising injury" arising out
       of:                                                   "Personal and advertising injury" to:
      (1) An "advertisement" for others on your web          (1) A person arising out of any "employment-
           site;                                                 related practices"; or
      (2) Placing a link to a web site of others on          (2) The spouse, child, parent, brother or sister
           your web site;                                        of that person as a consequence of
                                                                 "personal and advertising injury" to that
      (3) Content, including information, sounds,                person at whom any "employment-related
          text, graphics, or images from a web site              practices" are directed.
          of others displayed within a frame or
          border on your web site; or

Page 8 of 21                                                                                  HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 177 of 310 PageID #: 184


        This exclusion applies:                           COVERAGE C MEDICAL PAYMENTS
       (1) Whether      the     injury-causing   event    1. Insuring Agreement
           described in the definition of "employment-       a. We will pay medical expenses as described
           related practices" occurs before                     below for "bodily injury" caused by an
           employment, during employment or after               accident:
           employment of that person;
                                                                (1) On premises you own or rent;
       (2) Whether the insured may be liable as an
           employer or in any other capacity; and              (2) On ways next to premises you own or
                                                                   rent; or
       (3) To any obligation to share damages with
           or repay someone else who must pay                  (3) Because of your operations;
           damages because of the injury.                       provided that:
    v. Asbestos                                                (1) The accident takes place in the "coverage
      (1) "Personal and advertising injury" arising                territory" and during the policy period;
          out of the "asbestos hazard".                         (2) The expenses are incurred and reported
      (2) Any damages, judgments, settlements,                      to us within three years of the date of the
          loss, costs or expenses that:                             accident; and
          (a) May be awarded or incurred by reason              (3) The     injured    person     submits     to
              of any claim or suit alleging actual or               examination, at our expense, by
              threatened injury or damage of any                    physicians of our choice as often as we
              nature or kind to persons or property                 reasonably require.
              which would not have occurred in               b. We will make these payments regardless of
              whole or in part but for the "asbestos             fault. These payments will not exceed the
              hazard";                                           applicable limit of insurance. We will pay
          (b) Arise out of any request, demand,                  reasonable expenses for:
              order or statutory or regulatory                  (1) First aid administered at the time of an
              requirement that any insured or others                accident;
              test for, monitor, clean up, remove,              (2) Necessary medical, surgical, X-ray and
              encapsulate, contain, treat, detoxify or              dental services, including prosthetic
              neutralize or in any way respond to or                devices; and
              assess the effects of an "asbestos
                                                                (3) Necessary        ambulance,       hospital,
              hazard"; or
                                                                    professional nursing and funeral services.
          (c) Arise out of any claim or suit for
                                                          2. Exclusions
              damages because of testing for,
              monitoring, cleaning up, removing,             We will not pay expenses for "bodily injury":
              encapsulating, containing, treating,           a. Any Insured
              detoxifying or neutralizing or in any
                                                                To any insured, except "volunteer workers".
              way responding to or assessing the
              effects of an "asbestos hazard".               b. Hired Person
   w. Access Or Disclosure Of Confidential Or                   To a person hired to do work for or on behalf
       Personal Information                                     of any insured or a tenant of any insured.
       "Personal and advertising injury" arising out of      c. Injury On Normally Occupied Premises
       any access to or disclosure of any person's or           To a person injured on that part of premises
       organization's confidential or personal                  you own or rent that the person normally
       information, including patents, trade secrets,           occupies.
       processing methods, customer lists, financial
                                                             d. Workers Compensation And Similar Laws
       information, credit card information, health
       information or any other type of nonpublic               To a person, whether or not an "employee" of
       information.                                             any insured, if benefits for the "bodily injury" are
                                                                payable or must be provided under a workers'
       This exclusion applies even if damages are
                                                                compensation or disability benefits law or a
       claimed for notification costs, credit
                                                                similar law.
       monitoring expenses, forensic expenses,
       public relations expenses or any other loss,          e. Athletics Activities
       cost or expense incurred by you or others                To a person injured while practicing,
       arising out of any access to or disclosure of            instructing or participating in any physical
       any person's or organization's confidential or           exercises or games, sports, or athletic
       personal information.                                    contests.


 HG 00 01 09 16                                                                                      Page 9 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 178 of 310 PageID #: 185


     f. Products-Completed Operations Hazard                    assumed by the insured in the same "insured
         Included within the "products-completed                contract";
         operations hazard".                                 d. The allegations in the "suit" and the
    g. Coverage A Exclusions                                    information we know about the "occurrence"
         Excluded under Coverage A.                             are such that no conflict appears to exist
                                                                between the interests of the insured and the
 SUPPLEMENTARY PAYMENTS - COVERAGES                             interests of the indemnitee;
 A AND B
                                                             e. The indemnitee and the insured ask us to
 1. We will pay, with respect to any claim we
                                                                conduct and control the defense of that
    investigate or settle, or any "suit" against an
                                                                indemnitee against such "suit" and agree that
    insured we defend:
                                                                we can assign the same counsel to defend
    a. All expenses we incur.                                   the insured and the indemnitee; and
    b. Up to $1,000 for cost of bail bonds required          f. The indemnitee:
         because of accidents or traffic law violations
         arising out of the use of any vehicle to which        (1) Agrees in writing to:
         the Bodily Injury Liability Coverage applies.             (a) Cooperate with us in the investigation,
         We do not have to furnish these bonds.                        settlement or defense of the "suit";
     c. The cost of appeal bonds or bonds to release               (b) Immediately send us copies of any
         attachments, but only for bond amounts                        demands, notices, summonses or legal
         within the applicable limit of insurance. We do               papers received in connection with the
         not have to furnish these bonds.                              "suit";
    d. All reasonable expenses incurred by the                     (c) Notify any other insurer whose
         insured at our request to assist us in the                    coverage is available to the
         investigation or defense of the claim or "suit",              indemnitee; and
         including actual loss of earnings up to $500 a            (d) Cooperate with us with respect to
         day because of time off from work.                            coordinating      other       applicable
    e. All court costs taxed against the insured in                    insurance available to the indemnitee;
         the "suit". However, such costs do not                        and
         include attorneys' fees, attorneys' expenses,
                                                               (2) Provides us with written authorization to:
         witness or expert fees, or any other expenses
         of a party taxed to the insured.                          (a) Obtain records and other information
                                                                       related to the "suit"; and
     f. Prejudgment interest awarded against the
         insured on that part of the judgment we pay. If           (b) Conduct and control the defense of the
         we make an offer to pay the applicable limit of               indemnitee in such "suit".
         insurance, we will not pay any prejudgment          So long as the above conditions are met,
         interest based on that period of time after the     attorneys' fees incurred by us in the defense of
         offer.                                              that indemnitee, necessary litigation expenses
    g. All interest on the full amount of any judgment       incurred by us and necessary litigation expenses
         that accrues after entry of the judgment and        incurred by the indemnitee at our request will be
         before we have paid, offered to pay, or             paid       as       Supplementary      Payments.
         deposited in court the part of the judgment         Notwithstanding the provisions of Paragraph
         that is within the applicable limit of insurance.   2.b.(2) of Section I - Coverage A - Bodily Injury
    These payments will not reduce the limits of             And Property Damage Liability, such payments
    insurance.                                               will not be deemed to be damages for "bodily
                                                             injury" and "property damage" and will not reduce
 2. If we defend an insured against a "suit" and an
                                                             the limits of insurance.
    indemnitee of the insured is also named as a
    party to the "suit", we will defend that indemnitee      Our obligation to defend an insured's indemnitee
    if all of the following conditions are met:              and to pay for attorneys' fees and necessary
    a. The "suit" against the indemnitee seeks               litigation expenses as Supplementary Payments
         damages for which the insured has assumed           ends when:
         the liability of the indemnitee in a contract or    a. We have used up the applicable limit of
         agreement that is an "insured contract";                 insurance in the payment of judgments or
    b. This insurance applies to such liability                   settlements; or
         assumed by the insured;                             b. The conditions set forth above, or the terms of
    c. The obligation to defend, or the cost of the               the agreement described in Paragraph f.
         defense of, that indemnitee, has also been               above, are no longer met.



 Page 10 of 21                                                                                HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 179 of 310 PageID #: 186


 SECTION II - WHO IS AN INSURED                                      "volunteer worker" as a consequence
 1. If you are designated in the Declarations as:                    of Paragraph (1)(a) above;
    a. An individual, you and your spouse are                    (c) For which there is any obligation to
        insureds, but only with respect to the conduct               share damages with or repay someone
        of a business of which you are the sole                      else who must pay damages because
        owner.                                                       of the injury described in Paragraphs
                                                                     (1)(a) or (1)(b) above; or
    b. A partnership or joint venture, you are an
        insured. Your members, your partners, and                (d) Arising out of his or her providing or
        their spouses are also insureds, but only with               failing to provide professional health
        respect to the conduct of your business.                     care services.
    c. A limited liability company, you are an                   If you are not in the business of providing
        insured. Your members are also insureds, but             professional health care services:
        only with respect to the conduct of your                 (a) Subparagraphs (1)(a), (1)(b) and (1)(c)
        business. Your managers are insureds, but                    above do not apply to any "employee"
        only with respect to their duties as your                    or "volunteer worker" providing first aid
        managers.                                                    services; and
    d. An organization other than a partnership, joint           (b) Subparagraph (1)(d) above does not
        venture or limited liability company, you are                apply to any nurse, emergency medical
        an insured. Your "executive officers" and                    technician or paramedic employed by
        directors are insureds, but only with respect to             you to provide such services.
        their duties as your officers or directors. Your     (2) "Property damage" to property:
        stockholders are also insureds, but only with
        respect to their liability as stockholders.              (a) Owned, occupied or used by,
    e. A trust, you are an insured. Your trustees are            (b) Rented to, in the care, custody or
        also insureds, but only with respect to their                control of, or over which physical
        duties as trustees.                                          control is being exercised for any
                                                                     purpose by
 2. Each of the following is also an insured:
                                                                 you, any of your "employees", "volunteer
    a. Employees And Volunteer Workers                           workers", any partner or member (if you
       Your "volunteer workers" only while                       are a partnership or joint venture), or any
       performing duties related to the conduct of               member (if you are a limited liability
       your business, or your "employees", other                 company).
       than either your "executive officers" (if you are   b. Real Estate Manager
       an organization other than a partnership, joint
       venture or limited liability company) or your          Any person (other than your "employee" or
       managers (if you are a limited liability               "volunteer worker"), or any organization while
       company), but only for acts within the scope            acting as your real estate manager.
       of their employment by you or while                 c. Temporary Custodians Of Your Property
       performing duties related to the conduct of            Any person or organization having proper
       your business.                                         temporary custody of your property if you die,
       However, none of these "employees" or                   but only:
       "volunteer workers" are insureds for:                  (1) With respect to liability arising out of the
       (1) "Bodily injury" or "personal and advertising           maintenance or use of that property; and
           injury":                                           (2) Until your legal representative has been
           (a) To you, to your partners or members (if            appointed.
               you are a partnership or joint venture),    d. Legal Representative If You Die
               to your members (if you are a limited
               liability company), to a co-"employee"         Your legal representative if you die, but only
               while in the course of his or her              with respect to duties as such. That
               employment or performing duties                representative will have all your rights and
               related to the conduct of your                 duties under this Coverage Part.
               business, or to your other "volunteer       e. Unnamed Subsidiary
               workers" while performing duties               Any subsidiary, and subsidiary thereof, of
               related to the conduct of your                 yours which is a legally incorporated entity of
               business;                                      which you own a financial interest of more
           (b) To the spouse, child, parent, brother or       than 50% of the voting stock on the effective
               sister of that co-"employee" or that           date of the Coverage Part.


HG 00 01 0916                                                                                  Page 11 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 180 of 310 PageID #: 187


       The insurance afforded herein for any              A person or organization is an additional insured
       subsidiary not named in this Coverage Part         under this provision only for that period of time
       as a named insured does not apply to injury        required by the contract or agreement.
       or damage with respect to which such insured       However, no such person or organization is an
       is also a named insured under another policy       insured under this provision if such person or
       or would be a named insured under such             organization is included as an insured by an
       policy but for its termination or the exhaustion   endorsement issued by us and made a part of
       of its limits of insurance.                        this Coverage Part.
3. Newly Acquired Or Formed Organization                  a. Vendors
   Any organization you newly acquire or form,                Any person(s) or organization(s) (referred to
    other than a partnership, joint venture or limited         below as vendor), but only with respect to
   liability company, and over which you maintain              "bodily injury" or "property damage" arising
   financial interest of more than 50% of the voting           out of "your products" which are distributed or
   stock, will qualify as a Named Insured if there is          sold in the regular course of the vendor's
   no other similar insurance available to that                business and only if this Coverage Part
   organization. However:                                      provides coverage for "bodily injury" or
   a. Coverage under this provision is afforded only           "property damage" included within the
       until the 180th day after you acquire or form           "products-completed operations hazard".
       the organization or the end of the policy              (1) The insurance afforded the vendor is
       period, whichever is earlier;                               subject to the following additional
   b. Coverage A does not apply to "bodily injury"                 exclusions:
       or "property damage" that occurred before                   This insurance does not apply to:
       you acquired or formed the organization; and
                                                                   (a) "Bodily injury" or "property damage" for
    c. Coverage B does not apply to "personal and                      which the vendor is obligated to pay
       advertising injury" arising out of an offense                   damages by reason of the assumption
       committed before you acquired or formed the                     of liability in a contract or agreement.
       organization.                                                   This exclusion does not apply to
4. Nonowned Watercraft                                                 liability for damages that the vendor
   With respect to watercraft you do not own that is                   would have in the absence of the
   less than 51 feet long and is not being used to                     contract or agreement;
   carry persons for a charge, any person is an                    (b) Any express warranty unauthorized by
   insured while operating such watercraft with your                   you;
   permission. Any other person or organization                    (c) Any physical or chemical change in the
   responsible for the conduct of such person is                       product made intentionally by the
   also an insured, but only with respect to liability                 vendor;
   arising out of the operation of the watercraft, and
                                                                   (d) Repackaging, except when unpacked
   only if no other insurance of any kind is available
                                                                       solely for the purpose of inspection,
   to that person or organization for this liability.
                                                                       demonstration, testing, or the
   However, no person or organization is an insured                    substitution of parts under instructions
   with respect to:                                                    from the manufacturer, and then
   a. "Bodily injury" to a co-"employee" of the                        repackaged in the original container;
       person operating the watercraft; or                        (e) Any failure to make such inspections,
   b. "Property damage" to property owned by,                          adjustments, tests or servicing as the
       rented to, in the charge of or occupied by you                  vendor has agreed to make or normally
       or the employer of any person who is an                         undertakes to make in the usual
       insured under this provision.                                   course of business, in connection with
5. Additional Insureds When Required By                                the distribution or sale of the products;
   Written Contract, Written Agreement Or                          (f) Demonstration, installation, servicing
   Permit                                                              or repair operations, except such
   The following person(s) or organization(s) are an                   operations performed at the vendor's
   additional insured when you have agreed, in a                       premises in connection with the sale of
   written contract, written agreement or because of                   the product;
   a permit issued by a state or political subdivision,           (g) Products which, after distribution or
   that such person or organization be added as an                     sale by you, have been labeled or
   additional insured on your policy, provided the                     relabeled or used as a container, part
   injury or damage occurs subsequent to the                           or ingredient of any other thing or
   execution of the contract or agreement.                             substance by or for the vendor; or


Page 12 of 21                                                                                 HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 181 of 310 PageID #: 188


          (h) "Bodily injury" or "property damage"               omissions of those acting on your behalf:
              arising out of the sole negligence of the         (1) In connection with your premises; or
              vendor for its own acts or omissions or
                                                                (2) In the performance of your ongoing
              those of its employees or anyone else
                                                                      operations performed by you or on your
              acting on its behalf. However, this
                                                                      behalf.
              exclusion does not apply to:
                                                                 With respect to the insurance afforded these
              (i) The exceptions contained in Sub-
                                                                 additional insureds, the following additional
                  paragraphs (d) or (f); or
                                                                 exclusion applies:
             (ii) Such inspections, adjustments,
                                                                 This insurance does not apply to "bodily
                  tests or servicing as the vendor has           injury", "property damage" or "personal and
                  agreed to make or normally
                                                                 advertising injury" arising out of the rendering
                  undertakes to make in the usual
                                                                 of or the failure to render any professional
                  course of business, in connection
                                                                 services by or for you, including:
                  with the distribution or sale of the
                  products.                                      1. The preparing, approving, or failing to
                                                                      prepare or approve, maps, shop drawings,
      (2) This insurance does not apply to any
                                                                      opinions, reports, surveys, field orders,
           insured person or organization, from                       change orders or drawings and
           whom you have acquired such products,                      specifications; or
           or any ingredient, part or container,
           entering into, accompanying or containing             2. Supervisory, inspection, architectural or
          such products.                                              engineering activities.
   b. Lessors Of Equipment                                       This exclusion applies even if the claims
                                                                 against any insured allege negligence or
      (1) Any person(s) or organization(s) from
                                                                 other wrongdoing in the supervision, hiring,
           whom you lease equipment; but only with               employment, training or monitoring of others
           respect to their liability for "bodily injury",       by that insured, if the "occurrence" which
           "property damage" or "personal and                    caused the "bodily injury" or "property
           advertising injury" caused, in whole or in
                                                                 damage", or the offense which caused the
           part, by your maintenance, operation or
                                                                 "personal and advertising injury", involved the
           use of equipment leased to you by such
                                                                 rendering of or the failure to render any
           person(s) or organization(s).
                                                                 professional services by or for you.
      (2) With respect to the insurance afforded to
                                                             e. Permits Issued By State Or Political
           these additional insureds this insurance
                                                                 Subdivisions
           does not apply to any "occurrence" which
          takes place after the equipment lease                  Any state or political subdivision, but only with
           expires.                                              respect to operations performed by you or on
                                                                 your behalf for which the state or political
   c. Lessors Of Land Or Premises
                                                                 subdivision has issued a permit.
      Any person or organization from whom you                   With respect to the insurance afforded these
       lease land or premises, but only with respect
                                                                  additional insureds, this insurance does not
       to liability arising out of the ownership,
                                                                  apply to:
       maintenance or use of that part of the land or
       premises leased to you.                                  (1) "Bodily injury", "property damage" or
                                                                      "personal and advertising injury" arising
       With respect to the insurance afforded these                   out of operations performed for the state
       additional insureds the following additional
                                                                      or municipality; or
       exclusions apply:
                                                                (2) "Bodily injury" or "property damage"
       This insurance does not apply to:
                                                                      included within the "products-completed
       1. Any "occurrence" which takes place after                    operations hazard".
           you cease to lease that land; or                  f. Any Other Party
       2. Structural alterations, new construction or
                                                                 Any other person or organization who is not
           demolition operations performed by or on
                                                                  an additional insured under Paragraphs a.
           behalf of such person or organization.
                                                                  through e. above, but only with respect to
   d. Architects, Engineers Or Surveyors                          liability for "bodily injury", "property damage"
       Any architect, engineer, or surveyor, but only             or "personal and advertising injury" caused, in
       with respect to liability for "bodily injury",             whole or in part, by your acts or omissions or
       "property damage" or "personal and                         the acts or omissions of those acting on your
       advertising injury" caused, in whole or in part,           behalf:
       by your acts or omissions or the acts or                  (1) In the performance of your ongoing
                                                                      operations;

HG 00 01 09 16                                                                                    Page 13 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 182 of 310 PageID #: 189


      (2) In connection with your premises owned           No person or organization is an insured with respect
          by or rented to you; or                          to the conduct of any current or past partnership,
      (3) In connection with "your work" and               joint venture or limited liability company that is not
          included within the "products-completed          shown as a Named Insured in the Declarations.
          operations hazard", but only if                  SECTION III - LIMITS OF INSURANCE
          (a) The written contract or agreement            1. The Most We Will Pay
              requires you to provide such coverage           The Limits of Insurance shown in the
              to such additional insured; and                 Declarations and the rules below fix the most we
          (b) This Coverage Part provides coverage            will pay regardless of the number of:
              for "bodily injury" or "property damage"        a. Insureds;
              included      within     the    "products-
              completed operations hazard".                   b. Claims made or "suits" brought; or
      However:                                                c. Persons or organizations making claims or
                                                                 bringing "suits".
      (1) The insurance afforded to such additional
          insured only applies to the extent               2. General Aggregate Limit
          permitted by law; and                               The General Aggregate Limit is the most we will
      (2) If coverage provided to the additional              pay for the sum of:
          insured is required by a contract or                a. Medical expenses under Coverage C;
          agreement, the insurance afforded to such           b. Damages under Coverage A, except
          additional insured will not be broader than            damages because of "bodily injury" or
          that which you are required by the contract            "property damage" included in the "products-
          or agreement to provide for such                       completed operations hazard"; and
          additional insured.
                                                              c. Damages under Coverage B.
      With respect to the insurance afforded to
                                                           3. Products-Completed Operations Aggregate
      these additional insureds, this insurance does
                                                              Limit
      not apply to:
       "Bodily injury", "property damage" or                  The Products-Completed Operations Aggregate
                                                              Limit is the most we will pay under Coverage A
       "personal and advertising injury" arising out of
                                                              for damages because of "bodily injury" and
      the rendering of, or the failure to render, any
                                                              "property damage" included in the "products-
       professional architectural, engineering or
                                                              completed operations hazard".
      surveying services, including:
                                                           4. Personal And Advertising Injury Limit
      (1) The preparing, approving, or failing to
          prepare or approve, maps, shop drawings,            Subject to 2. above, the Personal and
          opinions, reports, surveys, field orders,           Advertising Injury Limit is the most we will pay
          change orders or drawings and                       under Coverage B for the sum of all damages
          specifications; or                                  because of all "personal and advertising injury"
      (2) Supervisory, inspection, architectural or           sustained by any one person or organization.
          engineering activities.                          5. Each Occurrence Limit
       This exclusion applies even if the claims              Subject to 2. or 3. above, whichever applies, the
       against any insured allege negligence or               Each Occurrence Limit is the most we will pay for
       other wrongdoing in the supervision, hiring,           the sum of:
       employment, training or monitoring of others           a. Damages under Coverage A; and
       by that insured, if the "occurrence" which
                                                              b. Medical expenses under Coverage C
       caused the "bodily injury" or "property
       damage", or the offense which caused the               because of all "bodily injury" and "property
       "personal and advertising injury", involved the        damage" arising out of any one "occurrence".
       rendering of or the failure to render any           6. Damage To Premises Rented To You Limit
       professional services by or for you.                   Subject to 5. above, the Damage To Premises
   The limits of insurance that apply to additional           Rented To You Limit is the most we will pay
   insureds is described in Section III - Limits Of           under Coverage A for damages because of
   Insurance.                                                 "property damage" to any one premises, while
   How this insurance applies when other insurance            rented to you, or in the case of damage by fire,
   is available to the additional insured is described        lightning or explosion, while rented to you or
   in the Other Insurance Condition in Section IV -           temporarily occupied by you with permission of
   Commercial General Liability Conditions.                   the owner.



Page 14 of 21                                                                                    HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 183 of 310 PageID #: 190


    In the case of damage by fire, lightning or           b. Notice Of Claim
    explosion, the Damage to Premises Rented To              If a claim is made or "suit" is brought against
    You Limit applies to all damage proximately              any insured, you or any additional insured
    caused by the same event, whether such                   must:
    damage results from fire, lightning or explosion
    or any combination of these.                            (1) Immediately record the specifics of the
                                                                 claim or "suit" and the date received; and
 7. Medical Expense Limit
                                                            (2) Notify us as soon as practicable.
    Subject to 5. above, the Medical Expense Limit is
    the most we will pay under Coverage C for all            You or any additional insured must see to it
    medical expenses because of "bodily injury"              that we receive written notice of the claim or
    sustained by any one person.                             "suit" as soon as practicable.
 8. How Limits Apply To Additional Insureds               c. Assistance And Cooperation Of The
                                                             Insured
    If you have agreed in a written contract or written
    agreement that another person or organization             You and any other involved insured must:
    be added as an additional insured on your policy,        (1) Immediately send us copies of any
    the most we will pay on behalf of such additional            demands, notices, summonses or legal
    insured is the lesser of:                                    papers received in connection with the
    a. The limits of insurance specified in the written          claim or "suit";
        contract or written agreement; or                    (2) Authorize us to obtain records and other
    b. The Limits of Insurance shown in the                      information;
       Declarations.                                         (3) Cooperate with us in the investigation or
    Such amount shall be a part of and not in                    settlement of the claim or defense against
    addition to Limits of Insurance shown in the                 the "suit"; and
    Declarations and described in this Section.              (4) Assist us, upon our request, in the
 The Limits of Insurance of this Coverage Part apply             enforcement of any right against any person
 separately to each consecutive annual period and to             or organization which may be liable to the
 any remaining period of less than 12 months,                    insured because of injury or damage to
 starting with the beginning of the policy period                which this insurance may also apply.
 shown in the Declarations, unless the policy period      d. Obligations At The Insureds Own Cost
 is extended after issuance for an additional period of      No insured will, except at that insured's own
 less than 12 months. In that case, the additional           cost, voluntarily make a payment, assume
 period will be deemed part of the last preceding            any obligation, or incur any expense, other
 period for purposes of determining the Limits of            than for first aid, without our consent.
 Insurance.
                                                          e. Additional Insureds Other Insurance
 SECTION IV - COMMERCIAL GENERAL
                                                             If we cover a claim or "suit" under this
 LIABILITY CONDITIONS
                                                             Coverage Part that may also be covered by
 1. Bankruptcy                                               other insurance available to an additional
     Bankruptcy or insolvency of the insured or of the       insured, such additional insured must submit
     insured's estate will not relieve us of our             such claim or "suit" to the other insurer for
     obligations under this Coverage Part.                   defense and indemnity.
 2. Duties In The Event Of Occurrence, Offense,              However, this provision does not apply to the
     Claim Or Suit                                           extent that you have agreed in a written
     a. Notice Of Occurrence Or Offense                      contract or written agreement that this
         You or any additional insured must see to it        insurance is primary and non-contributory
         that we are notified as soon as practicable of      with the additional insured's own insurance.
         an "occurrence" or an offense which may          f. Knowledge Of An Occurrence, Offense,
         result in a claim. To the extent possible,          Claim Or Suit
         notice should include:                              Paragraphs a. and b. apply to you or to any
        (1) How, when and where the "occurrence" or           additional insured only when such
            offense took place;                               "occurrence", offense, claim or "suit" is known
        (2) The names and addresses of any injured           to:
            persons and witnesses; and                       (1) You or any additional insured that is an
        (3) The nature and location of any injury or             individual;
             damage arising out of the "occurrence" or       (2) Any partner, if you or the additional
             offense.                                            insured is a partnership;


 HG 00 01 09 16                                                                               Page 15 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 184 of 310 PageID #: 191


       (3) Any manager, if you or the additional          (3) Tenant Liability
           insured is a limited liability company;            That is insurance purchased by you to
       (4) Any "executive officer" or insurance               cover your liability as a tenant for
           manager, if you or the additional insured is       "property damage" to premises rented to
           a corporation;                                     you or temporarily occupied by you with
       (5) Any trustee, if you or the additional              permission of the owner;
           insured is a trust; or                         (4) Aircraft, Auto Or Watercraft
       (6) Any elected or appointed official, if you or       If the loss arises out of the maintenance or
           the additional insured is a political              use of aircraft, "autos" or watercraft to the
           subdivision or public entity.                      extent not subject to Exclusion g. of
    This duty applies separately to you and any               Section I - Coverage A - Bodily Injury And
    additional insured.                                       Property Damage Liability;
 3. Legal Action Against Us                               (5) Property Damage To Borrowed
                                                              Equipment Or Use Of Elevators
    No person or organization has a right under this
    Coverage Part:                                            If the loss arises out of "property damage"
                                                              to borrowed equipment or the use of
    a. To join us as a party or otherwise bring us            elevators to the extent not subject to
       into a "suit" asking for damages from an               Exclusion j. of Section I - Coverage A -
       insured; or                                            Bodily Injury And Property Damage
    b. To sue us on this Coverage Part unless all of          Liability;
       its terms have been fully complied with.           (6) When You Are Added As An Additional
    A person or organization may sue us to recover            Insured To Other Insurance
    on an agreed settlement or on a final judgment            Any other insurance available to you
    against an insured; but we will not be liable for         covering liability for damages arising out
    damages that are not payable under the terms of           of the premises or operations, or products
    this Coverage Part or that are in excess of the           and completed operations, for which you
    applicable limit of insurance. An agreed                  have been added as an additional insured
    settlement means a settlement and release of              by that insurance; or
    liability signed by us, the insured and the
    claimant or the claimant's legal representative.      (7) When      You Add Others As An
                                                              Additional Insured To This Insurance
 4. Other Insurance
                                                              Any other insurance available to an
    If other valid and collectible insurance is               additional insured.
    available to the insured for a loss we cover under
    Coverages A or B of this Coverage Part, our               However, the following provisions apply to
    obligations are limited as follows:                       other insurance available to any person or
                                                              organization who is an additional insured
    a. Primary Insurance                                      under this coverage part.
       This insurance is primary except when b.               (a) Primary Insurance When Required
       below applies. If other insurance is also                  By Contract
       primary, we will share with all that other
       insurance by the method described in c.                   This insurance is primary if you have
       below.                                                    agreed in a written contract or written
                                                                 agreement that this insurance be
    b. Excess Insurance                                          primary. If other insurance is also
       This insurance is excess over any of the other            primary, we will share with all that
       insurance, whether primary, excess,                       other insurance by the method
        contingent or on any other basis:                        described in c. below.
       (1) Your Work                                          (b) Primary And Non-Contributory To
          That is Fire, Extended Coverage, Builder's              Other Insurance When Required By
          Risk, Installation Risk or similar coverage             Contract
          for "your work";                                       If you have agreed in a written
      (2) Premises Rented To You                                 contract, written agreement, or permit
                                                                 that this insurance is primary and non-
           That is fire, lightning or explosion
                                                                 contributory with the additional
           insurance for premises rented to you or
                                                                 insured's own insurance, this insurance
           temporarily occupied by you with
                                                                 is primary and we will not seek
           permission of the owner;                              contribution from that other insurance.


 Page 16 of 21                                                                            HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 185 of 310 PageID #: 192


           Paragraphs (a) and (b) do not apply to                 computation, and send us copies at such
           other insurance to which the additional                times as we may request.
           insured has been added as an additional          6. Representations
           insured.
                                                              a. When You Accept This Policy
        When this insurance is excess, we will have
                                                                 By accepting this policy, you agree:
        no duty under Coverages A or B to defend
        the insured against any "suit" if any other              (1) The statements in the Declarations are
       insurer has a duty to defend the insured                      accurate and complete;
        against that "suit". If no other insurer defends,        (2) Those statements are based upon
       we will undertake to do so, but we will be                    representations you made to us; and
        entitled to the insured's rights against all
                                                                 (3) We have issued this policy in reliance
        those other insurers.
                                                                     upon your representations.
        When this insurance is excess over other
                                                              b. Unintentional Failure To Disclose Hazards
       insurance, we will pay only our share of the
        amount of the loss, if any, that exceeds the             If unintentionally you should fail to disclose all
       sum of:                                                   hazards relating to the conduct of your
       (1) The total amount that all such other                  business that exist at the inception date of
            insurance would pay for the loss in the              this Coverage Part, we shall not deny
            absence of this insurance; and                       coverage under this Coverage Part because
                                                                 of such failure.
       (2) The total of all deductible and self-insured
            amounts under all that other insurance.         7. Separation Of Insureds
        We will share the remaining loss, if any, with        Except with respect to the Limits of Insurance,
        any other insurance that is not described in          and any rights or duties specifically assigned in
       this Excess Insurance provision and was not            this Coverage Part to the first Named Insured,
        bought specifically to apply in excess of the         this insurance applies:
       Limits of Insurance shown in the Declarations           a. As if each Named Insured were the only
        of this Coverage Part.                                    Named Insured; and
    c. Method Of Sharing                                       b. Separately to each insured against whom
        If all of the other insurance permits                     claim is made or "suit" is brought.
        contribution by equal shares, we will follow        8. Transfer Of Rights Of Recovery Against
        this method also. Under this approach each             Others To Us
        insurer contributes equal amounts until it has
        paid its applicable limit of insurance or none         a. Transfer Of Rights Of Recovery
        of the loss remains, whichever comes first.               If the insured has rights to recover all or part
        If any of the other insurance does not permit             of any payment, including Supplementary
        contribution by equal shares, we will                     Payments, we have made under this
        contribute by limits. Under this method, each             Coverage Part, those rights are transferred to
        insurer's share is based on the ratio of its              us. The insured must do nothing after loss to
        applicable limit of insurance to the total                impair them. At our request, the insured will
        applicable limits of insurance of all insurers.           bring "suit" or transfer those rights to us and
                                                                  help us enforce them.
 5. Premium Audit
                                                               b. Waiver Of Rights Of Recovery (Waiver Of
     a. We will compute all premiums for this
                                                                  Subrogation)
        Coverage Part in accordance with our rules
        and rates.                                                If the insured has waived any rights of
     b. Premium shown in this Coverage Part as                    recovery against any person or organization
        advance premium is a deposit premium only.                for all or part of any payment, including
        At the close of each audit period we will                 Supplementary Payments, we have made
        compute the earned premium for that period                under this Coverage Part, we also waive that
        and send notice to the first Named Insured.               right, provided the insured waived their rights
        The due date for audit and retrospective                  of recovery against such person or
        premiums is the date shown as the due date                organization in a contract, agreement or
        on the bill. If the sum of the advance and                permit that was executed prior to the injury or
        audit premiums paid for the policy period is              damage.
        greater than the earned premium, we will            9. When We Do Not Renew
        return the excess to the first Named Insured.          If we decide not to renew this Coverage Part, we
     c. The first Named Insured must keep records of           will mail or deliver to the first Named Insured
        the information we need for premium                    shown in the Declarations written notice of the


 HG 00 01 09 16                                                                                    Page 17 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 186 of 310 PageID #: 193


    nonrenewal not less than 30 days before the            c. All other parts of the world if the injury or
    expiration date.                                           damage arises out of:
    If notice is mailed, proof of mailing will be             (1) Goods or products made or sold by you in
    sufficient proof of notice.                                   the territory described in a. above;
SECTION V - DEFINITIONS                                       (2) The activities of a person whose home is
1. "Advertisement" means the widespread public                    in the territory described in a. above, but is
    dissemination of information or images that has               away for a short time on your business; or
    the purpose of inducing the sale of goods,                (3) "Personal and advertising injury" offenses
    products or services through:                                 that take place through the Internet or
     a. (1) Radio;                                                similar electronic means of communication
      (2) Television;                                       provided the insured's responsibility to pay
                                                            damages is determined in the United States of
      (3) Billboard;                                        America (including its territories and possessions),
      (4) Magazine;                                         Puerto Rico or Canada, in a "suit" on the merits
      (5) Newspaper; or                                     according to the substantive law in such territory or
                                                            in a settlement we agree to.
   b. Any other publication that is given widespread
       public distribution.                             7. "Employee" includes a "leased worker".
                                                            "Employee" does not include a "temporary
    However, "advertisement" does not include:
                                                            worker".
    a. The design, printed material, information or
                                                        8. "Employment-Related Practices" means:
       images contained in, on or upon the
       packaging or labeling of any goods or               a. Refusal to employ that person;
       products; or                                        b. Termination of that person's employment; or
    b. An interactive conversation between or               c. Employment-related practices, policies, acts
       among persons through a computer network.                or omissions, such as coercion, demotion,
2. "Advertising idea" means any idea for an                     evaluation,       reassignment,     discipline,
    "advertisement".                                            defamation,        harassment,    humiliation,
                                                                discrimination or malicious prosecution
3. "Asbestos hazard" means an exposure or
                                                                directed at that person.
   threat of exposure to the actual or alleged
    properties of asbestos and includes the mere        9. "Executive officer" means a person holding any
    presence of asbestos in any form.                       of the officer positions created by your charter,
                                                            constitution, by-laws or any other similar
4. "Auto" means:
                                                            governing document.
    a. A land motor vehicle, trailer or semitrailer
                                                        10."Hostile fire" means one which becomes
       designed for travel on public roads, including
                                                            uncontrollable or breaks out from where it was
       any attached machinery or equipment; or              intended to be.
    b. Any other land vehicle that is subject to a
                                                        11."Impaired property" means tangible property,
       compulsory or financial responsibility law or
                                                            other than "your product" or "your work", that
       other motor vehicle insurance law where it is
                                                            cannot be used or is less useful because:
       licensed or principally garaged.
                                                            a. It incorporates "your product" or "your work"
    However, "auto" does not include "mobile                    that is known or thought to be defective,
    equipment".
                                                                deficient, inadequate or dangerous; or
5. "Bodily injury" means physical:
                                                            b. You have failed to fulfill the terms of a
    a. Injury;                                                  contract or agreement;
    b. Sickness; or                                        if such property can be restored to use by the
    c. Disease                                             repair, replacement, adjustment or removal of
    sustained by a person and, if arising out of the       "your product" or "your work", or your fulfilling the
    above, mental anguish or death at any time.            terms of the contract or agreement.
6. "Coverage territory" means:                          12."Insured contract" means:
    a. The United States of America (including its         a. A contract for a lease of premises. However,
       territories and possessions), Puerto Rico and          that portion of the contract for a lease of
       Canada;                                                premises that indemnifies any person or
    b. International waters or airspace, but only if          organization for damage by fire, lightning or
       the injury or damage occurs in the course of           explosion to premises while rented to you or
       travel or transportation between any places            temporarily occupied by you with permission
       included in a. above; or                               of the owner is subject to the Damage to

Page 18 of 21                                                                                   HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 187 of 310 PageID #: 194


        Premises Rented To You Limit described in           14."Loading or unloading" means the handling of
        Section III - Limits of Insurance;                     property:
    b. A sidetrack agreement;                                  a. After it is moved from the place where it is
    c. Any easement or license agreement,                          accepted for movement into or onto an
        including an easement or license agreement                 aircraft, watercraft or "auto";
        in connection with construction or demolition          b. While it is in or on an aircraft, watercraft or
        operations on or within 50 feet of a railroad;             "auto"; or
    d. An obligation, as required by ordinance, to             c. While it is being moved from an aircraft,
        indemnify a municipality, except in connection             watercraft or "auto" to the place where it is
        with work for a municipality;                              finally delivered;
    e. An elevator maintenance agreement;                      but "loading or unloading" does not include the
    f. That part of any other contract or agreement            movement of property by means of a mechanical
        pertaining to your business (including an              device, other than a hand truck, that is not
       indemnification of a municipality in connection         attached to the aircraft, watercraft or "auto".
       with work performed for a municipality) under        15."Mobile equipment" means any of the following
        which you assume the tort liability of another
                                                               types of land vehicles, including any attached
        party to pay for "bodily injury" or "property
                                                               machinery or equipment:
        damage" to a third person or organization,
        provided the "bodily injury" or "property              a. Bulldozers, farm machinery, forklifts and other
       damage" is caused, in whole or in part, by                   vehicles designed for use principally off public
        you or by those acting on your behalf. Tort                roads;
       liability means a liability that would be               b. Vehicles maintained for use solely on or next
       imposed by law in the absence of any                        to premises you own or rent;
        contract or agreement.                                  c. Vehicles that travel on crawler treads;
       Paragraph f. includes that part of any contract
                                                               d. Vehicles, whether self-propelled or not,
        or agreement that indemnifies a railroad for
                                                                   maintained primarily to provide mobility to
        "bodily injury" or "property damage" arising
                                                                   permanently mounted:
        out of construction or demolition operations,
        within 50 feet of any railroad property and               (1) Power cranes, shovels, loaders, diggers or
        affecting any railroad bridge or trestle, tracks,              drills; or
       road-beds, tunnel, underpass or crossing.                  (2) Road        construction   or    resurfacing
       However, Paragraph f. does not include that                     equipment such as graders, scrapers or
        part of any contract or agreement:                             rollers;
       (1) That indemnifies an architect, engineer or          e. Vehicles not described in a., b., c. or d. above
            surveyor for injury or damage arising out of:          that are not self-propelled and are maintained
            (a) Preparing, approving, or failing to                primarily to provide mobility to permanently
                prepare or approve, maps, shop                     attached equipment of the following types:
                drawings, opinions, reports, surveys,             (1) Air compressors, pumps and generators,
                field orders, change orders or drawings                including spraying, welding, building
                and specifications; or                                 cleaning, geophysical exploration, lighting
            (b) Giving directions or instructions, or                  and well servicing equipment; or
                failing to give them, if that is the              (2) Cherry pickers and similar devices used to
                primary cause of the injury or damage;                 raise or lower workers;
               Or
                                                               f. Vehicles not described in a., b., c. or d. above
       (2) Under which the insured, if an architect,               maintained primarily for purposes other than
           engineer or surveyor, assumes liability for             the transportation of persons or cargo.
           an injury or damage arising out of the
                                                                   However, self-propelled vehicles with the
           insured's rendering or failure to render
                                                                   following types of permanently attached
           professional services, including those listed
                                                                   equipment are not "mobile equipment" but will
           in (1) above and supervisory, inspection,
                                                                   be considered "autos":
           architectural or engineering activities.
 13."Leased worker" means a person leased to you                   (1) Equipment designed primarily for:
    by a labor leasing firm under an agreement                        (a) Snow removal;
    between you and the labor leasing firm, to                        (b) Road      maintenance,       but      not
    perform duties related to the conduct of your                         construction or resurfacing; or
    business. "Leased worker' does not include a
                                                                      (c) Street cleaning;
    "temporary worker".


 HG 00 01 0916                                                                                       Page 19 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 188 of 310 PageID #: 195


      (2) Cherry pickers and similar devices                   (2) Work that has not yet been completed or
          mounted on automobile or truck chassis                   abandoned. However, "your work" will be
          and used to raise or lower workers; and                  deemed completed at the earliest of the
      (3) Air compressors, pumps and generators,                   following times:
          including spraying, welding, building                      (a) When all of the work called for in your
          cleaning, geophysical exploration, lighting                    contract has been completed.
          and well servicing equipment.                              (b) When all of the work to be done at the
   However, "mobile equipment" does not include                         job site has been completed if your
   any land vehicle that is subject to a compulsory                     contract calls for work at more than
   or financial responsibility law or other motor                       one job site.
   vehicle insurance law where it is licensed or                     (c) When that part of the work done at a
   principally garaged. Land vehicles subject to a                       job site has been put to its intended
   compulsory or financial responsibility law or other                   use by any person or organization
   motor vehicle insurance law are considered                           other than another contractor or
   "autos".                                                             subcontractor working on the same
16."Occurrence" means an accident, including                            project.
   continuous or repeated exposure to substantially                  Work that may need service,
   the same general harmful conditions.                              maintenance, correction, repair or
17."Personal and advertising injury" means                           replacement, but which is otherwise
   injury, including consequential "bodily injury",                  complete, will be treated as completed.
   arising out of one or more of the following              b. Does not include "bodily injury" or "property
   offenses:                                                   damage" arising out of:
   a. False arrest, detention or imprisonment;                 (1) The transportation of property, unless the
   b. Malicious prosecution;                                         injury or damage arises out of a condition
   c. The wrongful eviction from, wrongful entry                     in or on a vehicle not owned or operated
       into, or invasion of the right of private                     by you, and that condition was created by
       occupancy of a room, dwelling or premises                     the "loading or unloading" of that vehicle
       that a person or organization occupies,                       by any insured;
       committed by or on behalf of its owner,                 (2) The existence of tools, uninstalled
       landlord or lessor;                                         equipment or abandoned or unused
   d. Oral, written or electronic publication, in any              materials; or
       manner, of material that slanders or libels a           (3) Products or operations for which the
       person or organization or disparages a                      classification, listed in the Declarations or
       person's or organization's goods, products or                 in a policy Schedule, states that products-
       services;                                                     completed operations are subject to the
   e. Oral, written or electronic publication, in any                General Aggregate Limit.
       manner, of material that violates a person's       20."Property damage" means:
       right of privacy;                                    a. Physical injury to tangible property, including
    f. Copying, in your "advertisement", a person's            all resulting loss of use of that property. All
       or organization's "advertising idea" or style of        such loss of use shall be deemed to occur at
       "advertisement"; or                                      the time of the physical injury that caused it;
   9. Infringement of copyright, slogan, or title of            Or
       any literary or artistic work, in your               b. Loss of use of tangible property that is not
       "advertisement".                                        physically injured. All such loss of use shall
18."Pollutants" mean any solid, liquid, gaseous or             be deemed to occur at the time of the
   thermal irritant or contaminant, including smoke,           "occurrence" that caused it.
   vapor, soot, fumes, acids, alkalis, chemicals and        As used in this definition, computerized or
   waste. Waste includes materials to be recycled,           electronically stored data, programs or software
   reconditioned or reclaimed.                              are not tangible property. Electronic data means
19."Products-completed operations hazard":                  information, facts or programs:
   a. Includes all "bodily injury" and "property            a. Stored as or on;
       damage" occurring away from premises you
                                                            b. Created or used on; or
       own or rent and arising out of "your product"
       or "your work" except:                                c. Transmitted to or from;
      (1) Products that are still in your physical           computer software, including systems and
           possession; or                                    applications software, hard or floppy disks, CD-


Page 20 of 21                                                                                   HG 00 01 09 16
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 189 of 310 PageID #: 196


    ROMS, tapes, drives, cells, data processing          25. "Your work":
    devices or any other media which are used with       a. Means:
    electronically controlled equipment.
                                                            (1) Work or operations performed by you or
 21."Suit" means a civil proceeding in which                    on your behalf; and
    damages because of "bodily injury", "property
    damage" or "personal and advertising injury" to         (2) Materials, parts or equipment furnished in
    which this insurance applies are alleged. "Suit"            connection with such work or operations.
    includes:                                            b. Includes
    a. An arbitration proceeding in which such             (1) Warranties or representations made at
        damages are claimed and to which the                   any time with respect to the fitness,
        insured must submit or does submit with our            quality, durability, performance or use of
        consent; or                                            "your work", and
    b. Any other alternative dispute resolution            (2) The providing of or failure to provide
        proceeding in which such damages are                   warnings or instructions.
        claimed and to which the insured submits with
        our consent.
 22."Temporary worker" means a person who is
    furnished to you to substitute for a permanent
    "employee" on leave or to meet seasonal or
    short-term workload conditions.
 23."Volunteer worker" means a person who
    a. Is not your "employee";
    b. Donates his or her work;
    c. Acts at the direction of and within the scope
       of duties determined by you; and
    d. Is not paid a fee, salary or other
       compensation by you or anyone else for their
       work performed for you.
 24."Your product":
    a. Means:
      (1) Any goods or products, other than real
          property, manufactured, sold, handled,
          distributed or disposed of by:
          (a) You;
          (b) Others trading under your name; or
           (c) A person or organization whose
               business or assets you have acquired;
               and
       (2) Containers     (other    than    vehicles),
           materials, parts or equipment furnished in
           connection with such goods or products.
    b. Includes
      (1) Warranties or representations made at
          any time with respect to the fitness,
          quality, durability, performance or use of
          "your product"; and
      (2) The providing of or failure to provide
          warnings or instructions.
    c. Does not include vending machines or other
       property rented to or located for the use of
       others but not sold.




 HG 00 01 09 16                                                                             Page 21 of 21
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 190 of 310 PageID #: 197




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      EXCLUSION - SILICA

 This endorsement modifies insurance provided under the following

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       CONDOMINIUM AND COOPERATIVE DIRECTORS AND OFFICERS LIABILITY COVERAGE FORM
       EDUCATORS PROFESSIONAL CHOICE POLICY
       EMPLOYERS LIABILITY AND STOP GAP COVERAGE FORM
       ERRORS AND OMISSIONS LIABILITY COVERAGE FORM
       MANUFACTURERS' ERRORS AND OMISSIONS LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY NEW YORK DEPARTMENT OF
       TRANSPORTATION

 A. The following exclusion is added:
         This insurance does not apply to:
         Silica
        Any injury, damage, loss, cost or expense, including but not limited to "bodily injury", "property damage" or
        "personal and advertising injury" arising out of, or relating to, in whole or in part, the "silica hazard".
 B. The following is added to the Definitions Section:
        "Silica hazard" means an exposure to, inhalation of or contact with, or threat of exposure to, inhalation of
        or contact with, the actual or alleged properties of silica or any silica containing materials and includes the
        mere presence of silica or any silica containing materials in any form.
         Silica includes all forms of the compound silicon dioxide, including but not limited to quartz.




 HG 21 02 03 15                                                                                            Page 1 of 1
                                                 © 2015, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 191 of 310 PageID #: 198
                                                                       COMMERCIAL GENERAL LIABILITY




                   QUICK REFERENCE
       EMPLOYEE BENEFITS LIABILITY COVERAGE PART
                     CLAIMS MADE

                                   READ YOUR POLICY CAREFULLY

 DECLARATIONS PAGES
    Named Insured and Mailing Address
    Policy Period
    Description of Business and Location
    Coverages and Limits of Insurance

 SECTION I - COVERAGES                                                              Beginning on Page
    Coverage EB                             Insuring Agreement                                1
                                            Exclusions                                        1
                                            Supplementary Payments                            2

 SECTION II - WHO IS AN INSURED                                                               2

 SECTION III - LIMITS OF INSURANCE                                                            2

 SECTION IV - EMPLOYEE BENEFITS LIABILITY CONDITIONS                                          3
    Bankruptcy                                                                                3
    Duties in the Event of Employee Benefits Injury, Claim or Suit                            3
    Legal Action Against Us                                                                   3
    Other Insurance                                                                           3
    Premium Audit                                                                             4
    Representations                                                                           4
    Separation of Insureds                                                                    4
    Transfer of Rights of Recovery Against Others To Us                                       4

 SECTION V - EXTENDED REPORTING PERIOD                                                        4

 SECTION VI - DEFINITIONS                                                                     5

 COMMON POLICY CONDITIONS
   Cancellation
   Changes
   Examination of Your Books and Records
   Inspections and Surveys
   Premiums
   Transfer of Your Rights and Duties under this Policy

ENDORSEMENTS
   These form numbers are shown on the Coverage Part - Declarations Page or on the Common Policy
   Declarations Page.




 Form HC 70 11 02 86     Printed in U.S.A. (NS)

                                Copyright Hartford Fire Insurance Company, 1986
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 192 of 310 PageID #: 199




     EMPLOYEE BENEFITS LIABILITY COVERAGE FORM
                           COVERAGE EB PROVIDES CLAIMS MADE COVERAGE.
                             PLEASE READ THE ENTIRE FORM CAREFULLY.


Various provisions in this policy restrict coverage.                  "claim" or "suit" that may result; and
Read the entire policy carefully to determine rights,             (3) Our right and duty to defend end when we
duties and what is and is not covered.                                have used up the applicable limit of
Throughout this policy, the words, "you" and "your"                   insurance in the payment of judgments or
refer to the Named Insured shown in the Declarations.                 settlements under Coverage EB. This
The words "we" "us" and "our" refer to the Company                    applies both to "claims" and "suits"
providing this insurance.                                             pending at that time and to those filed
The word "insured" means any person or organization                   thereafter.
qualifying as such under SECTION II - WHO IS AN               b. This insurance applies to an "employee
INSURED.                                                          benefits injury" only if:
Other words and phrases that appear in quotation                  (1) A "claim" for "damages" because of the
marks have special meaning.                                           "employee benefits injury" is first made
Refer to SECTION VI - DEFINITIONS.                                    against any insured during the policy
                                                                      period; and
SECTION I - COVERAGE EB
                                                                  (2) At the time you applied for this insurance
1. INSURING AGREEMENT.
                                                                      you had no knowledge of any "claim" or
   a. We will pay those sums that the insured                         "suit" or of any "employee benefits injury"
      becomes legally obligated to pay as                             which might reasonably be expected to
      "damages" because of "employee benefits                         result in a "claim" or "suit," except as you
      injury" to which this insurance applies. No                     had reported to us in writing at the time
      other obligation or liability to pay sums or                    you so applied.
      perform acts or services is covered unless
                                                               c. A "claim" by a person or organization seeking
      explicitly       provided         for       under
                                                                   "damages" will be deemed to have been
      SUPPLEMENTARY                PAYMENTS
                                                                   made when notice of such "claim" is received
      COVERAGE EB. This insurance does not
                                                                   and recorded by an insured or by us,
      apply to "employee benefits injury" which
                                                                   whichever comes first.
      occurred before the Retroactive Date, if any,
      shown in the Declarations or which occurs               d. All "claims" for "damages" because of
      after the policy period. The negligent act,                "employee benefits injury" to the same person
      error or omission must take place in the                    or organization will be deemed to have been
      "coverage territory".                                      made at the time the first of those "claims" is
                                                                 made against any insured.
      We will have the right and duty to defend any
      "claim" or "suit" seeking such "damages".            2. EXCLUSIONS
      But:                                                     This insurance does not apply to:
      (1) The amount we will pay for "damages" is              a. Any civil or criminal liability imposed on the
           limited as described in SECTION III -                   insured, arising out of:
           LIMITS OF INSURANCE;
                                                                  (1) Any failure by the insured to comply with
      (2) We may, at our discretion, investigate any
           alleged act, error or omission and settle any




Form HC 00 21 07 99                                                                                 Page 1 of 7

                                               © 1999, The Hartford

                            (Includes copyrighted material of Insurance Services Office
               with its permission. Copyright, Insurance Services Office, 1982, 1986, 1988, 1992)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 193 of 310 PageID #: 200
EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

               any federal or state statutory or regulatory           in court the part of the judgment that is within
               reporting requirement relating to an                   the applicable limit of insurance.
               "employee benefits program;" or                    These payments will not reduce the limits of
         (2) The commission or omission by an                     insurance.
               insured of any activity in connection with
              the management of assets of the                 SECTION II - WHO IS AN INSURED
               "employee benefits program" which is           1. If you are designated in the Declarations as:
               prohibited under any federal or state             a. An individual, you and your spouse are
               statute or regulation.                                 insureds, but only with respect to the conduct
    For the purposes of this exclusion, civil or criminal             of a business of which you are the sole
    liability includes pre or post judgement costs or                 owner.
    expenses.                                                    b. A partnership or joint venture, you are an
    b. "Bodily injury," "property damage," "personal                  insured. Your members, your partners, and
         and advertising injury."                                     their spouses are also insureds, but only with
    c. Any dishonest, fraudulent, criminal or                         respect to the conduct of your business.
         malicious act.                                          c. A limited liability company, you are an
    d. The failure of any investment or saving                        insured. Your members are also insureds,
         program to perform as represented by an                      but only with respect to the conduct of your
         insured.                                                     business. Your managers are insureds, but
                                                                      only with respect to their duties as your
    e. An "employee benefits injury" that arises out                  managers.
         of advice given by any insured to an
         "employee" whether to participate or not to              d. An organization other than a partnership, joint
         participate in any "employee benefits                       venture or limited liability company, you are
         program."                                                   an insured. Your "executive officers" and
                                                                     directors are insureds, but only with respect to
    f. The failure of any insured to:
                                                                     their duties as your officers or directors. Your
         (1) Perform any obligation;                                 stockholders are also insureds, but only with
        (2) Fulfill any guarantee;                                   respect to their liability as stockholders.
         with respect to:                                     2. Each of the following is also an insured:
        (1) The payment of benefits under any                     a. Your "employees", other than either your
              "employee benefits program;" or                         "executive officers" (if you are an organization
        (2) The providing, handling or investing of                   other than a partnership, joint venture or
              funds relating to any of these.                         limited liability company) or your managers (if
3. SUPPLEMENTARY PAYMENTS - COVERAGE                                  you are a limited liability company), but only
    EB                                                                for acts within the scope of their employment
                                                                      by you or while performing duties related to
    We will pay, with respect to any "claim" or "suit"                the conduct of your business.
    we defend:
                                                                  b. Your legal representative if you die, but only
    a. All expenses we incur.                                         with respect to duties as such. That
    b. The cost of bonds to release attachments, but                  representative will have all your rights and
       only for bond amounts within the applicable                    duties under this Coverage Part.
       limit of insurance. We do not have to furnish          3. Any organization you newly acquire or form, other
       these bonds.                                               than a partnership, joint venture or limited liability
    c. All reasonable expenses incurred by the                    company, and over which you maintain ownership
       insured at our request to assist us in the                 or majority interest, will qualify as a Named
       investigation or defense of the "claim" or                 Insured if there is no other similar insurance
       "suit," including actual loss of earnings up to            available to that organization. However:
       $250 a day because of time off from work.                  a. Coverage under this provision is afforded only
    d. All costs taxed against the insured in the                     until the 180th day after you acquire or form
       "suit."                                                        the organization or the end of the policy
    e. All interest on the full amount of any judgment that           period, whichever is earlier; and
       accrues after entry of the judgment and before we          b. Coverage EB does not apply to "employee
       have paid, offered to pay, or deposited                        benefits injury" that occurred before you
                                                                      acquired or formed the organization.




Page 2 of 7                                                                                   Form HC 00 21 07 99
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 194 of 310 PageID #: 201
                                                            EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

 No person or organization is an insured with respect              c. You and any other involved insured must:
 to the conduct of any current or past partnership, joint              (1) Immediately send us copies of any
 venture or limited liability company that is not shown                    demands, notices, summonses or legal
 as a Named Insured in the Declarations.                                   papers received in connection with the
 SECTION III - LIMITS OF INSURANCE                                         "claim" or "suit";
1. The Limits of Insurance shown in the Declarations                   (2) Authorize us to obtain records and other
    and the rules below fix the most we will pay                           information;
    regardless of the number of:
                                                                       (3) Cooperate with us in the investigation,
        a. Insureds;                                                       settlement or defense of the "claim" or
         b. "Claims" made or "suite brought; or                            "suit"; and
         c. Person or organizations making "claims"                      (4) Assist us, upon our request, in the
            or bringing "suit."                                               enforcement of any right against any
                                                                              person or organization which may be
2. The Employee Benefits Liability Aggregate Limit is
                                                                              liable to the insured because of
    the most we will pay for all "damages" to which
                                                                              "employee benefits injury" to which this
    this insurance applies.
                                                                              insurance may also apply.
3. Subject to 2. above the Each Claim Limit is the                 d. No insureds will, except at their own cost,
    most we will pay for all "damages" with respect to                  voluntarily make a payment, assume any
    any one "claim".                                                    obligation or incur any expense, other than for
The limits of this policy apply separately to each                      first aid, without our consent.
consecutive annual period and to any remaining                 3. Legal Action Against Us.
period of less than 12 months, starting with the
beginning of the policy period shown in the                        No person or organization has a right under this
Declarations, unless the policy period is extended                 Coverage Part:
after issuance for an additional period of less than 12                 a. To join us as a party or otherwise bring us
months. In that case the additional period will be                            into a "suit" asking for "damages" from an
deemed part of the last preceding period for purposes                         insured; or
of determining the Limits of Insurance.                                 b. To sue us on this Coverage Part unless
                                                                              all of its terms have been fully complied
SECTION IV - EMPLOYEE BENEFITS                                                with.
LIABILITY CONDITIONS                                                    A person or organization may sue us to
1. Bankruptcy.                                                          recover on an agreed settlement or on a final
     Bankruptcy or insolvency of the insured or of the                  judgment against an insured obtained after an
     insured's estate will     not relieve us of our                    actual trial; but we will not be liable for
     obligations under this Coverage Part.                              "damages" that are not payable under the
                                                                        terms of this Coverage Part or that are in
2. Duties in The Event of Employee Benefits
                                                                        excess of the applicable limit of insurance.
   Injury, Claim or Suit.
                                                                        An agreed settlement means a settlement and
     a. You must see to it that we are notified as                      release of liability signed by us, the insured
         soon as practicable of an "employee benefits                   and the claimant or the claimant's legal
         injury" which may result in a "claim". To the                  representative.
         extent possible, notice should include:               4. Other Insurance.
         (1) How, when and where the "employee                     If other valid and collectible insurance is available
             benefits injury" took place; and                      to the insured for a loss we cover, our obligations
         (2) The names and addresses of any injured                are limited as follows:
             persons and witnesses.                                a. Primary Insurance
         Notice of an "employee benefits injury" is not                 This insurance is primary except when b.
         notice of a "claim".                                           below applies. If this insurance is primary,
     b. If a written "claim" is made or "suit" is brought               our obligations are not affected unless any of
          against any insured, you must see to it that                  the other insurance is also primary. Then we
          we receive prompt written notice of the "claim"               will share with all that other insurance by the
          or "suit".                                                    method described in c. below.




Form HC 00 21 07 99                                                                                       Page 3 of 7
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 195 of 310 PageID #: 202
 EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

    b. Excess Insurance                                         b. Premium shown in this Coverage Part as
        This insurance is excess over any other                    advance premium is a deposit premium only.
        insurance, whether primary, excess,                        At the close of each audit period we will
        contingent or on any other basis, that is                  compute the earned premium for that period.
        effective prior to the beginning of the policy              Audit premiums are due and payable on
        period shown in the Declarations of this                    notice to the first Named Insured. If the sum
        Coverage Part and applies to "damages" on                   of the advance and audit premiums paid for
        other than a claims-made basis, if:                         the policy term is greater than the earned
        (1) No retroactive date is shown in the                     premium, we will return the excess to the first
            Declarations of this Coverage Part; or                  Named Insured.
        (2) The other insurance has a policy period             c. The first Named Insured must keep records of
            which continues after the Retroactive                  the information we need for premium
            Date shown in the Declara-tions of this                computation, and send us copies at such
            Coverage Part.                                         times as we may request.
         When this insurance is excess, we will have        6. Representations.
         no duty to defend any "claim" or "suit" that any       By accepting this policy, you agree:
         other insurer has a duty to defend. If no other
         insurer defends, we will undertake to do so,           a. The statements in the Declarations are
         but we will be entitled to the insured's rights           accurate and complete;
         against all those other insurers.                      b. Those statements are based upon represen-
         When this insurance is excess, we will pay                tations you made to us; and
         only our share of the amount of the loss, if           c. We have issued this policy in reliance upon
         any, that exceeds the sum of:                             your representations.
         (1) The total amount that all such other           7. Separation of Insureds.
             insurance would pay for the loss in the            Except with respect to the Limits of Insurance,
             absence of this insurance; and                     and any rights or duties specifically assigned in
         (2) The total of all deductible and self-insured       this Coverage Part to the first Named Insured, this
             amounts under all that other insurance.            insurance applies:
         We will share the remaining loss, if any, with         a. As if each Named Insured were the only
         any other insurance that is not described in              Named Insured; and
         this Excess Insurance provision and was not            b. Separately to each insured against whom
         bought specifically to apply in excess of the             "claim" is made or "suit" is brought.
         Limits of Insurance shown in the Declarations
         of this Coverage Part.                             8. Transfer Of Rights Of Recovery Against
                                                                Others To Us.
    c.   Method of Sharing
                                                                If the insured has rights to recover all or part of
         If all of the other insurance permits                  any payment we have made under this Coverage
         contribution by equal shares, we will follow           Part, those rights are transferred to us. The
         this method also. Under this approach, each            insured must do nothing after loss to impair them.
         insurer contributes equal amounts until it has         At our request, the insured will bring "suit" or
         paid its applicable limit of insurance or none         transfer those rights to us and help us enforce
         of the loss remains, whichever comes first.            them.
         If any of the other insurance does not permit
                                                            SECTION V - EXTENDED REPORTING
         contribution by equal shares, we will
         contribute by limits. Under this method, each      PERIODS
         insurer's share is based on the ratio of its       1. We will provide one or more Extended Reporting
         applicable limit of insurance to the total             Periods, as described below, if:
         applicable limits of insurance of all insurers.        a. This Coverage Part is cancelled or not
 5. Premium Audit.                                                 renewed; or
    a. We will compute all premiums for this                    b. We renew or replace this Coverage Part with
       Coverage Part in accordance with our rules                  insurance that:
       and rates.




 Page 4 of 7                                                                               Form HC 00 21 07 99
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 196 of 310 PageID #: 203
                                                           EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

         (1) Has a Retroactive Date later than the date          Supplemental Extended Reporting Period,
             shown in the Declaration of this Coverage           including a provision to the effect that the
             Part; or                                            insurance afforded for "claims" first received
         (2) Does not apply to "employee benefits                during such period is excess over any other valid
             injury" on a claims-made basis.                     and collectible insurance available under policies
                                                                 in force after the Supplemental Extended
 2. A Basic Extended Reporting Period is auto-                   Reporting Period starts.
     matically provided without additional charge. This
                                                              4. Extended Reporting Periods do not extend the
     period starts with the end of the policy period and
                                                                 policy period or change the scope of coverage
     lasts for:
                                                                 provided.     They apply only to "claims" for
     a. One year for "claims" arising out of an                  "employee benefits injury" that occur before the
        "employee benefits injury" reported to us, not           end of the policy period (but not before the
        later than 60 days after the end of the policy           Retroactive Date, if any, shown in the
        period, in accordance with paragraph 2.a. of             Declarations).
        SECTION IV - EMPLOYEE BENEFITS                           "Claims" for such injury which are first received and
        LIABILITY CONDITIONS; or                                 recorded during the Basic Extended Reporting
     b. Sixty days for all other "claims".                       Period (or during the Supplemental Extended
    The Basic Extended Reporting Period does not                 Reporting Period, if it is in effect) will be deemed
    apply to "claims" that are covered under any                 to have been made on the last day of the policy
    subsequent insurance you purchase, or that                   period.
    would be covered but for exhaustion of the                   Once in effect, Extended Reporting Periods may
    amount of insurance applicable to such "claims".             not be cancelled.
3. A Supplemental Extended Reporting Period of                5. Extended Reporting Periods do not reinstate or
    three years duration is available, but only by an            increase the Limits of Insurance applicable to any
    endorsement and for an extra charge. This                    "claim" to which this Coverage Part applies,
    supplemental period starts:                                  except to the extent described in paragraph 6. of
    a. One year after the end of the policy period for           this Section.
        "claims" arising out of an "occurrence"               6. If the Supplemental Extended Reporting Period is
        reported to us, not later than 60 days after the         in effect, we will provide the separate aggregate
        end of the policy period, in accordance with             limit of insurance described below, but only for
        paragraph 2.a. of SECTION IV - EMPLOYEE                  "claims" first received and recorded during the
        BENEFITS LIABILITY CONDITIONS; or                        Supplemental Extended Reporting Period.
    b. Sixty days after the end of the policy period             The separate aggregate limit of insurance will be
        for all other "claims".                                  equal to the dollar amount shown in the
    You must give us a written request for the                   Declarations in effect at the end of the policy
    endorsement within 60 days after the end of the              period.
    policy period. The Supplemental Extended                     Paragraph 2. of SECTION III - LIMITS OF
    Reporting Period will not go into effect unless you          INSURANCE will be amended accordingly.
    pay the additional premium promptly when due.             SECTION VI - DEFINITIONS
    We will determine the additional premium in               As used in this coverage part:
    accordance with our rules and rates. In doing so,         1. "Administration" means:
    we may take into account the following:
                                                                  a. Giving counsel to your employees or their
    a. The exposures insured;                                        dependents and beneficiaries, with respect to
    b. Previous types and amount of insurance;                       interpreting the scope of your "employee
    c. Limits of Insurance available under this                      benefits program" or their eligibility to
        Coverage Part for future payment of                          participate in such programs; and
        "damages," and                                            b. Handling records in connection with
    d. Other related factors.                                        "employee benefits program".
    The additional premium will not exceed 200% of            2. "Advertisement" means a dissemination of
    the annual premium for this Coverage Part.                    information or images that has the purpose of
    This endorsement shall set forth the terms, not               inducing the sale of goods, products or services
    inconsistent with this Section, applicable to the             through:




Form HC 00 21 07 99                                                                                     Page 5 of 7
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 197 of 310 PageID #: 204
 EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

          a. (1) Radio;                                            a. Group life insurance, group accident or health
               (2) Television;                                        insurance, profit sharing plans, pension plans
                                                                      and stock subscription plans, provided that no
               (3) Billboard;                                         one other than an "employee" may subscribe
               (4) Magazine;                                          to such insurance or plans; and
               (5) Newspaper; or                                   b. Unemployment insurance, social security
         b. Any other publication that is given                       benefits, workers' compensation and disability
            widespread public distribution.                           benefits.
         However, "advertisement" does not include             11. "Executive officer" means a person holding any of
         the design, printed material, information or              the officer positions created by your charter,
         images contained in, on or upon the                       constitution, by-laws or any other similar
         packaging or labeling of any goods or                     governing document.
         products.                                             12. "Leased worker" means a person leased to you
 3. "Advertising idea" means any idea for an                       by a labor leasing firm under an agreement
     "advertisement".                                              between you and the labor leasing firm, to
                                                                   perform duties related to the conduct of your
 4. "Bodily injury" means bodily injury, sickness or               business.                                "Leased
     disease sustained by a person, including mental               worker" does not include a "temporary worker".
     anguish or death resulting from any of these at
     any time.                                                 13. "Occurrence" means an accident, including
                                                                   continuous or repeated exposure to substantially
 5. "Claim" means a written demand received by any
                                                                   the same general harmful conditions.
     insured for "damages" alleging "employee
     benefits injury", including the institution of a "suit"   14. "Personal and advertising injury" means injury,
     for such "damages" against any insured.                       including consequential "bodily injury", arising out
 6. "Coverage territory" means:                                    of one or more of the following offenses:
      a. The United States of America (including its               a. False arrest, detention or imprisonment;
           territories and possessions), Puerto Rico and           b. Malicious prosecution;
           Canada;
                                                                   c. The wrongful eviction from, wrongful entry
     b. International waters or airspace, provided the                into, or invasion of the right of private
          "employee benefits injury" does not occur in                occupancy of a room, dwelling or premises
          the course of travel or transportation to or                that a person occupies, committed by or on
         from any place not included in a. above.                     behalf of its owner, landlord or lessor;
 7. "Damages" include prejudgment interest awarded                 d. Oral or written publication of material that
     against the insured on that part of the judgment                 slanders or libels a person or organization or
     we pay. "Damages" do not include:                                disparages a person's or organization's
     1. Fines;                                                        goods, products or services;
     2. Penalties; or                                              e. Oral or written publication of material that
                                                                      violates a person's right of privacy.
     3. Damages for which insurance is prohibited by
        the law applicable to the construction of this             f.   Copying, in your "advertisement", a person's
        Coverage Part.                                                  or organization's "advertising ideas" or style of
                                                                        "advertisement" or
 8. "Employee" includes a "leased worker" which is
     not covered under a labor leasing firm's                      g. Infringement of copyright, slogan, or title of
     "employee benefits program". "Employee" does                     any literary or artistic work, in your
     not include a "temporary worker".                                "advertisement".
 9. "Employee benefits injury" means injury that               15. "Property damage" means:
     arises out of any negligent act, error or omission            a. Physical injury to tangible property, including
     in the "administration" of your "employee benefits               all resulting loss of use of that property. All
     programs".                                                       such loss of use shall be deemed to occur at
 10. "Employee benefits program" means a formal                       the time of the physical injury that caused it;
     program or programs of employee benefits                         or
     maintained in connection with your business or                b. Loss of use of tangible property that is not
     operation, such as but not limited to:                           physically injured. All such loss shall be
                                                                      deemed to occur at the time of the
                                                                      "occurrence" that caused it.




 Page 6 of 7                                                                                    Form HC 00 21 07 99
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 198 of 310 PageID #: 205
                                                        EMPLOYEE BENEFITS LIABILITY COVERAGE FORM

15. "Suit" means a civil proceeding in which damage            b. Any other alternative dispute resolution
    because of "employee benefits injury" to which                 proceeding in which such damages are
    this insurance applies are alleged.        "Suit"              claimed and to which you submit with our
    includes:                                                      consent.
   a. An arbitration proceeding in which such              16. "Temporary worker" means a person who is
       damages are claimed and to which you must               furnished to you to substitute for a permanent
       submit or do submit with our consent; or                "employee" on leave or to meet seasonal or short-
                                                               term workload conditions.




Form HC 00 21 07 99                                                                                Page 7 of 7
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 199 of 310 PageID #: 206

 POLICY NUMBER: 81 UUN BK0052                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 20 26 04 13

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED - DESIGNATED
                         PERSON OR ORGANIZATION

 This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 A. Section II — Who Is An Insured is amended to              B. With respect to the insurance afforded to these
    include as an additional insured the person(s) or            additional insureds, the following is added to
    organization(s) shown in the Schedule, but only with         Section III — Limits Of Insurance:
    respect to liability for "bodily injury", "property          If coverage provided to the additional insured is
    damage" or "personal and advertising injury"                 required by a contract or agreement, the most we
    caused, in whole or in part, by your acts or                 will pay on behalf of the additional insured is the
    omissions or the acts or omissions of those acting           amount of insurance:
    on your behalf:
                                                                 1. Required by the contract or agreement; or
    1. In the performance of your ongoing operations;
       or                                                         2. Available under the applicable Limits of
                                                                     Insurance shown in the Declarations;
    2. In connection with your premises owned by or
       rented to you.                                            whichever is less.

    However:                                                     This endorsement shall not increase the applicable
                                                                 Limits of Insurance shown in the Declarations.
    1. The insurance afforded to such additional
       insured only applies to the extent permitted by
       law; and
    2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured will
       not be broader than that which you are required
       by the contract or agreement to provide for such
       additional insured.




 CG 20 26 04 13                         © Insurance Services Office, Inc., 2012                           Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 200 of 310 PageID #: 207
                                                                          COMMERCIAL GENERAL LIABILITY




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          ABSOLUTE LEAD EXCLUSION
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       FARM LIABILITY COVERAGE


This insurance does not apply to any damages,                c. Arise out of any claim or any "suit" for
judgments, settlements, loss, costs or expenses that:            damages because of:
   a. May be awarded or incurred by reason of any                   1. Identification of, abatement of, testing for,
       claim or "suit" alleging actual or threatened                   sampling, monitoring, cleaning up,
       injury or damage of any nature or kind to                       removing, covering, containing, treating,
       person or property which arises out of or                       detoxifying, decontaminating, neutralizing
       would not have occurred in whole or in part                     or mitigating or in any way responding to
       but for the lead hazard; or                                     or assessing the effects of the lead
   b. Arise out of any request, demand or order to:                    hazard; or
       1. Identify, abate, test for, sample, monitor,               2. As a result of such effects, repairing,
          clean up, remove, cover, contain, treat,                     replacing or improving any property.
          detoxify, decontaminate, neutralize or         As used in this exclusion, lead hazard means an
          mitigate or in any way respond to or           exposure or threat of exposure to the actual or alleged
          assess the effects of the lead hazard; or      properties of lead and includes the mere presence or
       2. As a result of such effects, repair, replace   suspected presence of lead in any form or
          or improve any property.                       combination.




Form HC 21 37 03 93

                                             © 1993, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 201 of 310 PageID #: 208




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           EXCLUSION - FUNGI, BACTERIA AND VIRUSES
 This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       MANUFACTURERS' ERRORS AND OMISSIONS LIABILITY COVERAGE PART
       EDUCATORS LEGAL LIABILITY COVERAGE FORM
       CONDOMINIUM AND COOPERATIVE DIRECTORS AND OFFICERS LIABILITY COVERAGE FORM




 This insurance does not apply to:

     1. Injury or damage arising out of or related to            2. Any loss, cost or expense arising out of the
         the presence of, suspected presence of, or                  testing for, monitoring of, cleaning up of,
         exposure to:                                                removal of, containment of, treatment of,
         a. Fungi, including but not limited to mold,                detoxification of, neutralization of, remediation
            mildew, and yeast;                                       of, disposal of, or any other response to or
                                                                     assessment of, the effects of any of the items
         b. Bacteria;
                                                                     in 1.a., b., c. or d. above, from any source
         c. Viruses; or                                              whatsoever.
         d. Dust, spores, odors, particulates or                 However, this exclusion does not apply to "bodily
            byproducts, including but not limited to             injury" or "property damage" caused by the
            mycotoxins and endotoxins, resulting from            ingestion of food.
            any of the organisms listed in a., b., or c.
            above;
         from any source whatsoever.




 Form HC 21 90 06 08                                                                                     Page 1 of 1
                                               © 2008, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
  Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 202 of 310 PageID #: 209




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        MICHIGAN CHANGES

This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      CONDOMINIUM AND COOPERATIVE DIRECTORS AND OFFICERS LIABILITY COVERAGE PART
      COUNSELING PROFESSIONAL ERRORS AND OMISSIONS LIABILITY COVERAGE PART
      PRODUCT/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. For insurance provided under the following Coverage              1. Notice To Our Agent
   Parts:                                                               Notice given by or on behalf of the insured to our
    COMMERCIAL GENERAL LIABILITY                                        authorized agent, with particulars sufficient to
   PRODUCTS/COMPLETED OPERATIONS LIABILITY                              identify the insured, shall be considered notice to
                                                                        us.
   The paragraph relating to prejudgment interest in
   SUPPLEMENTARY PAYMENTS, in SECTION I —                           2. Failure To Give Timely Notice
   COVERAGES is replaced by the following:                              Failure to give any notice required by this
   Prejudgment interest awarded against the insured on                  Condition within the time period specified shall not
   that part of the judgment we pay.                                    invalidate any claim made by you if it shall be
                                                                        shown not to have been reasonably possible to
B. The following are added to the Duties Condition in the               give notice within the prescribed time period and
   Conditions Section and supercede any provisions to                   that notice was given as soon as was reasonably
   the contrary:                                                        possible.




Form HG 01 68 02 07
                                                  © 2007, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 203 of 310 PageID #: 210




                               IMPORTANT NOTICE TO POLICYHOLDER


                                         DISCLOSURE FORM
                                        CLAIMS MADE POLICY

                                 EMPLOYEE BENEFITS LIABILITY


THIS DISCLOSURE FORM IS NOT YOUR POLICY. IT MERELY DESCRIBES SOME OF THE MAJOR
FEATURES OF OUR CLAIMS MADE POLICY. READ YOUR POLICY CAREFULLY TO DETERMINE RIGHTS,
DUTIES, AND WHAT IS AND IS NOT COVERED. ONLY THE PROVISIONS OF YOUR POLICY DETERMINE
THE SCOPE OF YOUR INSURANCE PROTECTION.


 Your policy is a claims made policy. It applies only to claims made against you after the inception date and before
 the end of the policy period involving injury or damage that occurs after the policy Retroactive Date. Upon
 termination of your policy, an Extended Reporting Period may be available.

 OCCURRENCE VS. CLAIMS MADE
There is no difference in the kinds of injury and damage covered by either an "occurrence" policy or a "claims
made" policy. Claims for damages may be assigned to different policy periods, however, depending on which
policy you have purchased.
In an "occurrence" policy, coverage is provided for liability that occurs during the policy period, no matter when
the claim is made.
In your "claims made" policy, coverage is provided for liability if the claim for damages is first made during the
policy period. The claim must be a demand for damages by an injured party but it does not have to be in writing.
Under most circumstances, a claim is considered made when it is received and recorded by you or by us; but
sometimes, a claim may be deemed made at an earlier time. This can happen when another claim for the same
injury has already been made or when the claim is received and recorded during an extended reporting period.

PRINCIPAL BENEFITS
This policy provides coverage for up to the maximum dollar limit specified in the policy.
The principal benefits and coverages are explained in detail in your claims made policy. Please read it carefully
and consult your agent about any questions you might have.

EXCEPTIONS, REDUCTIONS AND LIMITATIONS
Your claims made policy contains certain exceptions, reductions and limitations. Please read them carefully and
consult your agent about any questions you might have.

RENEWALS, TAILS AND EXTENDED REPORTING PERIODS
 Your claims made policy has some unique features relating to renewal, extended reporting periods, and coverage
 of occurrences with long periods of exposure. These special claims made provisions are described below:




 Form G-2974-3 (9/01 Edition)                                                                          Page 1 of 2
                                                © 2001, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 204 of 310 PageID #: 211


"Special Claims Made" provisions
Two concepts relating to continuity of coverage under the "claims made" policy are especially important to
understand. These involve the Retroactive Date and the Extended Reporting Period.
1. RETROACTIVE DATE
    When you have a Retroactive Date entered on the Declarations page, there is no coverage for injury or
    damage that occurred before the Retroactive Date, even if the claim is first made during the policy
    period.
    If there is no Retroactive Date entered on the Declarations page, the Retroactive Date is the Inception Date of
    the Policy Period stated in item 2 of the Common Policy Declarations. If previous "occurrence" type policy
    also applies to the same injury or damage, your "claims made" policy will be excess - that is, it will apply only
    after the previous Limit of Liability is exhausted.
    A Retroactive Date normally cannot be moved ahead in time, except under certain circumstances, e.g.,
    you changed insurers; there is a substantial change in your operations that increases your exposure to loss;
    you failed to provide us with information you knew about the nature of your business or premise, and then only
    with your written consent. It is important to understand how the "claims made" coverage Extended Reporting
    Period guarantee continuity or coverage if you are offered a renewal or replacement policy with a later
    Retroactive Date than the one in your current policy.
2. EXTENDED REPORTING PERIODS OR "TAILS"
    WARNING: If a claim is made after the termination of your claims made policy, you may not have coverage
    for that claim unless you purchase an Extended Reporting Period or "tail" endorsement, which must be offered
    to you with at least the aggregate limits of your terminated policy, for at least one year, at a premium not to
    exceed 200% of your terminated policy premium.
    Carefully review the policy provisions regarding the available Extended Reporting Period, especially the length
    of coverage and price, and the time during which you must purchase or accept any offered extended reporting
    period.

AVAILABILITY OF LOSS INFORMATION
Upon your written request and within 30 days thereafter, we will furnish you:
   a. Information on closed claims as respects the date of claim and the amount(s) paid, if any; and
   b. Information on open claims as respects the date of claim and the amount of reserve, if any. Amounts
       reserved are based on our judgment. They are subject to change and should not be regarded as ultimate
       settlement values.

THE FOLLOWING APPLIES ONLY IF YOUR EBL COVERAGE HAS BEEN RENEWED WITH THE HC 00 21 11
93 EDITION OF THE EBL COVERAGE FORM
1. We removed the "any liability" wording from exclusion a., and substituted "civil or criminal liability". This
   change clarifies our coverage grant. We intend to pay for liability due to your errors in handling records with
   respect to your employee benefits programs and in the giving of counsel with respect to interpreting the scope
   of such programs and eligibility to participate in any such program (refer to exclusion e).
2. We modified exclusion f. for purposes of clarity.
3. We removed paragraph c. from definition 1. since paragraph c. has been confused with exclusion e.
4. We broadened coverage by adding "mental anguish" to definition 3.
5. We added new definitions for:
   a. "employee";
    b. "executive officer";
    c. "leased worker"; and
    d. "temporary worker".




 Form G-2974-3 (9/01 Edition)                                                                           Page 2 of 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 205 of 310 PageID #: 212




   NOTICE TO MICHIGAN POLICYHOLDERS


This policy or bond is exempt from the filing requirements of section 2236,
2401 and 2601 of the insurance code of 1956, 1956 PA 218, MCL 500.2236.




Form G-3316-1                                                            Page 1 of 1
                                  © 2003, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 206 of 310 PageID #: 213




                                                                          THE
                                                                        HARTFORD




                         PRODUCER COMPENSATION NOTICE


You can review and obtain information on The Hartford's producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




Form G-3418-0
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 207 of 310 PageID #: 214




             IMPORTANT NOTICE TO POLICYHOLDERS
         THE HARTFORD CYBER CENTER WEBSITE ACCESS

 Thank you for choosing The Hartford for your business insurance needs.

 You are receiving this Notice because you purchased a general liability or property policy from The Hartford, which
 includes access to The Hartford Cyber Center. This portal was created because we recognize that businesses
 face a variety of cyber-related exposures and need help managing the related risks. These exposures include
 data breaches, computer virus attacks and cyber extortion threats.

 Through the Hartford Cyber Center, you have access to:
     o    A panel of third party incident response service providers
     o    Third party cybersecurity pre-incident service providers and a list of approved services to help protect your
          business before a cyber-threat occurs
     o    Risk management tools, including self-assessments, best practice guides, templates, sample incident
          response plans, and data breach cost calculators
     o    White papers, blogs and webinars from leading privacy and security practitioners
     o    Up-to-date cyber-related news and events, including examples of privacy and security related events
 Accessing The Hartford Cyber Center is easy
     1.   Visit www.thehartford.com/cybercenter
     2.   Enter policyholder information
     3.   Access code: 952689
     4.   Login to The Hartford Cyber Center
 Please be aware that:
     o    The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford.
          Please do not share the access code with anyone outside your organization.
     o    Registration is required to access the Cyber Center. You may register as many users as necessary.
     o    Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim
          as required under your insurance policy. Read your insurance policy and discuss any questions with your
          agent or broker.
     o    The Hartford Cyber Center provides third party service provider references and materials for educational
          purposes only. The Hartford does not specifically endorse any such service provider within The Hartford
          Cyber Center and hereby disclaims all liability with respect to use of or reliance on such service providers.
          All service providers are independent contractors and not agents of The Hartford. The Hartford does not
          warrant the performance of the service providers, even if such services are covered under your policy.
          We strongly encourage you to conduct your own assessments of the service providers' services and the
          fitness or adequacy of such services for your particular needs. This Notice does not amend or otherwise
          affect the provisions of your policy.
 The Hartford offers a variety of endorsements to your policy that can help protect your business from a broad
 range of cyber-related threats. Please review your coverage with your insurance agent or broker to determine the
 most appropriate cyber coverages and limits for your business.
 If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
 Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
 We appreciate your business and look forward to being of continued service to you.



 Form G-4033-1 (07/16 ED.)                                                                                   Page 1 of 1
                                                  © 2016, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 208 of 310 PageID #: 215
 POLICY NUMBER: 81 UUN BK0052                                                 COMMERCIAL GENERAL LIABILITY
                                                                                             CG 25 02 07 98

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   AMENDMENT OF LIMITS OF INSURANCE
 This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

                                                                                      Limits Of Insurance
 General Aggregate Limit                                                    $2,000,000
Products-Completed Operations Aggregate Limit                               $2,000,000
Personal & Advertising Injury Limit                                         $1,000,000
 Each Occurrence Limit                                                      $1,000,000
Damage To Premises Rented To You Limit                                      $1,000,000 Any    One Premises
Medical Expense Limit                                                       $10,000        Any One Person
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

The limits of insurance shown in the Declarations are replaced by the limits designated in the Schedule or in the
Declarations as subject to this endorsement with respect to which an entry is made.




CG 25 02 07 98                  Copyright, Insurance Services Office, Inc., 1997                      Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 209 of 310 PageID #: 216

 POLICY NUMBER: 81 UUN BK0052                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 20 26 04 13

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED - DESIGNATED
                         PERSON OR ORGANIZATION

 This endorsement modifies insurance provided under the following-

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):
 STEELCASE INC.
 C/O MY COI
 1075 BROAD RIPPLE AVE STE 313
 INDIANAPOLIS, IN 46620




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 A. Section II — Who Is An Insured is amended to              B. With respect to the insurance afforded to these
    include as an additional insured the person(s) or            additional insureds, the following is added to
    organization(s) shown in the Schedule, but only with         Section III — Limits Of Insurance:
    respect to liability for "bodily injury", "property          If coverage provided to the additional insured is
    damage" or "personal and advertising injury"                 required by a contract or agreement, the most we
    caused, in whole or in part, by your acts or                 will pay on behalf of the additional insured is the
    omissions or the acts or omissions of those acting           amount of insurance:
    on your behalf:
                                                                 1. Required by the contract or agreement; or
    1. In the performance of your ongoing operations;
       or                                                        2. Available under the applicable Limits of
                                                                    Insurance shown in the Declarations;
    2. In connection with your premises owned by or
       rented to you.                                            whichever is less.
    However:                                                     This endorsement shall not increase the applicable
                                                                 Limits of Insurance shown in the Declarations.
    1. The insurance afforded to such additional
       insured only applies to the extent permitted by
       law; and
    2. If coverage provided to the additional insured is
       required by a contract or agreement, the
       insurance afforded to such additional insured will
       not be broader than that which you are required
       by the contract or agreement to provide for such
       additional insured.




CG 20 26 04 13                          © Insurance Services Office, Inc., 2012                           Page 1 of 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 210 of 310 PageID #: 217



    The Hartford
    PO BOX 33015
    San Antonio TX 78265                                            THE
                                                                    HARTFORD




    G A RICHARDS COMPANY
    520 32ND ST
    GRAND RAPIDS MI 49508
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 211 of 310 PageID #: 218




                                                                                            THE
                                                                                            HARTFORD

    POLICYHOLDER NOTICE

    Date: 09/11/17

    Policy Number: 81UUNBK0052

    Renewal Date: 12/31/17

    The Hartford Company: Trumbull Insurance Company

    Your Hartford Agent: A J GALLAGHER RISK MGMT SRVCS INC

    Your Hartford Agency Code: 81150164


    Dear Valued Hartford Customer,


    Your current policy provided by The Hartford will expire shortly. The purpose of this notice is to advise you
    of changes to your policy for the upcoming policy term. This is not a request for payment. You will receive a
    separate bill for all or part of the premium due for your upcoming policy.


    A. Policy Premium

       The premium indicated below is based on the underwriting information that we currently have on file and
       may be subject to change based on additional information that may be developed during the underwriting
       process. If you desire additional information regarding your premium determination, please contact your
       agent or broker, or you may contact us directly.


       Renewal Premium = $


    B. Coverage Changes (if applicable)

       Your policy for the upcoming term will include certain reductions or additional restrictions in coverage, as
       indicated by an (x) below.


       ( ) Increase in Deductible to:



       ( ) Reduction in Limits to:



       ( ) Reductions in Coverage:



       (X) Other Changes, Clarifications or Restrictions in Coverage:


          REFER TO ADVISORY NOTICE OF COVERAGE REDUCTION REGARDING RIDESHARING IN
          YOUR UPCOMING RENEWAL.


       You may receive other notices of coverage changes for the upcoming policy term under separate
       cover. Those other changes will apply in addition to the changes described above.



                                                 Page 1 of 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 212 of 310 PageID #: 219



    C. Transfer to Another Company of The Hartford

       ( ) Your policy for the upcoming term will be written by another insurance company of The Hartford.

    Some states consider the change(s) described in this notice to be a nonrenewal of your prior policy, in which
    case this is our notice to you in compliance with the applicable law.

    If you would like more information about this notice or your policy, please contact your agent or broker, or
    you may contact us directly. We look forward to continuing our relationship and fulfilling your insurance
    needs.

    Thank you for your business.




    Form IH 71 94 03 17                          Page 2 of 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 213 of 310 PageID #: 220



                                                                                               THE
                                                                                               HARTFORD

          ADVISORY NOTICE OF COVERAGE REDUCTION
                  REGARDING RIDESHARING
 No coverage is provided by this Notice nor can it be construed to replace any provision of your policy. You
 should read your policy and review your Declarations page for complete information on the coverages you have
 been provided. If there is any conflict between the Policy and this summary, THE PROVISIONS OF YOUR
 POLICY SHALL PREVAIL.

 Your policy for the upcoming term will include reduction in coverage as described below. This Notice provides
 information concerning ride-sharing arrangements through Transportation Network Companies (TNCs) and the
 resulting insurance implications for TNC drivers.

 TNCs typically offer a ride-sharing service which uses smart-phone applications and other Internet-based
 platforms to connect passengers with drivers for the purpose of providing prearranged transportat ion services for
 compensation.

 We are introducing mandatory exclusionary endorsement Public Or Livery Passenger Conveyance Exclusion.
 The endorsement is being attached to all new and renewal commercial auto policies, that are not already rated
 as public or livery risks. This endorsement provides that there is no coverage under this policy for any "loss" or
 "accident" that occurs during any period of time a covered "auto" is being used by an "insured" that is logged
 into a "transportation network platform". We are taking this action as commercial rideshare programs such as
 Uber, Lyft and Sidecar are becoming more common. Such TNC livery and passenger conveyance exposure is
 not contemplated in our current pricing and requires us to properly underwrite and price within our program
 guidelines.

 Similar exclusions will also apply to Medical Payments Coverage, Personal Injury Protection,
 Uninsured/Underinsured Motorists Coverage, Uninsured Motorists Property Damage Coverage or coverage for
 damage to your auto if those coverages are present on your Commercial Auto Policy.

 You should review your Commercial Auto policy carefully. If you have any questions regarding this Notice please
 contact us at the phone number listed on your Declarations page.




                                                    Page 1 of 1
 CAF-4498-0                                  © 2016, The Hartford
 (Ed.03/17)      (Includes copyrighted material of Insurance Services Office with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 214 of 310 PageID #: 221



    The Hartford
    PO BOX 33015
    San Antonio TX 78265                                            THE
                                                                    HARTFORD




    G A RICHARDS COMPANY
    520 32ND ST
    GRAND RAPIDS MI 49508
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 215 of 310 PageID #: 222



                                                                                                        THE
                                                                                                        HARTFORD

    DATE: 09/11/17                                                                          RENEWAL DATE: 12/31/17
    POLICY NUMBER: 81UUNBK0052

    YOUR HARTFORD AGENT: A J GALLAGHER RISK MGMT SRVCS INC
    AGENCY CODE: 81150164

    INSURED: G A RICHARDS COMPANY
    ADDRESS: 520 32ND ST, GRAND RAPIDS MI 49508



    Dear Hartford Policyholder:


    ADVANCE CONDITIONAL RENEWAL NOTICE: PROPERTY CHOICE UPDATES AND CHANGES


    State law provides that policyholders receive advance notice of any changes to a renewal policy that
    may constitute a reduction in coverage from the expiring policy. This notice is intended to provide you,
    as a valued Hartford insured, with information concerning such changes to assist you in making an
    informed choice regarding your continued insurance coverage.


    The Property coverage contained in your renewal policy contains changes that will be effective for all
    policies written in your state. These changes include both enhancements and restrictions in coverage
    and other changes to policy wording and format. A copy of the revised forms will be attached to your
    renewal policy, which will be sent to you in a later mailing.

    PLEASE REFER TO THE ATTACHED EXPLANATORY NOTICE (FORM G-4116).


    In some states, changes of this nature are considered to be nonrenewals, and if you choose not to
    accept these changes, this letter constitutes our notice of nonrenewal to you. However, The Hartford
    desires to provide you with continued coverage under the new policy terms.


    Important: You may receive notices of other changes to your renewal policy coverages and/or premium
    in addition to this one. Please note that all notices you receive will apply independently.


    If you have any questions about the renewal of your policy or your overall insurance program, please
    contact your Hartford agent or broker.




    Applicable in New Jersey and Virginia. If you wish to request a review of this change in coverage, you may address it to
    the following: New Jersey Department of Banking and Insurance, Division of Enforcement and Consumer Protection, P.O.
    Box 325, Trenton, New Jersey 08625-0325. Virginia - Commissioner     of Insurance, Bureau of Insurance, State Corporation
    Commission, P.O. Box 1157, Richmond, VA 23218. Note: New Jersey requires an immediate request and Virginia allows 15
    days from your receipt of this notice.

    IH 72 26 01 18                                                               The Hartford
                                                                                 Hartford Plaza, Hartford, CT. 06115
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 216 of 310 PageID #: 223
                                                                                         PROPERTY CHOICE


                              IMPORTANT NOTICE
                          PROPERTY CHOICE CHANGES
    Thank you for trusting The Hartford with your Business Insurance needs.

    You are receiving this Notice because your new policy includes some changes to the Property Insurance
    coverage available from The Hartford. These updates include changes that broaden coverage, reduce
    coverage, or clarify coverage. Below is a summary of coverage changes that have been made to your
    policy. For the complete details of all of your coverages, terms and conditions please refer to your new
    policy. If there is any conflict between your policy and this summary, the provisions of your policy shall
    prevail.

    Please note that you have access to additional optional coverages not previously available to you under
    your prior policy. Please contact your Hartford representative if you have any questions.


                                           SUMMARY OF CHANGES

    Section I. The following changes were made to the Property Choice Coverage         Form:

    1.   We have added that unmanned aircraft (drones), human tissues and bodily fluids are excluded.

    2.   We separated the valuation provision applicable to Electronic Data and Valuable Papers.

    3.   The revised Electronic Data valuation provision clarifies that we will not cover costs or expenses to
         identify or remediate vulnerabilities or to update, restore, replace, upgrade, maintain or improve
         Computer Equipment or computer systems, or to update, replace, restore or improve Electronic
         Data to a level beyond the condition in which it existed before the loss.

    Section II. The following changes were made to the Property Choice - Specialized     Property
    Insurance Coverages (SPICE) form, Industry Specific Specialized Property Insurance Coverage
    Forms and Specialized Property Insurance Coverages (SPICE PLUS) forms:

         Coverage is extended to include an ordinance enacted after a loss but before building permits are
         issued.

    2.   New Construction at Scheduled Premises requires that Building coverage be provided for this
         Additional Coverage to apply.

    3.   Sewer and Drain Back Up has been broadened to include "or other materials" that back up from a
         sewer or drain in addition to water.

    4.   Transit requires that Business Personal Property coverage be provided for this Additional Coverage
         to apply.

    5.   Transit Coverage Extension - FOB Shipments has been simplified by deleting the requirement that
         you must use all reasonable means to collect the amount due you from the buyer before making a
         claim. Coverage would only apply when you can not collect from the consignee.

    Section   III. The following changes were made to the following forms if attached to your policy:

    Property Choice Business Income and Extra Expense - Additional Coverages
    Property Choice Business Income - Additional Coverages
    Property Choice Professional Business Income - Additional Coverages
    Property Choice 12 Month Business Income - Additional Coverages
    Property Choice Rental Income - Additional Coverages
    Property Choice Extra Expense - Additional Coverages

    Ingress Egress was revised from 30 days or $50,000 to 30 days. The limit is now included in the
    Business Income limit of insurance.




    Form G-4116-0 (01/18)                                                                          Page 1 of 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 217 of 310 PageID #: 224


    Section IV. The following changes were made to Property Choice - Covered Causes of Loss and
    Exclusions:

    1.   Electronic Vandalism or Corruption of "Electronic Data" or Corruption of "Computer Equipment"
         exclusion has been revised so resulting loss caused by fire, explosion and sprinkler leakage is
         covered.
    2.   Removed Exclusion for Theft of Laptops as Checked Baggage.
    3.   Added limitation for theft of Electronic Data.
    4.   Equipment breakdown coverage has been moved to its own cause of loss form with no change in
         coverage.
    5.   The revised workmanship and repair exclusion provides for loss or damage that results from a
         specified cause of loss or by equipment breakdown.

    Section V. The following changes were made to the Property Choice Cause of Loss - Electronic
    Vandalism form:

    1.   The Electronic Vandalism definition has been revised to match the Electronic Vandalism exclusion
         found in the Covered Causes of Loss and Exclusions form.
    2.   We deleted the Interruption of Computer Limitation and replaced it with a Limitation providing that
         coverage for Business Income, Rental Income or Extra Expense applies when the suspension of
         operations is caused by a network outage caused by or resulting from Electronic Vandalism.
    3.   The revised Electronic Data valuation provision clarifies that we will not cover costs or expenses to
         identify or remediate vulnerabilities or to update, restore, replace, upgrade, maintain or improve
         Computer Equipment or computer systems, or to update, replace, restore or improve Electronic
         Data to a level beyond the condition in which it existed before the Electronic Vandalism.
    4.   Under the revised Extra Expense provision, we will not cover costs or expenses to update or
         improve any Computer Equipment or computer system, to identify or remediate vulnerabilities in
         any Computer Equipment or computer system unrelated to the loss, or for any contractual liability
         or value of any contract. As respects Extra Expense, we clarified that we will not pay for ransom
         monies except as covered in the Electronic Extortion Demand Coverage Extension.
    5.   We clarified that we will not pay for loss caused by theft, observation, publication, unauthorized
         access or loss of confidentiality of Electronic Data.
    6.   We revised the form to state that the most we will pay in any one Policy Year from all occurrences
         is the lesser of the Limits applicable to Building, Business Personal Property, Business Income or
         Rental Income or Extra Expense or the Electronic Vandalism Policy Year Limit of Insurance. The
         Denial of Service Coverage Extension is now a Policy Year Limit of Insurance. The Limits of
         Insurance applicable to any Coverage, Additional Coverage, or Coverage Extension are included in
         the Electronic Vandalism Policy Year Limit of Insurance.
    7.   We added a definition for Electronic Vandalism occurrence.




    Page 2 of 2                                                                        Form G-4116-0 (01/18)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 218 of 310 PageID #: 225

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                POLICY CHANGES
 This endorsement forms a part of the Policy numbered below:

POLICY NUMBER: 81 UUN BK0052 K3
 CHANGE NUMBER: 003

Policy Change Effective Date: 02/06/17
                                                                                 THE
                                                                                HARTFORD
 Named Insured: G A RICHARDS COMPANY
                   SEE IH1204

Producers Name:         A J GALLAGHER RISK MGMT SRVCS INC

Pro Rata Factor:

Description of Change(s):


ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING
STATEMENT. IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR
BANK ACCOUNT, CHANGES IN PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                           THIS IS NOT A BILL.
ADDITIONAL PREMIUM DUE AT THE CHANGE EFFECTIVE DATE:
*INCLUDES ADDITIONAL TERRORISM PREMIUM OF

            ADDITIONAL PREMIUM        DUE              02/06/17
           REVISED INSTALLMENT        DUE              02/28/17
           REVISED INSTALLMENT        DUE              03/31/17
           REVISED INSTALLMENT        DUE              04/30/17
           REVISED INSTALLMENT        DUE              05/31/17
           REVISED INSTALLMENT        DUE              06/30/17
           REVISED INSTALLMENT        DUE              07/31/17
           REVISED INSTALLMENT        DUE              08/31/17
           REVISED INSTALLMENT        DUE              09/30/17
PROPERTY CHOICE
HARTFORD FIRE INSURANCE COMPANY
PROPERTY CHOICE COVERAGE PART IS CHANGED
PROPERTY CHOICE - ADDITIONAL COVERAGES



GENERAL LIABILITY
HARTFORD UNDERWRITERS INSURANCE COMPANY




                    Countersigned by
                                                   ee a-e&ezzerz__.,
                                                      C
                                                                                      08/15/17
               (Where required by law)         Authorized Representative                  Date




Form HM 12 01 01 07T                                              PAGE 1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 219 of 310 PageID #: 226

 POLICY CHANGES (Continued)


       POLICY NUMBER: 81 UUN BK0052   K3




 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS ADDED TO THIS POLICY
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME

   GENERAL LIABILITY: HC12111185 (APPLIES TO HM0010)

 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS REVISED
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME

   PROPERTY: PC20240109




Form HM 12 01 01 07T                               PAGE 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 220 of 310 PageID #: 227

 POLICY NUMBER: 81 UUN BK0052                                                                 PROPERTY CHOICE
 CHANGE NUMBER: 003




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         PROPERTY CHOICE - ADDITIONAL COVERAGES -
               REVISED LIMITS OF INSURANCE
 This Endorsement modifies insurance provided under the following:

PROPERTY CHOICE — SPECIALIZED PROPERTY INSURANCE COVERAGE ENDORSEMENT(S)


                                                   Schedule
 The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                 Additional Coverage                                    Revised Limit of Insurance



NEWLY ACQUIRED COVERED PROPERTY:
  BUILDINGS:                                                                 $3,000,000
NEWLY ACQUIRED COVERED PROPERTY:
  BUSINESS PERSONAL PROPERTY:                                                $1,500,000
ACCOUNTS RECEIVABLE:                                                         $1,000,000
DEBRIS REMOVAL:                                                              $1,000,000
ORDINANCE OR LAW:
(DEMOLITION & INCREASED
COST OF CONSTRUCTION)                                                        $5,000,000
PROPERTY IN TRANSIT:                                                            $250,000
UNNAMED PREMISES:
  BUSINESS PERSONAL PROPERTY
    (INCLUDING STOCK):                                                       $1,000,000




Form PC 20 24 01 09                                                                                  Page 1 of 1
                                                © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 221 of 310 PageID #: 228

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      SCHEDULE CHANGES

         POLICY NUMBER: 81 UUN BK0052
         CHANGE NUMBER: 003

 It is agreed that the Schedule (Form HC 12 10) is changed as follows:


 THE FOLLOWING IS ADDED:

 DESCRIPTION OF HAZARDS:                   PREMISES/OPERATION COVERAGE
 REFER TO:                                 COMMERCIAL GENERAL LIABILITY
                                           COVERAGE PART (FORM HC 00 10)
 PRMS/BLDG NO:                             015/001                  TERR: 002
 LOCATION:                                 296 CAYUGA DR
                                           MOORESVILLE
                                           NC 28117

 CLASSIFICATION CODE NUMBER
 AND DESCRIPTION:             61226
  BUILDINGS OR PREMISES - OFFICE - NOC - INCLUDING PRODUCTS AND/OR
  COMPLETED OPERATIONS - PRODUCTS/COMPLETED OPERATIONS LOSSES ARE SUBJECT
  TO THE GENERAL AGGREGATE LIMIT

 PREMIUM AND RATING BASIS:

 EXPOSURE:

 RATE:

 ANNUAL PREMIUM:

 PREMIUM CHANGE:



   TOTAL PREMIUM CHANGE
 FOR THIS POLICY CHANGE:




 Form HC 12 11 11 85T Printed in U.S.A. (NS)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 222 of 310 PageID #: 229
POLICY NUMBER:




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


 PER LOCATION - AMENDMENT OF GENERAL AGGREGATE
   SUBJECT TO MAXIMUM ANNUAL AGGREGATE LIMIT
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                       SCHEDULE

LIMITS OF INSURANCE:
The Limits of Insurance shown in the Declarations are amended by the following:

The Limits of Insurance, subject to all the terms of this policy that apply, are:

     Each Occurrence Limit                                                             See Declarations Page
     Personal and Advertising Injury Limit                                             See Declarations Page
     Damage to Premises Rented to You — Any One Premises                               See Declarations Page
     Medical Expense Limit - Any One Person                                            See Declarations Page
     General Aggregate Limit
     Location General Aggregate Limit
     Maximum Annual Aggregate Limit
     Products-Completed Operations Aggregate Limit                                     See Declarations Page



In return for the payment of the premium when due and subject to all the terms of the Commercial General Liability
Coverage Part not expressly modified herein, we agree with you as follows:

A. The LIMITS OF INSURANCE (SECTION III) is                               The Maximum Annual Aggregate Limit is the
    deleted in its entirety and replaced with the                         most we will pay for the sum of:
    following:                                                            a. Damages under the General Aggregate
    1. The Most We Will Pay                                                  Limit; and
        The Limits of Insurance shown in the above                        b. Damages under any one or more Location
        Schedule and the rules below fix the most we                         General Aggregate Limit(s), as described in
        will pay regardless of the number of:                                paragraph 4. below.
        a. Insureds;                                                  3. General Aggregate Limit
        b. Claims made or "suits" brought; or                             Subject to 2. above, the General Aggregate
        c. Persons or organizations making claims or                      Limit is the most we will pay for the sum of:
           bringing "suits".                                              a. Damages under Coverage B Personal and
    2. Maximum Annual Aggregate                                              Advertising Injury Liability; and



Form HS 25 30 06 08                                                                                         Page 1 of 3
                                                 @ 2008, The Hartford
                 (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 223 of 310 PageID #: 230

       b. Damages under Coverage C Medical                          General Aggregate for that "location". Such
          Payments, and Coverage A Bodily Injury                    payments shall not reduce the General
          and Property Damage Liability, with the                   Aggregate Limit or the Products-Completed
          following exceptions:                                     Operations Aggregate Limit nor shall they
           (1) "Bodily injury" or "property damage"                 reduce any other Location General
               included in the "products-completed                  Aggregate Limit.
               operations hazard"; or                        5. Products-Completed Operations Aggregate
           (2) "Bodily injury" or "property damage"             Lim it
               attributed solely to ongoing operations          The Products-Completed Operations Aggregate
               at a single "location";                          Limit is the most we will pay for damages
       c. "Property damage" included as Damage to               because of "bodily injury" and "property
          Premises Rented to You.                               damage" included in the "products-completed
                                                                operations hazard".
   4. Location General Aggregate Limit
                                                             6. Personal And Advertising Injury Limit
       Subject to 2. above:
                                                                Subject to 3. above, the Personal and
       a. A separate Location General Aggregate
                                                                Advertising Injury Limit is the most we will pay
          Limit applies to each single "location", in lieu
                                                                under Coverage B Personal and Advertising
          of and not in addition to, the General                Injury Liability for the sum of all damages
          Aggregate. Such Location General
                                                                because of all "personal and advertising injury"
          Aggregate is the most we will pay for all
                                                                sustained by any one person or organization.
          damages under Coverage A Bodily Injury
          and Property Damage Liability, or                  7. Occurrence Limit
          Coverage C Medical Payments, with the                 Subject to 3., 4., or 5. above, whichever applies,
          following exceptions:                                 the Each Occurrence Limit is the most we will
           (1) "Bodily injury" or "property damage"             pay for damages under "bodily injury" or
               included in the "products-completed              "property damage" arising out of any one
               operations hazard"; or                           "occurrence".
           (2) "Property damage" included in the             8. Damage To Premises Rented To You Limit
               Damage to Premises Rented to You                 Subject to 7. above, the Damage to Premises
               coverage; or                                     Rented to You Limit is the most we will pay for
           (3) "Bodily injury", "property damage", or           damages because of "property damage" to any
               medical expenses under Coverage C,               one premises, while rented to you, or in the
               which cannot be attributed solely to the         case of damage by fire, lightning or explosion,
               ongoing operations at a single                   while rented to you or temporarily occupied by
               "location". Such damages will erode the          you with permission of the owner.
               General Aggregate Limit as provided in           In the case of damage by fire, lightning or
               paragraph 3. above.                              explosion, the Damage to Premises Rented to
       b. The Location General Aggregate Limit:                 You Limit applies to all damage proximately
                                                                caused by the same event, whether such
           (1) Applies only to "occurrences" attributed
                                                                damage results from fire, lightning or explosion
               solely to ongoing operations at a single
                                                                or any combination of these.
               "location"; and
                                                                The Damage to Premises Rented to You
           (2) Does not include damages for
                                                                Coverage is not subject to any Location General
               Coverage B Personal and
                                                                Aggregate Limit, but will erode the General
               Advertising Injury Liability, no matter
                                                                Aggregate Limit.
               where or in how many "locations" the
               offense or offenses may be committed.         9. Medical Expense Limit
               Such damages will erode the General              Subject to 3. or 4. above, whichever applies, the
               Aggregate Limit as provided in                   Medical Expense Any One Person Limit is the
               paragraph 3. above.                              most we will pay under Coverage C Medical
       c. Any payments made under this paragraph                Payments for all medical expenses because of
          4., for damages for "bodily injury", "property        "bodily injury" sustained by any one person.
          damage", or medical expenses under                    Such Medical Payments Coverage is subject to
          Coverage C, shall reduce the Maximum                  either the Location General Aggregate Limit or
          Annual Aggregate Limit and the Location



Form HS 25 30 06 08                                                                                  Page 2 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 224 of 310 PageID #: 231


       the General Aggregate Limit as provided in                The Limits of Insurance of this Coverage Part apply
       paragraphs 3. or 4. above.                                separately to each consecutive annual period and to
    10. How Limits Apply When To Additional                      any remaining period of less than 12 months,
        Insureds                                                 starting with the beginning of the policy period
                                                                 shown in the Declarations, unless the policy period
       If you have agreed in a written contract or
                                                                 is extended after issuance for an additional period of
       written agreement that another person or
                                                                 less than 12 months. In that case, the additional
       organization be added as an additional insured
                                                                 period will be deemed part of the last preceding
       on your policy, the most we will pay on behalf of
                                                                 period for purposes of determining the Limits of
       such additional insured is the lesser of:
                                                                 Insurance.
           (1) The limits of insurance specified in the
                                                             B. For the purposes of this endorsement, the
               written contract or written agreement; or
                                                                Definitions Section is amended by the addition of the
           (2) The Limits of Insurance shown in the             following definition:
               Declarations.
                                                                 "Location" means premises involving the same or
       Such amount shall be a part of and not in                 connecting lots, or premises whose connection is
       addition to Limits of Insurance shown in the              interrupted only by a street, roadway, waterway or
       Declarations and described in this Section.               right of way of a railroad.
   11. If More Than One Limit of Insurance Applies
       If more than one limit of insurance under this
       Coverage Part and any endorsements attached
       thereto applies to any claim or "suit", the most
       we will pay under this Coverage Part and such
       endorsements is the single highest limit of
       liability of all coverages applicable to such claim
       or "suit".
       However, this paragraph 11. does not apply to
       the Medical Expense Limit for Coverage C.




Form HS 25 30 06 08                                                                                       Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 225 of 310 PageID #: 232

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                POLICY CHANGES
 This endorsement forms a part of the Policy numbered below:

 POLICY NUMBER: 81 UUN BK0052 K3
 CHANGE NUMBER: 002

 Policy Change Effective Date: 12 /31 /16
                                                                                  THE
                                                                                HARTFORD
 Named Insured: G A RICHARDS COMPANY
                SEE IH1204

 Producers Name:        A J GALLAGHER RISK MGMT SRVCS INC

 Pro Rata Factor:

 Description of Change(s):


 ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING
 STATEMENT. IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR
 BANK ACCOUNT, CHANGES IN PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                            THIS IS NOT A BILL.
 NO PREMIUM DUE AT POLICY CHANGE EFFECTIVE DATE.
 MAILING ADDRESS IS CHANGED TO READ: 1060 KEN-O-SHA INDUSTRIAL DR SE
                                      GRAND RAPIDS, MI 49508
                                      (KENT COUNTY)
 PROPERTY CHOICE
 HARTFORD FIRE INSURANCE COMPANY
 PROPERTY CHOICE COVERAGE PART IS CHANGED
 PROPERTY CHOICE - ADDITIONAL COVERAGES



 GENERAL LIABILITY
 HARTFORD UNDERWRITERS INSURANCE COMPANY



 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS ADDED TO THIS POLICY
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME
   GENERAL LIABILITY: HS25300608 (APPLIES TO HC0010)
   HC22030914 (APPLIES TO HC0010)




                    Countersigned by                                                  08/15/17
               (Where required by law)         Authorized Representative                  Date




 Form HM 12 01 01 07T                                             PAGE 1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 226 of 310 PageID #: 233

 POLICY CHANGES (Continued)


       POLICY NUMBER: 81 UUN BK0052   K3




 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS REVISED
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME

   PROPERTY: PC20240109
   IH12040312




 Form HM 12 01 01 07T                              PAGE 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 227 of 310 PageID #: 234

 POLICY NUMBER: 81 UUN BK0052
 CHANGE NUMBER: 002


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   AMENDMENT OF THE DECLARATIONS - ADDITIONAL
 PERSONS OR ORGANIZATIONS DESIGNATED AS NAMED
                   INSUREDS

 The following person(s) or organization(s) are added to the Declarations as Named Insureds




G A RICHARDS COMPANY
701 EAST SAVIDGE STREET LLC
BURNSIDE ACQUISITIONS LLC
CORLETT TURNER CO., INC.
G A RICHARDS PLANT 1.5 LLC
G A RICHARDS PLANT 2 LLC
G A RICHARDS PLANT 3 LLC
ICW ACQUISITION, LLC
STATE HEAT TREATING COMPANY
WOODMATIC ACQUISITIONS LLC
ZEICHMAN MANUFACTURING, INC.
HARBOR INDUSTRIES, INC.
GA RICHARDS COMPRESSION MOLD




Form 1H 12 04 03 12 SEQ . NO . 01
                                              © 2012, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 228 of 310 PageID #: 235

 POLICY NUMBER: 81 UUN BK0052                                                                PROPERTY CHOICE
 CHANGE NUMBER: 002




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        PROPERTY CHOICE - ADDITIONAL COVERAGES -
              REVISED LIMITS OF INSURANCE
This Endorsement modifies insurance provided under the following:

PROPERTY CHOICE — SPECIALIZED PROPERTY INSURANCE COVERAGE ENDORSEMENT(S)


                                                  Schedule
The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                Additional Coverage                                    Revised Limit of Insurance



NEWLY ACQUIRED COVERED PROPERTY:
  BUILDINGS:                                                                $3,000,000
NEWLY ACQUIRED COVERED PROPERTY:
  BUSINESS PERSONAL PROPERTY:                                               $1,500,000

ACCOUNTS RECEIVABLE:                                                        $1,000,000

DEBRIS REMOVAL:                                                             $1,000,000

ORDINANCE OR LAW:
(DEMOLITION & INCREASED
COST OF CONSTRUCTION)                                                       $5,000,000
PROPERTY IN TRANSIT:                                                           $250,000
UNNAMED PREMISES:
  BUSINESS PERSONAL PROPERTY
    (INCLUDING STOCK):                                                      $1,000,000




Form PC 20 24 01 09                                                                                 Page 1 of 1
                                               © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 229 of 310 PageID #: 236




               IMPORTANT NOTICE TO POLICYHOLDERS
                    REDUCTION OF COVERAGE

 TITLE OF FORM:     EXCLUSION - AIRCRAFT PRODUCTS




 FORM NUMBER:      HC22030914

 COVERAGES:




THE FORM CITED ABOVE HAS BEEN ADDED TO YOUR POLICY AND HAS THE EFFECT OF REDUCING YOUR
INSURANCE COVERAGE. YOU SHOULD REVIEW YOUR POLICY AND CONTACT YOUR HARTFORD AGENT
OR YOUR BROKER IF YOU HAVE ANY QUESTIONS.




Form G-3061 (Ed. 01 97)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 230 of 310 PageID #: 237

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                POLICY CHANGES
 This endorsement forms a part of the Policy numbered below:

 POLICY NUMBER: 81 UUN BK0052 K3
 CHANGE NUMBER: 001

 Policy Change Effective Date: 02 / 06 /17
                                                                                 THE
                                                                                HARTFORD
 Named Insured: G A RICHARDS COMPANY


Producer's Name:        A J GALLAGHER RISK MGMT SRVCS INC

Pro Rata Factor:

Description of Change(s):


                                                                           CHANGE NO.: 001
ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING
STATEMENT. IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR
BANK ACCOUNT, CHANGES IN PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                           THIS IS NOT A BILL.
 CHANGE NO: 001 IS CANCELLED.




                    Countersigned by                                                  08/15/17
               (Where required by law)         Authorized Representative                  Date




Form HM 12 01 01 07T
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 231 of 310 PageID #: 238

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                POLICY CHANGES
 This endorsement forms a part of the Policy numbered below:

 POLICY NUMBER: 81 UUN BK0052 K3
 CHANGE NUMBER: 001

 Policy Change Effective Date: 02/06/17
                                                                                  THE
                                                                                HARTFORD
 Named Insured: G A RICHARDS COMPANY
                SEE IH1204

 Producer's Name:       A J GALLAGHER RISK MGMT SRVCS INC

 Pro Rata Factor:

 Description of Change(s):


 ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING
 STATEMENT. IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR
 BANK ACCOUNT, CHANGES IN PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                            THIS IS NOT A BILL.
 ADDITIONAL PREMIUM DUE AT THE CHANGE EFFECTIVE DATE:
 *INCLUDES ADDITIONAL TERRORISM PREMIUM OF

             ADDITIONAL PREMIUM DUE                    02/06/17
 PROPERTY CHOICE
 HARTFORD FIRE INSURANCE COMPANY
 PROPERTY CHOICE COVERAGE PART IS CHANGED
 PROPERTY CHOICE - ADDITIONAL COVERAGES



 GENERAL LIABILITY
 HARTFORD UNDERWRITERS INSURANCE COMPANY



 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS ADDED TO THIS POLICY
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME
   GENERAL LIABILITY: HC12111185 (APPLIES TO HM0010)




                    Countersigned by
                                         c17G-) ,317                                  03/09/17
               (Where required by law)         Authorized Representative                  Date




 Form HM 12 01 01 07T                                             PAGE 1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 232 of 310 PageID #: 239

 POLICY CHANGES (Continued)


       POLICY NUMBER: 81 UUN BK0052   K3




 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS REVISED
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME

   PROPERTY: PC20240109




Form HM 12 01 01 07T                               PAGE 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 233 of 310 PageID #: 240

 POLICY NUMBER: 81 UUN BK0052                                                                 PROPERTY CHOICE
 CHANGE NUMBER: 001




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         PROPERTY CHOICE - ADDITIONAL COVERAGES -
               REVISED LIMITS OF INSURANCE
 This Endorsement modifies insurance provided under the following:

 PROPERTY CHOICE — SPECIALIZED PROPERTY INSURANCE COVERAGE ENDORSEMENT(S)


                                                    Schedule
 The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                 Additional Coverage                                    Revised Limit of Insurance



 NEWLY ACQUIRED COVERED PROPERTY:
   BUILDINGS:                                                                $3,000,000
 NEWLY ACQUIRED COVERED PROPERTY:
   BUSINESS PERSONAL PROPERTY:                                               $1,500,000
 ACCOUNTS RECEIVABLE:                                                        $1,000,000
 DEBRIS REMOVAL:                                                             $1,000,000
 ORDINANCE OR LAW:
 (DEMOLITION & INCREASED
 COST OF CONSTRUCTION)                                                       $5,000,000
 PROPERTY IN TRANSIT:                                                           $250,000
 UNNAMED PREMISES:
   BUSINESS PERSONAL PROPERTY
     (INCLUDING STOCK):                                                      $1,000,000




Form PC 20 24 01 09                                                                                   Page 1 of 1
                                                © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 234 of 310 PageID #: 241

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     SCHEDULE CHANGES

        POLICY NUMBER: 81 UUN BK0052
        CHANGE NUMBER: 001

It is agreed that the Schedule (Form HC 12 10) is changed as follows:


THE FOLLOWING IS ADDED:

DESCRIPTION OF HAZARDS:                   PREMISES/OPERATION COVERAGE

REFER TO:                                 COMMERCIAL GENERAL LIABILITY
                                          COVERAGE PART (FORM HC 00 10)

PRMS/BLDG NO:                             015/001                  TERR: 002
LOCATION:                                 296 CAYUGA DR
                                          MOORESVILLE
                                          NC 28117

CLASSIFICATION CODE NUMBER
AND DESCRIPTION:             61226
 BUILDINGS OR PREMISES - OFFICE - NOC - INCLUDING PRODUCTS AND/OR
 COMPLETED OPERATIONS - PRODUCTS/COMPLETED OPERATIONS LOSSES ARE SUBJECT
 TO THE GENERAL AGGREGATE LIMIT

PREMIUM AND RATING BASIS:

EXPOSURE:

RATE:

ANNUAL PREMIUM:

PREMIUM CHANGE:



  TOTAL PREMIUM CHANGE
FOR THIS POLICY CHANGE:




Form HC 12 11 11 85T Printed in U.S.A. (NS)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 235 of 310 PageID #: 242

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                POLICY CHANGES
 This endorsement forms a part of the Policy numbered below:

 POLICY NUMBER: 81 IJUN BK0052 K3
 CHANGE NUMBER: 002

 Policy Change Effective Date: 12 /31 /16
                                                                                   THE
                                                                                 HARTFORD
 Named Insured: G A RICHARDS COMPANY
                SEE IH1204

 Producer's Name:       A J GALLAGHER RISK MGMT SRVCS INC

 Pro Rata Factor:

 Description of Change(s):


 ANY CHANGES IN YOUR PREMIUM WILL BE REFLECTED IN YOUR NEXT BILLING
 STATEMENT. IF YOU ARE ENROLLED IN REPETITIVE EFT DRAWS FROM YOUR
 BANK ACCOUNT, CHANGES IN PREMIUM WILL CHANGE FUTURE DRAW AMOUNTS.
                            THIS IS NOT A BILL.
 NO PREMIUM DUE AT POLICY CHANGE EFFECTIVE DATE.
 MAILING ADDRESS IS CHANGED TO READ: 1060 KEN-O-SHA INDUSTRIAL DR SE
                                     GRAND RAPIDS, MI 49508
                                      (KENT COUNTY)
 PROPERTY CHOICE
 HARTFORD FIRE INSURANCE COMPANY
 PROPERTY CHOICE COVERAGE PART IS CHANGED
 PROPERTY CHOICE - ADDITIONAL COVERAGES



 GENERAL LIABILITY
 HARTFORD UNDERWRITERS INSURANCE COMPANY



 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS ADDED TO THIS POLICY
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME
   GENERAL LIABILITY: HS25300608 (APPLIES TO HC0010)
   HC22030914 (APPLIES TO HC0010)




                                                     ."
                    Countersigned by                                                   08/15/17
               (Where required by law)          Authorized Representative                  Date




 Form HM 12 01 01 07T                                              PAGE 1 (CONTINUED ON NEXT PAGE)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 236 of 310 PageID #: 243

 POLICY CHANGES (Continued)


       POLICY NUMBER: 81 UUN BK0052   K3




 FORM NUMBERS OF COVERAGE PARTS AND ENDORSEMENTS REVISED
 AT ENDORSEMENT ISSUE: SEE ABOVE FOR COMPANY NAME

   PROPERTY: PC20240109
   IH12040312




Form HM 12 01 01 07T                               PAGE 2
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 237 of 310 PageID #: 244

 POLICY NUMBER: 81 UUN BK0052
 CHANGE NUMBER: 002


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   AMENDMENT OF THE DECLARATIONS - ADDITIONAL
 PERSONS OR ORGANIZATIONS DESIGNATED AS NAMED
                   INSUREDS

 The following person(s) or organization(s) are added to the Declarations as Named Insureds:




 G A RICHARDS COMPANY
 701 EAST SAVIDGE STREET LLC
 BURNSIDE ACQUISITIONS LLC
 CORLETT TURNER CO., INC.
 G A RICHARDS PLANT 1.5 LLC
 G A RICHARDS PLANT 2 LLC
 G A RICHARDS PLANT 3 LLC
 ICW ACQUISITION, LLC
 STATE HEAT TREATING COMPANY
 WOODMATIC ACQUISITIONS LLC
 ZEICHMAN MANUFACTURING, INC.
 HARBOR INDUSTRIES, INC.
 GA RICHARDS COMPRESSION MOLD




 Form 1H 12 04 03 12 SEQ . NO . 01
                                              © 2012, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 238 of 310 PageID #: 245

 POLICY NUMBER: 81 UUN BK0052                                                                 PROPERTY CHOICE
 CHANGE NUMBER: 002




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         PROPERTY CHOICE - ADDITIONAL COVERAGES -
               REVISED LIMITS OF INSURANCE
 This Endorsement modifies insurance provided under the following:

 PROPERTY CHOICE — SPECIALIZED PROPERTY INSURANCE COVERAGE ENDORSEMENT(S)


                                                   Schedule
 The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                 Additional Coverage                                    Revised Limit of Insurance



 NEWLY ACQUIRED COVERED PROPERTY:
   BUILDINGS:                                                                $3,000,000
 NEWLY ACQUIRED COVERED PROPERTY:
   BUSINESS PERSONAL PROPERTY:                                               $1,500,000
 ACCOUNTS RECEIVABLE:                                                        $1,000,000
 DEBRIS REMOVAL:                                                             $1,000,000
 ORDINANCE OR LAW:
 (DEMOLITION & INCREASED
 COST OF CONSTRUCTION)                                                       $5,000,000
 PROPERTY IN TRANSIT:                                                           $250,000
 UNNAMED PREMISES:
   BUSINESS PERSONAL PROPERTY
     (INCLUDING STOCK):                                                      $1,000,000




 Form PC 20 24 01 09                                                                                 Page 1 of 1
                                                © 2009, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 239 of 310 PageID #: 246




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION - AIRCRAFT PRODUCTS
 This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

 A. The following Exclusion is added:                                  b. Lighter-than-air flying vehicles;
    This insurance does not apply to "bodily injury" or                c. Helicopters;
    "property damage" included within the "products-                   d. Gliders;
    completed operation hazard" and arising out of:
                                                                       e. Missiles; or
    1. "Aircraft products";
                                                                       f.   Spacecraft.
    2. Reliance upon any representation or warranty
       made with respect to "aircraft products";                   2. "Aircraft products" means:
    3. The "grounding" of any "aircraft"; or                           a. "Aircraft"; or
    4. Liability assumed by you under any contract or                  b. Any other goods or products, other than
       agreement if such liability arises out of                          real property, designed, manufactured,
       "aircraft products".                                               sold, handled or distributed, or services
                                                                          produced or recommended by:
B. LIMITED EXCEPTION
                                                                            (1) You; or
    This exclusion does not apply to "bodily injury" to
    persons operating, maintaining, repairing or                            (2) Others trading under your name;
    installing any "aircraft products" provided such                        for use in the manufacture, repair,
    "bodily injury" does not occur while the "aircraft" is                  operation, maintenance or use of any
    in motion.                                                              "aircraft".
 C. For the purposes of this endorsement, the                      3. "Grounding" means:
    following definitions are added to the Definitions
                                                                       a. The withdrawal of one or more "aircraft"
    Section:
                                                                          from flight operations; or
    1. "Aircraft" includes but is not limited to:
                                                                       b. The imposition of speed, passenger or
        a. Heavier-than-air flying vehicles;                              load restrictions on "aircraft".




Form HC 22 03 09 14                                                                                           Page 1 of 1
                                                    © 2014, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 240 of 310 PageID #: 247




               IMPORTANT NOTICE TO POLICYHOLDERS
                    REDUCTION OF COVERAGE

TITLE OF FORM:      EXCLUSION - AIRCRAFT PRODUCTS




FORM NUMBER:       HC2 2 03 0914

COVERAGES:




THE FORM CITED ABOVE HAS BEEN ADDED TO YOUR POLICY AND HAS THE EFFECT OF REDUCING YOUR
INSURANCE COVERAGE. YOU SHOULD REVIEW YOUR POLICY AND CONTACT YOUR HARTFORD AGENT
OR YOUR BROKER IF YOU HAVE ANY QUESTIONS.




Form G-3061 (Ed. 01 97)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 241 of 310 PageID #: 248




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION - AIRCRAFT PRODUCTS

 This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

 A. The following Exclusion is added:                                  b. Lighter-than-air flying vehicles;
     This insurance does not apply to "bodily injury" or               c. Helicopters;
     "property damage" included within the "products-
                                                                       d. Gliders;
     completed operation hazard" and arising out of:
                                                                       e. Missiles; or
    1. "Aircraft products";
                                                                       f.   Spacecraft.
     2. Reliance upon any representation or warranty
        made with respect to "aircraft products";                  2. "Aircraft products" means:
     3. The "grounding" of any "aircraft"; or                          a. "Aircraft"; or
    4. Liability assumed by you under any contract or                  b. Any other goods or products, other than
       agreement if such liability arises out of                          real property, designed, manufactured,
       "aircraft products".                                               sold, handled or distributed, or services
                                                                          produced or recommended by:
 B. LIMITED EXCEPTION
                                                                            (1) You; or
    This exclusion does not apply to "bodily injury" to
    persons operating, maintaining, repairing or                            (2) Others trading under your name;
    installing any "aircraft products" provided such                        for use in the manufacture, repair,
    "bodily injury" does not occur while the "aircraft" is                  operation, maintenance or use of any
    in motion.                                                              "aircraft".
 C. For the purposes of this endorsement, the                      3. "Grounding" means:
    following definitions are added to the Definitions
                                                                       a. The withdrawal of one or more "aircraft"
    Section:
                                                                          from flight operations; or
    1. "Aircraft" includes but is not limited to:
                                                                       b. The imposition of speed, passenger or
         a. Heavier-than-air flying vehicles;                             load restrictions on "aircraft".




Form HC 22 03 09 14                                                                                           Page 1 of 1
                                                    © 2014, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 242 of 310 PageID #: 249




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      ABSOLUTE POLLUTION EXCLUSION

 This endorsement modifies insurance provided under the following:

        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM



Exclusion j. is replaced by the following:
   j.(1) "Bodily injury" or "property damage" arising             (2) Any loss, cost or expense arising out of any:
         out of the actual, alleged or threatened                      (a) Request, demand, order or statutory or
         discharge, dispersal, seepage, migration,                         regulatory requirement that any insured
         release or escape of "pollutants":                                or others test for, monitor, clean up,
        (a) At or from any premises, site or location                      remove, contain, treat, detoxify or
            which is or was at any time owned or                           neutralize, or in any way respond to, or
            occupied by, or rented or loaned to, any                       assess the effects of "pollutants"; or
            insured;                                                   (b) Claim or suit by or on behalf of a
        (b) At or from any premises, site or location                      governmental authority for damages
            which is or was at any time used by or                         because of testing for, monitoring,
            for any insured or others for the                              cleaning up, removing, containing,
            handling, storage, disposal, processing                        treating, detoxifying or neutralizing, or in
            or treatment of waste;                                         any way responding to, or assessing the
        (c) Which are or were at any time                                  effects of "pollutants".
            transported, handled, stored, treated,
            disposed of, or processed as waste by
            or for any insured or any person or
            organization for whom you may be
            legally responsible;
        (d) At or from any premises, site or location
            on which any insured or any contractors
            or subcontractors working directly or
            indirectly on any insured's behalf are
            performing operations;




Form HC 23 82 06 08                                                                                      Page 1 of 1
                                               © 2008, The Hartford
               (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 243 of 310 PageID #: 250
 POLICY NUMBER: 81 UUN BK0052




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


  PER LOCATION - AMENDMENT OF GENERAL AGGREGATE
    SUBJECT TO MAXIMUM ANNUAL AGGREGATE LIMIT
 This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                        SCHEDULE

 LIMITS OF INSURANCE:
 The Limits of Insurance shown in the Declarations are amended by the following:

 The Limits of Insurance, subject to all the terms of this policy that apply, are:

      Each Occurrence Limit                                                    S        See Declarations Page
      Personal and Advertising Injury Limit                                    S        See Declarations Page
      Damage to Premises Rented to You — Any One Premises                      S        See Declarations Page
      Medical Expense Limit - Any One Person                                   S        See Declarations Page
      General Aggregate Limit                                                  S                 2,000,000
      Location General Aggregate Limit                                         5                 2,000,000
      Maximum Annual Aggregate Limit                                           $                 2,000,000
      Products-Completed Operations Aggregate Limit                            $        See Declarations Page



 In return for the payment of the premium when due and subject to all the terms of the Commercial General Liability
 Coverage Part not expressly modified herein, we agree with you as follows:

 A. The LIMITS OF INSURANCE (SECTION III) is                               The Maximum Annual Aggregate Limit is the
     deleted in its entirety and replaced with the                         most we will pay for the sum of:
     following:                                                            a. Damages under the General Aggregate
     1. The Most We Will Pay                                                  Limit; and
         The Limits of Insurance shown in the above                        b. Damages under any one or more Location
         Schedule and the rules below fix the most we                         General Aggregate Limit(s), as described in
         will pay regardless of the number of:                                paragraph 4. below.
         a. Insureds;                                                  3. General Aggregate Limit
         b. Claims made or "suits" brought; or                             Subject to 2. above, the General Aggregate
         c. Persons or organizations making claims or                      Limit is the most we will pay for the sum of:
            bringing "suits".                                              a. Damages under Coverage B Personal and
     2. Maximum Annual Aggregate                                              Advertising Injury Liability; and



 Form HS 25 30 06 08                                                                                         Page 1 of 3
                                                  @ 2008, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 244 of 310 PageID #: 251

       b. Damages under Coverage C Medical                          General Aggregate for that "location". Such
          Payments, and Coverage A Bodily Injury                    payments shall not reduce the General
          and Property Damage Liability, with the                   Aggregate Limit or the Products-Completed
          following exceptions:                                     Operations Aggregate Limit nor shall they
           (1) "Bodily injury" or "property damage"                 reduce any other Location General
               included in the "products-completed                  Aggregate Limit.
               operations hazard"; or                        5. Products-Completed Operations Aggregate
           (2) "Bodily injury" or "property damage"             Limit
               attributed solely to ongoing operations          The Products-Completed Operations Aggregate
               at a single "location";                          Limit is the most we will pay for damages
       c. "Property damage" included as Damage to               because of "bodily injury" and "property
          Premises Rented to You.                               damage" included in the "products-completed
                                                                operations hazard".
    4. Location General Aggregate Limit
                                                             6. Personal And Advertising Injury Limit
       Subject to 2. above:
                                                                Subject to 3. above, the Personal and
       a. A separate Location General Aggregate
                                                                Advertising Injury Limit is the most we will pay
          Limit applies to each single "location", in lieu      under Coverage B Personal and Advertising
          of and not in addition to, the General                Injury Liability for the sum of all damages
          Aggregate. Such Location General
                                                                because of all "personal and advertising injury"
          Aggregate is the most we will pay for all
                                                                sustained by any one person or organization.
          damages under Coverage A Bodily Injury
          and Property Damage Liability, or                  7. Occurrence Limit
          Coverage C Medical Payments, with the                 Subject to 3., 4., or 5. above, whichever applies,
          following exceptions:                                 the Each Occurrence Limit is the most we will
           (1) "Bodily injury" or "property damage"             pay for damages under "bodily injury" or
               included in the "products-completed              "property damage" arising out of any one
               operations hazard"; or                           "occurrence".
           (2) "Property damage" included in the             8. Damage To Premises Rented To You Limit
               Damage to Premises Rented to You                 Subject to 7. above, the Damage to Premises
               coverage; or                                     Rented to You Limit is the most we will pay for
           (3) "Bodily injury", "property damage", or           damages because of "property damage" to any
               medical expenses under Coverage C,               one premises, while rented to you, or in the
               which cannot be attributed solely to the         case of damage by fire, lightning or explosion,
               ongoing operations at a single                   while rented to you or temporarily occupied by
               "location". Such damages will erode the          you with permission of the owner.
               General Aggregate Limit as provided in           In the case of damage by fire, lightning or
               paragraph 3. above.                              explosion, the Damage to Premises Rented to
       b. The Location General Aggregate Limit:                 You Limit applies to all damage proximately
                                                                caused by the same event, whether such
           (1) Applies only to "occurrences" attributed
                                                                damage results from fire, lightning or explosion
               solely to ongoing operations at a single
                                                                or any combination of these.
               "location"; and
                                                                The Damage to Premises Rented to You
           (2) Does not include damages for
                                                                Coverage is not subject to any Location General
               Coverage B Personal and
                                                                Aggregate Limit, but will erode the General
               Advertising Injury Liability, no matter
                                                                Aggregate Limit.
               where or in how many "locations" the
               offense or offenses may be committed.         9. Medical Expense Limit
               Such damages will erode the General              Subject to 3. or 4. above, whichever applies, the
               Aggregate Limit as provided in                   Medical Expense Any One Person Limit is the
               paragraph 3. above.                              most we will pay under Coverage C Medical
       c. Any payments made under this paragraph                Payments for all medical expenses because of
          4., for damages for "bodily injury", "property        "bodily injury" sustained by any one person.
          damage", or medical expenses under                    Such Medical Payments Coverage is subject to
          Coverage C, shall reduce the Maximum                  either the Location General Aggregate Limit or
          Annual Aggregate Limit and the Location



Form HS 25 30 06 08                                                                                  Page 2 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 245 of 310 PageID #: 252


       the General Aggregate Limit as provided in               The Limits of Insurance of this Coverage Part apply
       paragraphs 3. or 4. above.                               separately to each consecutive annual period and to
    10. How Limits Apply When To Additional                     any remaining period of less than 12 months,
       Insureds                                                 starting with the beginning of the policy period
                                                                shown in the Declarations, unless the policy period
       If you have agreed in a written contract or
                                                                is extended after issuance for an additional period of
       written agreement that another person or
                                                                less than 12 months. In that case, the additional
       organization be added as an additional insured
                                                                period will be deemed part of the last preceding
       on your policy, the most we will pay on behalf of
                                                                period for purposes of determining the Limits of
       such additional insured is the lesser of:
                                                                Insurance.
           (1) The limits of insurance specified in the
                                                             B. For the purposes of this endorsement, the
               written contract or written agreement; or
                                                                Definitions Section is amended by the addition of the
           (2) The Limits of Insurance shown in the             following definition:
               Declarations.
                                                                "Location" means premises involving the same or
       Such amount shall be a part of and not in                connecting lots, or premises whose connection is
       addition to Limits of Insurance shown in the             interrupted only by a street, roadway, waterway or
       Declarations and described in this Section.              right of way of a railroad.
    11. If More Than One Limit of Insurance Applies
       If more than one limit of insurance under this
       Coverage Part and any endorsements attached
       thereto applies to any claim or "suit", the most
       we will pay under this Coverage Part and such
       endorsements is the single highest limit of
       liability of all coverages applicable to such claim
       or "suit".
       However, this paragraph 11. does not apply to
       the Medical Expense Limit for Coverage C.




Form HS 25 30 06 08                                                                                      Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 246 of 310 PageID #: 253
                                                                        COMMERCIAL GENERAL LIABILITY




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    ABSOLUTE ASBESTOS EXCLUSION
This endorsement modifies insurance provided under the following.

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       FARM LIABILITY COVERAGE PART


This insurance does not apply to any damages,                c. Arise out of any claim or "suit" for damages
judgments, settlements, loss, costs or expenses that:           because of testing for, monitoring, cleaning
    a. May be awarded or incurred by reason of any              up, removing, encapsulating, containing,
       claim or "suit" alleging actual or threatened            treating, detoxifying or neutralizing or in any
       injury or damage of any nature or kind to                way responding to or assessing the effects of
       persons or property which would not have                 an asbestos hazard.
       occurred in whole or in part but for the          As used in this exclusion, asbestos hazard means an
       asbestos hazard; or                               exposure or threat of exposure to the actual or alleged
    b. Arise out of any request, demand or order to      properties of asbestos and includes the mere
       test for, monitor, clean up, remove,              presence of asbestos in any form.
       encapsulate, contain, treat, detoxify or
       neutralize or in any way respond to or assess
       the effects of an asbestos hazard; or




Form HC 21 21 03 90    Printed in U.S.A. (NS)

                              Copyright Hartford Fire Insurance Company, 1990
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 247 of 310 PageID #: 254




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION - AIRCRAFT PRODUCTS

 This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

 A. The following Exclusion is added:                                  b. Lighter-than-air flying vehicles;
    This insurance does not apply to "bodily injury" or                c. Helicopters;
    "property damage" included within the "products-                   d. Gliders;
    completed operation hazard" and arising out of:
                                                                       e. Missiles; or
    1. "Aircraft products";
                                                                       f.   Spacecraft.
    2. Reliance upon any representation or warranty
       made with respect to "aircraft products";                   2. "Aircraft products" means:
    3. The "grounding" of any "aircraft"; or                           a. "Aircraft"; or
    4. Liability assumed by you under any contract or                  b. Any other goods or products, other than
       agreement if such liability arises out of                          real property, designed, manufactured,
       "aircraft products".                                               sold, handled or distributed, or services
                                                                          produced or recommended by:
 B. LIMITED EXCEPTION
                                                                            (1) You; or
    This exclusion does not apply to "bodily injury" to
    persons operating, maintaining, repairing or                            (2) Others trading under your name;
    installing any "aircraft products" provided such                        for use in the manufacture, repair,
    "bodily injury" does not occur while the "aircraft" is                  operation, maintenance or use of any
    in motion.                                                              "aircraft".
 C. For the purposes of this endorsement, the                      3. "Grounding" means:
    following definitions are added to the Definitions
                                                                       a. The withdrawal of one or more "aircraft"
    Section:
                                                                          from flight operations; or
    1. "Aircraft" includes but is not limited to:
                                                                       b. The imposition of speed, passenger or
        a. Heavier-than-air flying vehicles;                              load restrictions on "aircraft".




 Form HC 22 03 09 14                                                                                          Page 1 of 1
                                                    © 2014, The Hartford
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 248 of 310 PageID #: 255




                                                                                                                it
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       ABSOLUTE POLLUTION EXCLUSION

 This endorsement modifies insurance provided under the following:

         OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM



 Exclusion j. is replaced by the following:
    j.(1) "Bodily injury" or "property damage" arising             (2) Any loss, cost or expense arising out of any:
          out of the actual, alleged or threatened                     (a) Request, demand, order or statutory or
          discharge, dispersal, seepage, migration,                        regulatory requirement that any insured
          release or escape of "pollutants":                               or others test for, monitor, clean up,
         (a) At or from any premises, site or location                     remove, contain, treat, detoxify or
             which is or was at any time owned or                          neutralize, or in any way respond to, or
             occupied by, or rented or loaned to, any                      assess the effects of "pollutants"; or
             insured;                                                  (b) Claim or suit by or on behalf of a
         (b) At or from any premises, site or location                     governmental authority for damages
             which is or was at any time used by or                        because of testing for, monitoring,
             for any insured or others for the                             cleaning up, removing, containing,
             handling, storage, disposal, processing                       treating, detoxifying or neutralizing, or in
             or treatment of waste;                                        any way responding to, or assessing the
         (c) Which are or were at any time                                 effects of "pollutants".
             transported, handled, stored, treated,
             disposed of, or processed as waste by
             or for any insured or any person or
             organization for whom you may be
             legally responsible;
         (d) At or from any premises, site or location
             on which any insured or any contractors
             or subcontractors working directly or
             indirectly on any insured's behalf are
             performing operations;




 Form HC 23 82 06 08                                                                                      Page 1 of 1
                                                © 2008, The Hartford
                (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 249 of 310 PageID #: 256
 POLICY NUMBER: 81 UUN BK0052




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


  PER LOCATION - AMENDMENT OF GENERAL AGGREGATE
    SUBJECT TO MAXIMUM ANNUAL AGGREGATE LIMIT
 This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                        SCHEDULE

 LIMITS OF INSURANCE:
 The Limits of Insurance shown in the Declarations are amended by the following.

 The Limits of Insurance, subject to all the terms of this policy that apply, are:

      Each Occurrence Limit                                                    $        See Declarations Page
      Personal and Advertising Injury Limit                                    $        See Declarations Page
      Damage to Premises Rented to You — Any One Premises                      $        See Declarations Page
      Medical Expense Limit - Any One Person                                   $        See Declarations Page
      General Aggregate Limit                                                  $                 2,000,000
      Location General Aggregate Limit                                         $                 2,000,000
      Maximum Annual Aggregate Limit                                           S                 2,000,000
      Products-Completed Operations Aggregate Limit                            S        See Declarations Page



 In return for the payment of the premium when due and subject to all the terms of the Commercial General Liability
 Coverage Part not expressly modified herein, we agree with you as follows:

 A. The LIMITS OF INSURANCE (SECTION III) is                               The Maximum Annual Aggregate Limit is the
     deleted in its entirety and replaced with the                         most we will pay for the sum of:
     following:                                                            a. Damages under the General Aggregate
     1. The Most We Will Pay                                                  Limit; and
         The Limits of Insurance shown in the above                        b. Damages under any one or more Location
         Schedule and the rules below fix the most we                         General Aggregate Limit(s), as described in
         will pay regardless of the number of:                                paragraph 4. below.
         a. Insureds;                                                  3. General Aggregate Limit
         b. Claims made or "suits" brought; or                             Subject to 2. above, the General Aggregate
         c. Persons or organizations making claims or                      Limit is the most we will pay for the sum of:
            bringing "suits".                                              a. Damages under Coverage B Personal and
     2. Maximum Annual Aggregate                                              Advertising Injury Liability; and



 Form HS 25 30 06 08                                                                                         Page 1 of 3
                                                  @ 2008, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 250 of 310 PageID #: 257

        b. Damages under Coverage C Medical                          General Aggregate for that "location". Such
           Payments, and Coverage A Bodily Injury                    payments shall not reduce the General
           and Property Damage Liability, with the                   Aggregate Limit or the Products-Completed
           following exceptions:                                     Operations Aggregate Limit nor shall they
            (1) "Bodily injury" or "property damage"                 reduce any other Location General
                included in the "products-completed                  Aggregate Limit.
                operations hazard"; or                        5. Products-Completed Operations Aggregate
            (2) "Bodily injury" or "property damage"             Limit
                attributed solely to ongoing operations          The Products-Completed Operations Aggregate
                at a single "location";                          Limit is the most we will pay for damages
        c. "Property damage" included as Damage to               because of "bodily injury" and "property
           Premises Rented to You.                               damage" included in the "products-completed
                                                                 operations hazard".
    4. Location General Aggregate Limit
                                                              6. Personal And Advertising Injury Limit
        Subject to 2. above:
                                                                 Subject to 3. above, the Personal and
        a. A separate Location General Aggregate
                                                                 Advertising Injury Limit is the most we will pay
           Limit applies to each single "location", in lieu      under Coverage B Personal and Advertising
           of and not in addition to, the General                Injury Liability for the sum of all damages
           Aggregate. Such Location General                      because of all "personal and advertising injury"
           Aggregate is the most we will pay for all             sustained by any one person or organization.
           damages under Coverage A Bodily Injury
           and Property Damage Liability, or                  7. Occurrence Limit
           Coverage C Medical Payments, with the                 Subject to 3., 4., or 5. above, whichever applies,
           following exceptions:                                 the Each Occurrence Limit is the most we will
            (1) "Bodily injury" or "property damage"             pay for damages under "bodily injury" or
                included in the "products-completed              "property damage" arising out of any one
                operations hazard"; or                           "occurrence".
            (2) "Property damage" included in the             8. Damage To Premises Rented To You Limit
                Damage to Premises Rented to You                 Subject to 7. above, the Damage to Premises
                coverage; or                                     Rented to You Limit is the most we will pay for
            (3) "Bodily injury", "property damage", or           damages because of "property damage" to any
                medical expenses under Coverage C,               one premises, while rented to you, or in the
                which cannot be attributed solely to the         case of damage by fire, lightning or explosion,
                ongoing operations at a single                   while rented to you or temporarily occupied by
                "location". Such damages will erode the          you with permission of the owner.
                General Aggregate Limit as provided in           In the case of damage by fire, lightning or
                paragraph 3. above.                              explosion, the Damage to Premises Rented to
        b. The Location General Aggregate Limit:                 You Limit applies to all damage proximately
                                                                 caused by the same event, whether such
            (1) Applies only to "occurrences" attributed
                                                                 damage results from fire, lightning or explosion
                solely to ongoing operations at a single         or any combination of these.
                "location"; and
                                                                 The Damage to Premises Rented to You
            (2) Does not include damages for
                                                                 Coverage is not subject to any Location General
                Coverage B Personal and
                                                                 Aggregate Limit, but will erode the General
                Advertising Injury Liability, no matter
                                                                 Aggregate Limit.
                where or in how many "locations" the
                offense or offenses may be committed.         9. Medical Expense Limit
                Such damages will erode the General              Subject to 3. or 4. above, whichever applies, the
                Aggregate Limit as provided in                   Medical Expense Any One Person Limit is the
                paragraph 3. above.                              most we will pay under Coverage C Medical
        c. Any payments made under this paragraph                Payments for all medical expenses because of
           4., for damages for "bodily injury", "property        "bodily injury" sustained by any one person.
           damage", or medical expenses under                    Such Medical Payments Coverage is subject to
           Coverage C, shall reduce the Maximum                  either the Location General Aggregate Limit or
           Annual Aggregate Limit and the Location



 Form HS 25 30 06 08                                                                                  Page 2 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 251 of 310 PageID #: 258


        the General Aggregate Limit as provided in                The Limits of Insurance of this Coverage Part apply
        paragraphs 3. or 4. above.                                separately to each consecutive annual period and to
    10. How Limits Apply When To Additional                       any remaining period of less than 12 months,
       Insureds                                                   starting with the beginning of the policy period
                                                                  shown in the Declarations, unless the policy period
        If you have agreed in a written contract or               is extended after issuance for an additional period of
        written agreement that another person or                  less than 12 months. In that case, the additional
        organization be added as an additional insured            period will be deemed part of the last preceding
        on your policy, the most we will pay on behalf of
                                                                  period for purposes of determining the Limits of
        such additional insured is the lesser of:
                                                                  Insurance.
            (1) The limits of insurance specified in the
                                                              B. For the purposes of this endorsement, the
                written contract or written agreement; or        Definitions Section is amended by the addition of the
            (2) The Limits of Insurance shown in the             following definition:
                Declarations.                                     "Location" means premises involving the same or
        Such amount shall be a part of and not in                 connecting lots, or premises whose connection is
        addition to Limits of Insurance shown in the              interrupted only by a street, roadway, waterway or
        Declarations and described in this Section.               right of way of a railroad.
    11. If More Than One Limit of Insurance Applies
        If more than one limit of insurance under this
        Coverage Part and any endorsements attached
        thereto applies to any claim or "suit", the most
        we will pay under this Coverage Part and such
        endorsements is the single highest limit of
        liability of all coverages applicable to such claim
        or "suit".
        However, this paragraph 11. does not apply to
        the Medical Expense Limit for Coverage C.




 Form HS 25 30 06 08                                                                                        Page 3 of 3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 252 of 310 PageID #: 259
                                                                        COMMERCIAL GENERAL LIABILITY




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    ABSOLUTE ASBESTOS EXCLUSION
This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       FARM LIABILITY COVERAGE PART


This insurance does not apply to any damages,                c. Arise out of any claim or "suit" for damages
judgments, settlements, loss, costs or expenses that:           because of testing for, monitoring, cleaning
   a. May be awarded or incurred by reason of any               up, removing, encapsulating, containing,
      claim or "suit" alleging actual or threatened             treating, detoxifying or neutralizing or in any
      injury or damage of any nature or kind to                 way responding to or assessing the effects of
      persons or property which would not have                  an asbestos hazard.
      occurred in whole or in part but for the           As used in this exclusion, asbestos hazard means an
      asbestos hazard; or                                exposure or threat of exposure to the actual or alleged
    b. Arise out of any request, demand or order to      properties of asbestos and includes the mere
       test for, monitor, clean up, remove,              presence of asbestos in any form.
       encapsulate, contain, treat, detoxify or
       neutralize or in any way respond to or assess
       the effects of an asbestos hazard; or




Form HC 21 21 03 90     Printed in U.S.A. (NS)

                               Copyright Hartford Fire Insurance Company, 1990
         Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 253 of 310 PageID #: 260
                                      32C01-2003-PL-000038
                                                                                Hendricks Circuit Court

             -
AC RD                                                    CERTIFICATE OF LIABILITY INSURANCE
                                                                                                                                                               DATE nnatoorryvvi
  4..—..---                                                                                          42E1/2017
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND. EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder Is an ADDITIONAL INSURED, the policy(las) must have ADDITIONAL INSURED provisions or be endorsed.
  if SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                    CONTACT &I
                                                                                            pan-        IIDella Fish
Arthur J. Gallagher Risk Management Services, Inc.                                          PHONE
                                                                                            um..tui. F.n. 616-233-0928                                FAX
                                                                                                                                                     1liovc.1401 616-233-0923
300 Ottawa NW, Suite 301
Grand Rapids MI 49503                                                                       1444/1-
                                                                                            pop        noelle fish@ajg corn
                                                                                                      suri:—
                                                                                                                INSURERIS) AFFORDING COVERAGE                              NAic s
                                                                                            insurteR A :Hartford Fire Insurance Company                              19682
INSURED                                                   GARICHA-01                        INSURER it :Trumbull Insurance Company                                   27120
Harbor Industries. Inc.                                                                     INSURER C :Hartford Casualty Insurance Company                           29424
14170 172nd Ave.
                                                                                            INSURER 0 :Ha rtford Accident and Indemnity Com                          22357
Grand Haven, MI 49417
                                                                                            INSURER E
                                                                                            INSURER f :
COVERAGES                             CERTIFICATE NUMBER: 925515776                                 REVISION NUMBER:
   1 WS IS TO CERTIFY THAT THE FOLIC:ES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
   INDICATED. NOTWiTHSTANDING ANY REQUIREMENT. TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO 1411ICH THIS
   CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL. THE TERMS,
   EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
SISR                                     AWL SUER                           POLICY EFF  POLICY Exp
LIR ,           TYPE OF INSURANCE        SOD YND         POLICY NUMBER     tstwooryyrn pseA,DONYYY)                    UNITS
  A   x commERsIAL GENERAL URRILITY               81UUNSK0052              17131/2016   12/31/2017   EACH OCCURRENCE       I 11600.000
                                                                                                    1:XIADF TOREN t•
            I CLAIMS- MACE I XI OCCUR                                                                PREPASES tEassortme     81,000,000
                                                                                                                                MED EXP Om one pwscril        110.000
                                                                                                                                PERSONA_ a AOV INJURY         11,000 000
         sENt AGGREGATE LIMIT APPLIES PER                                                                                       GENERAL AGLVIESATE            12.000.000
                          PR'°- I x
                 POLICY 71PR                  1 LOC                                                                                         •COMP(OP AGO 11,000 000
                          /E
                 OTHER                                                                                                                                      1
 0       AUTOMOBILE LIABILITY                                                                         12/3112010   12131/2017   comuiP/w siNI-31E Lima
                                                                  81UENELJ9808                                                     sc4rstsoi                11,000,000
                                                                                                                                                            • 1,000, 000
         X I ANY ALTO
         X                                                                                                                      BODILY IN.AA,PY IRS Person) S
               AE121                       M4ESULEo                                                                             BOOILT *WRY =per Accident) 3
              AUTO S CeILY        1_       Alit OS
                 HIRED                 —   Nc-N,00rhmo                                                                          FlloPtirmlurzg                s
                 AUTOS ONLY                AU1OS ONLY                                                                           Tyr setxforrt)
                                   —
                                                                                                                                                              I$
 C       X       UMBRELLA UAlil        2r.. occuR                a1RHUB.17045                         12111/2016   12/41.2017   EA opI OCCURRENCE              slO 000 000
                                         ....1
                 EXCESS me                     CLAIMS-MADE                                                                      AGGREGATE                      slO 000.000
        GEG , X I PrTENTICN 110,000                                                                                                                            1
 D wORRERs COMPENSATION                                           SIWEICAD9 I                         N1(2017      11112018                      I      Mi.
         AND EMPLOY ER S' LIABILITY      YIN                                                                                    —X   trAiTuTE           ER
       ANY prapsition.rA RTNERSI.ECUTIVE ❑                                                                                      E L EACH ACCr..ENT             11,00.000
      PrFICERIMEN KR EACLLEAED7              NI A
      I)Aundstaty MANI                                                                                                          E I. DISEASE - EA EMPLOYE 11,000.000
      It tw els1D/De under
     ' MSCMI,TIONEF OPERATIONS two.                                                                                             E L DISEASE - POLICY LIMIT 11,000.000



     I
DESCRIPTION OF OPERATIONS I LOCATIONS rvERIctzs IACOR0101, Additional Itstwas Schwa's, NNW lAs sItseNtS I wow Alum Is required)
 13alkamp, Inc., National Automotive Parts Association and its' member Companies are shown as additional Insured solely with respects to
 general liability coverage per form HG 00 01 09 16 as evidenced herein as required by written contract with the named insured.




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                     E3alkamp, Inc.                                                           THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                     2601 S. Holt Road                                                        ACCORDANCE WITH THE POLICY PROVISIONS,
                     ATTN: A R.D. Department
                     Indianapolis IN 40241
                                                                                            AUTHORIZED REP RESENTATTVE
                                                                                                  -,"?' 11
                                                                                                 ''
                                                                                             /gE    r4-' —

                                                                                                      OD 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD            25 12016/03)                                The ACORD   name and logo are registered marks of ACORD
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 254 of 310 PageID #: 261
                              32C01-2003-PL-000038
                                                  Hendricks Circuit Court
      CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                02/20/2018
                                                                                CT Log Number 532826947
      TO:        Scott Smith, Corporate Counsel
                 Genuine Parts Company
                 2999 Wildwood Parkway
                 Atlanta, GA 30339

      RE:        Process Served in California

      FOR:     GENUINE PARTS COMPANY (Domestic State: GA)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                    THOMAS MACCARTEE, etc., Pltf. vs. GENUINE PARTS COMPANY, etc., et al., Dfts.
      DOCUMENT(S) SERVED:                 Summons, Instructions, Cover Sheet, Attachment(s), Complaint
      COURT/AGENCY:                       San Diego County - Superior Court - San Diego, CA
                                          Case # 37201800001135CUPOCTL
      NATURE OF ACTION:                   Product Liability Litigation - Manufacturing Defect - Barn Door
      ON WHOM PROCESS WAS SERVED:         C T Corporation System, Los Angeles, CA
      DATE AND HOUR OF SERVICE:           By Process Server on 02/20/2018 at 15:00
      JURISDICTION SERVED :               California
      APPEARANCE OR ANSWER DUE:           Within 30 days after service
      ATTORNEY(S) / SENDER(S):            Sean M. Foldenauer
                                          FOLDENAUER LAW GROUP
                                          2550 Fifth Avenue, Suite 630
                                          San Diego, CA 92103
                                          619-564-8877
      ACTION ITEMS:                       CT has retained the current log, Retain Date: 02/21/2018, Expected Purge Date:
                                          02/26/2018

                                          Image SOP

                                          Email Notification, Scott Smith SCOTT_SMITH@GENPT.COM

                                          Email Notification, Kathleen Eidbo KATHLEEN_EIDBO@GENPT.COM

                                          Email Notification, Christopher Galla chris_galla@genpt.com

                                          Email Notification, Patsy Green patsy_green@genpt.com

                                          Email Notification, Ernie Wetzler Ernie_Wetzler@genpt.com

                                          Email Notification, Norma Pittillo norma_pittillo@genpt.com

      SIGNED:                             C T Corporation System
      ADDRESS:                            818 West Seventh Street
                                          Los Angeles, CA 90017




                                                                                Page 1 of 2 / MP
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 255 of 310 PageID #: 262

     ) CT Corporation                                     Service of Process
                                                          Transmittal
                                                          02/20/2018
                                                          CT Log Number 532826947
      TO:    Scott Smith, Corporate Counsel
             Genuine Parts Company
             2999 Wildwood Parkway
             Atlanta, GA 30339


      RE:    Process Served in California

      FOR:   GENUINE PARTS COMPANY (Domestic State: GA)




      TELEPHONE:                      213-337-4615




                                                          Page 2 of 2 / MP
                                                          Information displayed on this transmittal is for CT
                                                          Corporation's record keeping purposes only and is provided to
                                                          the recipient for quick reference. This information does not
                                                          constitute a legal opinion as to the nature of action, the
                                                          amount of damages, the answer date, or any information
                                                          contained in the documents themselves. Recipient is
                                                          responsible for interpreting said documents and for taking
                                                          appropriate action. Signatures on certified mail receipts
                                                          confirm receipt of package only, not contents.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 256 of 310 PageID #: 263



                                                                                                                                                          SUM-10D
                                                 SUMMONS                                                                        FOR COIIRY OSIIONLY
                                                                                                                            (SOLO PARA US0011 LA CoRre)
                                         (CITACION JUDICIAL)
        NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):                                                                                        ELECTRONICALLY FILED
                                                                                                                       Superior Court of California.
        Additional Parties Attachment form is attached.                                                                   County of San Diego •
                                                                                                                        01109/2018 at 03:20:26
       YOU ARE BEING SUED BY PLAINTIFF:                                                                                Clerk of the Superior Court
       (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                           By Connie Hines .Deputy Clerk

        THOMAS MACCARTEE, an individual;

          NOTICE' You have been sued. The court may decide against you without your being heard unfals you respond withIn 30 days. Road Me Information
         below.
            You have 30 CALENDAR DAYS after this summons end legal papers are served on you to file a wntlen response al his court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response mud be In proper legal form If you went the cowl to hear your
         case. There may be a court form that you can use for your response. You can find th ese court forms and more Infortheilen at lha California Courts
        ()Mine Self-Help Canter (www.courilato.ce,govIseithelp), your county law library, or the courthouse nearest you, If you cannot pay the Bing fee, oak
         the court dear fora fee waiver form. lf you do not Ile your response on lime, you may lose the case by default, and your wages, money, and property
        may be Reran wilhout further warning from the court.
            There are other /eget requirements. You may want to call en attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at me California Legal Services Web silo (www.fewee/pcsidorniaorg), the California Cowie Online Seli•Help Center
        (vinvw.couninfo.ce.govIsellnelp), or by conies log your focal coed or county bar association. NOTE: The court has a statutory lien for waived fees and
       coats on any (lineament or arbitration award of S10,01:0 or more In a civil case. The court's lien must be paid before the court will dismiss Diocese.
       fAVI501 Lo hen demendedo, Si no responds de/Prods 30 dies, la code puede deck& en sir contra sin escuchar au tared°. Lea kr informacien a
       coanueclon
         Ilene 30 AIRS DE CALENDAR10 despues de qua le enfreguen este cilocida y pope's legaloo pore presenter um reopiroole pa audio en sale
       code y Ascot quo so erdrequoune col(. al demander*. Una coda a one llamado relefOnrce no to paragon, Su revues:a per °solo time Qua osier
       en toonsto legal ccaocla 31 doses qua proasson sir cam en la We. Es postale gee hays un lomiularb qua usted puede user pare so respuesia
       Puede enconfrar &secs fonnutados de re code ymOs informeciOn en el Centro de Ayuda de las Cates de California (wvntsucorte.ce.gov), en la
       biblielecs de /eyes de sir condo do o en la carte qua fa quad. or es came. SI no puede pager la cuora de preserdactOn, plea al moratoria de is code
       gun le de gin forraidorip do °lend& do page do cuotes. SI no presents su romussla a damp, puede porde, in cooper)/ incumplirnionlo Y la code 10
      padre oiler sir ueldo, °Moro y bI6009 511170S eaverfencia.
         Hay altos reqiirsdoalagefes. Es rocomondshre qua llama a on sbogada Inmodloranienle. Si no COA000 a iris abogatrq puede *mar a en servIclo de
      remiskIn a abogados. SI no puede pager a on °Pagoda es posIble qua ample con los reguislios pare obtener SOIVICIOS legatos greluitos de on
      pregame de /le/vides (agoios sin Ones* Wm. Puede ancontraf arms grapes sin fines do Ammon el Vila wee d0 Cefifornle Legal Services,
      (www.lawhekoca mto.org), on el Contra do Ayuda do too Cortes de Colifornia (1Arrrw.sucorla.ca.gov) poniandose en contact° ow le carte eel
      ocieglo da abogou'os locales. AVISO: Pot leg la awe Ilona detach° a tedafflef las moles y loo easels °sem° yx)r [meaner un gravamen solve
      cusigulor recuperackin de $f0,000 d !vas de velar recialde iscidiento art sour/aro° ens _conceslen
                                                                                                   _ _do srtilrele
                                                                                                              _       en on aaso do cloischa cilia Tien° quo
      prigoiel -groveman de to wife °Weida girPa oPrfaeuododasochar of ciao. • •
     The name and address of the court Is:.                                                                   CASE MAME&
     (El nombre y direcclitn de la cone es):                                                                  IM/trufe ear a/ rut
                                                                                                                                 37.2010.00001136•CU•PO•CTL
     Superior Court of California, County of San Diego, Central District
     330 West Broadway, San Diego, CA 92101
    The name, address, and telephone number of plaintiffs attorney, or pleinllif without en attorney, is:
    (El nombre, is dIrecclOn y el mimer0 da isle(ono del ebogado der demendanle, a del don:andante quo no Ilene ehogado, es):
     Sean Foldenauer, Foldenauer Law Group, 2550 Fifth Ave., Ste. 630, San Diego, CA 92103 (619) 564-8877
    DATE:         01/10/2018                                                      Clerk, by                                                            Deputy
     (recite)                                                                                      C. Hilo;                                           (Adfunio)
                                                                         (Secreler(o)
    (For pmof of service of this summons, use Proof of Service of Summons (form POS-010,)
    (Para prueba de enfrego de esfe cltallan use el tormulerlo Proof of Service of Summons, (POS-010)).
                                         NOTICE TO THE PERSON SERVED: You are served
                                         1. Q as an Individual defendant,
                                         2, Q as the person sued under the fictitious name of (specify):


                                         3, 59 on behalf of (specify):       9enuineqztr-}S OarlytIltj ail rti? ciao 141-"K
                                             under: S:1 CCP 416.10 (corporation)                   CCP 416.80 (minor)
                                                   CD CCP 416,20 (defunct corporallon)             CCP 416.70 (conservatee)
                                                   ED CCP 416,40 (association or partnership) I= CCP 416.90 (authorized person)
                                                      other (specify):
                                        4. Q by personal delivery on (date):
                                                                                                                                                       Pane   I el I
       Aeltoufref ter AfindsWy the                                       SUMMONS                                                 Coo demi Procedure 1441120,40s
     MOO Cam' of Carlotal.                                                                                                                     vamearerie. mew
     SO4100 jRar. Ay 1, 20091
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 257 of 310 PageID #: 264




                                                                                                                                   SUM-200(A
                                                                                                        CASE HUUSER;
            SHORT TITLE:
             MacCartee v. Genuine Parts Company, et al.

                                                                 INSTRUCTIONS FOR USE
          ▪ This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
          ♦ If this attachment Is used, Insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
            Attachment form Is attached."

           List additional parties (Check only one box. Use a separate page for each type of party.):

                     Plolnliff         D Defendant CD Cross-Complainant          ED Cross-Defendant
           GENUINE PARTS COMPANY dba NAPA AUTO PARTS -(LA-685);
           O.A. RICHARDS GROUP, an unknown business entity; and
           DOES 1 through 100, inclusive;




                                                                                                                       Page          of
                                                                                                                                          Pao. 1 ol I
    Ran Aoopted Nateriaskolyuce
     Adds' Courol of Caltem4                     ADDITIONAL PARTIES ATTACHMENT
   SUM.100(A) (Rev. Jinuary 1, 20071                   Attachment to Summons
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 258 of 310 PageID #: 265


                                                                                                                                                              GM- 010
           ArtORNRY criptarosanocror Artoruagy punt &do Da ograre. xxl                                                       fon couar use any
             SCSIO  M. Foltionnner (SIM 187541)
            Dawn! D. ScliWouder (SUN 253419)
            FOL DENAIJ ER LAW GROUP, APLC
            2550 5th Avenue, &arc 630 Smi Diego. AC 92103
                 letsmorramo.: (619) 564-3877           FAX NO.: (619) 564-3379
                                                                                                                  ELECTRONICALLY FILED
                                                                                                                    Superior Court of California,,
           Ariorth*Y FOR warm?: r Inintiff Thomas MacCarlee •                                                          County of San Diego
         SUPERIOR COURT OP CALIFORNIA, COUNTY OF         SAN DIEGO
                STREET AODRESS:
                                                                                                                     01/09/2018 at 03:20:20 PM
              rmituromoriEss: 300 West Broadway                                                                     Clerk of the Superior Court
                                                                                                                  By Connie Hines ,Deputy Cleric
             elm* AND re COOt: Surf Diego CA 92101
                 erourcri KWE: CENTRAL JUDICIAL                DISTRICT
           CASE NAME:
           MacCartee v. Genuine Parts Company, et al.
              CIVIL CASE COVER SHEET                                                                      cost mama:
                                                                     Complex Case Designation
         ill unamttod      0 Unittod                                                                                  37-2018.00001136.CU•P CTL
               (Amount        (Amount                   El Counter I= Joinder
              demanded             demanded is          Filed with first appearance by defendant JUDGE: Judge Randa Trapp
              exceeds $25,000)     $25,000 or less)         (Cal, Rules of Court, rule 3.402)     COPT:

                                      llama 1-0 below must be completed (see insiructIons on page 2).
        1. Check ono box below for the case type That best describes this case:
          Auto Tod                                     Contract                              Provisionaily Complex Civil Litigation

           R    Auto (22)
                Uninsured motorist (48)
          Other PUPDPND (Personal liqurylProporty
                                                       0 Breach of contract/warranty (06) (CM. Rules of Court, rules 3.400-3.403)
                                                       El Rule 3.740 collections (09)
                                                       0 Other collections (09)
                                                                                            El AntitrustfTrado regulation (03)
                                                                                            El Conalruclion defect (10)
          Damage/Wrongful Death) Tort                  0 Insurance coverage (18)            0 Masa tort (40)
         P Asbestos (04)                              El Other coniracl (37)                L'—' Securities illigallon (20)
         P Product liability (24)                      Real Property                        1_, Environmental/Toxic tart (30)
          0 Medical molproolica (46)                  El Eminent domainrinverse             0 Insurance covarago clalmsadsing from the
          121   Other PIIPOIWD (23)                          condemnation (14)
                                                      0 Wrongful eviction (33)
                                                                                                  above listed provisionary complex case
                                                                                                  lypes (41)
          Nun.PUPDAND (Other) Tort
         0 Business tort/unfair business practice (07) D Other real property (20)           Enforcement of Judgment
         0 Civil rights (08)                          Unlawful Oolainni                     0 Enforcement of Judgment (20)
         0 Defamation (13)                            U Commercial (31)                     Miscellaneous Civil Complaint
        El Fraud (18)                                 0 RoBltfimilal (32)                   0 RICO (27)
               intellectual property (19)             0 DrAms (16)                          0 Olhor complaint (not specified above) (42)
        0 Profoosional negligence (26)                Judicial Review                       Miscellaneous Civil Petition
        10 Other non-Pi/PO/WO tort (35)               El Asset forfeiture (05)              0 13orinarsillp and corporate governance (21)
        Ereloyinalit                                  El Petition re: arbilradon award (11) ED Oli10 1 peill(on (nor 5136c111 0 d el,aval (13)
        "UN Wrongful termination (36)                 0 Wilt of mandate (02)
        El other enteleymeek (16)                     0 Mar ludicial review (301
     2. This case LI is ILI is not complex under rule 3.400 of the California Rules of Court. 11 the case is complex, mark the
         factors requiring exceptional Judicial management:
          a.0Large number of separately represented parties                 d.0 Large number of witnesses
          b.El Extensive motion practice raising difficult or novel         e.=1 Coordination with related actions pending in one or more courts
               issues that will be lime-consuming to resolve                     In other counties, stales, or countries. or in a federal court
    •     c. 0 Substantial amount of documentary evidence                   f. El Substantial poslJutivuenl juelciet supervision •
    3.   Remedies sought (check all (hal apply): a.Q monetary b.= nonmonelary; declaratory or Injunctive relief                               G. []punitive
    4.   Number of causes of action (specify): 2
    5.   This case =I is              Is not a class action suit.
    6.   If there are any known related cases, file and serve a notice of related case, (You may u = lo 0154
   Date: January 9, 2018
   Danwill D. Schwender
                                    Inn OR PRINT NAME)                                          PG RAE OP PARTY OR ATIOIWEY PAAM
                                                                         NOTICE
      • Plaintiff must Mathis cover sheet with the first paper filed in the action or pr6ceding (except small claims cases or cases fired
        under the Probate Code, Family Code, or Welfare and Institutions Code), (Cal. Rules of Court, ruts 3.220) Failure to fife may result
        In sanctions.
      • File this cover sheet in addition to any cover sheet required by local court rule.
      • If this case Is complex under rule 3.100 el seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.
      9 Unless this Is a collections case under rule 3.740 or a complex case, fills cover sheet will be used for statistical purposes only.
                                                                                                                                                         P2g• 1 of I
   Fr:m.140M ra 1..tirKSacry                                                                               031. ROM Of CO•110. i'Vei 2 3,3, 3 Zi 0, 3,40-1,703. 174 0;
     Juteil Cagnc4 c r CaLfrir,ia
                                                           CIVIL CASE COVER SHEET                                      Stirrdkvi S et kadll MnwailblECo. s:J. 3 10
     C61-010 Rs% My 1.26371                                                                                                                      ...V4W.Caafelt
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 259 of 310 PageID #: 266



                                                                                                                                                      CM-010
                                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET •
        To Plaintiffs and Others Filing First Papers. If you are filing a fret paper (!or example, a complaint) In a civil case, you must
        complete and file. along with your fist paper, the CM! Case Covet Sheaf conletned on page 1. This Information will be used to compile
        statistics about the types end numbers of cases filed. You must complete hems 1 through 6 on the sheet. in Item 1, you must check
        one box for the case type 'hat best descnbas the case. If the case fits both a general and a more specific type of case listed In Item 1,
        check the more specific one, lithe case has multiple causes of action, check the box that best indicates the primary cause of action.
        To assist you In completing the sheet, examples of the cases Thai belong under each case type In Item I era provided below. A cover
       shoal must be filed only with your Initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject a party,
       Its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
       To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 Is defined as an acUon for recovery of money
       owed In a sum stated to be certain that Is not more than $25,000, exclusive of interest end attomey's fees, arising from a transaction In
       which property, services, or Money was acquired on credit. A collections case does not include en action seeking the following: (I) tort
       damages, (2) punitive damages, (3) recovery of reel property, (4) recovery of personal property, or (5) a prejudgment will of
       attachment. The identification of a case as a ruts 3.740 collections case on this form means that it will be exempt from the general
      Ume•for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
      case will be subject to the requirements for service and obtaining a judgment In rule 3.740.
       To Pattles In Complex Cases. In complex cases only, parties must also use !he CM? Case Cave, Shea? to designate whether the
      case is complex, If a plaintiff believes the case is complex under Me 3.400 of the California Rules of Court, ihis must be indicated by
      completing the appropriate boxes In items 1 and 2. if a plaintiff designates a case as complex, the cover sheet must be served with the
      CompfaInt on all pantos to ihe action. A defendant may 11 le and serve no later than the lime of its first appearance a joinder in the
      PlalEllfra designation, a counta•designation that the case is not complex, or. If the plaintiff has made no deslgnallon, a designation that
      lhe case Is complex.                                          CASE TYPES AND EXAMPLES
     Auto Tort                                            Contract .                                        Provialonelly.Coroplex Civil LIllgation (Cal.
            Auto (22)-Personal injury/Property                Breach of ContrecuWer rarity (06)             Rules of Court Rules 3A00-3.403)
                  Demage/Wrongfel Death                            Breach of Mania&Lease                          Anlirrusttliede Regulation (03)
            Uninsured motorist (48) If Ma                              Contract (not unlawful Mahler              Construction Defect (141
                  case Involves en uninsured                                or wrongful  ovicflan)                Claims   Involving Masa Tort (40)
                  apoloria claim sub/ea to                         ContracWVarranty Breach-Seller                 Securities Llagetton (28)
                  arbitration, chock this ii0111                       Plaintiff (not fraud or n Burg anco)       Environmenial/Toxic Tort (110)
                  Instead of Auto)                                 Negligent Breach of Contract)                  insurance Coverage Claims
     Other PirPO/WO (Personal inJuryf                                  Warranty                                        (wising from umvislowify complex
     Property Damage/Wrongful Death)                               Other Breech of Contract/Warranty                • case type listed above) (41)
     Tort                                                    Collections (e.g., money owed, open             Enfort.4nrent of Judgment
           Asbestos (04)                                          book accounts) (0a)                            Enforcement of Judgment (20)
                 Asbestos Proporty Damage                         Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
                                                                  Other PromIsiory Note/Coheclions                          County)
                 Asbestos Personal injury/                                                                             Confession of Judgment (n on-
                        Wrongful Death                                 Case
           Product Liability (not asbestos or                Insurance Coverage (na provisionally                           domesdo rafelloos)
                 loxictonvironmental) (24)                        complex) (13)                                        slow State Judgment
           Medical Malpractice (45)                               Auto Subrogation                                     Adminietrailve   Agency Aword
                 Medical Malpractice-                             Oilier Coverage                                         (ricf unpaid taxes)
                        Phyelolens & Surgeons                Other Contract (37)                                       PatflioniCertificalion of Entry al
                 Other Professional Health Caro                   Contractual Fraud                                       Judgment on Unpaid Taxes
                        Malpractice                               Other Contract Dispute                               Othei Enforcement of Judgment
                                                                                                                            LAM
           Other PUPDAVO (23)                            Real Properly
                Premises Liability (e,g,, olio               Eminent Oornetniinverao                         Mis cellaneous CIO Complaint
                                                                  Condemnation (14)                              RICO (27)
                       and fat)                                                                                  Cesar Complaint [clot specified
                Inlenhonal Bodily infuryIPOMO                Wrongful Eviction (33)
                                                                                                                      above) (42)
                       (e.g., assault, vendaism)             Other Real Property (e.g., quiet title) (28)             Declaratory Relief Only
                intentional infliction of                         Writ of Possession of Real Properly                 iMunctive Relief Only (non-
                       Emotional Distress                         Mortgage Foreclosure                                     hews:MOM
                Negligent MiliCtion of                            Quiet Tilts                                         h4achanice Lien
                       Emotional Distress                         Other Real Property (nol eminent                    other commercial Complairil
                Other PlfP0/W13                                  domain. landiortillenant, or                              Case prop-forlinoo•compfax)
    Non•PUP131WO (Other) Tod                                     toreci6sure)                                        Other Chill Complaint
          Business Tort/Unfair Business                 Unlawful   Detainer                                               (non torilnon-compiax)
              Practice (07)                                 Commercial (31)                                 Miscelieneous CIO Poliffon
          Civil Rights (e.g., discitmlnation,               Residential (32)                                    Partnership and Corporate
               fates arrest) (not clvi!                     Drugs (38) Ware case involves dregs,                     Governance (21)
               harassment) (08)                                  drugs, check this item; otherwise,             Other Petition (not specified
         Defamation (e.g., slander, libel)                       ;Val as Commercial or Residential)                  above) (43)
                (13)                                    Judicial Revtow                                              Civil Harassment
         Fraud (16)                                        Asset Forfeiture (05)                                     Workplace Violence
         In i a Nee iusi Property (19)                      F'atiduir Re: Arbitration Award (11)                     Elderroopendent Adult
         Professional Negligence (25)                      MI of Mandate (02)                                             Abuse
              Legal Malpractice                                  Wrft-AdminIstratIve Mandamus                        Election Contest
              Other Professional Malpractice                     Writ-Mandamus on limited Court                      Petition for Name Change
                    (viol medical or lager)                         Case Mailer                                      Paillion for Relief From Late
         Other Non-P !IRMO Tort (35)                             writ-Other Limited Court Case                            Claim
   Employment                                                       Review                                           Other Civil Petition
        Wrongful Termination (30)                          Other Judicial Review (39)
        Other Employment (15}                                   Review of Health Officer Order
                                                                Notice of Appeal-Labor
                                                                 Commissioner Appeals
   CM-010 May. Jury i,20071                                                                                                                    Page2Ofo
                                                          CIVIL CASE COVER SHEET
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 260 of 310 PageID #: 267


                               SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                                   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



   CASE NUMBER: 37-2018-00001135-CU-PO-CTL                    CASE TITLE: Maccartee vs Genuine Parts Company [IMAGED]


   NOTICE: All plaintiffs/cross-complainants In a general civil case are required to serve a copy of the following
   three forms on each defendant/cross-defendant, together with the complaintcross•complaint:
                  (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV•730),
                  (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359),
                  (3) the Notice of Case Assignment form (SDSC form #CIV-721).

   Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
   community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
   people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
   as a mechanism for case settlement before trial, and it may be beneficial to do this early In the case.

   Below Is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
   and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

  Potential Advantages and Disadvantages of ADR
  ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
  particular ease:

             Potential Advantages                              Potential Disadvantages
             • Saves time                                      • May take more time and money if ADR does not
             • Saves money                                       resolve the dispute
             • Gives parties. more control over the dispute    • Procedures to learn about the other side's case (discovery),
               resolution process and outcome                    jury trial, appeal, and other court protections may be limited
             • Preserves or Improves relationships               or unavailable


  Most Common Tvoes of ADR
  You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
  webpage at http://www.sdcourt.ca.goviadr.

  Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
  so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
  Mediation Is usually confidential, and may be particularly useful when parties want or need to have an ongoing
  relationship, such as In disputes between family members, neighbors, co-workers, or business partners, or when parties
  want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

 Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
 the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
 decision In the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
 when the parties have very different Ideas about the likely outcome of a trial and would like an experienced neutral to help
 guide them toward a resolution.

 Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
 decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
 the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
 With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
 appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
 formality, time, and expense of a trial.


 SOSC CN•730 (Rev 1210)       ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                Pew 1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 261 of 310 PageID #: 268


    Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
    obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary fury trials. Sometimes
    parties will try a combination of ADR processes. The impOrtent thing is to try to find the type or types of AUR that are
    most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
    neutral you are considering, and about their fees.

    Local ADR PromAryls for Civil Cases

    Mediation: The San Diego, Superior Court maintains a Civil Mediation Panel of approved mediators who have met
    certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
    and their regular hourly rate thereafter in court-referred mediations.

   On-line mediator search and selection: Go to the court's ADR webpage at www.scicourt.ca.goviedr and click on the
   "Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
   their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
   and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
   Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
   court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

   Settlement Conference: The Judge may order your case 'to a mandatory settlement conference, or voluntary settlement
   conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
   have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
   supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
   point where all parties are legally and factually prepared to present the issues for settlement consideration and further .
   discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
   settlement conference, contact the department to which your case is assigned.

  Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
  a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
  Rules Division it, Chapter [II and Code Civ. Proc. 5 1141.10 et seq or contact the Arbitration Program Office at (619)
  450-7300 for more Information.

  More information about court-connected ADR: Visit the court's ADR webpage at www.sdccurt.ca.cov/adr or contact the
  court's Mediation/Arbitration Office at (619) 450-7300.

  Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
  programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
             In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
             www.ncrconline.com or (619) 238-2400.
             In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.orq or (760) 726-4900.

 Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
 or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

 Legal Representation and Advice

 To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
 likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
 the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
 can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
 the California courts website at www.courfInfo.ca.govIseilheicgowcost.




 SOSC CIV-730 (Rev 12-10)
                            ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2
  Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 262 of 310 PageID #: 269




                                Superior Court of California
                                   County of San Diego


              NOTICE OF ELIGIBILITY TO eFILE
         AND ASSIGNMENT TO IMAGING DEPARTMENT

       This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
 General Order in re procedures regarding electronically imaged court records, electronic filing,
 and access to electronic court records in civil and probate cases for rules and procedures or
 contact the Court's eFiling vendor at www.onelegal.com for information.

       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         hp: 2
   Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 263 of 310 PageID #: 270

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
   STREET ADDRESS:      330 W Broadway
   MAILING ADDRESS:     330 W Broadway
   CITY AND ZIP CODE:   Sen Diego, CA 92101-3827
   BRANCH NAME:         Central
   TELEPHONE NUMBER: OWN 4604070

   PLAINTIFF(S) / PETITIONER(S):              Thomas MacCartee

   DEFENDANT(S) / RESPONDENT(S): Genuine Parts Company et.al.


   MACCARTEE VS GENUINE PARTS COMPANY (IMAGED)
                                                                                             CASE NUMBER:
   NOTICE OF CASE ASSIGNMENT
   and CASE MANAGEMENT CONFERENCE                                                             37-2018-00001135-CU-PO-CTL


  CASE ASSIGNMENT
  Judge: Randa Trapp                                                                   Department: C-70


  COMPLAINT/PETITION FILED: 01/09/2018


 TYPE OF HEARING SCHEDULED                             DATE         TIME            DEPT               JUDGE
 Civil Case Management Conference                      08/24/2018   10:20 am        C-70                Randa Trapp


 A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
 at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
 All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
 prepared to participate effectively in the hearing, Including discussions of ADR' options.




 IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
 COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPU I E RESOLUTION (ADR) INFORMATION FORM (SDSC
 FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
 DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5,

 ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
 DIVISION II, AND WILL BE STRICTLY ENFORCED,
 TIME STANDARDS: The following timeframes apply to 9enerat civil cases and must be adhered to unless you have requested and
        been granted an extension of lime. General civil cases consist of all civil cases except: small claims proceedings,
        civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
        appeals, and family law proceedings.

 COMPLAINTS; Complaints and all other documents listed in SDSC Local Rule 2.1.6 must be served on all named defendants.

 DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
       stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the Initial case management conference in
       the action.


COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourIca.gov.

'ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01.17)                                                                                                        Page:
                                                        NOTICE OF CASE ASSIGNMENT
     Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 264 of 310 PageID #: 271




             1    Sean M. Foldenauer, Esq., (SBN: 187541)
                  Danwill D. Schwender, Esq., (SBN: 253419)
             2    FOLDENAUER LAW GROUP                                                      ELECTRONICALLY FILED
                                                                                             Superior Court of California,
                  A Professional Law Corporation                                                 County of San Diego
             3    2550 Fifth Avenue, Suite 630
                  San Diego, California 92103                                                 0110912018 at 03:20:26 PM
            4     Tel.: (619) 564-8877                                                        Clerk of the Superior COW
                  Fax.: (619) 564-8879                                                      By Connie Hines, Deputy Clerk
            5
                  Robert E. La Croix, Esq., (SBN: 86281)
            6     La CROIX LAW GROUP, APC
                  4241 Jutland Drive, Suite 315
          7       San Diego, California 92117
                  Tel.: on) 272-2027
          8       Fax.: (858) 272-2026
          9       Attorneys for Plaintiff, THOMAS MACCARTEE
         10
        11                                SUPERIOR COURT OF THE STATE OF CALIFORNIA

up
        12                            COUNTY OF SAN DIEGO [CENTRAL JUDICIAL DISTRICT]
$1E 13
     R14           THOMAS MACCARTEE, an individual;                           Case No.: 37-2018.00001135-CU-P0•CTL
3 a, 15
                                    Plaintiff,                                COMPLAINT FOR DAMAGES:
        16
                                                                              1. NEGLIGENCE (Premises Liability);
     713 17             v.                                                    2. STRICT LIABILITY
                                                                                DEMAND FOR JURY
 '
Cr      18        GENUINE PARTS COMPANY dba NAPA
                  AUTO PARTS -(LA-685);                                       [UNLIMITED CIVIL CASE —
        19                                                                    Amount Demanded Exceeds $25,000]
                  G.A. RICHARDS GROUP, an unknown
        20        business entity; and
                  DOES 1 through 100, inclusive;
        21
                                            Defendants.
        22
        23
        24               Plaintiff, THOMAS MACCARTEE, hereby complains and alleges as follows:

        25                                                               I.
       26                                                         INTRODUCTION

       27        1.      This is an action to recover damages for personal injuries suffered when a retail product display rack

       28        at a Napa Auto Parts store toppled onto Plaintiff. Plaintiff was impaled by steel pegs and crushed, resulting



                 Thomas Maccarlee v. Napa Auto Parts, et al.
                                                               COMPLAINT FOR DAMAGES
        Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 265 of 310 PageID #: 272



                      in multiple surgical operations, lifelong disabilities, and related economic and non-economic damages.
                2    Plaintiff sues for negligence and strict product liability.
                3                                                          II.
                4                                                   THE PARTIES
                5    2.      Plaintiff THOMAS MACCARTEE is, and at all times herein mentioned was, an individual residing
              6      in San Diego County, California.
              7      3.      Plaintiff is informed and believes, and thereon alleges, that Defendant GENUINE PARTS
             8       COMPANY dba NAPA AUTO PARTS - (LA-685) is, and at all times herein mentioned was, a foreign
            9        corporation doing business in the County of San Diego, California, with its principal place of business
           10        located at 1171 West Morena Boulevard, San Diego, CA 92110.
           11        4.      Plaintiff is informed and believes, and thereon alleges, that Defendant G.A. RICHARDS GROUP,
           12        is, and at all times herein mentioned was, a business entity, form unknown, with a principal place of business
           13        at 1060 Ken 0 Sha Ind Park Drive SE, Grand Rapids, Michigan.
       $
      ur.4
         " 14
•        "
           15                                                   DOE ALLEGATION
p-a      E
           16       5.           The true names or capacities, whether individual, corporate, associate, or otherwise of Defendants
6                   named herein as DOES I through 100, inclusive, are unknown to Plaintiff, who is informed and believes,
0 2 ;T:
• - 18              and thereon alleges that each of the fictitiously named Defendants is in some way liable to Plaintiff, and
           19       Plaintiff therefore sues said Defendants by such fictitious names. Plaintiff will amend this Complaint to
           20       show the true and correct names and capacities of said fictitiously named Defendants when the same have
           21       been ascertained,
           22                                                             IV.
           23                                                 AGENCY ALLEGATION
         24         6.          Plaintiff is informed and believes, and based upon such information and belief, alleges that at
         25         all times relevant herein, each of the Defendants herein, including any predecessor, successor, parent,
         26         subsidiary, and/or closely related business partner thereof, including the DOE Defendants herein, were acting
        27          as an agent and/or employee for each of the other Defendants, and in doing the things alleged herein, were
        28          acting within the scope of such agency or employment in furtherance of common business interests.


                                                                           2
                    Thomas Maccariee v. Napa Auto Paris, el
                                                              COMPLAINT FOR DAMAGES
    Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 266 of 310 PageID #: 273



          1                                                          V.
          2                                    CORPORATE ALTER EGO ALLEGATION
          3     7.          Plaintiff is informed and believes, and based upon such information and belief, alleges that the
          4 natural Defendants named herein (including the later named natural DOE Defendants) were at all times
          5    relevant hereto, and are, the shareholders, principal members, owners, managers, directors, and/or officers
          6    of the business Defendants named, or to be named herein. These natural Defendants completely controlled
         7     and dominated said business Defendants which merely exist as their alter ego, there being a unity of interest
         8     in ownership between said natural and business Defendants such that any separateness as recognized in law
       9       has ceased to exist. Said natural Defendants have utilized said business Defendants names and assets as their
     10 own, and without regard to the business entities and the formalities required thereof, in order to evade
     11        responsibility on obligations and contracts. Adherence to the fiction of a separate existence for said limited
  ;; 12 liability company Defendants would permit an abuse of limited liability company/corporate privilege and
    ir 13 sanction a fraud. By reason of the above, said natural Defendants should be, and in all respects are,
g 3 al,
° :4-, 14 personally liable for any damages and awards of which said corporate and/or limited liability company
  c•
dO 15 Defendants are found liable.
       16 8.          Plaintiff is informed and believes, and based upon such information and belief, alleges that the
   g
I !I 17 natural Defendants named herein (including the later named natural DOE Defendants) primarily owned and
     18       managed and formed corporate and/or limited liability companies to evade responsibility for debts and
     19       obligations while pilfering valuable assets thereof, including the contracts with Plaintiff. As a result, there
     20       is no distinction and separateness between the natural Defendants and their numerous fictitious entities in
     21       that they all share business locations, business information, and have coordinated their activities as described
     22       herein pursuant to a unified scheme to cheat and defraud Plaintiff.
     23                                                             VI.
    24                                                CONSPIRACY ALLEGATION
    25        9.           Plaintiff is informed and believes, and based upon such information and belief, alleges that the
    26        Defendants, and each of them, knowingly and willingly conspired and agreed among themselves to commit
    27        the wrongful acts alleged herein. The Defendants, and each of them, did the acts and things alleged herein
    28        pursuant to, and in furtherance of this conspiracy. Furthermore, each of the Defendants furthered said


                                                                     3
              Thomas Maccartee v, Napa Auto Parts, el at
                                                           COMPLAINT FOR DAMAGES
     Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 267 of 310 PageID #: 274



               conspiracy by cooperating, lending aid and encouragement, and by ratifying and adopting the acts of the
          2    other Defendants as part of their common scheme and design.
          3    10.          At all times herein mentioned, each of the Defendants herein named was an agent and employee
          4    of his or her co-Defendants and, in doing the things herein mentioned, was acting in the course and scope
          S    of that agency and employment and with the permission and consent of his or her co-Defendants, including
          6    those herein fictitiously named, and is jointly and severally liable to Plaintiff.
          7                                                          VII.
          8                                                 JURISDICTION & VENUE
          9    11.          This Court has proper jurisdiction and venue over this matter because the accident which is the
         10    subject of this law suit occurred within the City and County of San Diego and because a Defendant conducts
         11    business in California, and maintains its principal place of business at 1171 West Morena Boulevard in the
U a 12         City and County of San Diego, California.
     E 13                                                           VIII.
°    a   14                                             GENERAL ALLEGATIONS

<6-15          12.     The National Automotive Parts Association, also known as "NAPA Auto Parts" or "NAPA," is an
ge
              American retailers' cooperative distributing automotive replacement parts, accessories, and service items
"> `17        in North America, as a division of "Genuine Parts Company," a publically traded company. There are
0
         18   approximately 6,000 NAPA Auto Parts stores in the United States, including 1,000 company owned stores.
         19   Plaintiff is informed and believes that Defendant, GENUINE PARTS COMPANY dba NAPA AUTO
         20   PARTS -(LA-685) ("NAPA"), is such a company owned retail store, with its retail store situated at 1171
         21   West Morena Boulevard, San Diego, California 92110.
      22      13.      Plaintiff, THOMAS MACCARTEE, is a 49 year old male that resides in San Diego, California. On
     23       or about February 19, 2017, Plaintiff visited NAPA AUTO PARTS -(LA-685) for the purpose ofpurchasing
     24       automotive parts and tools, and specifically a large socket wrench. On said date and at said location, Plaintiff
     25       entered the NAPA Defendant's West Morena Boulevard retail store and asked a NAPA sales associate
     26       whether a specific socket wrench was in stock. The NAPA sales associate directed Plaintiff to a tall
     27       merchandise display panel, with affixed shelf brackets, which held merchandise. This particular display
     28       panel was unique, in that it was hung on "barn door" type sliding roller mounts, The "barn door" feature


                                                                     4
              Thomas Maccartee V. Napa Auto Parts, el al.
                                                            COMPLAINT FOR DAMAGES
       Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 268 of 310 PageID #: 275



             1    allowed the panel to slide horizontally on roller mounts, which enhanced the visual display and allowed

             2    NAPA to stock additional product behind the panel. This meant NAPA could display more product and
             3    merchandise on the sales floor within a limited space— all to the financial benefit of NAPA. In locating the

             4    tool he wished to purchase, Plaintiff, in a reasonable and foreseeable manner, moved the sliding "barn door"
             5    panel to the side to pick up the merchandise. Suddenly, and without warning, the display panel toppled down

             6    on top of Plaintiff. Plaintiff attempted to bold the panel up so that it would not crash down, but the panel
             7    was too heavy. Plaintiff was crushed, incurring serious injuries resulting in multiple surgeries, disabilities

          8       and substantial damages.

          9       14.     Defendant, G,A. RICHARDS GROUP, is in the business of designing and manufacturing, among

         10      other things, commercial furniture components for various global manufacturers. Plaintiff is informed and

         11      believes and based thereon alleges that Defendant, G.A. RICHARDS GROUP, designed, manufactured,

         12      transported, sold, installed and maintained the display panel with the "barn door" sliding mount identified

         13      in this Complaint, specifically in Paragraph 13, et seq., which toppled down on Plaintiff causing serious

  1,C6 14        injuries.
0
3A 2                                                                   I.X.
  d 15

      11 16                                              FIRST CAUSE OF ACTION
                                                                  (Negligence)
r61 P   17
5'•     18                                              (Plaintiff against All Defendants)
        19       15.     Plaintiff hereby real leges and incorporates by reference Paragraphs 1 though 14, inclusive, as if set

        20       forth in full herein.
        21       16.     Plaintiff is informed and believes and based thereon alleges that on or about February 19, 2017,
        22       Defendant GENUINE PARTS COMPANY dba NAPA AUTO PARTS -(LA-685) and DOES 1 through 100
        23       owned, leased, occupied, and/or controlled the NAPA Auto Parts retail store located at 1171 West Morena

        24       Boulevard, San Diego, CA 92110. As a result, said Defendants, and each of them, were under a duty to

        25       exercise ordinary care of such premises in order to avoid exposing persons to unreasonable risks of harm.

        26       Specifically, this included a duty of care with respect to the design, selection, manufacture, transport,

        27       installation, maintenance, and/or warning of the commercial display racks Defendants utilized to display

        28       products and merchandise.


                                                                        5
                 Mown Macentree v. Napa Aura Furls, el al.
                                                             COMPLAINT FOR DAMAGES
      Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 269 of 310 PageID #: 276



                1     17.     Upon information and belief, Defendants GENUINE PARTS COMPANY dba NAPA AUTO
                2    PARTS -(LA-685) andDOES 1 through 100 breachedtheir duty of care and were negligent in the design,
                3    selection, manufacture, transport, installation, maintenance, and/or warning of the above-described "barn
                4    door" display racks, which had unreasonably dangerous flaws. Said Defendants were. further negligent in
             5       failing to cure the dangerous conditions that were created, were negligent in failing to warn its customers .
            6        of the danger the display racks posed, and were negligent in failing to train their employees about the
            7        dangerous conditions.
            8        18..    Plaintiff is further informed and believes and based thereon alleges that Defendant, G.A. RICHARDS
            9        GROUP, and DOES 1 through 100, distributed, designed, manufactured, transported, installed, and/or
           10        maintained the sliding "barn door" display racks located at NAPA's West Morena Boulevard retail store.
           11        As result, said Defendants were also under a duty tO exercise ufdinalyeare, inClUding to aVoiteXposing

U • 12               persons to unreasonable risks. of harm, Specifically, this included a duty of due Ore to comply with
      -
•       13           applicable standards with respect to the design, selection, manufacture, transport,'installation,.maintenance,
g .3 a
o 46" 14.            and/or warning of the "barn door" display racks located at NAPA's WO Morena Boulevard retail store.
• .12
   4.4,15            Said Defendants breached their duty of care and were negligent in the design, selection, manufacture,
a -
(LI 16               transport, installation, maintenance, and/or warning of above-described"barn door" display racks, Which
<   9j P
z
                     had unreasonably dangerous flaws. Said Defendants Were further negligent in failing to cure the dangerous
9 T.'
           18       conditions that were created, werenegligent in.failing to warn its customers:of the danger the display racks
           19       posed, and were negligent in failing to train their employees about the dangerous conditions.
           20       19.     As a direct and proximate result of the negligence of Defendants GENUINE PARTS COMPANY
           21       dbri NAPA AUTO PARTS -(LA-685.), G.A. RICHARDS GROUP, and DOES 1. through 100, Plaintiff was
           22       seriously harmed. Said Defendants' negligence was a. substantial factor in causing PlaintiffS:harm.
           23       20.     As a direct and proximate result asaid 1:).e renclants?' negligence, inCluding the negligence of Doe
        24          Defendants 1 through 100., and each of them, Plaintiffwas compelled to, and did, inctir.expens.estOrmedical
       25           care, hospitalization, and other incidental expenses and will have to incur additional, like expenses in the
       26           future, all inamounts presently-unknown to him. Plaintiff, therefore, asks leave efCourt;either toaniend this
       27           Complaint so as to show the amount of his Medical expenseswhen ascertained, or to prove said.amount at
       28           the time of trial.


                                                                          6
                    Thomas Macrame v. Napa Auto Pails, el al.
                                                                COMPLAINT 'FOR DAMAGES
        Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 270 of 310 PageID #: 277



                   21.      As a direct and proximate result of Defendants' negligence, including the negligence of Doe
              2    Defendants 1 through 100, and each of them, Plaintiff was injured in his health, strength, and activity,
              3    sustaining severe shock and injury, and causing Plaintiff mental, physical, and nervous pain and suffering
              4    and resulting in his disability, all to general damage in a sum which will be shown according to proof
              5    22.     As a direct and proximate result of Defendants' negligence, including the negligence of Doe
              6    Defendants 1 through 100, and each of them, Plaintiff was disabled and/or may be disabled in the future
              7    and would thereby be prevented from attending to the duties of his usual occupation. Plaintiff has, therefore,
              8    lost earnings and may continue to lose earnings in the future, all in amounts presently unknown to him.
              9    Plaintiff asks for leave of.Court either to show the amount of his lost earnings, when ascertained, or to prove
             10    said amount at the time of trial.
             11                                                          X.

t)c^
             12                                            THIRD CAUSE OF ACTION
5 1 E 13                            (Strict Liability — Design Defect, Manufacturing Defect, Failure to Warn)
R.EPE:14                                                  (Plaintiff against all Defendants)
  0.7:
aeLL 15            23.     Plaintiff realleges and incorporates by that reference paragraphs 1 through 22 of the allegations
             16    herein above as though fully set forth herein.
       F.•
    •`!-!.        24.      Defendants, including Does 1 though 100, are or were in the business of designing, manufacturing,
os
'rqt 18           selling, distributing, installing, and/or maintaining products, including the above-described "barn door"
  ry


             19   display rack at the NAPA store located at 1171 West Morena Boulevard, San Diego, CA 92110.
             20   25.      Defendants, and each of them, designed, rnanufacturcd, sold, transported, installed, and/or
             21   maintained the above-described "barn door" display rack product knowing it would be used by store
             22   customers, including Plaintiff, without inspection for defects.
             23   26.     The above-described "barn door" display rack product contained a manufacturing defect at the time
             24   of the manufacture, distribution, sale, and use of the product.
         25       27.     The above-described "barn door" display rack product did not perform as safely as an ordinary
         26       consumer or user would have expected it to perform when used or misused in an intended or reasonably
         27       foreseeable way, such as by Plaintiff.
         28       28.     The above-described "barn door" display rack product had potential risks that were known and/or


                                                                         7
                  Thomas Maccarlee v. Napa Aulo Pads, el al.
                                                               COMPLAINT FOR DAMAGES
       Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 271 of 310 PageID #: 278



              1    knowable in light of the of the scientific knowledge that was generally accepted in the scientific community
              2    at the time of the manufacture, distribution, sale, and use and that these potential risks presented a substantial

              3    danger when the product is used or misused in an intended or reasonably foreseeable way that ordinary users

             4     and bystanders of the product would not have recognized. Defendants, including Does 1 through 100,

             5     however, failed to adequately warn or instruct of the potential risk.

             6     29.      Plaintiff utilized the product in a reasonable and foreseeable manner as intended by Defendants,

             7     including Does 1-100.

             8     30.      As a direct and proximate cause of Plaintiff's use of the product in a fashion intended and anticipated

           9       by the Defendants, including Does 1 through 100, Plaintiff was compelled to and did incur expenses for

          10       medical care, hospitalization, and other incidental expenses and will have to incur additional like expenses

          11       in the future, all in amounts presently unknown to him. Plaintiff, therefore, asks leave of Court either to

          12       amend this Complaint so as to show the amount of his medical expenses, when ascertained, or to prove said
V a.
           13      amount at the time of trial.
  61   .4,
        .€ 14      31.     As a direct and proximate cause of Plaintiff's use of the product in a fashion intended and anticipated
3 ,- 15           by the Defendants, including Does 1 through 100, Plaintiff was injured in his health, strength, and activity,
 s
         16       sustaining severe shock and injury, and causing Plaintiff mental, physical, and nervous pain and suffering

C1.4 17           and resulting in his disability, all to general damage in a sum which will be shown according to proof.
o
  - 18            32.      As a direct and proximate cause ofPlaintiff s use of the product in a fashion intended and anticipated

         19       by the Defendants, including Does 1 through 100, Plaintiff was disabled and/or may be disabled in the future

         20       and would thereby be prevented from attending to the duties of his usual occupation. Plaintiff has, therefore,

         21       lost earnings and may continue to lose earnings in the future, all in amounts presently unknown to him.

        22        Plaintiff asks for leave of Court either to show the amount of her lost earnings, when ascertained, or to prove

        23        said amount at the time of trial.

        24        33.      The product's defect, the product's failure to perform safely, and the lack of sufficient instructions

        25        or warnings were a substantial factor in causing Plaintiff's harm.

        26                                                               XI.

        27                                                            PRAYER
        28              WHEREFORE, Plaintiff; THOMAS MACCARTEE, demands judgment as follows:


                                                                          8
                  Thomas Maceartee v. Napa Auto Parts, et al.
                                                                COMPLAINT FOR DAMAGES
      Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 272 of 310 PageID #: 279



                     1. For special damages, past and fUture;:incinding Medical and related e/cpeuses, according to proof;

          2          2. Torgeneral damages, past and future, according to prOof;

          3          3. For lost earnings., past and future, according to proof;

          4          4. For interest as allowed by law;

          5         5. For costs Of Suit herein incurred; and

          6         6. For such Other and. further relief as the court may deem just and proper.

          7

          8              Respectfully Submitted,

          9                                                             FOLDENAUER LAW GROUP
                                                                        A Professional P OrC4 tioli
      10

      11       Dated: January 9, 2018
                                                                         can     oldenauer
      12                                                                IIariwill' I3. Schwender
                                                                        4ttornoys for Plaintiff
5I 13                                                                   TIMM-AS MACCARTEE
= ug
•
  if 14
  t
    1
    1c

       16
• g
(.4
a <g-17
    it                                                             JURY DEMAND..
L 18
      19           Plaintiff hereby request trial by jury pursuant. to California Code. of Civil Procedure section 631.

     20

     21            Respectfully Submitted,

     22                                                                FOLDENAUER LAW GROUP
                                                                       A Profession oi ration
     23

     24       Dated: January 9, 2018
                                                                        .604, o eiiauer
     25                                                                Danwill D. Schwender
                                                                       Attorneys fOr Plaintiff
     26                                                                THOMAS MACCARTEE

     27

     28


                                                                          9
              Tbomas- tIlacotirtoe v. Napa Auto Pari$,.et al,
                                                                COMPLAINT FOR DAMAGES
       Case 1:20-cv-01141-JMS-MJD Document
           •   E.
                                           1-1 Filed 04/14/20 Page 273 of 310 PageID #: 280
                                     32C01-2003-PL-000038
                                                                Hendricks Circuit Court
                                                                     LAW OFFICES
                                                     FORD, WALKER, HAGGERTY & BEHAR
                                                              LIMITED LIABILITY PARTNERSHIP

                                                              SOUTHERN CALIFORNIA                    COUNSEL
JEFFREY S. BEHAR        STACY M YOUNG                                                                TIMOTHY L. WALKER
                                                                     LONG BEACH
WILLLATI C HAGGERTY     MARKS LEVINE                                                                 DONNA ROGERS KIRBY
                                                                ONE WORLD TRADE CENTER
PATRICK J. GIBBS        KILISTINE111. GAMBOA                                                         NEIL S. TARDIFF
                                                                 TWENTY-SEVENTH FLOOR
JAMES D. SAVAGE         ERIN L BENLER-WARD                                                           WILLIAM C OCKEN
                                                             LONG BEACH, CALIFORNIA 90831-2700
ROBERT L REISINGER      DANIEL N, STEIN
                                                                  TELEPHONE (562) 983-2500
TINA I. MANGARPAN       STEPHANIE M. BLACK                                                           RETIRED
                                                                   FACSIMILE (562) 983-2555
SHAYNE L WULTERIN •     JOSHUA D. MOUNTAIN                                                           0. RICHARD FORD
                                                                 WEBSITE: IXWW.FWHB.COM
TIMOTHY P. McDONALD     MICHAEL D. GOODSLAN
STEPHEN W. MOORE        EVELYN LEVINE SOWS                                                           THEODORE P. SHIELD (1920 -:010)
CHARLES J. saimrrr      ANDREW B. LEAL
JON A HAMNIERBECK       RACHEL E. BODEN                                                              • ALSO ADMITTED IN NEVADA
MITCHELL D. KAYLOR      JENNIFER N. TAYLOR"                                                          •• ADMITTED IN NEVADA
WILLIAM 0. WOODLAND     EDYE A HILL                                 June 13, 2018
JOHN K. PAULSON         CHLAYU V. CHANG
SEAN GANDHI •           SHARON K WEBB                                                                WRITER'S EMAIL ADDRESS
MARY B PENDLETON        SETA SARABEKLAN
TEJAS B. PATEL          KEVIN R. LAZAR.                                                               tmangarpan@fwhb.com
STACY A. BRADFIELD      JOHN P. PEARSON'
JENNIFER L. RUSSELL     BAHAREH HABIBI                                                               ARITER'S DIRECT DIAL NUMBER
KATHERINEM HARWOOD      aNNY VAN
ARISEN A AVAKIAN        ASHLEY PICKARD                                                                (562) 983-2507
DEBORAH]. TADDEUCCI     JOHN M. E RYAN
VICTORIA A. SILCOX      JANE WIN-THU                                                                  WRITER'S DIRECT FAX NUMBER
TODD R. BECKER          NATHANIEL J. PATTERSON
ADAM C HACIJXIT         SHIRLEY CARPENTER-BRID%EU.                                                    (562) 590-3525
JEET SEN                JUSTIN P HARRISON
STEPHEN E FRESCH        CRAIG A. HUMPHREY
NICOLE R. CARROLL       CORY L O'YANG
MARK R LISCOLA          TRISTAN C OROZCO
1ENNIE L KRUEMPEL       JOHN C DORAME"
ARTHUR W. SCHULTZ       HALA A. MOUSA
RENEE E. JENSEN •       DEBBIE YEN
NLARGARET K SHELTON     JEFFREY] OLIN
KELLY A, WARD



                      Harbor Industries, Inc.
                      14170 172nd Avenue
                      Grand Haven, MI 49417

                                 Re:           Thomas MacCartee v. Genuine Parts Company
                                               Case Number 37-2018-00001135-CU-PO-CTL
                                               Our File No.: 01618-003

                      To Whom It May Concern:

                              The law firm of Ford, Walker, Haggerty & Behar has been retained to defend
                      Genuine Parts Company with reference to the above entitled matter. Plaintiff has also
                      recently named Balkamp, Inc. as a doe defendant and we will be defending this entity as
                      well once and if it is served. We enclose a copy of the Complaint for your reference.

                              On or about January 17, 2007, Balkamp, Inc. and Harbor Industries, Inc. entered
                      into an Indemnity Agreement. A copy of the Indemnity Agreement is enclosed for your
                      convenience. The pertinent provisions of the Indemnity Agreement state as follows:




                    LAS VEGAS • LONG BEACH • SACRAMENTO • SAN DIEGO • SAN FRANCISCO
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 274 of 310 PageID #: 281

FORD, WALKER, HAGGERTY & BEEIAR

        Harbor Industries, Inc.
        MacCartee v Genuine Parts Company
        June 13, 2018
        Page 2


              1.     INDEMNIFICATION

                      SUPPLIER will protect, defend ad indemnify BALKAMP, its parent
              company and affiliated business entities, National Automotive Parks Association
              and its members, and their respective employees, agents, officers, directors and
              customers who purchase the Products (together, the "Indemnified Parties") from
              and hold them harmless against all liability, losses, damages, costs or expenses of
              any nature, including without limitation, reasonable attorney's fees, which they
              may at any time suffer, incur, or be required to pay resulting from or arising out of
              (i) any claim that the Products are defective, negligently designed or manufactured
              in any manner, or otherwise determined to be the cause of injury or death to
              persons, or damage to property, or both; (ii) any claim that the Products or the
              manufacture, sale or labeling of the Products, or on or within the packaging for any
              Products (including any instructions or warnings thereon), is inadequate in any
              manner; (iii) any claim that the Products should have been recalled pursuant to any
              governmental requirement; (iv) SUPPLIER's negligence or willful misconduct in
              supplying the Products; or (v) any claim, action, suit or proceeding by any person,
              firm, governmental agency or corporation resulting from or arising out of (i)
              through (iv) above. This indemnification shall not apply if and to the extent that
              such injury, death or damage is directly caused solely by any of the following: (a)
              failure on the part of BALKAMP to furnish instruction materials provided by
              SUPPLIER for inclusion in packages in which Products are sold; (b) sale of
              Products by BALKAMP without packaging where packaging is provided by
              SUPPLIER and where such packaging contains the required labeling and
              instructions on the use of the Product; (c) alteration of any Products by
              BALKAMP; (d) negligent installation or repair of Products by BALKAMP; or (e)
              willful misconduct of BALKAMP.



              3.     LEGAL ACTION

                      BALKAMP will give SUPPLIER prompt notice of any claims, actions,
              suits, or proceedings instituted against BALKAMP with respect to the subject of
              the indemnity contained herein, and shall provide to SUPPLIER reasonable
              information and assistance in the defense thereof. SUPPLIER agrees at its own
              expense to defend against any such claims, actions, suits or proceedings, rightfully
              or wrongfully instituted with legal counsel reasonably acceptable to BALKAMP;
              provided however, that SUPPLIER shall not settle any claim, action, suit or
              proceeding which imposes upon BALKAMP any obligation, or in any way
              prejudices the rights of BALKAMP, other than as set forth herein, without
 Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 275 of 310 PageID #: 282

FORD, WALKER, HAGGERTY & BEHAR

        Harbor Industries, Inc.
        NiacCartee v Genuine Parts Company
        June 13, 2018
        Page 3


                 BALKAMP's written consent. SUPPLIER agrees to satisfy any and all judgments
                 which may be rendered against the Indemnified Parties or SUPPLERI with respect
                 thereto.

                 5.        LIABILITY INSURANCE

                        During the term of the business relationship between SUPPLIER and
                 BALKAMP, SUPPLIER will procure and maintain in full force and effect a
                 product liability insurance policy or policies, naming BALKAMP and National
                 Automotive Parts Association and its member corporations as additional named
                 insureds, covering all goods and products supplied to BALKAMP by SUPPLIER
                 under this Indemnity Agreement.

              Pursuant to the terms of the Indemnity Agreement demand is hereby made that
       Harbor Industries, Inc. agree to defend and indemnify both Genuine Parts Company and
       Balkamp for the accident involving the Harbor Industries toolboard which plaintiff
       contends fell onto him. Genuine Parts Company is the parent company to Balkamp Inc.

                 We look forward to hearing from you.

                                                         Very truly yours,




                                                         TINA I. MANGARPAN
                                                         Of FORD, WALKER, HAGGERTY & BEHAR

       TIM:bae
       Enclosures
       016\ 18 \003 \Tender Letters\ce.Harbor Industries.01.doc
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 276 of 310 PageID #: 283
                              32C01-2003-PL-000038
                                                                       Hendricks Circuit Court

   Prepare. Protect. Prevail:"

                                                                                                                                                   THE
                                                                                                                                                   HARTFORD
    May 10, 2019                                                                                                                                   Business Insurance
                                                                                                                                                   Employee Benefits
                                                                                                                                                   Auto

   CERTIFIED MAIL-RETURN RECEIPT REQUESTED                                                                                                         Home

   AND VIA EMAIL: tina@fwhb.com
   Tina Mangarpan
   Ford Walker Haggerty & Behar
   One World Trade Center
   Twenty Seventh Floor
   Long Beach, California 90831-2700



    RE:       Thomas MacCartee v. Genuine Parts Company
              San Diego County, CA Superior Court Case No. 37-2018-00001135-CU-PO-CTL
              Our Insured:        Harbor Industries
              Plaintiff:          Thomas MacCartee
              Claim Number:       Y53 L 51093
              DOL:                2/19/2017


   Dear Attorney Mangarpan:

   Hartford Underwriters Insurance Company ("Hartford") is the products liability insurer of Harbor
   Industries, Inc. ("Harbor") regarding the above captioned claim. You previously tendered the
   defense of Genuine Parts Company ("Genuine") and Balkamp, Inc. ("Balkamp") for defense and
   indemnity relative to a lawsuit styled Thomas MacCartee v. Genuine Parts Company et al, which
   is filed in the Superior Court of the State of California. The tender was pursuant to a contract
   executed between Harbor and Balkamp dated January 17, 2007. Our investigation has determined
   that the sale of the product in question was pursuant to a new Terms and Conditions of Sale of
   Products by Harbor Industries, Inc. ("Terms"), which were included with all purchase orders since
   2015. I have attached a copy of the Terms that are applicable to the products liability claim being
   made by Mr. MacCartee. You will note the Terms do not contain indemnity language or additional
   insured status requirements favorable to Genuine and/or Balkamp. Further, the Terms clearly void
   any prior agreements. Genuine nor Balkamp qualify as an insured under the Hartford policy.
   Therefore we must respectfully deny your tender of the defense of Genuine and Balkamp in this
   lawsuit.

   The Hartford hereby reserves all its rights, positions and defenses in the matter, including, but not
   limited to, the right to supplement and/or to amend its coverage positions should facts and
   circumstances indicate the need to do so. Neither this communication, nor any prior or subsequent
   communications, should be construed as a waiver of any rights, positions or defenses held by
   Hartford. If you have additional information that you believe may alter our coverage position in
   this matter, please forward the same for our review and consideration.



      © 2019 by The Hartford. Classification: Company Confidential. No part of this document may be reproduced, published or used without the permission of The Hartford.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 277 of 310 PageID #: 284

    Page 2


    If you believe your claim has been wrongfully denied or rejected, you may have the matter
    reviewed by the California Department of Insurance. You may write the Department of Insurance
    or call them at:
                                 California Department of Insurance
                                 300 South Spring Street, Sixth Floor
                                 Los Angeles, California 90013
                                 1-800-927-4357
                                 From outside of California, you must call 1-213-897-8921



    Sincerely,




    Debbie Bradshaw
    Sr. Home Office Consultant-MCU, Liability
    The Hartford Financial Services Group, Inc.
    One Hartford Plaza / Tower 17
    Hartford, CT 06155
    Phone: (860)547-2532
    Fax: (860)756-8582
    Email: deborah.bradshaw2@thehartford.com



   Cc:        Scott Blackstone via email
   Cc:        John Gallagher via email

    Enc: Terms and Conditions of Sale of Products By Harbor Industries, Inc.




      0 2019 by The Hartford. Classification: Company Confidential. No part of this document may be reproduced, published or used without the permission of The Hartford,
     Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 278 of 310 PageID #: 285
                                  32C01-2003-PL-000038
                                     HenctrescimAscourt
                                             FORD, WALKER, HAGGERTY & BEHAR
                                                       LIMITED LIABILITY PARTNERSHIP
JEFFREY S. BEHAR       STEPHANIE M. BLACK
                                                      SOUTHERN CALIFORNIA                         COUNSEL
 WILLIAM C. HAGGERTY   MICHAEL D. GOODMAN
 PATRICK J. GIBBS      ANDREW B. LEAL                                                             TIMOTHY L WALKER
                                                             LONG BEACH
JAMES D. SAVAGE        RACHEL E. BODEN                                                            DONNA ROGERS KIRBY
ROBERT L REISINGER     JENNIFER N. TAYLOR"'            ONE WORLD TRADE CENTER                     NEIL S. TARDIFF
TINA I. MANGARPAN      EDYE A. HILL.                            27m FLOOR                         WILLIAM C. OCKEN
SHAYNE L. WULTERIN*    CHIAYU V. CHANG              LONG BEACH, CALIFORNIA 90831-2700
TIMOTHY P. McDONALD    SHARON K. WEBB                                                             RETIRED
                                                         TELEPHONE (562) 983-2500
STEPHEN W. MOORE       SETA SARABEKIAN
                                                                                                  G. RICHARD FORD
CHARLES J. SCHMITT     KEVIN R. LAZAR**                   FACSIMILE (562) 983-2555
JON A. HAMMERBECK      JOHN P. PEARSON*                 WEBSITE: VANW.FWHB.COM                    THEODORE P. SHIELD (1920 - 2010)
MITCHELL D. KAYLOR     ENNY VAN WANG
WILLIAM 0. WOODLAND    ASHLEY PICKARD
JOHN K. PAULSON        SHIRLEY CARPENTER-BRIDWELL                                                 *ALSO ADMITTED IN NEVADA
SEAN GANDHI.*          DEBBIE YEN                          May 16, 2019                           **ADMITTED IN NEVADA
MARY B. PENDLETON      JEFFREYJ. OLIN
TEJAS B. PATEL         ROBERT A. KUBLER
STACY A. BRADFIELD     CATHERINE SUN
JENNIFER L. RUSSELL    JOHN C. ELLIS                                                              WRITER'S EMAIL ADDRESS
KATHERINE M. HARWOOD   ARTHUR C. VILLEGAS
ARMEN A. AVAKIAN       ASHLEY S. FEDER                                                            tmangarpan@fwhb.com
DEBORAH J. TADDEUCCI   CHRISTOPHER P. CHANG
VICTORIA A. SILCOX     CINDY PHAN                                                                 WRITER'S DIRECT DIAL NUMBER
TODD R. BECKER         SHAWN S. ROIQ'JI
ADAM C. HACKETT        KEVIN D. POLISH
JEET SEN               EDGAR F. NAVARRETE
                                                                                                  (562) 983-2507
STEPHEN E. FRESCH      CATHERINE PARADA
MARK P. LaSCOLA        KRYSTA MAIGUE                                                              WRITER'S DIRECT FAX NUMBER
JENNIE L KRUEMPEL      EDUARDO BALDERAS
WIN D. DOAN            MONIQUE J. POSADA                                                          (562) 590-3525
LISSA D. LAFFEY        STEVE KIM
ARTHUR W. SCHULTZ      TYLER J. SAN JUAN
RENEE E. JENSEN*       GAREN H. KASPARIAN
MARGARET K. SHELTON    BLAKE BARROW
KELLY A. WARD          JOHNNY T. PARSEGHIAN
MARK S. LEVINE         JEFF M. YOSTANTO
KRISTINE M. GAMBOA     MARIA ELENA PARADA
SARAH E. SINGER        JOHN A. KELLY
DANIEL N. STEIN        JEANETTE D. LAWRENCE

                 Via Email & Certified Mail

                 Debbie Bradshaw
                 Sr. Home Office Consultant-MCU, Liability
                 The Hartford Financial Services Group, Inc.
                 One Hartford Plaza / Tower 17
                 Hartford, CT 06155
                 Deborah.Bradshaw2gthehartford.com

                         Re:        MacCartee v. Harbor Industries, Inc.
                                    San Diego Superior Court Case No. 37-2018-00001135-CU-PO-CTL
                                    Your Insured:        Harbor Industries
                                    Plaintiff:           Thomas MacCartee
                                    Your Claim Number: Y53 L 51093
                                    DOL:                 2/19/2017

                 Dear Ms. Bradshaw:

                         We have received your letter dated May 10, 2019 concerning our clients' tender of
                 defense of the above noted action to Hayford Insurance Company's insured, Harbor
                 Industries, Inc. Hartford has rejected that tender on the basis the TERMS AND
                 CONDITIONS OF SALE OF PRODUCTS BY HARBOR INDUSTRIES, INC. ("Terms &
                 Conditions") does not include an Indemnity Agreement and supersedes the prior agreement
                 between Balkamp, Inc. and Harbor Industries. Hartford misreads the Terms & Conditions.



         LAS VEGAS • LONG BEACH • SACRAMENTO • SAN DIEGO                                        SAN FRANCISCO
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 279 of 310 PageID #: 286

 FORD, WALKER, HAGGERTY & BEHAR

      Debbie Bradshaw
      MacCartee v. Harbor Industries, Inc.
      May 16, 2019
      Page 2


      Nothing in the Terms & Conditions expunges the prior Indemnity Agreement between
      Harbor Industries, Inc. and Balkamp, Inc.

             The Terms & Conditions expressly states, in pertinent part, as follows:

                     "1.     Applicability. The following Terms and Conditions ("Terms") are
                     applicable to all sales by Harbor Industries, Inc. ("HI") to a third party
                     ("Purchaser") of HI's products ("Products") and are the only conditions
                     applying to the sale of the Products except written conditions contained on a
                     proposal or acknowledgement of sale relating to price, quantities, delivery
                     schedules, terms of payment, invoicing, shipping instructions, and the
                     description and specification of the Products, together with other written
                     conditions which may be mutually agreed upon in writing that are signed by
                     the parties. . . . Prior courses of dealings, trade usage and verbal agreements
                     not reduced to a writing signed by HI, to the extent they differ from, modify,
                     add to or detract from these Terms shall not be binding on HI. . ."

              On or about January 17, 2007 Balkamp, Inc. and Harbor Industries, Inc. entered into
      a written Indemnity Agreement. This agreement contained "other written conditions" that
      were "mutually agreed upon in writing" that was signed by the parties. Thus, they contain
      additional conditions that apply to Balkamp., Inc. purchase of Harbor Industries, Inc,
      products. Once again, the pertinent provisions of the Indemnity Agreement state as follows:

             "1.     INDEMNIFICATION

                     SUPPLIER will protect, defend ad indemnify BALKAMP, its parent
                     company and affiliated business entities, National Automotive Parks
                     Association and its members, and their respective employees, agents,
                     officers, directors and customers who purchase the Products (together, the
                     "Indemnified Parties") from and hold them harmless against all liability,
                     losses, damages, costs or expenses of any nature, including without
                     limitation, reasonable attorney's fees, which they may at any time suffer,
                     incur, or be required to pay resulting from or arising out of (i) any claim that
                     the Products are defective, negligently designed or manufactured in any
                     manner, or otherwise determined to be the cause of injury or death to
                     persons, or damage to property, or both; (ii) any claim that the Products or
                     the manufacture, sale or labeling of the Products, or on or within the
                     packaging for any Products (including any instructions or warnings thereon),
                     is inadequate in any manner; (iii) any claim that the Products should have
                     been recalled pursuant to any governmental requirement; (iv) SUPPLIER' s
                     negligence or willful misconduct in supplying the Products; or (v) any claim,
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 280 of 310 PageID #: 287

 FORD, WALKER, HAGGERTY & BEHAR

      Debbie Bradshaw
      MacCartee v. Harbor Industries, Inc.
      May 16, 2019
      Page 3


                     action, suit or proceeding by any person, firm, governmental agency or
                     corporation resulting from or arising out of (i) through (iv) above. This
                     indemnification shall not apply if and to the extent that such injury, death or
                     damage is directly caused solely by any of the following: (a) failure on the
                     part of BALKAMP to furnish instruction materials provided by SUPPLIER
                     for inclusion in packages in which Products are sold; (b) sale of Products by
                     BALKAMP without packaging where packaging is provided by SUPPLIER
                     and where such packaging contains the required labeling and instructions on
                     the use of the Product; (c) alteration of any Products by BALKAMP; (d)
                     negligent installation or repair of Products by BALKAMP; or (e) willful
                     misconduct of BALKAMP.


             3.      LEGAL ACTION

                     BALKAMP will give SUPPLIER prompt notice of any claims, actions,
                     suits, or proceedings instituted against BALKAMP with respect to the
                     subject of the indemnity contained herein, and shall provide to SUPPLIER
                     reasonable information and assistance in the defense thereof. SUPPLIER
                     agrees at its own expense to defend against any such claims, actions, suits or
                     proceedings, rightfully or wrongfully instituted with legal counsel reasonably
                     acceptable to BALKAMP; provided however, that SUPPLIER shall not
                     settle any claim, action, suit or proceeding which imposes upon BALKAMP
                     any obligation, or in any way prejudices the rights of BALKAMP, other than
                     as set forth herein, without BALKAMP's written consent. SUPPLIER
                     agrees to satisfy any and all judgments which may be rendered against the
                     Indemnified Parties or SUPPLIER with respect thereto.


             5.      LIABILITY INSURANCE

                     During the term of the business relationship between SUPPLIER and
                     BALKAMP, SUPPLIER will procure and maintain in full force and effect a
                     product liability insurance policy or policies, naming BALKAMP and
                     National Automotive Parts Association and its member corporations as
                     additional named insureds, covering all goods and products supplied to
                     BALKAMP by SUPPLIER under this Indemnity Agreement.

             Harbor Industries, Inc. provided Balkamp, Inc. with certificates of insurance
      pursuant to this Indemnity Agreement well after the Sale of Products agreement in 2015.
             Copies of those certificates for the 2016-2017 and 2017-2018 policy terms are
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 281 of 310 PageID #: 288

 FORD, WALKER, HAGGERTY & BEHAR

      Debbie Bradshaw
      MacCartee v. Harbor Industries, Inc.
      May 16, 2019
      Page 4


      enclosed. Note that Balkamp, Inc. is listed on both as an additional insured "as required by
      written contract with the named insured." These evidence the parties understanding that the
      prior Indemnity Agreement remained in effect.

              Our client, Balkamp, Inc. and its parent company, Genuine Parts Company, once
      again tender their defense to Harbor Industries.

               Since Balkamp, Inc. is an additional insured under the Hartford policies issued to
      Harbor Industries, Inc. for the claims being made against Balkamp, Inc. in the above noted
      litigation, Balkamp, Inc. and its parent company, Genuine Parts Company, hereby tenders
      their defense directly to Hartford.

               We look forward to Hartford's prompt reconsideration of its denial.

                                                       Very truly yours,



                                                                           Yneeste--)
                                                       TINA I. MANGARPAN
                                                       Of FORD, WALKER, HAGGERTY & BEHAR
      TIM:bae
      Enclosures
      016\18 \003 \Tender Letterske-Hartford.01.docx


      CC:

      Scott S. Blackstone, Esq.
      Law Offices of John A. Hauser
      S co tt.blac kstoneki,thehartfoni.corn
     Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 282 of 310 PageID #: 289
                                   32C01-2003-PL-000038
From: Bradshaw, Debbie (Liab t Fini Products Clairriskakaattaweiti4w2pthehartford.com >
Sent: Friday, June 07, 2D19 9:49 PM
To: Tina Mangarpan <tinaVfwhb,com>
Cc: Blackstone, Scott S (Claims Solutions and Analytics) <Scott.Blackstone@thehartford,com>
Subject: RE: Thomas MacCartee v Genuine Parts et al Hartford Claim $1: Y53 L 51093 [CONFIDENTIAL]

Attorney Mangarpan:

We disagree with your analysis of the "Terms & Conditions" provided by Harbor Industries, Inc. to Balkamp with the
purchase of the product involved In this loss. Furthermore, under Section 14 (Indemnification), the Purchaser agrees to
indemnify Harbor Industries for any damages and expenses, including attorney fees, arising out of (iii) the action or
inaction of Purchaser or its employees, customer, or agents which may cause injuries or damages giving rise to claims
against Harbor Industries". As you are aware, the product in question was assembled by employees of Napa Auto Parts,
who also stocked and maintained the display in the store. The facts of the loss support an indemnification claim by
Harbor Industries.

With regard to the Certificate of Insurance you provided In support of your contention that your clients are additional
insureds under the Harbor Industries policy, It was Issued more than two months after the date of the loss.


DEBBIE BRADSHAW
Senior Home OtfiOe COnsultwil
MCU - Liability


The Hartford Fir,aicial Services 010.1p.                                                        Husine is Insusancs
One Hartford Plaza i TOWer 16
                                                                                                EzErptoyee Bearicra
Hartford, Cw;riecftut 06155
                                                                                                At=
W e6C-5-17-2532
F 860-75G-8582                                                                                  flame

de bora h. b rad sh aw 2 atheha Word. cum

tir :r thehartford Dom
v.ww facebook t-.orri,"‘heriartford
                              d
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 283 of 310 PageID
                             32C01 -2003-PL-000038                         Filed:#: 290 2:57 PM
                                                                                  3/12/2020
                                                                                                                                     Clerk
                                                        Hendricks Circuit Court                                  Hendricks County, Indiana




    STATE OF INDIANA                                )         IN    THE HENDRICKS CIRCUIT COURT
                                                    )         SS:
    COUNTY OF HENDRICKS                             )         CASE NUMBER:          32C01-



   BALKAMP, INC. AND GENUINE
   PARTS COMPANY,

                      Plaintiffs,
             vs.


   HARBOR INDUSTRIES, INC., GA
   RICHARDS COMPANY and HARTFORD
   UNDERWRITERS INSURANCE
   COMPANY,

                      Defendants.



                            SUMMONS FOR SERVICE BY CERTIFIED MAIL
   The    State of Indiana t0   Defendant


                      Harbor Industries,     Inc.
                      c/o National Registered Agents, Inc.
                      150   W. Market    Street, Suite       800
                      Indianapolis,    IN 46204

            You have been       sued by the person(s) named            “plaintiff”, in the court stated above.

             The nature of the            you is stated in the Complaint which is attached to this
                                    suit against
   document. It also states the demand which the plaintiff has made and wants from you.




                                                   MW
           You must answer the Complaint in writing, by you 0r your attorney, within twenty-three
   (23) days, commencing the day after you receive this summons, 0r judgment Will be entered
   against you for what the plaintiff has demanded.
           If you have a claim for relief against the plaintiff arising from the same transaction or
   occurrence, you must assert it in you written answer.


   Date     3—“    3/2020
                                                    Clerk,   —Superi0r_                           cal)




   Meghan E. Ruesch, #32473-49
   Attorneyfor Plaintiff
   LEWIS WAGNER, LLP
    501 Indiana Avenue, Suite 200
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 284 of 310 PageID #: 291




   Indianapolis,   IN 46202
   Telephone       3   17-237-0500
   Facsimile           3   17-630—2790
   E-Mail      mruesch@lewiswagner.com
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 285 of 310 PageID #: 292




                                                                          CERTIFICATE OF MAILING


   Complaint
               I

                to
                   hereby certify that on the
                     each 0f the defendant(s)
                                                       _        day of                            ,   20—, Imailed a copy of this Summons and a copy of the
   by   (registered or certiﬁed) mail requesting a return receipt signed                by       the addressee only addressed t0 each of said defendant(s)
   at the address(es) furnished           by   the plaintiff.


   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                                              RETURN OF SERVICE OF SUMMONS BY MAIL

               I hereby certify that service 0f summons with return receipt requested was mailed on the          day of                                                              ,



   20—,     and that a copy 0f return receipt was received on the       day 0f                 20       which copy is attached herewith.
                                                                                                                             ,            ,




   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                     CERTIFICATE OF CLERK OF                  SUMMONS NOT ACCEPTED BY MAIL
               I   hereby certify that 0n the                    day 0f                                   ,   20—, I mailed a copy of this                  summons and    a copy 0f the
   Complaint
   by
   said
                t0 the defendant(s)
        (registered or certiﬁed) mail,
          summons and copy 0f Complaint t0
                                                   and the same was returned without acceptance this
                                                           the Sheriff of
                                                                                                         day 0f
                                                                                             County, Indiana.
                                                                                                                   _                                         ,   20—, and I did deliver

   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                                                   RETURN ON SERVICE OF SUMMONS

               I   hereby certify that         I   have served the within summons:


                1.             By   delivering       on the          day of                  ,   20_,     a copy of this         summons and          a copy of the Complaint to each
   of the within-named defendant(s)
               2.              By   leaving 0n the       _       day of                     within-named defendants
                                                                                             ,   20_,    for each of the
                                                                                                                                 .




                                                                                                      a copy 0f the Complaint at the          .



   respective dwelling house or usual place 0f abode with                         a person of suitable age and discretion residing therein
                                                                                                               ,



   whose usual duties or activities include prompt communication 0f such information to the person served.
               3.



   and by mailing a copy 0f the summons Without the Complaint                     t0
   at                                                                                                                  ,
                                                                                                                           the last   known         address 0f defendant(s).


               A11 done in                                         County, Indiana.


   Fees:       $
                                                                                      Sheriff of                                      ,   County, Indiana
   Mileage

   Total       $                                                                      By:
                                                                                      Deputy

                                                                          SERVICE ACKNOWLEDGED

               A copy of the Within summons and a copy of the Complaint attached thereto were received by me at
                                                                                        ,
                                                                                            this              day of                                   ,   20_.


                                                                                                                                          Signature of Defendant

   Q:\JMJ\FORMS\word\summons   cert.doc
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 286 of 310 PageID
                             32C01 -2003-PL-000038                         Filed:#: 293 2:57 PM
                                                                                  3/12/2020
                                                                                                                                       Clerk
                                                         Hendricks Circuit Court                                   Hendricks County, Indiana




    STATE 0F INDIANA                                 )           1N    THE HENDRICKS CIRCUIT COURT
                                                     )           ss:
    COUNTY 0F HENDRICKS                              )           CASE NUMBER:           32C03-



   BALKAMP, INC. AND GENUINE
   PARTS COMPANY,

                        Plaintiffs,
            vs.


   HARBOR INDUSTRIES, INC., G.A.
   RICHARDS COMPANY and HARTFORD
   UNDERWRITERS INSURANCE
   COMPANY,

                        Defendants.



                              SUMMONS FOR SERVICE BY CERTIFIED MAIL
   The   State of Indiana t0      Defendant


                        G.A. Richards Company
                        1060 Ken O Sha Ind. Park Dr. SE
                        Grand Rapids, MI 49508

           You have been          sued by the person(s) named            “plaintiff”, in the court stated above.

            The nature of the         suit against   you   is   stated in the   Complaint Which is attached to   this
                                         demand Which                              made and wants from you.




                                                                                    W
   document.      It   also states the                          the plaintiff has
            You must answer the Complaint      in writing, by you 0r your attorney, within twenty-three

    (23) days,  commencing   the day after you receive this summons, 0r judgment will be entered
    against you for what the plaintiff has demanded.
            If you have a claim for relief against the plaintiff arising from the same transaction 0r
    occurrence, you must assert it in your Iritten answer.


   Date: 3/1 3/2020
                                                     Clerk,     —Superi0r Court                   (Seal)




   Meghan E. Ruesch, #32473-49
   Attorneyfor Plaintiﬂ
   LEWIS WAGNER, LLP
    501 Indiana Avenue, Suite 200
   Indianapolis,       IN 46202
   Telephone           3 1 7—237-0500
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 287 of 310 PageID #: 294




   Facsimile       3 17-630-2790
   E-Mail      mruesch@lewiswagner.com
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 288 of 310 PageID #: 295



                                                                          CERTIFICATE OF MAILING


   Complaint
               I

                to
                   hereby certify that on the
                     each 0f the defendant(s)
                                                       _        day of                            ,   20—, Imailed a copy 0f this Summons and a copy of the
   by   (registered or certiﬁed) mail requesting a return receipt signed                by       the addressee only addressed to each of said defendant(s)
   at the address(es) furnished           by   the plaintiff.


   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                                              RETURN OF SERVICE OF SUMMONS BY MAIL

               I hereby certify that service 0f summons with return receipt requested was mailed on the          day of                                                                  ,



   20—,     and that a copy 0f return receipt was received on the       day 0f                 20       which copy is attached herewith.
                                                                                                                             ,            ,




   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                     CERTIFICATE OF CLERK OF                  SUMMONS NOT ACCEPTED BY MAIL
               I   hereby certify that 0n the                    day 0f                                   ,   20—, I mailed a copy of this                   summons and    a copy 0f the
   Complaint
   by
   said
                t0 the defendant(s)
        (registered or certiﬁed) mail,
          summons and copy 0f Complaint t0
                                                   and the same was returned without acceptance this
                                                           the Sheriff of
                                                                                                         day 0f
                                                                                             County, Indiana.
                                                                                                                     _                                        ,   20—, and I did deliver

   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                                                   RETURN ON SERVICE OF SUMMONS

               I   hereby certify that         I   have served the Within summons:

                1.             By   delivering       on the          day of                  ,   20_,     a copy of this         summons and            a copy of the Complaint to each
   of the within-named defendant(s)
              2.       By leaving on the                 _       day of                      ,   20_,    for each
                                                                                                                                 .




                                                                                                                      of the within-named defendants
                                                                                                                                              a   a    copy 0f the Complaint        at       the
   respective dwelling house or usual place 0f abode with                                                      ,
                                                                                                                   a person of suitable age and discretion residing therein
   whose usual       duties or activities include        prompt communication 0f such information                    to the      person served.
               3.



   and by mailing a copy 0f the summons Without the Complaint                     t0
   at                                                                                                                  ,
                                                                                                                           the last   known           address of defendant(s).


               A11 done in                                         County, Indiana.


   Fees:       $
                                                                                      Sheriff of                                      ,   County, Indiana
   Mileage

   Total       $                                                                      By:
                                                                                      Deputy

                                                                          SERVICE ACKNOWLEDGED

               A copy of the Within summons and a copy of the Complaint attached thereto were received by me at
                                                                                        ,
                                                                                            this              day of                                    ,   20_.


                                                                                                                                          Signature of Defendant

   Q:\JMJ\FORMS\word\summons   cert.doc
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 289 of 310 PageID
                             32C01 -2003-PL-000038                         Filed:#: 296 2:57 PM
                                                                                  3/12/2020
                                                                                                                                   Clerk
                                                      Hendricks Circuit Court                                  Hendricks County, Indiana




    STATE OF INDIANA                              )         IN    THE HENDRICKS CIRCUIT COURT
                                                  )         SS:
    COUNTY OF HENDRICKS                           )         CASE NUMBER:          32C03—



   BALKAMP, INC. AND GENUINE
   PARTS COMPANY,

                     Plaintiffs,
            vs.


   HARBOR INDUSTRIES, INC., GA
   RICHARDS COMPANY and HARTFORD
   UNDERWRITERS INSURANCE
   COMPANY,

                     Defendants.



                            SUMMONS FOR SERVICE BY CERTIFIED MAIL
   The   State of Indiana t0   Defendant


                     Hartford Underwriters Insurance              Company
                     c/o   CT Corporation System
                     150   W. Market            800
                                        Street, Suite
                     Indianapolis, IN 46204-2814


            You have been      sued by the person(s) named           “plaintiff”, in the court stated above.

            The nature of the             you is stated in the Complaint which is attached to this
                                   suit against




                                                                                W
   document. It also states the demand which the plaintiff has made and wants from you.
           You must answer the Complaint in writing, by you or your attorney, within twenty-three
   (23) days, commencing the day after you receive this summons, 0r judgment Will be entered
   against you for what the plaintiff has demanded.
           If you have a claim for relief against the plaintiff arising from the same transaction or
   occurrence, you must assert it in your     itten answer.


   Date:
           3/1   3/2020
                                                  Clerk,   —Superi0r Court                    (Seal)




   Meghan E. Ruesch, #32473-49
   Attorneyfor Plaintiff
   LEWIS WAGNER, LLP
    501 Indiana Avenue, Suite 200
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 290 of 310 PageID #: 297




   Indianapolis,   IN 46202
   Telephone       3   17-237-0500
   Facsimile           3   17-630—2790
   E-Mail      mruesch@lewiswagner.com
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 291 of 310 PageID #: 298




                                                                          CERTIFICATE OF MAILING


   Complaint
               I

                to
                   hereby certify that on the
                     each 0f the defendant(s)
                                                       _        day of                            ,   20—, Imailed a copy of this Summons and a copy of the
   by   (registered or certiﬁed) mail requesting a return receipt signed                by       the addressee only addressed to each of said defendant(s)
   at the address(es) furnished           by   the plaintiff.


   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                                              RETURN OF SERVICE OF SUMMONS BY MAIL

               I hereby certify that service 0f summons with return receipt requested was mailed on the          day of                                                              ,



   20—,     and that a copy 0f return receipt was received on the       day 0f                20        which copy is attached herewith.
                                                                                                                             ,            ,




   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                     CERTIFICATE OF CLERK OF                  SUMMONS NOT ACCEPTED BY MAIL
               I   hereby certify that 0n the                    day 0f                                   ,   20—, I mailed a copy of this                  summons and    a copy 0f the
   Complaint
   by
   said
                t0 the defendant(s)
        (registered or certiﬁed) mail,
          summons and copy 0f Complaint t0
                                                   and the same was returned without acceptance this
                                                           the Sheriff of
                                                                                                         day 0f
                                                                                             County, Indiana.
                                                                                                                   _                                         ,   20—, and I did deliver

   Date:
                                                                                      Clerk,                                                      Superior Court (Seal)


                                                                   RETURN ON SERVICE OF SUMMONS

               I   hereby certify that         I   have served the within summons:


                1.             By   delivering       on the          day of                  ,   20_,     a copy of this         summons and          a copy of the Complaint to each
   of the within-named defendant(s)
               2.              By   leaving 0n the       _       day of                     within-named defendants
                                                                                             ,   20_,    for each of the
                                                                                                                                 .




                                                                                                      a copy 0f the Complaint at the          .



   respective dwelling house or usual place 0f abode with                         a person of suitable age and discretion residing therein
                                                                                                               ,



   whose usual duties or activities include prompt communication 0f such information to the person served.
               3.



   and by mailing a copy 0f the summons Without the Complaint                     t0
   at                                                                                                                  ,
                                                                                                                           the last   known         address 0f defendant(s).


               A11 done in                                         County, Indiana.


   Fees:       $
                                                                                      Sheriff of                                      ,   County, Indiana
   Mileage

   Total       $                                                                      By:
                                                                                      Deputy

                                                                          SERVICE ACKNOWLEDGED

               A copy of the Within summons and a copy of the Complaint attached thereto were received by me at
                                                                                        ,
                                                                                            this              day of                                   ,   20_.


                                                                                                                                          Signature of Defendant

   Q:\JMJ\FORMS\word\summons   cert.doc
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 292 of 310 PageID
                                                                          Filed: #: 299 11 :30 AM
                                                                                 3/17/2020
        UNITED STATES                                                                                                                          Clerk
                                                                                                                            _          l        _


'       POSTAL SERVICE                                                                                                      HendrerS'CUunty, Indiana


March    17,   2020


Dear Danielle Wood:


The   following       is in   response to your request        for proof of delivery     on your item with the tracking number:
9489 0090 0027 61 66 6330                  34.


Item Details

Status:                                                         Delivered, Individual Picked        Up   at Postal Facility

Status Date       l   Time:                                     March     16, 2020, 10:20     am
Location:                                                       INDIANAPOLIS,         IN   46204
Postal Product:                                                 Priority Mai|®

Extra Services:                                                 Certified MaiITM

                                                                Return Receipt Electronic
                                                                Up   to   $50 insurance included

Recipient Signature



                       Signature of Recipient:



                         Address of Recipient:

Note:   Scanned image may        reflect   a different destination address due to Intended Recipient's delivery instructions on   ﬁle.




Thank you      for selecting the United States Postal Service® for                  your mailing needs.      If   you require additional
assistance, please contact your local Post OfficeTM or a Postal representative at 1-800-222—181                                   1.



Sincerely,
United States Postal Service®
475 L'Enfant Plaza            SW
Washington, D.C. 20260-0004
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 293 of 310 PageID
                                                                          Filed: #: 300 11 :30 AM
                                                                                 3/17/2020
        UNITED STATES                                                                                                                          Clerk
                                                                                                                            _          l        _


'       POSTAL SERVICE                                                                                                      HendrerS'CUunty, Indiana


March    17,   2020


Dear Danielle Wood:


The   following       is in   response to your request        for proof of delivery     on your item with the tracking number:
9489 0090 0027 61 66 6330 41.

Item Details

Status:                                                         Delivered, Left with Individual
Status Date       l   Time:                                     March     17, 2020, 10:28     am
Location:                                                       GRAND       RAPIDS, MI 49508
Postal Product:                                                 Priority Mai|®

Extra Services:                                                 Certified MaiITM

                                                                Return Receipt Electronic
                                                                Up   to   $50 insurance included

Recipient Signature



                       Signature of Recipient:
                                                                  Demgt 14M

                         Address of Recipient:                    0:00      w
Note:   Scanned image may        reflect   a different destination address due to Intended Recipient's delivery instructions on   ﬁle.




Thank you      for selecting the United States Postal Service® for                  your mailing needs.      If   you require additional
assistance, please contact your local Post OfficeTM or a Postal representative at 1-800-222—181                                   1.



Sincerely,
United States Postal Service®
475 L'Enfant Plaza            SW
Washington, D.C. 20260-0004
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 294 of 310 PageID
                                                                          Filed: #: 301 11 :30 AM
                                                                                 3/17/2020
        UNITED STATES                                                                                                                          Clerk
                                                                                                                            _          l        _


'       POSTAL SERVICE                                                                                                      HendrerS'CUunty, Indiana


March    17,   2020


Dear Danielle Wood:


The   following       is in   response to your request        for proof of delivery     on your item with the tracking number:
9489 0090 0027 61 66 6330 27.

Item Details

Status:                                                         Delivered, Individual Picked        Up   at Postal Facility

Status Date       l   Time:                                     March     16, 2020, 10:20     am
Location:                                                       INDIANAPOLIS,         IN   46204
Postal Product:                                                 Priority Mai|®

Extra Services:                                                 Certified MaiITM

                                                                Return Receipt Electronic
                                                                Up   to   $50 insurance included

Recipient Signature



                       Signature of Recipient:



                         Address of Recipient:

Note:   Scanned image may        reflect   a different destination address due to Intended Recipient's delivery instructions on   ﬁle.




Thank you      for selecting the United States Postal Service® for                  your mailing needs.      If   you require additional
assistance, please contact your local Post OfficeTM or a Postal representative at 1-800-222—181                                   1.



Sincerely,
United States Postal Service®
475 L'Enfant Plaza            SW
Washington, D.C. 20260-0004
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 295 of 310 PageID
                                                                           Filed:#: 302 5:41
                                                                                  3/30/2020                                                 PM
                                                                                                                                          Clerk
                                                                                                                      Hendricks County, Indiana




    STATE OF INDIANA                            )                       IN   THE HENDRICKS CIRCUIT COURT
                                                )   SS:
   COUNTY OF HENDRICKS                          )                                HENDRICKS COUNT, INDIANA
   BALKAMP,          INC.    and   GENUINE PARTS                 )
   COMPANY,                                                      )

                                                                 )
                     Plaintiffs,                                 )         Cause N0. 32C01-2003-PL—000038
                                                                 )
   V.                                                            )

                                                                 )
   HARBOR           INDUSTRIES,            INC.,          G.A.   )
   RICHARDS COMPANY and HARTFORD                                 )
   UNDERWRITERS INSURANCE COMPANY,                               )

                                                                 )
                     Defendants.                                 )




                                                     APPEARANCE
   Party Classiﬁcation: Initiating     D    Responding               Intervening    D
          1.         The undersigned attorney and all attorneys listed on this form now appear in this
                     case for the following party member: HARBOR INDUSTRIES, INC. and G.A.
                     RICHARDS COMPANY
                     Applicable attorney information for service as required by Trial Rule S(B) (2) and
                     for case information as required by Trial Rules 3.1 and 77(B) is as follows:


               Name:         Patrick P. Devine                             Atty N0.          (19075-45)
               Address:      322 Indianapolis B1Vd,Suite 201               Phone:            219-864-505 1
                             Schererville, IN 46375                        FAX:              219-864-5052
                                                                                             pdevine@hinshawlaw.com

           [List   0n continuation page the additional attorneys appearing          for    above party member(s)]


          3.         There are other party members: Yes               D N0       (If yes, list      on continuation page.)
                     A11 Parties listed above.


                     If ﬁrst initiating party ﬁling this case, the         Clerk   is   requested t0 assign this case the
                     following Case Type under Administrative Rule 8(b)                     (3):


                     IWill accept service   by      FAX at the above noted number:                 Yes   D N0   I.

                     This case involves support issues. Yes             D N0            (If yes,   supply social security
                     numbers   for all family   members 0n           continuation page.)


                     There are related cases: Yes         D N0          (If yes, list    on continuation page.)




                                                                                                            1030035\305463525.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 296 of 310 PageID #: 303




           8.          This form has been served 0n                 all   other parties. Certiﬁcate of Service   is   attached:
                       Yes        No      D
           9.          Additional information required by local rule:

                                                    /s/Patrick P.   Devine
                                                             Attorney—at-Law
                                                   Attorney information shown above

                                                      CERTIFICATE OF SERVICE

           I   certify that   0n the   30th   day 0f March, 2020, service 0f a true and complete copy 0f the foregoing pleadings
   0r papers were   made upon each        attorney 0f record Via the Court's electronic ﬁling system.


                                                   HINSHAW & CULBERTSON LLP
                                                     BY2/5matrick   P.    Devine




                                                                                                             1030035\305463525.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 297 of 310 PageID
                                                                           Filed:#: 304 5:41
                                                                                  3/30/2020                                                 PM
                                                                                                                                          Clerk
                                                                                                                      Hendricks County, Indiana




    STATE OF INDIANA                            )                       IN   THE HENDRICKS CIRCUIT COURT
                                                )   SS:
   COUNTY OF HENDRICKS                          )                                HENDRICKS COUNT, INDIANA
   BALKAMP,          INC.    and   GENUINE PARTS                 )
   COMPANY,                                                      )

                                                                 )
                     Plaintiffs,                                 )         Cause N0. 32C01-2003-PL—000038
                                                                 )
   V.                                                            )

                                                                 )
   HARBOR           INDUSTRIES,              INC.,        G.A.   )
   RICHARDS COMPANY and HARTFORD                                 )
   UNDERWRITERS INSURANCE COMPANY,                               )

                                                                 )
                     Defendants.                                 )




                                                     APPEARANCE
   Party Classiﬁcation: Initiating       D   Responding              Intervening    D
          1.         The undersigned attorney and all attorneys listed on this form now appear in this
                     case for the following party member: HARBOR INDUSTRIES, INC. and G.A.
                     RICHARDS COMPANY
                     Applicable attorney information for service as required by Trial Rule S(B) (2) and
                     for case information as required by Trial Rules 3.1 and 77(B) is as follows:


               Name:         Sam   S.   Zabaneh                              Atty No.        (26660-49)
               Address:      322 Indianapolis Blvd, Suite 201                Phone:          219-864-5051
                             Schererville, IN 46375                          FAX:            2 1 9-864-5052
                                                                                             szabaneh@hinshawlaw.com

           [List   0n continuation page the additional attorneys appearing          for    above party member(s)]


          3.         There are other party members: Yes               D N0       (If yes, list      on continuation page.)
                     A11 Parties listed above.


                     If ﬁrst initiating party ﬁling this case, the         Clerk   is   requested t0 assign this case the
                     following Case Type under Administrative Rule 8(b)                     (3):


                     IWill accept service     by    FAX at the above noted number:                 Yes   D N0   I.

                     This case involves support issues. Yes             D N0            (If yes,   supply social security
                     numbers   for all family   members 0n           continuation page.)


                     There are related cases: Yes         D N0          (If yes, list    on continuation page.)




                                                                                                            1030035\305463552.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 298 of 310 PageID #: 305




           8.          This form has been served 0n                 all   other parties. Certiﬁcate of Service   is   attached:
                       Yes        No      D
           9.          Additional information required by local rule:

                                                /s/Sam   S.   Zabaneh
                                                               Attorney—at-Law
                                                   Attorney information shown above

                                                      CERTIFICATE OF SERVICE

           I   certify that   0n the   30th   day 0f March, 2020, service 0f a true and complete copy 0f the foregoing pleadings
   0r papers were   made upon each        attorney 0f record Via the Court's electronic ﬁling system.


                                                   HINSHAW & CULBERTSON LLP
                                                     BY2/5matrick   P.    Devine




                                                                                                             1030035\305463552.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 299 of 310 PageID
                                                                           Filed:#: 306 5:41
                                                                                  3/30/2020                                            PM
                                                                                                                                     Clerk
                                                                                                                 Hendricks County, Indiana




    STATE 0F INDIANA                                    )                    IN   THE HENDRICKS CIRCUIT COURT
                                                            SS.
   COUNTY OF HENDRICKS                                  g                           HENDRICKS COUNT, INDIANA
   BALKAMP,              INC.        and      GENUINE PARTS              )
   COMPANY,                                                              )

                                                                         )
                         Plaintiffs,                                     )    Cause No. 32C01—2003—PL—000038
                                                                         )
   V.                                                                    )

                                                                         )
   HARBOR                INDUSTRIES,               INC.,          G.A.   )
   RICHARDS COMPANY and HARTFORD                                         )
   UNDERWRITERS INSURANCE COMPANY,                                       )

                                                                         )
                         Defendants.                                     )




                                     MOTION FOR ENLARGEMENT OF TIME
           NOW COME                    Defendants,      HARBOR           INDUSTRIES, INC. and GA. RICHARDS

   COMPANY, by counsel,                    Hinshaw   & Culbertson LLP, and herein move this Honorable Court for
   an enlargement of time t0 respond t0                 Plaintiffs'   Complaint. In support of said motion, Defendants


    state as follows:


            1.           Plaintiffs'       Complaint was served upon Defendant         HARBOR INDUSTRIES,            INC.


   by registered mail on March                16, 2020.


            2.           The       original   due date for Defendant         HARBOR   INDUSTRIES, INC.       responsive


   pleading      is   April   8,   2020.


            3.           Plaintiffs'       Complaint was served upon Defendant G.A.          RICHARDS COMPANY

   by registered mail on March                17, 2020.


            4.           The       original   due date for Defendant G.A.          RICHARDS COMPANY          responsive


   pleading      is   April 9, 2020.


            5.           Defense counsel         is still   collecting the necessary information t0 properly respond t0


   Plaintiffs'    Complaint, and Plaintiffs will not be prejudiced by the granting 0f this motion.




                                                                                                       1030035\305463657.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 300 of 310 PageID #: 307




             6.      Defendants request a 30 day enlargement 0f time up to and including                 May 8, 2020.

         WHEREFORE,               Defendants,       HARBOR          INDUSTRIES, INC. and G.A. RICHARDS

   COMPANY,         respectfully request that this Court enter an Order granting             them an enlargement of

   30 days   t0   May 8,   2020   to   respond to   Plaintiffs’   Complaint.


                                                                  Respectﬁllly submitted,


                                                                  HINSHAW & CULBERTSON LLP


                                                          By:     /s/   Patrick P. Devine
                                                                  Patrick P. Devine (19075-45)
                                                                  pdevine@hinshawlaw.com
                                                                  Attorney for Defendants,   HARBOR
                                                                  INDUSTRIES, INC. and G.A. RICHARDS
                                                                  COMPANY,
                                                                  322 Indianapolis BlVd., Suite 201
                                                                  Schererville, IN 46375
                                                                  219-864-5051




                                              CERTIFICATE OF SERVICE

         I    certify that   on the    30th   day 0f March, 2020, a copy 0f the foregoing pleading or paper was
   served upon     all   attorneys 0f record/appropriate parties Via the Court's electronic ﬁling system.


                                          HINSHAW & CULBERTSON LLP
                                          BY:    /s/Patrick P.   Devine




                                                                                                      1030035\305463657.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 301 of 310 PageID #: 308




   STATE OF INDIANA                              )                     IN   THE HENDRICKS CIRCUIT COURT
                                                 )   SS:
   COUNTY OF HENDRICKS                           )                              HENDRICKS COUNT, INDIANA
   BALKAMP,        INC.    and    GENUINE PARTS)
   COMPANY,                                                        )

                                                                   )
                   Plaintiffs,                                     )     Cause N0. 32C0 1 -2003-PL—00003 8
                                                                   )
   V.                                                              )

                                                                   )
   HARBOR         INDUSTRIES,             INC.,             G.A.   )
   RICHARDS COMPANY and HARTFORD                                   )
   UNDERWRITERS INSURANCE COMPANY,                                 )

                                                                   )




                                                            m
                   Defendants.                                     )




          NOW COME           Defendants,         HARBOR            INDUSTRIES, INC. and GA. RICHARDS

   COMPANY,       having ﬁled their Motion for Enlargement of Time, due notice having been given,


   and the Court being    fully advised in the premises:


          IT IS   HEREBY ORDERED:                         That the above motion      is   GRANTED.       Defendants,


   HARBOR INDUSTRIES,            INC. and G.A.             RICHARDS COMPANY,              are granted an enlargement


   0f time up to and including    May 8,   2020 within which           to ﬁle   any responsive pleading.

          SO ORDERED THIS
                                   FILED
                                 April 1, 2020



                           Judge Hendricks Circuit Court
                                                     DZ




                                                                                                     1030035\305463675.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 302 of 310 PageID   #: 309
                                                                            Filed: 4/6/2020 4:03 PM
                                                                                                                                                                    Clerk
                                                                                                                                                Hendricks County, Indiana




    STATE OF INDIANA                                                                        IN   THE HENDRICKS CIRCUIT COURT
                                         WV




    COUNTY OF HENDRICKS                  )                                                  CAUSE NO. 32C01-2003-PL-000038


    BALKAMP, INC. and GENUINE
    PARTS COMPANY,

                 Plaintiffs,


          vs.


    HARBOR INDUSTRIES, INC., G.A.                         K—JK—JK—JK—JK—JK—Jk-JVVUVL—Jk—J




    RICHARDS COMPANY and HARTFORD
    UNDERWRITERS INSURANCE
    COMPANY,

                 Defendants.



                          APPEARANCE BY ATTORNEY IN CIVIL CASE

    1.    The party on whose behalf this form is being ﬁled is:
          Initiating                 Responding XXXXXX Intervening                                                                    ;
                                                                                                                                          and

          The undersigned attorney and        all   attorneys listed                                 on   this   form   now   appear in this case for
          the following parties:


          HARTFORD UNDERWRITERS INSURANCE COMPANY
    2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
          information as required by Trial Rules 3.1 and 77(B) is as follows:


          Pamela A. Paige, Attorney N0. 16163-49                                                       Email: ppaige@plunkettc00ney.c0m
          PLUNKETT COONEY, P.C.                                                                                Telephone: (317) 964-2730
          300 N. Meridian      Street, Suite   990                                                                   Fax: (317) 964-2744
          Indianapolis,   IN 46204

          IMPORTANT:           Each attorney speciﬁed 0n                                         this appearance:



          (a)      certiﬁes that the contact information listed for him/her                                              on the Indiana Supreme
                   Court R011 of Attorneys          is   current and accurate as of the date 0f this
                   Appearance;
          (b)      acknowledges that all orders, opinions, and notices from the court in this
                   matter that are served under Trial Rule 86(G) Will be sent t0 the attorney at
                   the email address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 303 of 310 PageID #: 310




                        regardless 0f the contact information listed above for the attorney; and
             (c)        understands that he/she         is   solely responsible for keeping his/her Roll of
                        Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                        2(A).


             Attorneys can review and update their R011 of Attorneys contact information 0n the
             Courts Portal   at http://porta1.courts.in.gov.


             If ﬁrst initiating party ﬁling this case, the           Clerk   is   requested to assign this case the
             following Case Type under Administrative Rule 8(b)(3):                       n/a


             This case involves child support issues: Yes                         No XX

             This case involves a protection from abuse order, a workplace Violence restraining order,
             0r a   n0 — contact   order:   Yes     No XX

             This case involves a petition for involuntary commitment: Yes                      _       No XX

             There are related cases: Yes                    N0        XX           (If yes, list   0n continuation page.)

             Additional information required by local rule:


             There are other party members: Yes               _        N0    XX
   10.       This form has been served on
             No
                                                  all    other parties. Certiﬁcate of Service            is   attached:   Yes   E
                                                               Respectfully Submitted,


                                                               PLUNKETT COONEY,                 P.C.


                                                               /s/Pamela A. Paige
                                                               Pamela A. Paige, Attorney No. 16163—49
                                                               Counselfor Defendant, Hartford Underwriters
                                                               Insurance     Company

   PLUNKETT COONEY,                P.C.
   300 N. Meridian       Street, Suite    990
   Indianapolis,     IN 46204
   (3 17) 974-5744
   (3 17)   964-2744 (Fax)
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 304 of 310 PageID #: 311




                                         CERTIFICATE OF SERVICE

             The undersigned hereby       certifies that      on April 2020, a copy 0f the foregoing was
                                                                          6,

   filed electronically.    Notice of this filing   will be sent to the following parties by operation of
   the Court’s electronic filing system.            Parties   may    access this filing through the Court’s
   system:


   Meghan    E.   Ruesch                                      Patrick    P.   Devine
   Jordan   T.   Crabtree                                     Sam   S.   Zabaneh
   LEWIS WAGNER, LLP                                          HINSHAW & CULBERTSON LLP
   501 Indiana Avenue, Suite 200                              322 Indianapolis         B1Vd., Suite   201
   Indianapolis, IN    46204                                  Schererville, IN     46375




                                                       /s/ Pamela A. Paige
                                                       Pamela A. Paige (16163-49)




   Open.17606.0165423909310-1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 305 of 310 PageID   #: 312
                                                                            Filed: 4/6/2020 4:03 PM
                                                                                                                                                                  Clerk
                                                                                                                                              Hendricks County, Indiana




    STATE OF INDIANA                                                                         IN   THE HENDRICKS CIRCUIT COURT
                                             WV




    COUNTY OF HENDRICKS                      )                                               CAUSE NO. 32C01-2003-PL-000038


    BALKAMP, INC. and GENUINE
    PARTS COMPANY,

                   Plaintiffs,


            vs.


    HARBOR INDUSTRIES, INC., G.A.                         K—JK—JK—JK—JK—JK—Jk-JVVUVL—Jk—J




    RICHARDS COMPANY and HARTFORD
    UNDERWRITERS INSURANCE
    COMPANY,

                   Defendants.


        DEFENDANT HARTFORD UNDERWRITERS INSURANCE COMPANY’S UNOPPOSED
                MOTION FOR ENLARGEMENT OF TIME TO MOVE 0R PLEAD
                      IN RESPONSE T0 PLAINTIFF’S COMPLAINT

            Defendant Hartford Underwriters Insurance Company ("Hartford”) by and through

    undersigned counsel and pursuant to              Trial Rule 6(B)(1) of the Indiana Rules of Procedure,


    requests an motion or answer in response to                                                Plaintiffs’    Complaint   t0,   and   including,   May   8,



    2020.


            This Motion   is   based on the following grounds:

            1.     Plaintiffs’   Complaint was       filed                                  on March       12,   2020 and served upon Hartford by

    registered certified mail on     March   16, 2020.


            2.     Defendant’s answer        is   due April                                  8,   2020.


            3.     Defense counsel will need additional time t0 adequately investigate and respond


    to the allegations contained in Plaintiffs’ Complaint.


            4.     Counsel for     Plaintiff has    no objection t0                                    this Motion.


            5.     This motion      is   being    made   in                                 good   faith   and not for purposes of delay.
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 306 of 310 PageID #: 313




            WHEREFORE,           Defendant, Hartford Underwriters Insurance Company, by counsel,


   requests that the Court grant an enlargement of time, t0 and including                  May    8,   2020, within


   which Defendant, Hartford Underwriters Insurance Company, may respond or plead t0

   Plaintiff’s   Complaint.




                                              Respectfully submitted,


                                              PLUNKETT COONEY,            P.C.




                                              Ls/ Pamela A. Paige
                                              Pamela A. Paige (#16163-49)
                                              300 N. Meridian St., Suite 990
                                              Indianapolis, IN 46204
                                              PH: 317-964-2730
                                              Fax: 317-964-2744
                                              Email: ppaige@plunkettcooney.com
                                              Counselfor Defendant,
                                              Hartford Underwriters Insurance Company




                                          CERTIFICATE 0F SERVICE

            The undersigned hereby                   on April 6, 2020, a copy of the foregoing was
                                         certifies that
   filed electronically. Notice 0f this filing will be sent to the following parties by operation of
   the Court's electronic filing system. Parties may access this filing through the Court’s
   system:


   Meghan    E.   Ruesch                                  Patrick    P.   Devine
   Jordan   T.   Crabtree                                 Sam   S.   Zabaneh
   LEWIS WAGNER, LLP                                      HINSHAW & CULBERTSON LLP
   501 Indiana Avenue, Suite 200                          322 Indianapolis         Blvd., Suite   201
   Indianapolis, IN    46204                              Schererville, IN       46375



                                                             /s/ Pamela A. Paige
                                                             Pamela A. Paige (16163-49)

   Open.17606.01654.23909525-1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 307 of 310 PageID #: 314




   Open.17606.01654.23909525-1




                                          3
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 308 of 310 PageID #: 315




   STATE OF INDIANA                                                                              IN   THE HENDRICKS CIRCUIT COURT
                                                    WV




   COUNTY OF HENDRICKS                              )                                            CAUSE NO. 32C01-2003-PL-000038


   BALKAMP, INC. and GENUINE
   PARTS COMPANY,

                         Plaintiffs,


            vs.


   HARBOR INDUSTRIES, INC., G.A.                               K—JK—JK—JK—JK—JK—Jk-JVVUVL—Jk—J




   RICHARDS COMPANY and HARTFORD
   UNDERWRITERS INSURANCE
   COMPANY,

                         Defendants.

    ORDER GRANTING UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO MOVE 0R
                 PLEAD IN RESPONSE TO PLAINTIFF’S COMPLAINT

            This       cause    came before the Court upon the motion                                                        of Defendant,        Hartford


   Underwriters Insurance Company, for an enlargement of time to move or plead.                                                                    And   the


   Court, being duly advised in the premises,                 NOW FINDS that said motion should be granted.
            IT    IS     THEREFORE ORDERED,                 that Defendant,                                      Hartford Underwriters Insurance


   Company,       is   hereby granted an enlargement of time                                               t0,   and   including,   May   8,   2020, within


   which to move or plead              in   response to   Plaintiffs’                                 Complaint.


                               FILED
                             April 7, 2020

   DATED:
                       Judge Hendricks Circuit Court                                                   JUDGE, HENDRICKS CIRCUIT                COURT
                                               DZ




   Distribution:
   All   Counsel and Parties of Record


   Open.17606.01654.23909737-1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 309 of 310 PageID
                                                                           Filed:#: 316 12:48 PM
                                                                                  4/9/2020
                                                                                                                                           Clerk
                                                                                                                       Hendricks County, Indiana




    STATE OF INDIANA                             )                       IN   THE HENDRICKS CIRCUIT COURT
                                                 )   SS:
    COUNTY OF HENDRICKS                          )                                HENDRICKS COUNT, INDIANA
    BALKAMP,          INC.    and   GENUINE PARTS                 )
    COMPANY,                                                      )

                                                                  )
                      Plaintiffs,                                 )         Cause N0. cc
                                                                  )
   V.                                                             )

                                                                  )
    HARBOR           INDUSTRIES,            INC.,          G.A.   )
   RICHARDS COMPANY and HARTFORD                                  )
   UNDERWRITERS INSURANCE COMPANY,                                )

                                                                  )
                      Defendants.                                 )




                                                      APPEARANCE
    Party Classiﬁcation: Initiating     D    Responding               Intervening    D
           1.         The undersigned attorney and all attorneys listed on this form now appear in this
                      case for the following party member: HARBOR INDUSTRIES, INC. and G.A.
                      RICHARDS COMPANY
                      Applicable attorney information for service as required by Trial Rule S(B) (2) and
                      for case information as required by Trial Rules 3.1 and 77(B) is as follows:


                Name:         Jennifer Kalas                                Atty N0.          (173 96-64)
                Address:      322 Indianapolis B1Vd,Suite 201               Phone:            219-864-505 1
                              Schererville, IN 46375                        FAX:              219-864-5052
                                                                                              jkalas@hinshawlaw.com

            [List   0n continuation page the additional attorneys appearing          for    above party member(s)]


           3.         There are other party members: Yes               D N0       (If yes, list      on continuation page.)
                      A11 Parties listed above.


                      If ﬁrst initiating party ﬁling this case, the         Clerk   is   requested t0 assign this case the
                      following Case Type under Administrative Rule 8(b)                     (3):


                      IWill accept service   by      FAX at the above noted number:                 Yes   D N0   I.

                      This case involves support issues. Yes             D N0            (If yes,   supply social security
                      numbers   for all family   members 0n           continuation page.)


                      There are related cases: Yes         D N0          (If yes, list    on continuation page.)




                                                                                                             1030035\305539553.V1
Case 1:20-cv-01141-JMS-MJD Document 1-1 Filed 04/14/20 Page 310 of 310 PageID #: 317




            8.         This form has been served 0n     all   other parties. Certiﬁcate of Service    is   attached:
                       Yes    No   D
           9.          Additional information required by local rule:

                                               /s/Jennifer Kalas
                                                   Attorney—at-Law
                                         Attorney information shown above

                                            CERTIFICATE OF SERVICE

           I           0n the 9th day 0f April 2020, service 0f a true and complete copy 0f the foregoing pleadings 0r
               certify that
   papers were made upon each attorney 0f record Via the Court's electronic ﬁling system.


                                         HINSHAW & CULBERTSON LLP
                                               BY:/s/Jennifer Kalas




                                                                                                   1030035\305539553.V1
